Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 1 of 119 PageID #: 2025



                                                                     Page 1

   1
   2      UNITED STATES DISTRICT COURT
          EASTERN DISTRICT OF NEW YORK
   3      - - - - - - - - - - - - - - - - - - - - -x
          SARAH H. BLACK, KATHERINE BLACK, on
   4      behalf of her minor children, D.B. and J.B.,
   5                              Plaintiffs,
   6              -v-          Case No: 1:16-cv-01238
                                       (CBA)(ST)
   7
          ANTHONY DAIN, CHERIE WRIGLEY, IRA
   8      SALZMAN, MELISSA COHENSON, BRIAN A.
          RAPHAN, P.C. PAMELA KERR, ESAUN G.
   9      PINTO, and CPI INVESTIGATIONS,
  10                                   Defendants.
          - - - - - - - - - - - - - - - - - - - - -x
  11
                                         1250 Broadway
  12                                     New York, New York
  13                                     May 8, 2019
                                         10:30 a.m.
  14
  15            DEPOSITION of ESAUN G. PINTO, a Defendant
  16      in the above-entitled action, held at the above
  17      time and place, taken before Alice Schulman, a
  18      Shorthand Reporter and Notary Public of the
  19      State of New York, pursuant to the Federal Rules
  20      of Civil Procedure, Notice and stipulations
  21      between Counsel.
  22
  23                         *       *         *
  24
  25

                                   Veritext Legal Solutions
       212-267-6868                  www.veritext.com                   516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 2 of 119 PageID #: 2026


                                                         Page 2                                                  Page 4
        1
        2 APPEARANCES:
                                                                   1
        3                                                          2            (19 documents were hereby marked as
            HALLING & CAYO
        4      Attorneys for Plaintiffs                            3       Pinto Exhibits 1-19 for identification, as
               320 E. Buffalo Street, Suite 700
        5      Milwaukee, Wisconsin 53202
                                                                   4       of this date.)
        6   BY: MICHAEL H. SCHAALMAN, ESQ.                         5   E S A U N P I N T O, the Witness herein,
        7
            ANTHONY J. DAIN, ESQ.                                  6   having first been duly sworn by the Notary
        8      Attorney Pro Se
               13272 Capstone Drive                                7   Public, was examined and testified as follows:
        9      San Diego, California 92130
               (Via telephone)
                                                                   8   EXAMINATION BY
       10                                                          9   MR. SCHAALMAN:
       11   KENNEDYS CMK LLP
               Attorneys for Defendants                           10       Q. Good morning, Mr. Pinto.
       12      MELISSA COHENSON, BRIAN A.
               RAPHAN, P.C.
                                                                  11       A. Good morning.
       13      570 Lexington Avenue, 8th Floor                    12       Q. We shook hands and I introduced
               New York, New York 10022
       14                                                         13   myself. My name is Michael Schaalman. I
       15
            BY: TRACY P. HOSKINSON, ESQ.
                                                                  14   represent the plaintiffs in this litigation in
       16   MANCILLA & FANTONE LLP                                15   which you are a defendant.
               Attorneys for Defendants
       17      CHERIE WRIGLEY and                                 16            Are you generally familiar with
       18
               ESAUN G. PINTO
               260 Madison Avenue
                                                                  17   this case?
               New York, New York 10016                           18       A. Sure, it's been a long time, but
       19
            BY: ROBERT FANTONE, ESQ.,                             19   yeah.
       20
       21
               ANDREW MANCILLA, ESQ.
                                                                  20       Q. Thank you. Would you state your
            WINGET, SPADAFORA & SCHWARTZBERG LLP                  21   name and address for the record?
       22      Attorneys for Defendant
               IRA SALZMAN                                        22       A. Esaun Pinto, 676 MacDonough Street,
       23      45 Broadway, 32nd Floor
               New York, New York 10006
                                                                  23   Brooklyn, New York.
       24                                                         24       Q. Mr. Pinto, have you been deposed
            BY: HARRIS KATZ, ESQ.
       25                                                         25   before?
                                                         Page 3                                                  Page 5
        1                                                     1                      Esaun Pinto
        2               STIPULATIONS                          2            A. No.
        3        IT IS HEREBY STIPULATED AND AGREED, by and 3              Q. I'm assuming you've had some
        4   among counsel for the respective parties hereto,  4        instruction from your counsel about what a
        5   that the filing, sealing and certification of     5        deposition is?
        6   the within deposition shall be and the same are   6            A. Yes.
        7   hereby waived;                                    7            Q. The only ground rules that I'll
        8        IT IS FURTHER STIPULATED AND AGREED that     8        just sort of remind you of is we're trying to
        9   all objections, except as to form of the          9        have a question and answer session which is
       10   question, shall be reserved to the time of the   10        taken down as accurately as possible as we can
       11   trial;                                           11        by the court reporter.
       12        IT IS FURTHER STIPULATED AND AGREED that 12                    And so if you'll wait until I
       13   the within deposition may be signed before any   13        finish a question, and sometimes my questions
       14   Notary Public with the same force and effect as  14        are admittedly long, I will try then to honor
       15   if signed and sworn to before the Court.         15        you and not to speak over your answer.
       16               * * *                                16            A. Sure.
       17                                                    17            Q. So we can try and do that.
       18                                                    18            A. Sure.
       19                                                    19            Q. If you don't understand a question,
       20                                                    20        please let me know and I'll try to ask it again
       21                                                    21        in a more intelligible way. If you need a
       22                                                    22        break, that's fine, let me know. I'd prefer if
       23                                                    23        you would take a break only after you've
       24                                                    24        answered a question, not while a question is
       25                                                    25        pending. And I think those are the simple rules
                                                                                                       2 (Pages 2 - 5)
                                                   Veritext Legal Solutions
      212-267-6868                                   www.veritext.com                                  516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 3 of 119 PageID #: 2027


                                                        Page 6                                                  Page 8
        1                Esaun Pinto                              1               Esaun Pinto
        2   that we can live by today.                            2       A. I manage the operatives, I meet
        3       A. Sounds good.                                   3   with clients.
        4       Q. Great. How old are you, Mr. Pinto?             4       Q. I'm not so familiar with the
        5       A. Forty-five years old.                          5   language of CPI. So what do you mean by
        6       Q. Would you please tell us what your             6   operatives?
        7   education is following high school?                   7       A. We have guys who do surveillance
        8       A. I went to Saint Francis University             8   work, we also have guys who do security work.
        9   on a basketball scholarship for a year and a          9       Q. Are the operatives licensed?
       10   half, transferred to Texas A&M Commerce, I was       10       A. Yes.
       11   there for a year and a half.                         11       Q. When did you start work for CPI?
       12       Q. Where is Saint Francis University?            12       A. Around 2009.
       13       A. Brooklyn, New York.                           13       Q. Was Mr. Bank the president at the
       14       Q. And Texas A&M Commerce?                       14   time you started working there?
       15       A. Yes.                                          15       A. Yes.
       16       Q. Where is that?                                16       Q. What was your first job at CPI?
       17       A. In Texas, Commerce, Texas.                    17       A. Oh, I don't remember.
       18       Q. Thank you. Did you receive a                  18       Q. Were you an operative or were you
       19   degree from either institution?                      19   an officer?
       20       A. No.                                           20       A. No, I came in as the vice
       21       Q. Did you have any higher education             21   president.
       22   after you left Texas A&M Commerce?                   22       Q. So since you've been working for
       23       A. No.                                           23   CPI, you've never had a license?
       24       Q. Did you attend any course or                  24       A. No.
       25   receive any training towards any licensure that      25       Q. Since 2009, have you worked for any
                                                        Page 7                                                  Page 9
        1               Esaun Pinto                               1               Esaun Pinto
        2   you may have received?                                2   other companies?
        3       A. I went to truck driving school. I              3      A. No.
        4   took a number of courses in investigative             4      Q. When did you first meet Joanne
        5   things, security courses.                             5   Black?
        6       Q. What kind of security courses did              6      A. Somewhere around '98, '99.
        7   you take?                                             7      Q. How did you meet her?
        8       A. Armed courses, unarmed courses,                8      A. She was a client of a private
        9   bodyguard courses, a number of them. Again, I'm       9   investigator I was working for.
       10   talking 20 years ago.                                10      Q. Who was the private investigator?
       11       Q. Do you have any licenses?                     11      A. Patrick Bombino.
       12       A. My company has licenses.                      12      Q. Thank you. Is that B-O-M-B-I-N-O?
       13       Q. What is your company?                         13      A. Yes.
       14       A. CPI Investigations.                           14      Q. Do you recall what services Ms.
       15       Q. What license does CPI                         15   Black was engaging Patrick Bombino for?
       16   Investigations have?                                 16      A. She alleged she had a number of
       17       A. A private investigation license.              17   problems, but I don't know for sure what those
       18       Q. Are you an employee of CPI?                   18   problems were.
       19       A. I'm the vice president of CPI.                19      Q. Was Ms. Black residing in the New
       20       Q. Who is the president?                         20   York area at the time?
       21       A. Judd Bank.                                    21      A. Yes.
       22       Q. Can you spell that?                           22      Q. How did you meet her?
       23       A. J-U-D-D, B-A-N-K.                             23      A. She came into my office and Patrick
       24       Q. Thank you. What is your role as an            24   Bombino introduced me to her.
       25   employee of -- vice president of CPI?                25      Q. Did you do any work for her or
                                                                                                      3 (Pages 6 - 9)
                                                Veritext Legal Solutions
      212-267-6868                                www.veritext.com                                    516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 4 of 119 PageID #: 2028


                                                     Page 10                                                 Page 12
        1                Esaun Pinto                        1                    Esaun Pinto
        2   assist her in any way?                          2       have been a little longer than that. I was with
        3       A. I assisted her in many ways. I           3       Mr. Bombino for approximately ten years. I
        4   would call it worked for her.                   4       don't remember exactly, ten, 12 years. It had
        5       Q. How did you assist her?                  5       to be more than ten years, but minus the time
        6       A. I provided an ear.                       6       she was hospitalized.
        7            MR. KATZ: Can you repeat that          7           Q. Well, all right, let's try and do
        8       answer?                                     8       this over a chronology. It may not fit, so tell
        9            (The record was read.)                 9       me if I'm wrong.
       10       Q. So you listened to her?                 10           A. Sure.
       11       A. I listened to her.                      11           Q. We'll fix the chronology the way
       12       Q. Did this listening experience occur     12       you want to tell it. Let me just try to put a
       13   over more than one day?                        13       framework on it. So you met with Joanne Black,
       14       A. I met Joanne every Monday at four       14       now I'm just talking about this every Monday at
       15   o'clock.                                       15       four p.m. relationship.
       16       Q. Had she retained you through Mr.        16           A. Right.
       17   Bombino?                                       17           Q. That lasted for ten years plus?
       18       A. She retained Mr. Bombino.               18           A. Ten years plus. Again, minus the
       19       Q. So you were being paid to meet her? 19           times that she was hospitalized.
       20       A. Yeah. I was being paid to work at       20           Q. All right. So it would take us
       21   the investigation firm.                        21       somehow in 2008, 2009, something like that?
       22       Q. But it was part of those duties to      22           A. Yes.
       23   meet with Ms. Black every Monday at four p.m.? 23           Q. Do you recall how many times she
       24       A. That's right.                           24       was hospitalized during this ten-year period?
       25       Q. What occurred at those meetings in      25           A. Not exactly. At least two or three
                                                     Page 11                                                 Page 13
        1               Esaun Pinto                             1              Esaun Pinto
        2   general? I know it was a long time ago.             2   times.
        3       A. We just talked.                              3       Q. Did you have any role in her
        4       Q. Just talked. Do you recall any of            4   hospitalizations?
        5   her concerns, things that bothered her?             5       A. No, other than suggesting that she
        6       A. She had many concerns. She had               6   needed to seek help at times that I saw things
        7   many concerns, concerned about a relationship       7   were a little off.
        8   with her brother, a relationship with her           8            MR. FANTONE: I'm going to object
        9   mother, a relationship with social workers.         9       just to form. Which hospitalizations are
       10            There were things that she wanted         10       we talking about?
       11   to do, she wanted to get a driver's license, she   11            MR. SCHAALMAN: The two or three
       12   wanted to learn how to use computers, we spoke     12       times that he just mentioned.
       13   about everything.                                  13       A. Between '98 and 2009?
       14       Q. Did you meet with her brother, Mr.          14       Q. Right, that's what I was asking you
       15   Black, during any of those conversations?          15   about.
       16       A. No, I didn't meet her brother until         16       A. Got you.
       17   she was hospitalized.                              17       Q. We need to be on the same page if
       18       Q. Okay. Did you meet her mother?              18   we're going to make sense here, so thank you for
       19       A. No.                                         19   helping me out.
       20       Q. Did you ever meet Renata Black?             20            Did you visit her in the hospital
       21       A. No.                                         21   when she was hospitalized these two or three
       22       Q. For how many years did you continue         22   times?
       23   this meeting her on every Monday at four p.m.      23       A. No.
       24   relationship?                                      24       Q. Did you have contact with her
       25       A. Ten years. Actually, no, it might           25   social worker?
                                                                                                 4 (Pages 10 - 13)
                                              Veritext Legal Solutions
      212-267-6868                              www.veritext.com                                    516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 5 of 119 PageID #: 2029


                                                        Page 14                                                  Page 16
        1              Esaun Pinto                            1                     Esaun Pinto
        2       A.   Not during that period.                  2            A. Me and Judd both worked for
        3       Q.   Not during this ten year plus            3        Bombino.
        4   period?                                           4            Q. Okay.
        5       A. No.                                        5            A. We both left around the same time.
        6       Q. Did you have contact with any              6        Judd Bank started CPI Investigations with
        7   family members of Joanne Black?                   7        another individual, that relationship didn't
        8       A. No.                                        8        work out. Judd made an offer to me. I thought
        9       Q. Did Mr. Bombino ever join you in           9        about it for a couple of months and then decided
       10   these Monday meetings at four?                   10        to join forces.
       11       A. No. Mr. Bombino was with Joanne a 11                    Q. Did you have meetings with Joanne
       12   few years prior to me meeting Joanne.            12        in between --
       13       Q. Do you know how Joanne found Mr. 13                     A. Sure.
       14   Bombino to hire him for his services?            14            Q. -- the time when you left Bombino
       15       A. No.                                       15        and the time you joined CPI?
       16       Q. Do you know how Joanne paid for           16            A. Sure.
       17   your services during the ten years that you were 17            Q. How did those meetings come about?
       18   meeting with her on a weekly basis?              18            A. She'd call me.
       19       A. I don't know.                             19            Q. Were you compensated for those
       20           MR. FANTONE: Object to form.             20        meetings after you left Bombino before you
       21       Q. We'll now move up to 2009.                21        joined CPI?
       22       A. Sure.                                     22            A. Not all the time, sometimes.
       23       Q. So after the weekly meetings              23            Q. And if you would be compensated,
       24   stopped -- first of all, why did they stop?      24        would she pay you directly?
       25       A. Well, my relationship with Mr.            25            A. Yes, she would.
                                                        Page 15                                                  Page 17
        1               Esaun Pinto                                1                Esaun Pinto
        2   Bombino changed.                                       2        Q. During this time period after you
        3       Q. Okay.                                           3   left Bombino and before you joined CPI, did you
        4       A. So after 2009 when I left Mr.                   4   have any contact with other members of the Black
        5   Bombino, Joanne and I saw each other on                5   family, other than Joanne?
        6   different occasions.                                   6        A. I didn't have any contact with any
        7       Q. And what were those occasions?                  7   member of Joanne's family until 2013.
        8       A. It all depends on what was going on             8        Q. Do you know whether any of the
        9   in Joanne's life.                                      9   Black family members knew that you were meeting
       10       Q. What would cause a meeting to                  10   with Joanne?
       11   occur, would she call you?                            11        A. I have no idea.
       12       A. Yeah.                                          12        Q. To your recollection, she never
       13       Q. Say Mr. Pinto, she probably didn't             13   told you I told my mother I was meeting you
       14   call you Mr., but Mr. Pinto, would you like to        14   today?
       15   come see me or can I come to see you?                 15        A. She only told me about how
       16       A. She calls me Esaun, but year, she              16   difficult her relationship was with her mother
       17   would call and say there was something she            17   and how she hated her brother.
       18   wanted to talk about and we would set a date and      18        Q. What did she tell you about how
       19   place.                                                19   difficult her relationship was with her mother?
       20       Q. So you were then working for CPI               20        A. She felt like her mother wasn't
       21   after you worked for Mr. Bombino?                     21   allowing her to live. It felt like her mother
       22       A. Not immediately after.                         22   was restraining her from living the life she
       23       Q. There was a time frame, a gap                  23   wanted to live.
       24   between your employment with Mr. Bombino and          24        Q. During your meetings with Joanne
       25   CPI?                                                  25   Black while you were working for Mr. Bombino, do

                                                                                                     5 (Pages 14 - 17)
                                                 Veritext Legal Solutions
      212-267-6868                                 www.veritext.com                                     516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 6 of 119 PageID #: 2030


                                                        Page 18                                                    Page 20
        1              Esaun Pinto                                 1               Esaun Pinto
        2   you know whether she was on medication?                2        A. I mean, I don't remember exactly,
        3       A. At times, yeah.                                 3   but Joanne just felt like her mother was
        4       Q. What medication was she on?                     4   preventing her from living the life she wanted
        5       A. I have no idea.                                 5   to live.
        6       Q. She never told you what it was?                 6            So Joanne would request doing
        7       A. I didn't ask.                                   7   certain things, and her mom wouldn't allow it or
        8       Q. How did you know then she was on                8   her mom would try to talk her out of it,
        9   medication?                                            9   whatever the case may be.
       10       A. Because she would tell me she was              10        Q. During the time from 1998 to 2009,
       11   on medication, but I wouldn't ask what the            11   that ten year plus period, was Joanne living on
       12   medication was.                                       12   her own or was she living with her mother?
       13       Q. Again, I'm going to do it in time              13        A. At times she was living on her own.
       14   frames. While you were working for Mr. Bombino        14        Q. Do you know why she would be living
       15   and meeting with Ms. Black, did she tell you she      15   with her mother as opposed to living on her own?
       16   was also meeting with psychiatrists?                  16        A. Not exactly, no.
       17       A. Sure.                                          17        Q. And you also mentioned a moment ago
       18       Q. Do you know who the psychiatrist               18   she hated her brother.
       19   was?                                                  19        A. Yeah.
       20       A. Actually, Dr. Shirkey was one of               20        Q. Did she explain to you why she
       21   them.                                                 21   hated her brother?
       22       Q. Can you help us out with the                   22        A. She felt like her brother didn't
       23   spelling?                                             23   treat her well. She felt like her brother felt
       24       A. I have no idea.                                24   like he was smarter, better, he would belittle
       25           MR. FANTONE: You said Shirkey?                25   her. She felt like her brother didn't have a
                                                        Page 19                                                    Page 21
        1                Esaun Pinto                               1                Esaun Pinto
        2            THE WITNESS: Shirkey.                         2   relationship with her grandmother and her mom or
        3       A. He had an office somewhere around               3   her for that matter.
        4   9th Street, the Greenwich Village area.                4       Q. And she never asked you to
        5       Q. During the time you met with her                5   intercede in any way with members of her family
        6   while you were working for Mr. Bombino, did her        6   to help her express her concerns about her
        7   behavior change or was she pretty constant?            7   relationship?
        8       A. The behavior changed.                           8       A. She tried to keep me separate from
        9       Q. In what way?                                    9   the family.
       10       A. Sometimes she was under a delusion             10       Q. Keep you separate, okay.
       11   and she would seem a little more troubled than        11       A. I provided the ear for Joanne that
       12   others.                                               12   her family didn't.
       13       Q. Did she ever disclose to you she               13       Q. Did you ever introduce her to
       14   wasn't taking medication that was prescribed to       14   members of your family?
       15   her?                                                  15       A. Absolutely.
       16       A. No.                                            16       Q. So I'll ask you, what family
       17       Q. She never asked you to meet with               17   members do you have?
       18   her psychiatrist or social worker?                    18       A. Joanne knows my wife. She knows my
       19       A. Joanne has always tried to keep me             19   kids, she knows my mother, my grandmother, my
       20   separate from everybody else in her life.             20   brothers, all of my close friends.
       21       Q. Did she describe anything other                21       Q. So you introduced her to all the
       22   than, did she describe any abuse that her mother      22   people you just identified?
       23   was inflicting on her?                                23       A. Absolutely.
       24       A. Verbal.                                        24       Q. So besides in this ten-year period
       25       Q. What kind of verbal abuse?                     25   meeting her on Mondays at four p.m., you must

                                                                                                       6 (Pages 18 - 21)
                                                 Veritext Legal Solutions
      212-267-6868                                 www.veritext.com                                       516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 7 of 119 PageID #: 2031


                                                       Page 22                                                     Page 24
        1               Esaun Pinto                               1                Esaun Pinto
        2   have had other occasions to be with her?              2        A. No.
        3       A. Sure.                                          3        Q. Do you know how long her commitment
        4       Q. Were they at your family occasions?            4   was in each of those cases?
        5       A. Not at family occasions, but if                5        A. I don't remember.
        6   Joanne came to meet me at my office at four           6        Q. Did you lose touch with Joanne
        7   o'clock, and I had something to do after that         7   Black when she left the New York area and moved
        8   meeting, oftentimes I would drive Joanne              8   to other cities?
        9   downtown to catch the train. In the process I         9        A. What time period are we talking?
       10   might have to pick up my kid, pick up my wife,       10        Q. Good question. Let's say after you
       11   pick up my grandmother, so she would meet them       11   joined CPI in 2009 going forward, were there
       12   on those occasions.                                  12   times that you didn't know where she was?
       13       Q. Did Joanne attend any of your                 13        A. I always knew where she was.
       14   family functions, like a birthday or Christmas?      14        Q. How is that?
       15       A. I believe she went to one or two of           15        A. Because she would call me every
       16   my kids' birthday events. She attended sporting      16   day.
       17   events with myself and my kids.                      17        Q. Every day?
       18       Q. These would be sporting events that           18        A. Every day. There hasn't been many
       19   your kids were involved in?                          19   days that Joanne hasn't called me in the last
       20       A. Yes, not only my kids but kids that           20   few years.
       21   I was coaching that weren't my kids.                 21        Q. Where do you recall she called you
       22       Q. What sports were you coaching?                22   from, where was she about?
       23       A. Basketball and football.                      23        A. She called me from Dallas, she
       24       Q. Can you give me an estimate of how            24   called me from Colorado, she called me from
       25   many of those occasions?                             25   Illinois, she called me from California. She
                                                       Page 23                                                     Page 25
        1             Esaun Pinto                                 1                Esaun Pinto
        2       A.  Oh, I don't remember, probably a              2   called me from Arkansas, I believe.
        3   handful.                                              3       Q. Did she explain why she was in
        4       Q. Did you ever, besides listening to             4   these different locales?
        5   her, did you ever give her advice about how to        5       A. For a two-year period Joanne, about
        6   relate to her family?                                 6   two years, Joanne was gone. Joanne called me at
        7       A. I would use examples I had with my             7   least twice a day every day, and I was upset
        8   own family, difficulties I had with                   8   with Joanne. Joanne and I were not on speaking
        9   relationships in my own family. I would use           9   terms at the time.
       10   those to try to get her to communicate with her      10       Q. You were not on speaking terms?
       11   own family better.                                   11       A. No. So I believe it was, I believe
       12       Q. Do you know whether she used that             12   it was 2011 I demanded that Joanne get help, she
       13   advice in trying to improve her communications       13   wasn't well, and she wanted to meet me in
       14   with her family?                                     14   Yonkers. I sent one of my guys that she was
       15       A. I believe she tried.                          15   familiar with to meet her and eventually met up
       16       Q. The two or three times that Joanne            16   with her.
       17   was hospitalized during this ten-year period         17            I had my guy stay with her until I
       18   that you were with Bombino, do you know how it       18   got there. Joanne wasn't well, and I demanded
       19   came about that she was hospitalized, did she        19   that she seek help. She refused to, so I had
       20   voluntarily commit herself or did her family         20   one of my guys follow Joanne. Joanne headed
       21   have her committed, do you know?                     21   north on the New York thruway.
       22       A. I don't remember exactly, no.                 22            Eventually Joanne, I found out
       23       Q. I think I asked this, but I want to           23   Joanne got hospitalized somewhere upstate New
       24   be sure. You didn't visit her in the hospital        24   York. But Joanne would call me, like I said, at
       25   during those times?                                  25   least twice a day for the next couple of years

                                                                                                      7 (Pages 22 - 25)
                                                Veritext Legal Solutions
      212-267-6868                                www.veritext.com                                       516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 8 of 119 PageID #: 2032


                                                        Page 26                                                 Page 28
        1                Esaun Pinto                               1                Esaun Pinto
        2   up until I get the call to go get Joanne or go         2   that you recall?
        3   see Joanne in Colorado.                                3       A. I recall that she wasn't well.
        4            So I would listen to the first                4   That stands out.
        5   five, ten, 15 seconds of her voice message to          5       Q. Did she say things that led you to
        6   try to ascertain whether she got the help she          6   believe she wasn't well?
        7   needed, where she was, and then dealt with the         7       A. I could tell as soon as I picked up
        8   internal fight within myself about what I would        8   the phone from Joanne's voice that she wasn't
        9   do about it.                                           9   well.
       10       Q. What were you conflicted about?                10       Q. Anything she said that you recall
       11       A. Getting involved.                              11   that also confirmed that?
       12       Q. You were hesitant to do that?                  12       A. Other than where she was or what
       13       A. Yeah.                                          13   she was doing, I mean, no, I don't remember the
       14       Q. Beyond being the ear that she                  14   details, no.
       15   needed?                                               15       Q. Did you save those messages?
       16       A. My relationship with Joanne                    16       A. No.
       17   surpassed that of a professional relationship.        17       Q. Did you ever share those messages
       18       Q. You had become a friend?                       18   with any professional that Joanne had seen in
       19       A. I became the only family she had.              19   the past?
       20   Surpassed friendship as well.                         20       A. No. I don't have that phone line
       21       Q. Do you know how long she was out of            21   anymore.
       22   the New York area before you were asked to go to      22       Q. I understand. I'm talking about
       23   Colorado to bring her back?                           23   now at the time --
       24       A. Out of the New York City area?                 24       A. No.
       25       Q. Away from home. Let me rephrase                25       Q. -- Mr. Pinto, did you say I'm going
                                                        Page 27                                                 Page 29
        1                Esaun Pinto                               1                Esaun Pinto
        2   the question. How long was she away from               2   to send that voicemail to some doctor?
        3   whatever her home was?                                 3        A. I didn't have a relationship with
        4       A. I would assume it was about two                 4   anybody to send it to.
        5   years.                                                 5        Q. You didn't send it to any Black
        6       Q. During that two-year period, you                6   family members?
        7   never saw her?                                         7        A. I didn't have a relationship with
        8       A. No.                                             8   anybody else in Joanne's life.
        9       Q. Was there any conversation during               9        Q. So let's forward now to the time
       10   that two-year period that she was calling you         10   period you were asked to go to Colorado --
       11   that you have a distinct memory of, something         11        A. Sure.
       12   she said?                                             12        Q. -- to retrieve Joanne. First of
       13       A. Again, I only listened to the first            13   all, how were you contacted about that work?
       14   five to 15 seconds of the message. I didn't           14        A. I was first contacted by Cherie
       15   speak to Joanne.                                      15   Wrigley.
       16       Q. She just left voicemails for you?              16        Q. Tell us what you remember about
       17       A. Yes.                                           17   that contact.
       18       Q. And you didn't call her back?                  18        A. Sure. I was at work, I was on a
       19       A. No.                                            19   protection detail and I got a phone call
       20       Q. Why didn't you call her back?                  20   sometime that evening, it was probably ten, 11
       21       A. Because she wasn't well yet.                   21   o'clock at night, I answered the phone.
       22       Q. In the messages, was there any,                22            The person asked if I was Esaun
       23   again, as you sit here today, I realize it's a        23   Pinto, I told them yes. She introduced herself
       24   long time ago, I'm trying to piece together the       24   as Cherie Wrigley. She mentioned having
       25   story. Was there anything in those messages           25   concerns about Joanne. She told me she was in
                                                                                                    8 (Pages 26 - 29)
                                                 Veritext Legal Solutions
      212-267-6868                                 www.veritext.com                                    516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 9 of 119 PageID #: 2033


                                                     Page 30                                                 Page 32
        1                Esaun Pinto                            1                Esaun Pinto
        2   Colorado trying to find Joanne.                     2       Q. How did you respond to that?
        3            She felt, she told me that she felt        3       A. I said Joanne, it's me.
        4   Joanne was in a bad way, and she seemed to be       4       Q. What else transpired in that
        5   looking for some help.                              5   conversation?
        6       Q. I take it this contact from the way          6       A. She spoke about what was going on,
        7   you described it was over the telephone?            7   how she felt, her back hurting, teeth hurting,
        8       A. Sure.                                        8   and I said Joanne, I'm upset with you, you never
        9       Q. Do you know how Ms. Wrigley found            9   got the help you needed.
       10   you?                                               10            So I said if I come out there,
       11       A. I'm not 100 percent sure of that.           11   Joanne, you're going to get help. Joanne was
       12       Q. Do you have a guess?                        12   ecstatic, she was ecstatic, I hadn't spoken to
       13            MR. KATZ: Objection to form.              13   her in about two years.
       14       A. I don't know.                               14       Q. Did you then call Ms. Wrigley back?
       15       Q. What was your response?                     15       A. Yeah.
       16       A. I said I'll call you back because           16       Q. The same day?
       17   she's probably going to call me within the next    17       A. The same night.
       18   ten minutes. Joanne's life is on a schedule        18       Q. What happened in that conversation?
       19   when it comes to me. Usually one of the first      19       A. I told her we would touch base
       20   people I speak to in the morning or one of the     20   tomorrow. I'll think about what I want to do,
       21   last people I speak to at night, it's been 20      21   and we'll talk about what that looks like
       22   years.                                             22   tomorrow. I was at work at the time.
       23       Q. Did Joanne call you?                        23       Q. The next day you had another
       24       A. She sure did.                               24   conversation with Ms. Wrigley?
       25       Q. This time you picked up as opposed          25       A. Right.
                                                     Page 31                                                 Page 33
        1                Esaun Pinto                            1                 Esaun Pinto
        2   to listening to a message?                          2       Q. What happened in that conversation?
        3        A. I picked up.                                3       A. I told her why I was hesitant in
        4        Q. And you had a conversation with             4   getting involved.
        5   Joanne?                                             5       Q. Why were you hesitant?
        6        A. Yeah.                                       6       A. Because my relationship with Joanne
        7        Q. What did she say and what did you           7   exceeded a professional relationship. Joanne
        8   say?                                                8   was, my relationship with Joanne affected all
        9        A. I said what the hell is going on,           9   aspects of my life.
       10   where are you.                                     10       Q. Can you explain that a little bit?
       11        Q. What did she say?                          11       A. Joanne had a lot of problems, a lot
       12        A. She said she's in Colorado.                12   of issues. There were things, there were things
       13   Actually, actually, she hung up on me first.       13   that I was involved in with Joanne that were
       14        Q. So did you call her back or did she        14   difficult, they were very difficult.
       15   call you back?                                     15            So I didn't, it was difficult
       16        A. I don't remember if I called her           16   because I didn't have anybody else's help from
       17   back or she called me back.                        17   her family, I didn't know anyone. It was kind
       18        Q. But you spoke shortly thereafter?          18   of just me and Joanne.
       19        A. Yeah.                                      19            And then trying to get her help and
       20        Q. What do you recall about that              20   her refusing to get help and communicating with
       21   conversation?                                      21   her at times was heartbreaking, you know,
       22        A. She said you sound like a white            22   because it was past a professional relationship,
       23   man, that's why I hung up.                         23   I cared about Joanne.
       24            MR. KATZ: Can you read that back?         24       Q. So when you spoke to Ms. Wrigley
       25            (The record was read.)                    25   the next day, what did you say to her about your
                                                                                                 9 (Pages 30 - 33)
                                              Veritext Legal Solutions
      212-267-6868                              www.veritext.com                                     516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 10 of 119 PageID #:
                                    2034

                                                        Page 34                                                  Page 36
      1                Esaun Pinto                                 1               Esaun Pinto
      2   willingness to participate?                              2           MR. KATZ: Can you just read that
      3       A. I'll do it but I can't do it by                   3       back?
      4   myself.                                                  4           (The record was read.)
      5       Q. Did you tell Ms. Wrigley who you                  5       Q. And that email was followed up by
      6   needed to help you?                                      6   telephone conversations?
      7       A. I needed her help. I didn't know                  7       A. I don't remember.
      8   anybody else. I didn't even know Ms. Wrigley,            8       Q. How much time transpired, occurred
      9   she was just the only person I was communicating         9   between your first communication with Bernard
     10   with, and this is the start of my relationship          10   and your actual trip to Colorado?
     11   now.                                                    11       A. A couple of days. There was a
     12       Q. During this 2013 call, before that,              12   sense of urgency.
     13   did you know that Joanne's mother had passed            13       Q. Was that conveyed in your
     14   away?                                                   14   communications with Bernard as well?
     15       A. Cherie told me.                                  15           MR. KATZ: Objection to form.
     16       Q. Joanne told you?                                 16       A. That was from my communication with
     17       A. Cherie told me.                                  17   Joanne and Cherie. I don't remember how that
     18       Q. In that conversation?                            18   went with Bernard.
     19       A. In one of those conversations.                   19       Q. How did you travel to Colorado?
     20       Q. Joanne had never left you a message              20       A. I flew.
     21   about that?                                             21       Q. Where did you meet Cherie?
     22       A. I never listened that far.                       22       A. Where did I meet Cherie?
     23       Q. I see. So in other words, if you                 23       Q. Was Cherie in Colorado as well?
     24   knew Joanne was leaving you a message, you              24       A. No, she was gone.
     25   didn't listen?                                          25       Q. The reason I ask that is you
                                                        Page 35                                                  Page 37
      1                Esaun Pinto                          1                      Esaun Pinto
      2       A.   I listened to the first five to 15       2          mentioned you needed assistance.
      3   seconds.                                          3              A. Right.
      4       Q. Did you generally delete the               4              Q. Okay. And I think you said you
      5   message then?                                     5          needed Cherie's assistance.
      6       A. Yes. You've got to understand,             6              A. Right.
      7   we're talking at least two messages every day     7              Q. Did you mean you needed her
      8   for two years. I couldn't keep those messages     8          assistance in Colorado?
      9   on my phone.                                      9              A. No. I didn't need her assistance
     10       Q. Sure. What happened next after you 10                 physically. I needed somebody that I could
     11   had this conversation with, the conversation the 11          reach out in the event I needed to talk about
     12   second day with Ms. Wrigley?                     12          what was going on.
     13       A. I think there was a communication         13              Q. Did you travel to Colorado by
     14   between me and Bernard, and soon thereafter we 14            yourself?
     15   made the arrangements for me to travel to        15              A. Initially.
     16   Colorado.                                        16              Q. Did someone ultimately or later
     17       Q. How did you reach Bernard, how did 17                 meet you?
     18   you know to contact him?                         18              A. I had a guy there, yeah, in a
     19       A. Cherie.                                   19          different part of Colorado.
     20       Q. She said you ought to call Bernard?       20              Q. This is somebody who lived in
     21       A. Something to that effect.                 21          Colorado or one of your employees?
     22       Q. And you spoke to him by telephone,        22              A. This is a guy who worked for me in
     23   you didn't meet him in person?                   23          New York that relocated to Colorado.
     24       A. I didn't meet him in person. I            24              Q. What was his name?
     25   believe I contacted him via email.               25              A. Jamie Bostick.
                                                                                                   10 (Pages 34 - 37)
                                                Veritext Legal Solutions
    212-267-6868                                  www.veritext.com                                      516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 11 of 119 PageID #:
                                    2035

                                                    Page 38                                                  Page 40
      1                Esaun Pinto                             1                 Esaun Pinto
      2       Q. B-O-S-T-I-C-K?                                2        A. I don't remember if it was the
      3       A. Something to that effect.                     3   first or second day.
      4       Q. This is a mister?                             4        Q. How long were you with her in
      5       A. Yes.                                          5   Colorado?
      6       Q. When did you first meet Joanne in             6        A. A couple of days.
      7   Colorado?                                            7        Q. Did you tell her that you had come
      8       A. A couple of days after touching               8   to help her back home or you just were
      9   down. I had Joanne under surveillance for at         9   coincidentally in Colorado?
     10   least a day or two prior to making contact with     10        A. I didn't put any pressure on her
     11   her.                                                11   initially. I tried not to put any pressure on
     12       Q. Why did you choose to do that?               12   her at all because she was in bad shape.
     13       A. That's what I was instructed to do.          13   Everything was a suggestion, and I provided an
     14       Q. What did you discover during that            14   ear again. And once I kind of had a feel of
     15   surveillance?                                       15   where she was, then the conversation started to
     16       A. She was in bad shape.                        16   change a little bit.
     17       Q. What was she doing during that               17        Q. Ultimately, were you able to bring
     18   surveillance that confirmed that to you?            18   her back to New York?
     19       A. She was wandering around, multiple           19        A. Right.
     20   bags, wheelie bags, bags on her back.               20        Q. How did you do that?
     21            MR. KATZ: Can you read back that           21        A. How did I do what?
     22       answer.                                         22        Q. Bring her back to New York.
     23            (The record was read.)                     23        A. We drove.
     24       Q. How did you find her to do the               24        Q. Why didn't you fly?
     25   surveillance?                                       25        A. Joanne wouldn't fly.
                                                    Page 39                                                  Page 41
      1                Esaun Pinto                             1                Esaun Pinto
      2       A. I don't remember exactly, but I               2       Q. I assume it took you more than a
      3   know I got a lead from Cherie.                       3   day to drive?
      4       Q. Where was Joanne living when you              4       A. I believe it was like 36 hours,
      5   found her?                                           5   something like that, through a blizzard, through
      6       A. In a motel, I believe the motel was           6   a tornado, a rough ride.
      7   in Aurora.                                           7       Q. Where did you bring Joanne when you
      8       Q. After you surveilled her for a                8   returned to the New York area?
      9   couple of days, how did you approach her?            9       A. We checked her into a motel in
     10       A. I don't remember exactly, but I              10   Jersey City, a place she had stayed before.
     11   think I just went to her hotel room.                11       Q. What happened next with your
     12       Q. Knocked on the door?                         12   relationship with Joanne?
     13       A. I believe so.                                13       A. My relationship with Joanne?
     14       Q. She was glad to see you?                     14       Q. I'm trying to find out what you did
     15       A. Yeah.                                        15   with Joanne afterwards. You checked into a
     16       Q. What did you do next?                        16   motel, did you continue to meet with her, did
     17       A. I took her to get something to eat.          17   you get her medical care, what was your role?
     18       Q. Did you take her to get any medical          18       A. I suggested that she get help.
     19   assistance in Colorado?                             19   I've been suggesting that for two years now.
     20       A. No.                                          20   But Joanne wasn't well, so Joanne was delusional
     21       Q. Did you discuss with her returning           21   about a lot of things, and at that point it was
     22   to New York?                                        22   just keeping her safe, keeping her safe while
     23       A. She discussed that later with me.            23   communicating with Cherie and Bernard about what
     24       Q. Later the first day you met her or           24   the next step is.
     25   days after?                                         25       Q. Did you stay at the motel with her?

                                                                                                11 (Pages 38 - 41)
                                             Veritext Legal Solutions
    212-267-6868                               www.veritext.com                                     516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 12 of 119 PageID #:
                                    2036

                                                      Page 42                                                    Page 44
      1                Esaun Pinto                               1                Esaun Pinto
      2       A. No.                                             2       A. I don't remember exactly, but a few
      3       Q. Did you have somebody who worked                3   weeks for sure.
      4   for you assigned to that?                              4       Q. And then did she no longer need the
      5       A. Sure.                                           5   bodyguards and she was left alone or did
      6       Q. Is that like a 24-hour a day                    6   something change?
      7   assignment?                                            7       A. Joanne had the bodyguards with her
      8       A. Absolutely, yes. As far as Bernard              8   up until she was hospitalized.
      9   and Cherie were concerned, it would have been          9       Q. When was she hospitalized?
     10   senseless to get her all the way back to the New      10       A. I don't remember the date, sometime
     11   York area and not have eyes and ears on her and       11   in June, I believe.
     12   her just run away again.                              12       Q. Of 2013?
     13            So I had somebody with her, there            13       A. Yes, 2013.
     14   were two of my closest friends who are also           14       Q. Before she was hospitalized, did
     15   bodyguards that she was familiar with. She had        15   you meet in person with Mr. Black, Bernard
     16   known both of these guys for a number of years        16   Black?
     17   now.                                                  17       A. I requested it a number of times
     18       Q. During that time, was she able to              18   but it never happened.
     19   go about whatever she wanted to do as long as         19       Q. You didn't meet with him then?
     20   your employees were with her?                         20       A. He wouldn't meet with me.
     21       A. Sure, they would take her shopping.            21       Q. Do you know why?
     22   They took her out, I think they went to the           22       A. Why he wouldn't meet with me?
     23   movies a couple of times.                             23       Q. Yes.
     24       Q. She wasn't locked up in the hotel?             24       A. I can assume why, but I don't
     25       A. Not at all.                                    25   really know why.
                                                      Page 43                                                    Page 45
      1               Esaun Pinto                                1                Esaun Pinto
      2       Q. What was your principal involvement             2        Q. What would your assumption be?
      3   going forward then with Joanne after you had           3        A. He didn't want to.
      4   returned her to New York?                              4        Q. Do you know why he didn't want to?
      5       A. I don't really understand the                   5        A. I don't know why he didn't want to.
      6   question.                                              6        Q. Did you meet with Ms. Wrigley?
      7       Q. Sure. You had done a number of                  7        A. No.
      8   things, you had known Joanne for many years.           8        Q. Do you know how Joanne received the
      9       A. Right.                                          9   hospitalization, did she go voluntarily, did you
     10       Q. You had been in contact with her               10   escort her, was somebody else involved?
     11   for many years, you had gone out to Colorado,         11        A. She didn't go voluntarily.
     12   brought her back to New York, what next did you       12        Q. How was she hospitalized?
     13   do on behalf of Joanne?                               13        A. Joanne had a bad episode, it was
     14       A. I just became that friend again. I             14   triggered by emergency vehicles, one of her
     15   tried to convince Joanne that there was a             15   triggers, and I tried to get Joanne to calm down
     16   problem and that she needed to get help.              16   and get back into her hotel room. One of my
     17       Q. Were you asked to provide any                  17   guys called me and said she was in a really bad
     18   specific services for Joanne by Cherie once you       18   way so I responded.
     19   returned to New York?                                 19             There was no convincing her to calm
     20       A. Other than keeping her safe and                20   down. There was no convincing her to go back to
     21   trying to get the help that she needed, no.           21   the hotel room. She wouldn't even allow my guys
     22       Q. How long did this sort of                      22   to escort her away from the area, and in trying
     23   arrangement with Joanne at the motel and your         23   to flee, Joanne stepped into oncoming traffic on
     24   employees keeping her safe, how long did that go      24   Route 1 and 9 in New Jersey, and at that point
     25   on?                                                   25   we had to call 911.

                                                                                                   12 (Pages 42 - 45)
                                               Veritext Legal Solutions
    212-267-6868                                 www.veritext.com                                       516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 13 of 119 PageID #:
                                    2037

                                                       Page 46                                                    Page 48
      1                Esaun Pinto                                1                Esaun Pinto
      2       Q. Was she struck?                                  2   of them then went to the hospital?
      3       A. No, she wasn't. No, we kept her                  3       A. No.
      4   from being hit, but it was a bad scene.                 4       Q. You don't know?
      5       Q. At that point you realized she was               5       A. No, they didn't.
      6   a danger to herself?                                    6       Q. They did not. When you visited her
      7       A. Yes.                                             7   two or three days later, was there any other
      8       Q. When you called 911 --                           8   family member or any friend of hers at the
      9       A. I don't think -- I know I wasn't                 9   hospital with her?
     10   the one to call. I believe Adrian Lawrence             10       A. Other than myself, no.
     11   called.                                                11       Q. I assume this was a locked unit?
     12       Q. When that happened, the ambulance               12       A. Actually, I'm sorry, I believe
     13   took her to a hospital?                                13   Adrian Lawrence was with her.
     14       A. Yes.                                            14       Q. Ms. Black, I take it, was
     15       Q. Did she agree to go to the                      15   restrained in a locked unit?
     16   hospital?                                              16       A. Oh, yeah, she was in the
     17       A. She didn't want to go, no.                      17   psychiatric ward.
     18       Q. Were one of your associates along               18       Q. How long was she in the hospital
     19   with her in the ambulance?                             19   for that episode, do you recall?
     20       A. No, she wouldn't allow it.                      20       A. A few days, not exactly, it was at
     21       Q. And you weren't either?                         21   least a few days before she was transferred out.
     22       A. She wouldn't allow it, she was                  22       Q. Where was she transferred to?
     23   upset with me now.                                     23       A. I believe it was Secaucus
     24       Q. But she did get in the ambulance?               24   Psychiatric Hospital, I believe. I know it was
     25       A. Right. So we took her property,                 25   in Secaucus, I'm not 100 percent sure of what
                                                       Page 47                                                    Page 49
      1               Esaun Pinto                                 1                Esaun Pinto
      2   again, she had a number of suitcases and wheelie        2   the name of it is.
      3   bags and backpacks. So we safeguarded that              3       Q. Sure, all this is a long time ago,
      4   stuff, most of that stuff. We cleared out her           4   I don't expect you to have perfect recall about
      5   motel room.                                             5   this.
      6           The ambulance took her to the                   6            How long was she in the hospital in
      7   hospital, and I believe I saw Joanne a couple of        7   Secaucus?
      8   days later.                                             8       A. At least a couple of months.
      9       Q. Do you know what the basis of the                9       Q. Did you receive any instructions or
     10   admission to the hospital was?                         10   employment with regard to Joanne while she was
     11       A. She was psychotic.                              11   hospitalized --
     12       Q. So this was some sort of                        12       A. Sure.
     13   psychiatric hospital that she was taken to?            13       Q. -- in Secaucus?
     14       A. Yeah. Actually, she was taken to a              14       A. Sure.
     15   hospital that had a psychiatric unit, yeah.            15       Q. Tell me how that happened.
     16       Q. Did you communicate at that point               16       A. In communication with Cherie and
     17   with either Ms. Wrigley or Bernard Black?              17   Bernard, I was to play the role of next of kin,
     18       A. I was on the phone with both of                 18   communicate with Joanne, communicate with the
     19   them at various times during that process the          19   staff.
     20   day that she was picked up.                            20       Q. Did you get a power of attorney
     21       Q. Did they give you any instructions              21   from either Mr. Black or Cherie Wrigley in terms
     22   or request you to do anything more?                    22   of care for Joanne?
     23       A. There was nothing else for me to do             23       A. No.
     24   that day.                                              24       Q. And did you communicate, have
     25       Q. Okay. Do you know whether either                25   communications with the physicians who were

                                                                                                    13 (Pages 46 - 49)
                                                Veritext Legal Solutions
    212-267-6868                                  www.veritext.com                                       516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 14 of 119 PageID #:
                                    2038

                                                    Page 50                                                     Page 52
      1               Esaun Pinto                              1                 Esaun Pinto
      2   treating Joanne --                                   2       A. She wanted to be transferred
      3       A. Yeah.                                         3   someplace closer to me.
      4       Q. -- in that hospital?                          4       Q. And was part of your employment
      5       A. Yes.                                          5   when she was transferred to South Beach to visit
      6       Q. Was it part of your job to                    6   her in that hospital?
      7   communicate then with Ms. Wrigley and Mr. Black      7       A. Yes.
      8   about what the physicians were telling you?          8       Q. Did any of your associates, people
      9       A. No.                                           9   who were working either with you or for you also
     10       Q. Did they communicate, as far as you          10   visit her at the time?
     11   know, directly with the physicians?                 11       A. Sure, both at the South Beach, the
     12       A. No.                                          12   Jersey City and the Secaucus hospital.
     13       Q. So nobody was communicating with             13       Q. Did they visit you with her or make
     14   the physicians who were treating Joanne?            14   their own independent visits?
     15       A. Other than myself, no.                       15       A. It depends, it depended on what
     16       Q. And to your knowledge, neither Ms.           16   Joanne wanted.
     17   Wrigley nor Mr. Black knew what the physicians      17       Q. I'm going to ask you more questions
     18   were saying about her care?                         18   about what was going on, but I'm now going to go
     19       A. They knew what I told them.                  19   to some documents which is typical of a
     20       Q. Well, that was sort of my question,          20   deposition.
     21   whether you were communicating what the             21       A. Sure.
     22   physicians told you.                                22       Q. Just so you know, documents are a
     23       A. You asked me if that was my job.             23   way of refreshing people's recollection and
     24       Q. That was not your job?                       24   focussing testimony.
     25       A. My job was to take care of Joanne.           25       A. Sure.
                                                    Page 51                                                     Page 53
      1             Esaun Pinto                             1                  Esaun Pinto
      2       Q.   Were they compensating you at that       2          Q. So we marked each document that I'm
      3   time?                                             3      going to show you has a sticker on it with a
      4       A. Sure.                                      4      number. That's why I'm going to describe it to
      5       Q. What happened after Joanne was             5      you that way so we have a record so everybody
      6   released from this hospital in Secaucus?          6      can figure out what am I saying, what am I
      7       A. She was transferred to South Beach         7      talking about.
      8   in Staten Island. She was actually trying to      8              So this is a document marked Pinto
      9   get a transfer to a hospital in Brooklyn. There   9      Exhibit 1.
     10   weren't any beds available and this is, this was 10              MR. KATZ: This is Exhibit 1?
     11   an attempt to bring Joanne closer to me. Again, 11               MR. SCHAALMAN: Yes.
     12   this relationship superceded any professional    12              MR. KATZ: Pinto 1?
     13   relationship, this was life changing.            13              MR. SCHAALMAN: Yes.
     14       Q. And the reason you preferred it in        14          Q. Did you, Mr. Pinto, did you review
     15   Brooklyn is because you resided in Brooklyn? 15          any documents in preparation for your deposition
     16       A. The reason why I preferred it?            16      today?
     17       Q. You mentioned they were trying to         17          A. Sure.
     18   transfer her to a hospital in Brooklyn.          18          Q. Can you tell me what you reviewed,
     19       A. This has nothing to do with what I        19      what kinds of documents first?
     20   preferred.                                       20          A. These kind of documents.
     21       Q. I see. So tell me why the transfer        21          Q. Emails?
     22   was to --                                        22          A. Sure.
     23       A. This is what Joanne preferred.            23          Q. Did you review any other kinds of
     24       Q. I see, thank you. So She wanted to        24      documents other than emails?
     25   be transferred to a Brooklyn facility --         25          A. Yeah, the attorney showed me a

                                                                                                 14 (Pages 50 - 53)
                                             Veritext Legal Solutions
    212-267-6868                               www.veritext.com                                       516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 15 of 119 PageID #:
                                    2039

                                                     Page 54                                                   Page 56
      1                Esaun Pinto                         1                      Esaun Pinto
      2   couple of things.                                2        assuming this is Secaucus, I'm not quite sure
      3       Q. Were they invoices?                       3        because I don't remember exactly when she was
      4       A. That's an email.                          4        hospitalized. She could have been in Jersey
      5       Q. The invoices were attached to             5        City still. I don't know for sure.
      6   emails?                                          6            Q. Okay. Do these dates of June 2013
      7       A. Sure.                                     7        refresh your recollection when you would have
      8       Q. Other than emails, what other kind        8        gone to Colorado to retrieve Joanne?
      9   of documents did you review?                     9            A. That was in April.
     10       A. He showed me a couple of things, I       10            Q. April, okay. You mentioned in the
     11   don't remember what you call them, but a couple 11        second paragraph in your email to Ms. Wrigley, I
     12   of things.                                      12        have withdrawn her from Chase account and can
     13       Q. When did you review these with your 13             continue if needed. I would prefer that the
     14   attorneys?                                      14        invoice be paid. Hopefully we will gain some
     15       A. In the last couple of days.              15        ground with Bernie. Please keep me informed.
     16       Q. Do you recall approximately how          16                 What was going on with your
     17   many documents you reviewed?                    17        withdrawing money from -- were you withdrawing
     18       A. I don't remember how many.               18        money from Joanne's Chase checking account?
     19       Q. So let's look at, this is an email       19            A. Yes.
     20   dated June 24, 2013 from you to Ms. Wrigley. 20               Q. How did you do that?
     21       A. Right.                                   21            A. I used the ATM card.
     22       Q. Do you recall this email?                22            Q. So obviously Joanne had given you
     23       A. No, not particularly, but I'm            23        the information on the card so you could
     24   looking at it, I'm sure it was a communication. 24        withdraw money for her?
     25       Q. So this would be before or after         25            A. Joanne refused to use the card
                                                     Page 55                                                   Page 57
      1               Esaun Pinto                               1                Esaun Pinto
      2   you returned her to New York?                         2   because I believe Bernard's name was on it.
      3       A. This is after she's returned to New            3       Q. Do you know if this was the card
      4   York.                                                 4   that her mother sent her while she was on the
      5       Q. In the paragraph, the first                    5   road to provide income, moneys for her?
      6   paragraph it says, When I return to New York,         6       A. That her mother sent her?
      7   she expects me to visit three times per week.         7       Q. Yes.
      8   Do you recall where you were when you wrote this      8       A. I don't think so. I don't know for
      9   if you weren't in New York?                           9   sure, but I don't think so. I assume that that
     10       A. I don't know.                                 10   card, that account and card was generated after
     11       Q. Okay. Do you recall which hospital            11   her mother passed away.
     12   she was in when you wrote this?                      12       Q. And you wrote, I would prefer that
     13       A. I'm assuming Secaucus.                        13   the invoice be paid. You preferred to have your
     14       Q. Below there's an email from Cherie            14   invoices paid as opposed to taking money out of
     15   Wrigley to you, do you see that and the subject      15   the account?
     16   is billing.                                          16       A. Sure.
     17       A. Yeah.                                         17       Q. And why was that?
     18       Q. And she wrote, Doing battle with              18       A. Why would I prefer my invoices to
     19   Bernie. Do you recall what she meant?                19   be paid?
     20       A. Not exactly.                                  20       Q. As opposed to taking money out of
     21       Q. She wrote, He wants to shut down              21   Joanne's account.
     22   the operation and I am not going to let him.         22       A. It's the natural way things should
     23   What operation was she referring to, do you          23   work.
     24   know?                                                24       Q. Mr. Pinto, there's Exhibit 2. So
     25       A. Me caring for Joanne. And I'm                 25   this appears to be a continuation of the first
                                                                                                 15 (Pages 54 - 57)
                                              Veritext Legal Solutions
    212-267-6868                                www.veritext.com                                      516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 16 of 119 PageID #:
                                    2040

                                                   Page 58                                                  Page 60
      1              Esaun Pinto                            1                Esaun Pinto
      2   email.                                            2   and do the best I could.
      3       A. Yes.                                       3            However, in the process of all of
      4       Q. And you wrote, If we can get at            4   that, my expenses are going through the roof and
      5   least 5K of the invoice paid it would help us     5   I wasn't in a position to cover all of these
      6   until we get through to Bernie.                   6   expenses.
      7            At this point, had you made any          7            So Bernard wants to say, you know
      8   effort to communicate directly with Mr. Black     8   what, this is too much, just call 911 and get
      9   about getting your invoice paid?                  9   her picked up, and it wasn't that easy for me.
     10       A. I communicated with Mr. Black from 10               Q. What did Joanne at that time, we're
     11   the beginning, from the initial email with the   11   talking about the Colorado visit by you and
     12   conversation about going to Colorado, sure.      12   bringing her back to New York, what was she
     13       Q. And he had told you when you wrote 13          telling you about Cherie?
     14   this email on June 24, 2013 to Ms. Wrigley that 14         A. She was afraid of her.
     15   he wasn't going to pay your invoice?             15        Q. Did she tell you why?
     16       A. He wasn't paying my invoice. It           16        A. She felt like she was stalking her.
     17   was difficult to get paid from Mr. Black.        17   But after I got the story from Cherie, I
     18       Q. Do you know why?                          18   understood what Cherie was trying to do, then I
     19       A. Mr. Black was concerned with              19   had a better understanding of what she was
     20   dollars and cents and not in touch with what was 20   trying to do. She wasn't stalking her, she was
     21   going on with Joanne.                            21   actually trying to help her.
     22       Q. How was he not in touch?                  22        Q. And stalking, did you understand
     23       A. So again, my relationship with            23   that Joanne saw Cherie around her?
     24   Joanne is a difficult one. I played multiple     24        A. I don't know if she saw Cherie.
     25   roles in Joanne's life.                          25   What I believe happened was that she was getting
                                                   Page 59                                                  Page 61
      1                Esaun Pinto                          1                  Esaun Pinto
      2            When we spoke about going to             2   reports from people at the various motels that
      3   Colorado to get me involved in Joanne's life,     3   Cherie was looking for her.
      4   again, the idea from both Bernard and Cherie      4        Q. I'm going to be taking these out of
      5   was, if she's going to hate the two of us,        5   order and I apologize.
      6   meaning Bernard and Cherie, then we have to       6        A. That's fine.
      7   figure out a way for me to continue               7        Q. If there's confusion, some of these
      8   communicating with Joanne so that they, we all 8      I'll use later but they're marked earlier.
      9   would know what was going on with her at all      9        A. Sure.
     10   times.                                           10        Q. This is Exhibit 5. This appears to
     11            So they put me in a really weird        11   be an email from Mr. Black dated July 8, 2013 to
     12   position because I don't know Cherie or Bernard. 12   you and Ms. Wrigley. But let's see if we can
     13   I know what Joanne says about the two of them, 13     start, let's start on the second page which I
     14   but I don't know either one of them.             14   think starts the string.
     15            So there were a lot of situations       15        A. Okay.
     16   where I just had to use my better judgment and 16          Q. Even though I can't really say for
     17   what I provide for Joanne and what I provide to 17    sure since the time zones are changing this.
     18   Cherie and Bernard.                              18   The first email on the string is on the second
     19            Keeping Joanne safe was one thing.      19   page of Exhibit 5, it's from you, Mr. Pinto,
     20   Figuring out who Cherie and Bernard was is       20   dated July 8, 2013 to Bernard Black with a copy
     21   different. Joanne was giving me a story that I   21   to Cherie Wrigley. You write, Hello Mr. Black I
     22   didn't know to believe or not.                   22   have not ignored your emails or requests.
     23            So all I can do at that point was       23             At the time you were communicating
     24   try to keep her safe, believe in Joanne, believe 24   with Mr. Black, had he asked you to do something
     25   that I knew Joanne better than the other two,    25   with regard to the invoices or getting you paid?

                                                                                              16 (Pages 58 - 61)
                                            Veritext Legal Solutions
    212-267-6868                              www.veritext.com                                     516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 17 of 119 PageID #:
                                    2041

                                                      Page 62                                                   Page 64
      1                Esaun Pinto                               1             Esaun Pinto
      2       A. Right.                                          2 know what he meant?
      3       Q. What do you recall about that?                  3    A. Joanne was a sick person, make
      4       A. Oh, I don't know. I don't know.                 4 problems for herself, she's a sick person, she
      5       Q. He wrote, Joanne is doing much                  5 was sick.
      6   better, I'm now on the second sentence. I have         6         MR. FANTONE: Michael, I notice
      7   met and will continue to meet with her team of         7    there's no control numbers on these.
      8   staff members at Meadow View. This is you              8         MR. SCHAALMAN: Yes, that's true.
      9   writing to Mr. Black.                                  9         MR. FANTONE: Were these produced?
     10       A. Sure.                                          10         MR. SCHAALMAN: I believe they
     11       Q. Meadow View, was that the first                11    were, yes, I believe they were. That's the
     12   hospital she went to?                                 12    best understanding I have.
     13       A. That's Secaucus.                               13         MR. FANTONE: Did your production
     14       Q. That's Secaucus. But by July, to               14    include control numbers?
     15   get the chronology right, she is now in               15         MR. SCHAALMAN: Yes.
     16   Secaucus?                                             16         MR. FANTONE: So do you know why
     17       A. Right.                                         17    there's no control numbers?
     18       Q. Okay.                                          18         MR. SCHAALMAN: I don't. When they
     19       A. He wanted me to put the Chase                  19    were copied, the control numbers did not
     20   withdrawals in a spreadsheet form.                    20    come forward.
     21       Q. And he wanted to do that so he                 21         MR. FANTONE: Do you have any idea
     22   could keep track of what the costs were?              22    what the control numbers are on these
     23       A. Sure.                                          23    exhibits?
     24       Q. And then up above he responds to               24         MR. SCHAALMAN: I don't, but after
     25   you, Esaun: Thanks for checking back with me.         25    today we'll try to get you the control
                                                      Page 63                                                   Page 65
      1                Esaun Pinto                               1                Esaun Pinto
      2   We're both scrambling...I'm working on extending       2       numbers. And by control numbers, you mean
      3   my financial guardianship, and turning it into a       3       the Bates numbers?
      4   full guardianship, in Colorado.                        4           MR. FANTONE: Yes.
      5             Then you wrote to Mr. Black the              5           MR. SCHAALMAN: I just want to make
      6   same day, I'm meeting with the staff this              6       sure we understand, it's the same thing.
      7   evening. I believe they are changing her meds          7           MR. FANTONE: I would just like to
      8   to the ones that Cherie said worked in the past.       8       reserve the objection if any of these
      9   I have the video from the day Joanne was picked        9       documents haven't been produced.
     10   up but having trouble downloading it from my          10           MR. SCHAALMAN: Well, if they
     11   tablet.                                               11       haven't been produced, then they're not
     12             You took a video of your meeting            12       responsive.
     13   with Joanne in Colorado?                              13           MR. FANTONE: I'm making the
     14       A. Yes, but what he's talking about               14       record.
     15   here I believe is the video from when Joanne was      15           MR. SCHAALMAN: Make your record.
     16   picked up in New Jersey.                              16       Q. Here's Exhibit 6, Mr. Pinto. This
     17       Q. So when she had her episode in                 17   is an email from you dated August 6, 2013, and
     18   traffic --                                            18   you refer to, this invoice is the projected
     19       A. Right.                                         19   expenses for the next two weeks. Is your
     20       Q. -- and was brought to the hospital             20   recollection you would have attached the
     21   by an ambulance?                                      21   invoice?
     22       A. Right.                                         22       A. Yeah.
     23       Q. Okay, thanks. And then Mr. Black               23       Q. Did Mr. Black ask you to make
     24   writes back to you apparently the same day,           24   projections, basically what are you going to do
     25   Joanne does make problems for herself. Do you         25   and what's it going to cost?

                                                                                                  17 (Pages 62 - 65)
                                               Veritext Legal Solutions
    212-267-6868                                 www.veritext.com                                      516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 18 of 119 PageID #:
                                    2042

                                                  Page 66                                              Page 68
      1                Esaun Pinto                         1               Esaun Pinto
      2       A. I don't know in regards to this           2   sending him something related to a court,
      3   conversation here, but Mr. Black did want to     3   otherwise you wouldn't have written it.
      4   know what it looked like moving forward          4       A. I guess so. I just don't know
      5   financially.                                     5   where I would have gotten court records from.
      6       Q. Did Mr. Black tell you the source         6       Q. Here's Exhibit 7, Mr. Pinto.
      7   of the moneys that he was paying you, where he 7     Exhibit 7 appears to be an email sent to Mr.
      8   got the moneys?                                  8   Black with a copy to Ms. Wrigley, dated
      9       A. The card, the Chase card said             9   September 4, 2013. You wrote, We are still
     10   something to the effect of estate of Renata     10   waiting for her transfer to a New York State
     11   Black.                                          11   facility.
     12            MR. FANTONE: Can you read that         12       A. Right.
     13       back.                                       13       Q. Is that the facility you mentioned
     14            (The record was read.)                 14   on Staten Island?
     15       Q. Did you continue to use the card         15       A. That ended up being the facility on
     16   when you were getting paid through the invoices 16   Staten Island. It wasn't predetermined that
     17   or did that stop?                               17   that's where she was going to go.
     18       A. When I needed to, yeah.                  18       Q. You wrote, Hopefully she will end
     19       Q. So the card was sort of an               19   up in Kings County in Brooklyn.
     20   emergency way of taking care of Joanne's needs 20        A. Right.
     21   when you were in between invoices?              21       Q. That's another state facility?
     22       A. And taking care of Joanne's needs,       22       A. Right.
     23   if you mean also taking care of the expenses of 23       Q. Did Ms. Black ever end up in Kings
     24   the operation, yeah.                            24   County in Brooklyn?
     25       Q. That's what I mean. When you were 25              A. No. Well, at Kings County Hospital,
                                                  Page 67                                              Page 69
      1                Esaun Pinto                         1                Esaun Pinto
      2   taking out money, you were assuming this was to 2    no. She currently lives in Kings County in
      3   pay for services that Joanne needed including    3   Brooklyn.
      4   pay you if necessary?                            4       Q. I mean the hospital.
      5       A. Sure.                                     5       A. No.
      6       Q. In your email to Mr. Black, you           6       Q. And you're referring to a hospital
      7   wrote, you should receive a package of Joanne's 7    there when you say Kings County?
      8   hospital and court records this week. I assume   8       A. Yes.
      9   that was in response to a request Mr. Black had 9        Q. You're not referring to a residence
     10   made?                                           10   in Kings County?
     11       A. I assume so. I guess so, I don't         11       A. No. Am I allowed to speak as to
     12   really remember. That looks pretty odd to me 12      the nature of these conversations?
     13   because I don't remember anything about court 13         Q. Sure.
     14   records.                                        14             MR. FANTONE: Hold on.
     15       Q. That's what I was going to ask you.      15       A. No, forget about it.
     16       A. I don't remember about that, I           16             MR. FANTONE: We can take a second
     17   don't know.                                     17       if you want.
     18       Q. So at this point in August of 2013,      18             THE WITNESS: No, no, that's fine,
     19   you don't recall that there was court           19       let's keep going.
     20   intervention?                                   20       Q. You whet my appetite, Mr. Pinto.
     21       A. I don't know what any of that was        21             MR. FANTONE: Let's take a break
     22   about, I don't know.                            22       for two seconds. I don't understand your
     23       Q. You just don't remember?                 23       question.
     24       A. No.                                      24             (The witness and counsel left the
     25       Q. But it's likely that you were            25       room and returned.)
                                                                                          18 (Pages 66 - 69)
                                           Veritext Legal Solutions
    212-267-6868                             www.veritext.com                                  516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 19 of 119 PageID #:
                                    2043

                                                      Page 70                                                 Page 72
      1                Esaun Pinto                               1                Esaun Pinto
      2       Q. Here is Exhibit Number 9. Again,                2   allow Ms. Wrigley to provide the support that I
      3   I'm taking them out of order, and some of them I       3   might have needed at the time. Joanne wasn't
      4   won't use but I'm sure you won't be                    4   there yet. So again, this became a lot. This
      5   disappointed.                                          5   was a lot, a heavy weight on not only myself but
      6            Before we broke, Mr. Pinto, you               6   my family.
      7   mentioned that there were some conversations you       7       Q. Would Joanne allow Mr. Bernard
      8   had where you were going to, or could you              8   Black to provide that?
      9   testify about conversations. Obviously I want          9       A. He wasn't interested.
     10   to know whatever you know and are able to tell        10       Q. He wasn't interested?
     11   me. So what conversations were you talking            11       A. No.
     12   about just before we broke?                           12       Q. Let's look at Exhibit 9, what I
     13       A. Oh, my attorneys said we may bring             13   just gave you. So at the bottom of Exhibit 9 it
     14   that up later on. It's not pertinent now.             14   looks like you wrote Mr. Black an email. Hi Mr.
     15            MR. FANTONE: Are you talking about           15   Black, as of Wednesday evening we have not
     16       with respect to 7?                                16   received either check to cover our outstanding
     17            MR. SCHAALMAN: I'm talking about,            17   invoices. I would like to have those invoices
     18       I wasn't sure what the witness was                18   and all future invoices paid via wire transfer.
     19       referring to, and I'm just giving the             19            And then Mr. Black wrote to you on
     20       witness an opportunity to explain to me           20   the same day, correct, on September 26, 2013?
     21       what he was referring to, what                    21       A. Is that a question?
     22       conversations.                                    22       Q. Yes, that was a question.
     23       A. All I was referring to, reading                23       A. Yes.
     24   over some of these emails, it's starting to           24       Q. And he copied Ms. Wrigley, correct?
     25   bring back the memories of the time and the           25       A. Yes.
                                                      Page 71                                                 Page 73
      1                 Esaun Pinto                              1                 Esaun Pinto
      2   feelings of the time. So when you were going           2       Q. He wrote Esaun, I cannot send a
      3   over it, I started to laugh and smile because          3   wire today. I personally sent both letters, and
      4   certain things start to play back in my head.          4   the second time I directly deposited in a post
      5        Q. Was there something from Exhibit 7             5   office box. Maybe the address on your Excel
      6   that --                                                6   street is wrong? For a wire transfer, I can do
      7        A. It's all of them, it's all of the              7   this in the future.
      8   emails.                                                8             Did Mr. Black start wiring moneys
      9        Q. What does it bring back? My job is             9   into your account as you had requested?
     10   to find out what you remember.                        10       A. There were at least a few wires,
     11        A. It's bringing back some of the                11   yeah.
     12   emotions that were going on with me.                  12       Q. Were you being paid by wire or by
     13        Q. What was going on?                            13   check then?
     14        A. I was pissed off.                             14       A. I don't remember exactly what we
     15        Q. With who?                                     15   were doing at this point, but there was
     16        A. With everybody.                               16   difficulty getting the invoices paid, so I was
     17        Q. Why?                                          17   trying to figure out an easier way to get it
     18        A. I was alone, it was just me and               18   done, and the wire just seemed to be a simpler
     19   Joanne again.                                         19   way.
     20        Q. You didn't feel you were getting              20       Q. Here's Exhibit 10. So Exhibit 10
     21   enough support from Mr. Black and Ms. Wrigley?        21   appears to be a message from you, Mr. Pinto, to
     22        A. Ms. Wrigley was more supportive,              22   Mr. Black with a copy to Ms. Wrigley and the
     23   and she was doing what she could under the            23   date is November 14, 2013.
     24   circumstances, I believe. But it was just a           24             In the second paragraph you wrote,
     25   lot, it was a lot, and frankly Joanne wouldn't        25   Joanne is well and she is scheduled to be
                                                                                                 19 (Pages 70 - 73)
                                              Veritext Legal Solutions
    212-267-6868                                www.veritext.com                                     516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 20 of 119 PageID #:
                                    2044

                                                     Page 74                                                  Page 76
      1                 Esaun Pinto                             1               Esaun Pinto
      2   transferred to South Shore Hospital of Staten         2        A. Sure.
      3   Island on Monday, November 18th. So does that         3        Q. What do you remember about that
      4   sort of fill in the timeline that she went from       4   conversation you might have had with him in
      5   Meadow View to Staten Island?                         5   which you learned that?
      6       A. I guess so, yeah.                              6        A. Mr. Black was interested in seeing
      7       Q. You wrote at the end, I also have              7   Joanne because Cherie saw Joanne first.
      8   an additional package of records from Meadow          8        Q. Okay. How do you know that, did he
      9   View that I will send out in the next couple of       9   tell you?
     10   days. Were those her medical records?                10        A. How do I know what?
     11       A. I guess it was anything I was                 11        Q. Did he tell you he was interested
     12   picking up from Meadow View, I guess so.             12   in seeing Joanne because Cherie saw her?
     13            MR. SCHAALMAN: Would you mark this          13        A. No, I just know he wasn't
     14       as 20, please.                                   14   interested prior to that.
     15            (9/11/14 email was hereby marked as         15        Q. So you sort of concluded that the
     16       Pinto Exhibit 20 for identification, as of       16   reason he wanted to see her was because Cherie
     17       this date.)                                      17   saw her?
     18            MR. KATZ: This is 20?                       18        A. Right.
     19            MR. SCHAALMAN: It is.                       19        Q. Were you present when Cherie saw
     20       Q. On the first page of Exhibit 20 is            20   Joanne?
     21   an email from Mr. Black to Ms. Wrigley, and you      21        A. Sure.
     22   seem to be copied on it, do you see that, your       22        Q. What year was that in?
     23   email address?                                       23        A. That was in '14.
     24       A. Yes.                                          24        Q. And was Joanne out of the hospital
     25       Q. Would I be correct to say that you            25   by that time?
                                                     Page 75                                                  Page 77
      1                Esaun Pinto                              1                Esaun Pinto
      2   don't have any specific recollection of any of        2       A. Joanne was still in the hospital.
      3   these emails today?                                   3       Q. Was she still in Staten Island?
      4            MR. KATZ: Object to the form.                4       A. She was in Staten Island.
      5       A. No.                                            5       Q. Tell me what you remember about the
      6       Q. I'm going to point you to the email            6   visit of Cherie Wrigley with Joanne?
      7   from Bernard Black to Cherie Wrigley with a copy      7       A. Cherie wanted to visit Joanne for
      8   to Anthony Dain, Dorothy Dain and Esaun Pinto.        8   quite awhile. Joanne wasn't ready to see
      9       A. Okay.                                          9   Cherie. So me and Cherie talked about it for a
     10       Q. This is dated September 11, 2014.             10   few months, and eventually I thought the best
     11   We've now sort of moved ahead a year. Do you         11   thing for her to do was to send Joanne like a
     12   remember having any contact with Anthony Dain?       12   peace offering, for Cherie to take the first
     13       A. Yeah.                                         13   step in bonding and repairing this relationship,
     14       Q. When do you recall that contact               14   so Cherie did that. And she sent Joanne, I
     15   started?                                             15   believe it was two rings that belonged to
     16       A. Oh, I don't know, I don't remember            16   Joanne's mom.
     17   exactly.                                             17       Q. Do you know how Cherie had those
     18       Q. Would it have been, can you give me           18   rings?
     19   a year, either 2013 or 2014?                         19       A. I don't know. From what I
     20       A. I'm not sure. I'm not sure.                   20   understand, she got a number of things that
     21       Q. So Mr. Black wrote to you, I will             21   belonged to Joanne and Joanne's mom. So she
     22   break up my thoughts into several messages.          22   sent the rings, and, you know, I told Joanne
     23   This one is directed to my visit, and Joanne's       23   that Cherie was going to offer this peace
     24   desire to see Tony. Do you remember Mr. Black        24   offering.
     25   expressing an interest in seeing his sister?         25            Joanne didn't really have an idea
                                                                                                 20 (Pages 74 - 77)
                                              Veritext Legal Solutions
    212-267-6868                                www.veritext.com                                     516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 21 of 119 PageID #:
                                    2045

                                                      Page 78                                                  Page 80
      1               Esaun Pinto                          1                    Esaun Pinto
      2   exactly what she wanted, but she knew that she 2               Q.   Yes.
      3   wanted a piece of her mother's jewelry.          3             A.   No, it was suggested, but it wasn't
      4            So Cherie sends the two rings, I        4         by me.
      5   present Joanne with the rings. Joanne            5             Q. Who suggested it?
      6   immediately got very emotional, accepted it as a 6             A. There was a conversation between
      7   peace offering and allowed Cherie to start       7         the family.
      8   communicating with her and eventually visit her. 8             Q. Were you a part of that
      9       Q. And how was Cherie communicating          9         conversation?
     10   with Joanne?                                    10             A. I was a part of the conversation in
     11       A. First through me.                        11         terms of what Joanne wanted and how bad she
     12       Q. Okay, she was sending messages and 12               wanted certain items, sure.
     13   you were relaying those messages?               13             Q. Do you recall which items she
     14       A. Sure.                                    14         wanted more?
     15       Q. Ultimately, did Cherie start             15             A. She wanted her mother's Matrix,
     16   calling?                                        16         which I believe was a small SUV. She wanted,
     17       A. I can't remember if Joanne was           17         there were some fur coats she wanted, there was
     18   calling Cherie or how that went, but it went    18         some jewelry she wanted, yeah.
     19   from bad to better once Cherie sent the peace   19             Q. Did she express those desires for
     20   offering.                                       20         those objects while she was in the hospital?
     21       Q. Before the rings were sent to you        21             A. Sure.
     22   by Ms. Wrigley, had Joanne ever told you that 22               Q. Could she have had any of those
     23   she was interested in finding out where this    23         objects while she was in the hospital?
     24   jewelry was?                                    24             A. It depends on what you mean by had.
     25       A. She might have. I don't remember,        25             Q. Could you park the Matrix in front
                                                      Page 79                                                  Page 81
      1               Esaun Pinto                                1                Esaun Pinto
      2   I don't know.                                          2   of the hospital?
      3       Q. Had that become an issue that the               3       A. It wasn't about that, it wasn't
      4   two of you had discussed?                              4   about that.
      5       A. No, it was never an issue, not with             5       Q. Explain that to me, I don't
      6   Cherie, not with Cherie being in possession of         6   understand that.
      7   Joanne's belongings. The issue was with Bernard        7       A. The problem was it was in her
      8   being in possession of Joanne's belongings.            8   brother's possession and not in hers. So had
      9       Q. And what do you recall, what                    9   that stuff come from her brother's possession
     10   belongings did Joanne believe that Bernard had?       10   into a storage unit closer to Joanne, that would
     11       A. Everything, car, clothes, jewelry,             11   have satisfied Joanne.
     12   money, everything. Her car, her mom's car,            12       Q. Including the car?
     13   property that she believed belonged to her now,       13       A. Whatever it was.
     14   clothing, fur coats, everything.                      14       Q. Let's go back to Exhibit 20, the
     15       Q. Did you ever find out where that               15   one in front of you.
     16   property that Joanne was describing was?              16       A. Yeah.
     17       A. Yeah, I talked about it with                   17       Q. Bernard wrote -- Cherie wrote:
     18   Bernard and Cherie.                                   18   Another item is that Joanne wants Tony to be at
     19       Q. What did Bernard tell you where all            19   the visit and wants all of you to meet with
     20   that clothing and cars and property was?              20   Esaun.
     21       A. He was in possession of a lot of               21            Did Joanne express an interest in
     22   that stuff.                                           22   having Tony visit her?
     23       Q. Did you suggest to Bernard that he             23       A. Sure.
     24   give it back to Joanne?                               24       Q. Was that before Cherie went to see
     25       A. Did I suggest it?                              25   her?
                                                                                                 21 (Pages 78 - 81)
                                              Veritext Legal Solutions
    212-267-6868                                www.veritext.com                                      516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 22 of 119 PageID #:
                                    2046

                                                       Page 82                                                    Page 84
      1                 Esaun Pinto                               1               Esaun Pinto
      2        A. Sure.                                           2   retain a lawyer at any time?
      3        Q. And my reaction, I believe, if I'm              3       A. No, but I have lawyers I work with
      4   reading this correctly is from Bernard, am I            4   every day.
      5   right, the part that puts my reaction?                  5       Q. Sure, I'm sure you do. But I'm
      6        A. I don't know.                                   6   talking about on behalf of Joanne.
      7             MR. KATZ: Objection.                          7       A. No.
      8             MR. SCHAALMAN: Okay, let's take a             8       Q. Did you consult any lawyers about
      9        break. It's now basically 12:20, so let's          9   whether you were appropriately caring for
     10        get back together if we can at ten to one.        10   Joanne?
     11        Hearing no objection, which is shocking for       11       A. No.
     12        this crew, thank you.                             12       Q. Or whether Joanne needed to have
     13             (Whereupon at 12:18 p.m. a luncheon          13   legal counsel herself?
     14        recess was taken.)                                14       A. No.
     15             AFTERNOON SESSION                            15       Q. Here's Exhibit 11. So I think
     16             (Time noted: 1:03 p.m.)                      16   we've reviewed the bottom email on Exhibit 11
     17             MR. SCHAALMAN: Alice, would you              17   already. This is an email from you to Mr. Black
     18        read the last question and answer, please.        18   on November 14, 2013.
     19             (The record was read.)                       19            You refer in your email which is on
     20        Q. Good afternoon, Mr. Pinto. Thank               20   Page 2 of Exhibit 11, I am sending you the
     21   you for being so prompt and returning on time, I       21   invoices from the beginning of September through
     22   appreciate it.                                         22   December 1st. Do you recall whether those are
     23        A. No problem.                                    23   invoices going forward or are they past invoices
     24        Q. That would mean you get out of here            24   that weren't paid?
     25   a little earlier.                                      25       A. So if I sent this, if I sent this
                                                       Page 83                                                    Page 85
      1                 Esaun Pinto                               1                 Esaun Pinto
      2        A. That would be nice.                             2   email in November of '13 and it's saying that
      3        Q. I'm going to try to give you a time             3   I'm sending the invoices from September and
      4   frame and maybe see if you can have some                4   October, then I don't remember exactly, but I'm
      5   recollection if I do that.                              5   assuming that there was a problem somewhere.
      6            Back in 2013 and 2014, so let's say            6       Q. You were getting paid slowly?
      7   after you collected Joanne from Colorado,               7       A. I'm assuming that that's what
      8   brought her back to New York and she was being          8   happened at this point. I don't really
      9   hospitalized and you were involved as you were          9   remember.
     10   involved, were you ever represented by counsel         10       Q. Okay. Mr. Black responded to you
     11   during that time?                                      11   where he copied Ms. Wrigley, on November 17,
     12        A. No.                                            12   2013, Esaun: I will mail you a check for
     13        Q. Did you know that Mr. Dain was a               13   $5,213, representing full payment through the
     14   lawyer?                                                14   week of November 18.
     15        A. Yes.                                           15             Does that refresh your recollection
     16        Q. Did Mr. Dain ever represent you?               16   that at least at that time he made you whole?
     17        A. No.                                            17       A. I don't remember, I don't know. I
     18        Q. Did you know that Mr. Black was a              18   mean, I don't know.
     19   lawyer, Bernard Black was a lawyer?                    19       Q. He wrote that Cherie and I think
     20        A. Yes.                                           20   once Joanne is moved, your visits can be cut
     21        Q. Did he ever represent you?                     21   back in frequency, initially to twice per week.
     22        A. No.                                            22   Did you agree with that?
     23        Q. Did you have any representation,               23       A. They're in no position to make that
     24   legal representation about your care for Joanne,       24   demand.
     25   let's take it all the way through 2015, did you        25       Q. So you didn't agree?
                                                                                                    22 (Pages 82 - 85)
                                               Veritext Legal Solutions
    212-267-6868                                 www.veritext.com                                       516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 23 of 119 PageID #:
                                    2047

                                                     Page 86                                                   Page 88
      1                Esaun Pinto                              1                Esaun Pinto
      2       A. No, because Joanne dictated how                2   for her to have what might be by then ten to
      3   much she needed to see me, not Cherie or              3   $15,000 sitting in a bank account.
      4   Bernard. I was caring for Joanne, not for             4            Did you discuss that with Mr.
      5   Cherie and Bernard. So what he's saying is that       5   Black, why he didn't think that she should have
      6   the frequency should be cut down to twice a week      6   that kind of money in a bank account?
      7   for financial reasons. But this wasn't a              7       A. I don't believe so.
      8   financial situation. This was caring for              8       Q. Did you agree with him that she
      9   Joanne.                                               9   shouldn't have?
     10            So if I needed to see Joanne five           10       A. It was not my position to agree
     11   times this week, I'm not going to see Joanne         11   with that.
     12   twice because it satisfies his invoice.              12            MR. SCHAALMAN: Could you mark
     13       Q. And did you tell him that?                    13       these next, please.
     14       A. Sure.                                         14            (Three email chains were hereby
     15       Q. Would that have been a conversation           15       marked as Pinto Exhibits 21, 22 and 23 for
     16   you had over the phone or would that have been       16       identification, as of this date.)
     17   through emails?                                      17       Q. Mr. Pinto, here is Exhibit 21.
     18       A. I've made that clear every step of            18            MR. KATZ: 21?
     19   the way. This is not about Bernard, it's about       19            MR. SCHAALMAN: Yes.
     20   Joanne.                                              20       Q. This is an email sent to you from
     21       Q. Here's Exhibit 12. Mr. Pinto,                 21   Bernard Black dated September 18, 2014. Do you
     22   Exhibit 12 appears to be an email from Mr. Black     22   recall this email?
     23   to you and Ms. Wrigley, dated November 19, 2013,     23       A. Sure.
     24   and the subject is Joanne's SSDI checks. Are         24       Q. Why do you recall it?
     25   those her Social Security Disability checks that     25       A. Because I was extremely upset.
                                                     Page 87                                                   Page 89
      1                Esaun Pinto                              1              Esaun Pinto
      2   he's referring to?                                    2       Q.   Why were you upset?
      3       A. Yes.                                           3       A.   The meeting with Joanne did not go
      4       Q. And Mr. Black writes: Esaun or                 4   well.
      5   Cherie: What do you know about where these are        5       Q. The meeting with Joanne and Bernard
      6   going. I'm not sure I have your response to           6   did not go well?
      7   that in an email, but do you recall anything          7       A. Right.
      8   about these SSDI checks?                              8       Q. What happened?
      9       A. Sure.                                          9       A. Bernard was completely not in touch
     10       Q. Where were they going at that time?           10   with Joanne's condition, nor did he care.
     11       A. At this time, I'm not quite sure.             11   Joanne came in like a raging, I mean Bernard
     12       Q. Where were they going when you were           12   came in like a ranging bull, he wasn't
     13   sure?                                                13   sympathetic or empathetic about anything in
     14       A. At one time they were going to the            14   regards to Joanne's condition.
     15   Wells Fargo account. At one time they were           15             He didn't care if the visit was
     16   going to a rent payee account at Citibank that       16   going to help Joanne or hurt Joanne. He
     17   was set up by myself and Joanne. At one time         17   belittled Joanne. He was asked to leave by the
     18   they were going to the hospital, and I believe       18   staff of the hospital, social workers, doctors,
     19   at one time they were going to Bernard.              19   eventually security, and then Bernard was
     20       Q. So as of this time you don't                  20   eventually asked and escorted to leave the
     21   recall?                                              21   hospital.
     22       A. No, I don't remember the dates and            22       Q. How did he belittle Joanne, if you
     23   the order in which all that took place.              23   recall, what did he say?
     24       Q. He also wrote, When she gets out of           24       A. I don't remember the exact words,
     25   hospital, I think it would not be a good idea        25   but it wasn't nice, and it was very pessimistic.
                                                                                                 23 (Pages 86 - 89)
                                              Veritext Legal Solutions
    212-267-6868                                www.veritext.com                                      516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 24 of 119 PageID #:
                                    2048

                                                     Page 90                                                  Page 92
      1                Esaun Pinto                              1                Esaun Pinto
      2   It was this is where you're going to be, this is      2   saying, or he was going to cut me off. And I
      3   how you're going to be, you're never going to         3   told him do what you got to do.
      4   get better. It was that kind of jargon that was       4       Q. Now, the date of the email is
      5   used in the meeting, as well as a lot of history      5   September 18, 2014?
      6   being brought up by Bernard that wasn't               6       A. Sure.
      7   necessary or even pertinent in the moment.            7       Q. Does that refresh your recollection
      8       Q. What kind of history?                          8   of when this meeting with Joanne and you and
      9       A. History of Joanne's psychotic, or              9   Bernard took place?
     10   her psychosis or her history of hospitalizations     10       A. It was right around that time.
     11   and delusions and things of that nature.             11       Q. Right around the same time. So he
     12       Q. Did you have a sense -- I'm going             12   writes to you, Esaun: My pleasure to finally
     13   to take you back a little bit in time now when       13   meet you. I do greatly appreciate your efforts
     14   you first started meeting with Joanne back in        14   with Joanne. I thought that the visit today was
     15   1998 and 1997, '98 and '99.                          15   necessary, even if stressful for Joanne. If she
     16       A. '99.                                          16   is going to be in the wider world, she will have
     17       Q. Thank you. Did you have a sense               17   to deal with this and more.
     18   when you first started meeting with her that she     18            His reference to stressful for
     19   had had mental issues --                             19   Joanne, does that reflect what you already
     20       A. Sure.                                         20   discussed about his meeting with her?
     21       Q. -- or mental problems for many                21       A. That's a very mild way of saying it
     22   years before she started talking to you?             22   about something that's going to be presented at
     23       A. Sure.                                         23   a later date, yeah. He wouldn't use stressful
     24       Q. Did you in any of your                        24   at hospital, he would use another set of words.
     25   conversations with Joanne ever get a sense of        25       Q. What words would he use?
                                                     Page 91                                                  Page 93
      1                 Esaun Pinto                             1                 Esaun Pinto
      2   how long she had had mental problems?                 2       A. I don't remember, but it definitely
      3       A. She told me.                                   3   wasn't that mild.
      4       Q. What did she tell you?                         4       Q. He wrote: I came hoping just to be
      5       A. She told me that she suffered from             5   nice, and even show pictures of my younger
      6   mental illness since her teenage years.               6   children, to which she was very nice. Did he
      7       Q. So let's go back. Is there                     7   show pictures at the meeting?
      8   anything else you can remember about the meeting      8       A. I think so.
      9   with Bernard and Joanne in 2014 that you haven't      9       Q. And he wrote: For about two years,
     10   told me already?                                     10   my son Jacob's favorite teddy bear, whom he
     11       A. Other than, I mean, you're going to           11   slept with every night, was a gift from Joanne,
     12   get to it in this email.                             12   whom we called Anna as a variant of Joanne.
     13       Q. I'm going to ask some questions               13            Was that part of his conversation
     14   about the email.                                     14   with Joanne about his childhood?
     15       A. Sure there were things. It was his            15       A. It might have been.
     16   demand for information about her care, her           16       Q. He wrote, we have good memories of
     17   doctors, telephone numbers, email addresses,         17   her efforts to be nice to our kids during 2005
     18   things that he wanted from and for Joanne that       18   to 2010, and I very much hope we can get back
     19   Joanne didn't want him to have, neither did the      19   there.
     20   doctors or the social workers.                       20       A. This is comical.
     21             So he made a demand of me at the           21       Q. Why is it comical?
     22   end of this meeting with Joanne, he made a           22       A. Because Bernard is a smart man,
     23   demand, and his demand was I'm going to provide      23   he's a smart man. He's writing an email after
     24   this information to him regardless of how Joanne     24   his visit to the hospital that's painting a
     25   feels or what the doctors and hospital staff was     25   picture of a wonderland.
                                                                                                 24 (Pages 90 - 93)
                                              Veritext Legal Solutions
    212-267-6868                                www.veritext.com                                     516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 25 of 119 PageID #:
                                    2049

                                                      Page 94                                                   Page 96
      1                Esaun Pinto                               1               Esaun Pinto
      2            This was far from wonderland. This            2   happened.
      3   was horrific, the meeting was horrific. All            3        Q. Why didn't you believe it happened?
      4   this nonsense about teddy bears and                    4        A. Because I've been communicating
      5   relationships, it's comical.                           5   with Joanne for 14 years. She had no
      6            None of this happened in the way              6   relationship with her brother.
      7   that he's describing it. You've got to                 7        Q. I think you testified earlier, and
      8   understand, this man was escorted out of the           8   you certainly should correct me if I'm wrong,
      9   hospital by security. There wasn't talks about         9   while she was outside of New York, you didn't
     10   teddy bears and great memories, it's laughable.       10   speak to her on the phone, you just got
     11       Q. He then wrote: My near-to-medium               11   messages?
     12   term goal for Joanne is for her to have as much       12        A. That was for two years out of the
     13   independence as she can handle without crashing       13   13, 14 years.
     14   again.                                                14        Q. So you don't know if Mr. Black was
     15            Did you agree with that, that she            15   visiting her when she was out of New York or
     16   should have as much independence as possible?         16   not?
     17       A. Sure, as much as she can handle.               17        A. Are you kidding me? What I can
     18       Q. He writes, including her own                   18   tell you, she visited Illinois in the middle of
     19   spending money. Did you discuss spending money        19   winter, and she called her brother for help and
     20   with Mr. Black at this meeting?                       20   he did not respond, I can tell you that.
     21       A. Again, this is laughable, this is              21        Q. Did she tell you that?
     22   laughable. When I tell you that reading through       22        A. She told me that.
     23   these emails now is bringing back feelings of         23        Q. When did she tell you that?
     24   yesterday. None of that visit didn't go this          24        A. Joanne mentioned that to me when I
     25   way, none of this happened in this manner.            25   visited her in Colorado when she started telling
                                                      Page 95                                                   Page 97
      1                Esaun Pinto                               1                Esaun Pinto
      2            Bernard is lucky he didn't get                2   me the story of the last couple of years. It
      3   arrested, that's how bad the visit was, and I'm        3   was that conversation was then brought up again
      4   not saying that from speculation. I'm saying           4   with Cherie, and it continues to be brought up
      5   that because I helped prevent him from getting         5   whenever she speaks about her disgust for her
      6   arrested. So all of this talk about her having         6   brother.
      7   X, that's nonsense.                                    7       Q. When did Cherie tell you that?
      8       Q. And he wrote further, and her own               8       A. Somewhere along the way. I don't
      9   place to live, although I believe that for some        9   remember exactly, but it was very early on.
     10   time to come, that place to live should be less       10       Q. By very early on, you mean for
     11   overwhelming than a house which requires              11   example before Bernard came to see Joanne in New
     12   maintenance and upkeep.                               12   York?
     13       A. That place to live would have been             13       A. It might have been between the two
     14   another institution, because that's what he           14   visits, I don't remember exactly.
     15   wanted.                                               15             THE WITNESS: Can I --
     16       Q. He wrote further: I have seen how              16             MR. FANTONE: You want to say
     17   Joanne has lived, in a place of her own, more         17       something, do you want to take a break?
     18   than once, when it was my job to clean up after       18             THE WITNESS: No, I'm good.
     19   she left. This was not pretty, and surely not         19             MR. MANCILLA: If you need water or
     20   good for her health.                                  20       anything, let me know.
     21            Had he discussed with you the times          21       Q. In the next paragraph he wrote: My
     22   that he had gone and cleaned up apartments where      22   long-term financial goal is to give Joanne what
     23   Joanne had lived?                                     23   spending money is available today, while
     24       A. I would have loved for him to talk             24   remaining very confident that come what may, she
     25   to me about that because I don't even believe it      25   will be able to live in comfort for the rest of

                                                                                                  25 (Pages 94 - 97)
                                               Veritext Legal Solutions
    212-267-6868                                 www.veritext.com                                      516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 26 of 119 PageID #:
                                    2050

                                                      Page 98                                                   Page 100
      1                 Esaun Pinto                              1                 Esaun Pinto
      2   her life, including a long stay in a nursing           2       Q. Wait a minute, I've got to finish
      3   home, which I judge to be likely in the future,        3   the question. I know you're anxious to answer
      4   although I hope not soon.                              4   which is great. What did you mean by line in
      5             Did you talk to Mr. Black about the          5   the sand? I'm not sure I understood that.
      6   fact that Joanne might need someday to live in a       6       A. It was the divide between the
      7   nursing home?                                          7   people who cared about Joanne's wellbeing, the
      8       A. No, that wasn't my position. He                 8   people who didn't.
      9   mentioned it to me, but did I entertain that           9       Q. And who was on each side of the
     10   kind of conversation, no. I knew what his             10   line?
     11   position was in terms of Joanne from the first        11       A. Oh, Bernard sat on an island by
     12   time I spoke to him.                                  12   himself. Cherie, Mr. Dain and myself sat on the
     13       Q. From the first time you had a                  13   other side. Eventually Lois and the social
     14   telephone conversation with him?                      14   workers of course and the doctors and things of
     15       A. Sure.                                          15   that nature.
     16       Q. And what did you know?                         16            But you've got to understand, I've
     17       A. I knew that he had no faith in                 17   now been in Joanne's life post the two years
     18   Joanne getting better, he had no faith in Joanne      18   that I didn't speak to her for a year and a
     19   ever living on her own and being independent,         19   half. Big brother could have flew into New York
     20   and that he needed to plan for long-term              20   any time he wanted to, big brother could have
     21   hospitalization or assisted living for Joanne.        21   flew to Colorado any time he wanted to.
     22       Q. Did you think that he had no basis             22            Big brother could have played the
     23   for that belief?                                      23   role that he's now trying to define in this
     24       A. I just thought it was a horrible               24   email, nobody stopped him from doing that,
     25   way to think about your sister.                       25   except for Joanne. Joanne didn't want to see
                                                      Page 99                                                   Page 101
      1                Esaun Pinto                               1                Esaun Pinto
      2        Q. He wrote further, I thought it was             2   him, still doesn't want to see him, was afraid
      3   worth following up with a list of details. And         3   of him them, is afraid of him now.
      4   he writes number one, I can be available to meet       4            Big brother is trying to define, is
      5   with Cherie on Saturday afternoon, my conference       5   trying to document through this email, but
      6   is at NYU and ends at 1:15.                            6   that's not who he is.
      7             Do you know what meeting with                7            But my in person, my first
      8   Cherie he's referring to?                              8   in-person interaction with Bernard was the visit
      9        A. Sure.                                          9   to the hospital, and that was a defining moment
     10        Q. Tell me, please.                              10   for him.
     11        A. Again, this is after the horrible             11       Q. I just want to clarify if I can.
     12   meeting with Joanne. So Bernard is trying to          12   Before Mr. Black arrived in September of 2014,
     13   mend fences now. You've got to understand,            13   did Joanne want to see him?
     14   prior to these two visits, the two visits I'm         14       A. No.
     15   referring to is the visit with Cherie and the         15       Q. Did she want to see him in
     16   visit with Bernard. I had no relationship with        16   September when he did come in September 2014?
     17   either one of them. They might as well have           17       A. No.
     18   been one person, it didn't make a difference to       18       Q. Did you encourage him to come or to
     19   me.                                                   19   stay away?
     20             This email and that visit draws the         20       A. I encouraged her to allow him to
     21   line in the sand. What you're reading right now       21   visit.
     22   is the line being drawn in the sand and the           22       Q. And did she want him to come?
     23   relationships being defined.                          23       A. She still didn't want him to come.
     24        Q. What do you mean, Mr. Pinto --                24       Q. Did you tell that to Mr. Black that
     25        A. I think --                                    25   she didn't want him to visit?

                                                                                                 26 (Pages 98 - 101)
                                              Veritext Legal Solutions
    212-267-6868                                www.veritext.com                                        516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 27 of 119 PageID #:
                                    2051

                                                   Page 102                                                   Page 104
      1                 Esaun Pinto                            1                 Esaun Pinto
      2       A. I told him, and I continued to                2   client service agreement with your firm, please
      3   convince her, Joanne, it's going to be all           3   send me a draft. And why are you laughing?
      4   right, it's going to be all right, it's going to     4       A. Because I requested that agreement
      5   be all right, I'll be right here.                    5   a year and half prior to this.
      6             You can't leave the room, you've           6       Q. Did you ultimately send him an
      7   got to sit next to me. There were instructions.      7   agreement?
      8   There's got to be security outside the door, and     8       A. I don't remember him ever signing
      9   thank God I listened to her because the security     9   an agreement.
     10   eventually was necessary.                           10       Q. Point three: If an overall
     11       Q. Well, let me ask you about that.             11   agreement with Cherie and Tony can be worked
     12   Did Ms. Black and Bernard Black, did Joanne         12   out, I will try to arrange to pay you for
     13   Black and Bernard Black come to blows?              13   Cherie's last visit as part of that. But this
     14       A. No.                                          14   has to be part of an overall agreement. Right
     15       Q. Was there any physical contact?              15   now, they seem interested in fighting.
     16       A. If you're referring to the abuse             16            At this time in September 2014, had
     17   needing to be physical?                             17   you also talked to Mr. Dain, Mr. Tony Dain about
     18       Q. I'm just trying to figure out what           18   it?
     19   you're saying, Mr. Pinto.                           19       A. I guess so, but what you just read,
     20       A. No, I wouldn't have allowed that.            20   what you just read --
     21       Q. Hold on, I'm not referring to                21       Q. Yes, sir, what did I just read?
     22   anything. I'm trying to get information.            22       A. That was Number 4?
     23       A. But you're desensitizing the                 23       Q. Yes.
     24   situation.                                          24       A. He's agreeing to pay my invoice?
     25       Q. I'm not trying to do that either,            25            MR. KATZ: That's Number 3.
                                                   Page 103                                                   Page 105
      1                Esaun Pinto                             1                Esaun Pinto
      2   I'm just trying to get information.                  2       A. He agreed to pay my invoice
      3       A. Of course they didn't come to                 3   provided I played ball with him. I wasn't
      4   blows.                                               4   playing ball with him anymore.
      5       Q. That's all I was trying to figure             5       Q. Let's go on to Number 4.
      6   out. So the situation that was bad in your view      6       A. So in other words, that was taken
      7   was verbal abuse?                                    7   as a bribe.
      8       A. Not in my view, not just in my                8       Q. You took it as a bribe?
      9   view.                                                9       A. Sure.
     10       Q. That's fine.                                 10       Q. Point 4, Cherie's current visit to
     11       A. Okay.                                        11   Joanne is not authorized by me. I authorized
     12       Q. I'm just asking what your view is.           12   you to spend time with Cherie today, but only
     13       A. I'm just answering. It was bad in            13   today. If she needs more of your time, and that
     14   my view, but not just in my view.                   14   time cannot, in your judgement, fit within an
     15       Q. Okay. The abuse that occurred was            15   overall $4,000 a month budget for your services,
     16   verbal?                                             16   that is up to her to arrange with you privately.
     17       A. Sure.                                        17       A. I never agreed to a $4,000 a month
     18       Q. Was it in one direction or was               18   budget.
     19   Joanne abusive as well?                             19       Q. At any time?
     20       A. Joanne was crying.                           20       A. Uh-uh.
     21       Q. Point two, and we're still on                21       Q. So was Mr. --
     22   Exhibit 21.                                         22            MR. KATZ: You have to answer
     23       A. Sure.                                        23       verbally.
     24       Q. Mr. Black wrote, I think it makes            24       A. No, I never agreed to a $4,000 a
     25   sense to formalize our agreement through a          25   month budget.
                                                                                              27 (Pages 102 - 105)
                                             Veritext Legal Solutions
    212-267-6868                               www.veritext.com                                       516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 28 of 119 PageID #:
                                    2052

                                                     Page 106                                                 Page 108
      1                Esaun Pinto                               1                 Esaun Pinto
      2       Q. Was Mr. Black making that up at                 2   a specific recollection?
      3   this point?                                            3       A. Any conversation with Cherie had to
      4       A. Mr. Black was trying to continue to             4   do with the care of Joanne. A lot of those
      5   run the show and he never did.                         5   conversations had to do with getting me paid on
      6       Q. Okay, I'm listening to your                     6   time. Bernard and I very, very rarely spoke on
      7   answers.                                               7   the telephone.
      8            Point 5, I encourage you to be in             8       Q. My question to you, and maybe it
      9   direct contact with Gayle Young, the Colorado          9   wasn't a good question, my question to you was,
     10   guardian ad litem for Joanne. Had you had             10   do you recall being part of a conversation with
     11   contact with Ms. Young prior to September of          11   Cherie and Bernard, a telephone conversation?
     12   2014?                                                 12       A. Together?
     13       A. I don't remember, but I don't think            13       Q. Together.
     14   so.                                                   14       A. I don't remember that.
     15       Q. Did you have contact with her after            15       Q. When Bernard came out to visit in
     16   this email?                                           16   September, was Cherie also at the hospital?
     17       A. At some point I did.                           17       A. Cherie was there, yeah.
     18       Q. What was the nature of that                    18       Q. So did Bernard and Cherie have any
     19   contact?                                              19   conversations with you in connection with the
     20       A. She just wanted to know, if I                  20   visit or after the visit?
     21   remember, I don't remember exactly, but I know        21       A. Independently, yes.
     22   we spoke about my relationship with Joanne. We        22       Q. No, together.
     23   spoke about Joanne's condition, we spoke about        23       A. Not that I could recall.
     24   things that Joanne, plans for Joanne in the           24       Q. He wrote to you that he would be
     25   future.                                               25   available to meet with Cherie on Saturday
                                                     Page 107                                                 Page 109
      1                 Esaun Pinto                              1               Esaun Pinto
      2            I believe we spoke about her                  2   afternoon, and the date of the email is a
      3   relationship with Bernard. I'm sure we spoke           3   Thursday. Do you remember getting together with
      4   about this visit, but I didn't communicate with        4   Cherie and Bernard and you on that Saturday?
      5   her much at all.                                       5       A. No, I don't think we did. I don't
      6       Q. I want to, I left Point 3 a little              6   remember exactly, but I doubt we met.
      7   too early, I think. As of September 18, 2014           7       Q. Point 6, Mr. Black wrote, I can be
      8   when they email was written and received by you,       8   available to meet with Joanne in two weeks, on
      9   what role was Mr. Tony Dain playing in any of          9   Thursday afternoon, October 2, if you believe
     10   your care for Joanne Black?                           10   this would be advisable. My sense is that
     11       A. I believe, I don't know if at this             11   regular meetings will be good eventually, even
     12   point or if it was later on, but I believe that       12   if not immediately. I want to leave two weeks
     13   I was, I was giving him updates on Joanne's           13   from today up to your judgment.
     14   condition. I don't remember exactly if we             14            Did you have a conversation with
     15   discussed anything other than that. I might           15   him about his proposal to come in October?
     16   have discussed with him getting my invoices paid      16       A. I don't believe I spoke to Bernard
     17   in a timely fashion. Outside of that, I don't         17   on the phone after this at all.
     18   really recall.                                        18       Q. Okay. Do you believe somehow you
     19       Q. Were you part of any telephone                 19   communicated what your judgment was, whether he
     20   communications around this time in 2014,              20   should come on October 2nd or not?
     21   September, with Cherie Wrigley and Bernard            21       A. I might have but, again, this is
     22   Black?                                                22   laughable. There was no visiting Joanne again.
     23       A. Sure.                                          23       Q. He didn't come again?
     24       Q. Can you recall anything about those            24       A. Not that I could recall, I don't
     25   conversations, either in general or if you have       25   think so. Joanne wouldn't agree to see him.

                                                                                               28 (Pages 106 - 109)
                                               Veritext Legal Solutions
    212-267-6868                                 www.veritext.com                                     516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 29 of 119 PageID #:
                                    2053

                                                     Page 110                                               Page 112
      1                 Esaun Pinto                              1                Esaun Pinto
      2   No, I don't think so.                                  2   representative, as a counsel for Joanne?
      3       Q. He wrote on Point 7, If you can get             3       A. I know she worked on, along with
      4   me a full name and contact information, phone,         4   the social worker in arranging like the stuff
      5   email or preferably both for her social worker,        5   that would happen after she was released from
      6   Nelson, I would be grateful. Did you do that?          6   the hospital.
      7       A. No.                                             7       Q. Was she appointed by the court or
      8       Q. Why not?                                        8   was she paid by the Black family?
      9       A. Because Joanne didn't want him to               9       A. Oh, I don't know.
     10   have contact with anybody involved in her care.       10       Q. Did you meet with Ms. Renzulli only
     11       Q. I assume you must have communicated            11   after Joanne was committed to a psychiatric
     12   that with Mr. Black somehow?                          12   hospital?
     13       A. I communicated that with Mr. Black             13       A. Yes.
     14   when he was being escorted out of the hospital        14       Q. Before you didn't know her?
     15   and he gave me the ultimatum.                         15       A. No, no, Ms. Renzulli worked at
     16       Q. What ultimatum did he give you? I              16   South Beach.
     17   don't understand.                                     17       Q. She was a lawyer who worked in the
     18       A. Either I cooperate with giving him             18   hospital itself?
     19   the information that I couldn't provide to him        19       A. Right.
     20   about Joanne's care, the doctors' numbers, the        20       Q. So you had never had contact with
     21   emails, all the contact information, or he was        21   her in the many, many years that you had been
     22   going to cut me off.                                  22   meeting with Joanne?
     23       Q. Point 8, If you can provide me with            23       A. No, Ms. Renzulli worked at South
     24   Dr. -- is that Choudhury?                             24   Beach.
     25       A. Choudhury.                                     25       Q. Did you participate in meeting with
                                                     Page 111                                               Page 113
      1                Esaun Pinto                               1              Esaun Pinto
      2       Q. Choudhury, thank you for the help.              2 Joanne and Ms. Renzulli?
      3   That's C-H-O-U-D-H-U-R-Y's email address, I            3     A. Sure.
      4   would be grateful. My first message to her will        4     Q. What was the subject matter of
      5   simply seek to confirm that she is willing to          5 those conversations?
      6   receive information from me by email.                  6     A. Her options about care post
      7            Is your answer the same, you didn't           7 hospitalizations.
      8   provide him with that doctor's contact                 8          MR. KATZ: I want to make an
      9   information?                                           9     objection. You're talking about Nora
     10       A. No, and Dr. Choudhury didn't want              10     Renzulli as counsel for Joanne Black, and
     11   me to provide Mr. Black with any of her               11     you're asking about communications that
     12   information.                                          12     took place between Joanne and Nora?
     13       Q. The last point here 9, I believe               13          MR. SCHAALMAN: I did.
     14   that I have found a correct name for Joanne's         14          MR. KATZ: I'm just going to object
     15   appointed counsel, Nora Drew Renzulli. That's         15     because those communications are
     16   R-E-N-Z-U-L-L-I. And he asked for contact             16     attorney-client privilege.
     17   information for Ms. Renzulli. Did you know Ms.        17          MR. FANTONE: Is Ms. Renzulli
     18   Renzulli?                                             18     counsel for Joanne or counsel for the
     19       A. Sure.                                          19     hospital?
     20       Q. Do you know when she was appointed             20          MR. SCHAALMAN: Well, that was a
     21   for Joanne?                                           21     question I asked Mr. Pinto, and I think he
     22       A. Somewhere in there, somewhere                  22     answered the question that she was working
     23   during the South Beach stay. I don't remember         23     at the hospital and was communicating with
     24   at which point, but I met with her quite often.       24     Joanne.
     25       Q. And what was her role as a                     25     A. Right, if you want to know whether
                                                                                              29 (Pages 110 - 113)
                                               Veritext Legal Solutions
    212-267-6868                                 www.veritext.com                                    516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 30 of 119 PageID #:
                                    2054

                                                      Page 114                                                   Page 116
      1                Esaun Pinto                          1                    Esaun Pinto
      2   she was Joanne's lawyer or the hospital, I don't  2         deposition?
      3   really know what that role looked like.           3             A. I don't know if I looked at these,
      4       Q. Here is Exhibit 22, Mr. Pinto. Mr.         4         I don't know.
      5   Pinto, I'm going to ask you some questions about 5              Q. This is an email dated Wednesday,
      6   Exhibit 22.                                       6         September 24th, and it's from Mr. Black to you.
      7       A. Sure.                                      7         This is Exhibit 23. He writes, Esaun, Cherie
      8       Q. This appears to be an email first          8         has gone totally silent on me so I ask that you
      9   from Mr. Black, Bernard Black, and then a         9         not share with her my emails to you.
     10   communication from you. So let's start at the    10                  Did you know why Ms. Wrigley was
     11   bottom because I think that's the first          11         apparently not writing or responding to Mr.
     12   communication in the string.                     12         Black?
     13            Mr. Black writes you on September       13             A. She was upset about the visit, and
     14   20, subject, no meeting with Cherie today. And 14           she was upset about his demand for the
     15   he writes, Esaun, I have not heard from you,     15         information about Joanne's hospitalization.
     16   should I assume that Cherie preferred not to     16             Q. Did you understand why Mr. Black
     17   meet with me.                                    17         was asking not to share his emails to you with
     18            Was this the meeting on Saturday        18         Ms. Wrigley?
     19   that Mr. Black had written to you about earlier 19              A. Yeah, because the line in the sand
     20   on Thursday?                                     20         was drawn now, sure.
     21       A. I'm assuming, that's two days             21             Q. And then he goes onto substance, I
     22   later. Yeah, I assume that's what he's talking   22         spoke at length today with Dr. Choudhury. Did
     23   about.                                           23         you know how Mr. Black was able to get access to
     24       Q. And you wrote back yes, no meeting 24                Dr. Choudhury?
     25   today. How did you know that Cherie wasn't       25             A. I have no idea.
                                                      Page 115                                                   Page 117
      1                Esaun Pinto                                1                 Esaun Pinto
      2   going to meet with Mr. Black on Saturday?               2       Q. And he wrote further, I would like
      3       A. I spoke to her.                                  3   to visit Joanne again on my next trip to New
      4       Q. What did she say?                                4   York area, available days for me are Thursday
      5       A. That she didn't want to meet with                5   October 2 or Saturday October 4. And he writes
      6   him. I don't remember exactly what she said,            6   further Dr. Choudhury will speak to Joanne about
      7   but she definitely didn't want to meet with him.        7   this.
      8       Q. Do you know why she didn't want to               8             Did you have any conversations with
      9   meet with him?                                          9   Dr. Choudhury about Mr. Black's, Bernard Black's
     10       A. Because the meeting with Joanne was             10   interest in visiting Joanne?
     11   that bad, I mean it was horrible.                      11       A. I don't remember, I don't know. I
     12       Q. And Mr. Black writes, got it,                   12   remember that Dr. Choudhury and the social
     13   please let me know when Cherie leaves since she        13   workers didn't appreciate the way Bernard
     14   is not informing me directly. No reason to             14   presented at the meeting with Joanne. But at
     15   interrupt your weekend, but I would appreciate         15   this point, I don't know if we were still having
     16   if you can respond to my email from Thursday           16   conversations about Bernard.
     17   early next week. We should arrange a call after        17       Q. Okay. And then he asks, Can you be
     18   that.                                                  18   available. Did you respond to him whether you
     19            Do you recall responding to Mr.               19   would be available for a meeting on either of
     20   Black by email?                                        20   those days?
     21       A. I don't know.                                   21       A. I don't know.
     22       Q. Here's Exhibit 23. Mr. Pinto,                   22       Q. I would like to focus on solving
     23   before I ask you about Exhibit 23, do you recall       23   one simple issue, how about her clothes. Did
     24   reviewing any of these emails that I've just           24   you know what he meant about that?
     25   been showing you in preparation for your               25       A. Sure.

                                                                                                 30 (Pages 114 - 117)
                                                Veritext Legal Solutions
    212-267-6868                                  www.veritext.com                                      516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 31 of 119 PageID #:
                                    2055

                                                     Page 118                                               Page 120
      1                Esaun Pinto                               1                Esaun Pinto
      2       Q. What did you understand by that?                2       A. No, I don't remember.
      3       A. This is the stuff that he gathered              3       Q. And he wrote further, all at once,
      4   from Joanne's mom's house after she passed away.       4   a box at a time, five boxes at a time, whatever
      5       Q. Was the subject of her clothes the              5   she wants so we can make progress on that I am
      6   subject of that meeting that she had, that he          6   confident.
      7   had with Joanne in the hospital on the 18th of         7            Do you recall whether this second
      8   September?                                             8   meeting that Mr. Black is proposing ever took
      9       A. Say that, I don't understand the                9   place?
     10   question.                                             10       A. I don't think it did. I don't
     11       Q. I'll say it again. Were Joanne's               11   really recall, but I don't think it did.
     12   clothes a subject of the meeting that Bernard         12       Q. Do you recall discussing with
     13   and Joanne had at the hospital when you were          13   Joanne how she would like to receive her
     14   there?                                                14   clothes, all at once, in portions?
     15       A. Sure.                                          15       A. Yes.
     16       Q. And was it something Joanne raised,            16       Q. What did she say?
     17   how about getting my clothes?                         17       A. She just wanted her stuff.
     18       A. Yeah.                                          18       Q. She wanted it all at once?
     19       Q. And did Bernard say no, you can't              19       A. Yeah.
     20   have your clothes?                                    20            MR. SCHAALMAN: So this is a decent
     21       A. I don't remember if he said no, you            21       stopping point for me for my conference
     22   can't have your clothes. I believe it was more        22       call. Hopefully, you know, I'm agnostic on
     23   along the lines of you can't do anything with         23       the issues on the call, so hopefully I'll
     24   that stuff now anyway.                                24       be able to get off quickly.
     25       Q. I see, okay. Do you remember                   25            I apologize for having to interrupt
                                                     Page 119                                               Page 121
      1                 Esaun Pinto                              1                 Esaun Pinto
      2   discussing with Bernard either on the phone, and       2        Mr. Pinto, but sometimes you just can't
      3   I know you said you don't really remember having       3        schedule things and get them all done at
      4   any phone conversations with him, but in email         4        the same time.
      5   communications as he's raising with you one            5             MR. MANCILLA: How much longer?
      6   simple issue about her clothes, do you remember        6             MR. SCHAALMAN: I don't know.
      7   having an email dialogue with Mr. Black on that?       7             (A recess was taken from 1:52 p.m.
      8        A. There were conversations about --              8        until 2:36 p.m.)
      9            MR. KATZ: Objection to form.                  9             MR. SCHAALMAN: Alice, can you do
     10            MR. SCHAALMAN: I'm sorry?                    10        these three?
     11            MR. KATZ: Objection to form.                 11             (Three email chains were hereby
     12            THE WITNESS: Do I answer?                    12        marked as Pinto Exhibits 24, 25 and 26 for
     13            MR. FANTONE: You can answer.                 13        identification, as of this date.)
     14        A. There were conversations about                14        Q. Thank you again for your patience,
     15   retrieving Joanne's possessions from Bernard for      15   Mr. Pinto. The call only lasted a half hour so
     16   months. There was even talk about me traveling        16   I think we're still on track.
     17   to Illinois to get the stuff. There were              17             I've handed you Exhibit 15 and,
     18   conversations of Bernard mailing stuff, so yeah,      18   again, I'm a little bit out of order with some
     19   but I don't remember in this time period what         19   of these, so I will just call that to your
     20   that conversation was like. I don't even know         20   attention, but now we've talked about September
     21   if I entertained the conversation at this point.      21   2014.
     22        Q. He wrote further to you, I'd love             22             I'm actually going backwards in
     23   to send Joanne's clothes to Joanne as soon as         23   time to February of 2014 because I want to make
     24   she is ready to receive them. Do you remember         24   sure I get as much of the story as you can
     25   having that conversation with Mr. Black?              25   remember.
                                                                                             31 (Pages 118 - 121)
                                               Veritext Legal Solutions
    212-267-6868                                 www.veritext.com                                   516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 32 of 119 PageID #:
                                    2056

                                                      Page 122                                                  Page 124
      1                Esaun Pinto                                1                Esaun Pinto
      2       A. Got you.                                         2   was, was she sexually abused in her life?
      3            MR. FANTONE: You said this was 15?             3       A. Not that I know of.
      4            THE WITNESS: This is 14. Oh, this              4       Q. And there was no event that took
      5       is 15, the exhibit, yes.                            5   place at the hospital, based on your knowledge,
      6       Q. All right. Let's look at the                     6   that could have led her to believe that she was
      7   bottom email in this chain which looks like an          7   pregnant?
      8   email from you to Bernard Black and Cherie              8            MR. KATZ: Objection.
      9   Wrigley dated February 19, 2014.                        9            MR. FANTONE: Objection.
     10            You start off by saying, The past             10            THE WITNESS: Do I answer that?
     11   year has been truly rewarding, truly a rewarding       11            MR. FANTONE: You can answer.
     12   experience. Joanne is doing so much better             12       A. Not that I can remember.
     13   since she has been receiving treatment.                13       Q. Then in the second to last
     14            So is that a fair statement that              14   paragraph you wrote, I have reduced my visits to
     15   you were making based on when you brought her          15   twice a week on most weeks. However, sometimes
     16   back to New York up to the time February 19,           16   things come up and I am needed.
     17   2014?                                                  17            Did you reduce your visits to twice
     18       A. Yes.                                            18   a week on your own, it was your own decision as
     19       Q. She has come a long way from when I             19   opposed to Mr. Black's decision?
     20   picked her up in Denver. I have spent so much          20       A. I don't remember exactly the
     21   time with her over these months that we have           21   circumstances surrounding this, but there was a
     22   built a great bond based on trust. We have held        22   period where the doctors and I decided that I
     23   ourselves accountable for our actions. We talk         23   needed to slow down a little bit.
     24   about her treatment, medication she is taking,         24            Joanne was becoming extremely
     25   social groups that she participates in and             25   dependent on my visits, and it was something the
                                                      Page 123                                                  Page 125
      1                Esaun Pinto                                1                Esaun Pinto
      2   therapy. When things are uncomfortable for her,         2   doctors were trying, I don't know if it was just
      3   we have found ways to work through them. Today          3   medication or if it was medication and therapy,
      4   Joanne admits to needing help and is                    4   but for a short period of time they wanted to
      5   appreciative of me being there and having               5   work on Joanne and kind of have me step back and
      6   someone to go through the process with her.             6   not be as active.
      7            So if I'm summarizing this pretty              7       Q. And I assume you followed the
      8   well, in February of 2014 Joanne was doing much         8   doctor's suggestion and reduced your visits to
      9   better?                                                 9   twice a week?
     10       A. Yeah, yes.                                      10       A. For a short period of time, yeah.
     11       Q. You, again without reading this to              11       Q. What do you mean?
     12   you, I know you've had a chance to look at it,         12       A. Some of the visits were, there was
     13   you identify for Mr. Black and Ms. Wrigley some        13   a period where I may only go twice a week, but
     14   health concerns that Joanne had at that time,          14   she may want to see one of my guys, or she may
     15   being in February of 2014. Were these health           15   want to speak to my grandmother or she may want
     16   issues resolved, her blockage?                         16   to speak to the kids, so things changed at
     17       A. Yeah.                                           17   times.
     18       Q. And her dental work and things?                 18       Q. I expect that your grandmother,
     19       A. Her dental issues, that is an                   19   neither your grandmother or children actually
     20   ongoing thing, but the blockage, yes, that was         20   went to the hospital?
     21   resolved.                                              21       A. No, but my wife did.
     22       Q. You mention on the next page that               22       Q. And then you wrote in that same
     23   she has a delusion about being pregnant?               23   paragraph, I think moving forward at a flat rate
     24       A. Yes.                                            24   may be less of a hassle for both of us, a
     25       Q. Do you know what the source of that             25   monthly rate to be paid at the start of the

                                                                                                 32 (Pages 122 - 125)
                                               Veritext Legal Solutions
    212-267-6868                                 www.veritext.com                                       516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 33 of 119 PageID #:
                                    2057

                                                    Page 126                                                  Page 128
      1                Esaun Pinto                         1                     Esaun Pinto
      2   month. I propose a rate of $8,000 per month.     2        one of them. So I was cc'g, I was communicating
      3   This should put you in a more comfortable        3        with both of them at the same time and kind of
      4   operating range. I will invoice on a monthly     4        held them in the same regard for the most part.
      5   basis for your records, and the only additional  5        However, the person I communicated the most with
      6   expense will be things needed for Joanne. Those 6         was Cherie.
      7   things I will use the account or list on the     7            Q. Did you at any time, again, let's
      8   invoice.                                         8        take some time period you might be able to focus
      9            So starting in February of 2014,        9        on. From the time you brought Joanne back to
     10   did you start to bill $8,000 a month?           10        New York up until this email that you sent to
     11       A. I don't remember exactly, but it         11        Mr. Black, did you ever complain about Mr. Black
     12   was probably somewhere around this time, yeah. 12         to Ms. Wrigley?
     13       Q. And then the final paragraph, My         13            A. Sure.
     14   records show that we were paid up to February 14              Q. And what kind of complaints did you
     15   10th. So at least as of this time when you      15        make?
     16   wrote the email to Mr. Black, your payments     16            A. I wanted a client agreement. I
     17   weren't a problem?                              17        wanted to actually meet him. It felt necessary
     18       A. My payments were always a problem, 18              for me, I assumed that it would have been
     19   they were always a problem. So this email, this 19        necessary for him as well, but apparently it
     20   email was sent on the 19th, I was paid through 20         wasn't.
     21   the 10th. I'm ten days behind already, and      21                But I was uncomfortable about
     22   we're just recommending, we're just talking     22        working without a written, signed client
     23   about a monthly payment.                        23        agreement. That was my biggest issue, and then
     24       Q. Oh, I see. So you wanted to be           24        the next issue was I felt like I needed to meet
     25   paid in advance, a month in advance?            25        him in person.
                                                    Page 127                                                  Page 129
      1                Esaun Pinto                              1                Esaun Pinto
      2        A. Not necessarily. I just wanted to             2       Q. Did you have any other complaints
      3   be paid in a timely fashion, and I didn't want        3   that you can recall?
      4   to debate and argue about invoices.                   4       A. Other than my invoices being paid,
      5        Q. Sure, I'm just trying to understand           5   no.
      6   your answer that you were behind even though you      6       Q. Here's Exhibit 16. So this is
      7   were paid on the 10th. So did you expect to be        7   dated September, the bottom email from Mr. Black
      8   paid on the 1st?                                      8   is dated September 2, 2014. And he writes,
      9        A. I expected to be current. I don't             9   Esaun, I am writing on two important issues.
     10   remember at this time if we had already started      10   First, I'm obtaining very strong push back from
     11   the monthly payment, I don't remember.               11   the Colorado court on approving your expenses
     12        Q. Okay. And then the last thing you            12   for last year.
     13   wrote to both Mr. Black and a cc to Ms. Wrigley      13             Do you recall having a conversation
     14   is, Thanks again for trusting in me to care for      14   about push back from the Colorado court --
     15   Joanne. So it sounds like from the tenor of          15       A. Yes.
     16   this email that you had a pretty good                16       Q. Let me --
     17   relationship with Mr. Black at this time in          17       A. I'm sorry.
     18   February of 2014.                                    18       Q. -- with Ms. Wrigley. Starting with
     19        A. No, it just sounds like I was                19   her first. Did she tell you that the court was
     20   trying to be professional.                           20   having difficulty?
     21        Q. So you didn't actually mean what             21       A. I don't remember that.
     22   you wrote?                                           22       Q. How about Mr. Dain?
     23        A. I just was trying to remain                  23       A. I don't remember that either.
     24   professional. At this time, again, at this time      24       Q. Do you remember having a
     25   Cherie and Bernard were -- I didn't know either      25   conversation with Mr. Dain at all about, and I'm

                                                                                              33 (Pages 126 - 129)
                                              Veritext Legal Solutions
    212-267-6868                                www.veritext.com                                      516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 34 of 119 PageID #:
                                    2058

                                                     Page 130                                                   Page 132
      1                 Esaun Pinto                              1                Esaun Pinto
      2   now talking about this period of time in 2014          2        Q. And you wrote back, got it, call
      3   about the Colorado court.                              3   you later. Do you remember calling Mr. Black?
      4        A. I remember having a conversation               4        A. No.
      5   with Mr. Dain about the Colorado court. I don't        5        Q. But you did have his phone number
      6   remember if it was in 2014.                            6   at least as of this date?
      7        Q. Okay, thank you. And he writes in              7        A. Yeah.
      8   the next paragraph, For September and going            8        Q. Here's 17, Mr. Pinto. Mr. Pinto,
      9   forward, please reduce your billing to half of         9   you can read the whole string, but I will just
     10   the prior level, $4,000 per month and document        10   tell you that you're only involved in this
     11   all visits to Joanne, record your hours. I need       11   starting on the second page, Page 2 of 5. So if
     12   both to bring your billing down and to be able        12   you don't mind, I'm not going to ask you
     13   to defend it to the Colorado court.                   13   questions about emails you weren't part of.
     14             Does this refresh your recollection         14        A. Okay.
     15   that you were billing at $8,000 a month and Mr.       15        Q. So the second page there's an email
     16   Black was asking you to bring it down to $4,000       16   from Cherie Wrigley to Bernard Black, to Anthony
     17   a month in September?                                 17   Dain and also to you. She writes, Bernie, you
     18        A. Yeah, I knew what he was                      18   attempted to start the email by addressing both
     19   requesting, sure, I never agreed to it though.        19   of us and it went downhill immediately. You
     20        Q. Okay. And then he writes at the               20   basically ignored me, threats abound and your
     21   bottom paragraph, Second, I believe that it is        21   unprofessional way of communication is shocking.
     22   time for me to visit Joanne if possible. Please       22   Really??? You never told me that guardianship
     23   discuss this with her. I will be in New York in       23   bothered you. Now, this is September 4, 2014.
     24   two weeks. That is a good target time.                24        A. Right.
     25             I assume you started discussing             25        Q. And apparently Ms. Wrigley includes
                                                     Page 131                                                   Page 133
      1                Esaun Pinto                               1                Esaun Pinto
      2   that with Joanne shortly after you got the             2   you on this email as a cc along with Mr. Dain.
      3   email, whether she would permit her brother to         3   Prior to September 4, 2014, had Ms. Wrigley told
      4   come visit?                                            4   you she wanted to be the sole guardian for
      5       A. Yeah, this is after Cherie's visit,             5   Joanne?
      6   and, yeah, I did speak to Joanne about that.           6       A. I don't recall. I don't know, she
      7       Q. Did you tell Mr. Black not to come?             7   might have.
      8       A. I wasn't in a position to tell him              8       Q. And then she wrote, I have always
      9   not to come.                                           9   encouraged you to be a more loving brother to
     10       Q. Did you tell him that Joanne didn't            10   your sister and take a more active loving kind
     11   want to see him?                                      11   role in her life.
     12       A. I probably did.                                12            Did Ms. Wrigley ever discuss that
     13       Q. And then he writes on the last                 13   with you on or about September 4th, the day she
     14   paragraph, We should discuss by phone                 14   sends you this email?
     15   developments with her, including a potential          15       A. Discuss Bernard being a more loving
     16   move to a halfway house. If you can provide me        16   brother?
     17   with names and phone number for her therapist at      17       Q. That she had been trying to
     18   the hospital, I would be grateful. And then he        18   encourage him to be a more loving brother,
     19   gives you, I am at this phone number. I can           19   according to her.
     20   call you this afternoon, Tuesday is convenient        20       A. I don't know, she might have. But
     21   if you tell me when.                                  21   that sentiment was the same from Joanne. Joanne
     22            So Mr. Black had actually asked you          22   wanted Bernard to be a more loving brother, so
     23   for the number of the therapist before he came        23   she could have, I don't know.
     24   to see his sister on the 18th of September?           24       Q. So I'm trying to figure out the
     25       A. Right.                                         25   timing here. So Bernard writes you in early

                                                                                                34 (Pages 130 - 133)
                                               Veritext Legal Solutions
    212-267-6868                                 www.veritext.com                                       516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 35 of 119 PageID #:
                                    2059

                                                   Page 134                                                Page 136
      1                Esaun Pinto                             1               Esaun Pinto
      2   September of 2014 telling you he would like to       2   this whole issue of the guardianship to you?
      3   visit Joanne and asks you if you would speak         3       A. Did I understand why he was upset,
      4   with her about that visit. We've already             4   no.
      5   discussed that.                                      5       Q. Did you ever ask to be Joanne's
      6            When you started to talk to Joanne          6   guardian?
      7   about Bernard coming to visit her, did she tell      7       A. I never wanted to be Joanne's
      8   you, that's great because I'd like Bernard to be     8   guardian.
      9   a more loving brother?                               9       Q. So you never --
     10       A. When I started to speak to Joanne            10       A. No.
     11   about Bernard visiting?                             11       Q. Did Joanne ask you to be her
     12       Q. Yes, sir.                                    12   guardian?
     13       A. Did Joanne say great, no, no, no,            13       A. Joanne wanted me to be her
     14   no.                                                 14   guardian.
     15       Q. So did she express any interest in           15       Q. And when she said that, I
     16   Bernard being a more loving brother at that         16   understand from your answer you said no?
     17   point?                                              17       A. I can't do that.
     18       A. She had expressed that for years.            18       Q. Was it too much work or you didn't
     19   By this time, she doesn't want anything to do       19   want to take it on or you weren't qualified,
     20   with Bernard.                                       20   what was the reason?
     21       Q. So she doesn't care if he's a                21        A. A little bit of all of that,
     22   loving brother or not?                              22   besides the fact that this started to get very
     23       A. She doesn't want to have anything            23   complicated.
     24   to do with him. I mean, she still mentions that     24       Q. He wrote, Cherie's reply as I read
     25   she wished their relationship was different.        25   it confirms my worry that Cherie is attempting
                                                   Page 135                                                Page 137
      1                 Esaun Pinto                            1                Esaun Pinto
      2        Q. So let's turn then to the email              2   to set up sole guardianship of Joanne against my
      3   that he sends to you on the first page. We're        3   wishes and behind my back. You can see why it
      4   still on Exhibit 17. This is dated September 4,      4   is important that we talk before you and Cherie
      5   2014 and he starts, Esaun, this is a                 5   meet with Joanne.
      6   confidential communication.                          6            So one thing we can date is Cherie
      7            Did you keep this communication             7   had not yet met with Joanne, according to Mr.
      8   confidential?                                        8   Black's email?
      9        A. From who?                                    9       A. I think Cherie had already met. If
     10        Q. From anyone besides you.                    10   I remember right, I think Cherie met with Joanne
     11        A. So again, we're talking about a             11   in August. I think this is the second visit.
     12   period where this line is being drawn in the        12       Q. I didn't follow. There was a
     13   sand, and things are starting to get weird          13   second visit with Cherie?
     14   because prior to either one, Cherie or Bernard      14       A. Yeah, because Cherie was there at
     15   visiting, my job was just about Joanne. So none     15   the time of Bernie's visit, Bernard's visit.
     16   of this stuff was even relevant to me. It was       16       Q. So that would be the second visit?
     17   just about Joanne.                                  17       A. I believe so.
     18            So this communication, did I relay         18       Q. And he asks you not to let Cherie
     19   it to Cherie, I might have. I probably did.         19   meet with Joanne without you being present.
     20        Q. Okay. And he writes, I regret that          20       A. Right.
     21   Cherie has chosen to bring you into the middle      21       Q. And I take it that's something you
     22   of this, but you can see why it is important        22   would have done anyway, right?
     23   that we talk.                                       23       A. Without myself being present?
     24            Did you understand that he was             24       Q. Let me rephrase the question.
     25   upset or concerned that Cherie had introduced       25       A. Sure.
                                                                                            35 (Pages 134 - 137)
                                             Veritext Legal Solutions
    212-267-6868                               www.veritext.com                                    516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 36 of 119 PageID #:
                                    2060

                                                    Page 138                                                 Page 140
      1                 Esaun Pinto                         1                    Esaun Pinto
      2       Q. As I read what Mr. Black is saying         2       understand. He wrote, If I understand our
      3   to you -- I'll start again, thanks for your       3       relationship correctly, you are working for me
      4   patience.                                         4       in my capacity as the financial conservator for
      5       A. No problem.                                5       Joanne as trustee of trusts of which Joanne is
      6       Q. As I read what Mr. Black is writing        6       the principal beneficiary and as executor of the
      7   to you, he is saying that he didn't want Cherie   7       estate of Renata Black. Was that your
      8   to meet with Joanne without you being present. 8          understanding of what you were doing?
      9       A. Right.                                     9           A. No.
     10       Q. And my question to you was, you           10           Q. What was your understanding?
     11   would not have let either Cherie or Bernard meet 11           A. I worked for Joanne.
     12   with Joanne at this time without you being       12           Q. Did you understand Mr. Black was
     13   present?                                         13       the fellow who was supposed to pay you?
     14       A. Joanne wouldn't allow it.                 14           A. Sure. I take that back. I
     15       Q. And you knew that?                        15       understand that I needed to be paid, I needed to
     16       A. Sure.                                     16       be paid, and it either came from, at the time,
     17       Q. I'm just curious, was Joanne              17       Cherie or Bernard.
     18   meeting with any other family members at this 18              Q. Were there times when Cherie paid
     19   time?                                            19       you?
     20       A. My family.                                20           A. At this point, I don't think so.
     21       Q. I'm sorry, I meant her family.            21           Q. When did Cherie start to pay you?
     22       A. No, no.                                   22           A. When Bernard stopped. My role was
     23       Q. Was she meeting with anyone outside 23             to take care, to take care of Joanne. My job
     24   of your family, did she have friends who came to 24       was never to protect the interests of Bernard.
     25   visit?                                           25           Q. Or Cherie?
                                                    Page 139                                                 Page 141
      1                Esaun Pinto                              1                 Esaun Pinto
      2       A. No, it was just my family and my               2        A. Or Cherie.
      3   friends, that's all.                                  3        Q. Right, okay. Did you ever explain
      4       Q. And when some of your family                   4   to Mr. Black that as far as you were concerned
      5   members went, like you mentioned your wife went       5   you were not working for him?
      6   to the hospital, you weren't there for that           6        A. Sure.
      7   meeting?                                              7        Q. Do you recall what his response
      8       A. I think my wife went to visit her              8   was?
      9   once and I had the kids in the car.                   9        A. Not exactly, but he let it go. He
     10       Q. In other words, you didn't think              10   let it go. I mean, yeah.
     11   Joanne wouldn't meet with your wife without you      11             MR. SCHAALMAN: Would you mark
     12   there?                                               12        this, mark it as the next exhibit.
     13       A. No, no.                                       13             (Email chain was hereby marked as
     14       Q. That wasn't an issue for Joanne?              14        Pinto Exhibit 27 for identification, as of
     15       A. No.                                           15        this date.)
     16       Q. And he writes then next, Such a               16        Q. Here's Exhibit 27, Mr. Pinto. I'm
     17   meeting will give Cherie an opportunity to           17   sorry, Mr. Pinto, look up when you're done.
     18   convince Joanne that I am the evil brother and       18   This is Exhibit 27, and it appears to be at
     19   that Cherie is Joanne's protection against me.       19   least starting about the middle of the page --
     20            Did you understand why Mr. Black            20        A. I've got two of these.
     21   might be feeling that way?                           21        Q. That's where the extra one was.
     22       A. No, because Joanne didn't need                22   We'll ship it down to Ms. Hoskinson.
     23   Cherie to convince Joanne that Bernard was evil.     23             So on September 27, 2014, Mr. Black
     24       Q. Then the next paragraph, so that              24   sends you an email with the subject Urgent
     25   would be one, two, three, four, it starts if I       25   request that you respond to me. And he starts
                                                                                              36 (Pages 138 - 141)
                                              Veritext Legal Solutions
    212-267-6868                                www.veritext.com                                     516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 37 of 119 PageID #:
                                    2061

                                                    Page 142                                                   Page 144
      1                Esaun Pinto                              1                 Esaun Pinto
      2   out by writing, I truly appreciate the efforts        2   text, I don't really remember, but I believe
      3   you have made for my sister Joanne and believe        3   that he received that message from me.
      4   you can play a valuable role in the future, but       4       Q. The last paragraph he wrote, As
      5   you need to be in regular communication with me.      5   financial conservator for Joanne and as trustee
      6   I met with you and Joanne on Thursday, September      6   for her trust fund I cannot continue to pay you
      7   18. At that time you and I decided it would be        7   if you are not in regular communication with me.
      8   useful for you, me and Cherie to meet while both      8            Did you think that was unreasonable
      9   Cherie and I were in New York. I reserved a           9   for Mr. Black to ask you to be in regular
     10   time for the meeting on Saturday afternoon.          10   communication with him?
     11            Do you recall whether you were in           11       A. Did I think it was unreasonable,
     12   agreement that it would be useful for you and        12   no, no, no. But what he was asking for was
     13   Mr. Black and Ms. Wrigley to meet after they had     13   unreasonable, communication wasn't reasonable
     14   met with Joanne on September 18th?                   14   but everything else was.
     15       A. I might have. I don't know.                   15       Q. Then he gives you his phone number
     16       Q. Do you know what the purpose of               16   and email. Do you recall speaking to him after
     17   such a meeting was, do you remember?                 17   this September 28th email?
     18       A. If I requested a meeting for the              18       A. I don't think I did.
     19   three of us, it was probably to try to make          19       Q. Here's 25, Mr. Pinto.
     20   sense of what was going on because it became a       20            MR. FANTONE: You said 25?
     21   bit of a circus.                                     21            MR. SCHAALMAN: I did. I'm glad
     22       Q. And Mr. Black then writes, Since              22       you're paying attention, Mr. Fantone. It
     23   then, I have repeatedly tried to reach you,          23       makes me feel very good.
     24   without success, on matters which are time           24       Q. So this is an email continuation, I
     25   urgent including my hope to visit Joanne again       25   think, of the email I just showed you. So on
                                                    Page 143                                                   Page 145
      1                Esaun Pinto                          1                    Esaun Pinto
      2   this week either on Thursday or Saturday and do 2         Page 3 and 4 is the email we just discussed.
      3   not know why I have tried to reach you by email, 3            A. Right.
      4   and lists those emails and then he lists times    4           Q. And at the bottom of Page 2, that's
      5   on the second page he had tried to reach you by 5         where I would like you to look at is where I
      6   phone.                                            6       think you respond to Mr. Black. Okay, you wrote
      7             Do you remember Mr. Black trying to     7       on September 29, the day after or two days after
      8   reach you by phone on these dates?                8       Mr. Black wrote to you, Hello Bernard, I have
      9       A. I remember him trying to reach me          9       received your messages both by phone and now
     10   by phone, yeah.                                  10       email. Your visit with Joanne caused
     11       Q. Did you speak to him by phone?            11       unnecessary anxiety. For now I will just
     12       A. No.                                       12       continue to be supportive of her and follow her
     13       Q. Do you know why?                          13       wishes.
     14       A. I had nothing to talk to him about.       14                The way you described the meeting
     15       Q. So even though he wanted to set up        15       earlier in your testimony today it was more than
     16   another meeting with Joanne --                   16       anxiety.
     17       A. Joanne wasn't interested in seeing        17           A. Sure.
     18   him.                                             18           Q. But you didn't write that to Mr.
     19       Q. And you didn't think it was               19       Black.
     20   important for you just to tell Mr. Black, sorry, 20           A. No, because I didn't want to
     21   the first meeting didn't go well, and she's told 21       memorialize a bunch of curse words.
     22   me she's not ready to have another meeting so 22              Q. I see. You continued on, Joanne's
     23   don't come?                                      23       recovery is of utmost importance to me. I will
     24       A. I believe I communicated that with        24       wait to see what comes of the conflict between
     25   him. I don't know if it was via phone, email,    25       you, Cherie and Anthony.

                                                                                               37 (Pages 142 - 145)
                                              Veritext Legal Solutions
    212-267-6868                                www.veritext.com                                       516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 38 of 119 PageID #:
                                    2062

                                                     Page 146                                                    Page 148
      1                Esaun Pinto                               1                Esaun Pinto
      2            So the email which I think was                2       Q. Finally, Joanne is not willing to
      3   exhibit, I don't have it in front of me, we            3   see or speak with you at this time. You wrote,
      4   recently saw an email that Mr. Black shared with       4   I will continue to visit her at least twice a
      5   you his concerns about Ms. Wrigley becoming the        5   week and keep you updated as much as I can. So
      6   guardian, the sole guardian.                           6   you were going to tell Mr. Black about Joanne's
      7       A. Right.                                          7   progress and how she was doing and so on?
      8       Q. Is that the conflict you're talking             8       A. Yeah, as long as Joanne was all
      9   about between you, Mr. Black, Cherie and               9   right with it.
     10   Anthony?                                              10       Q. Did you discuss that with Joanne,
     11       A. Yeah.                                          11   you know, I'd like you to, it's okay with me if
     12       Q. And then you wrote, I have spoken              12   you contact my brother and tell him how I'm
     13   with Ms. Young and Ms. Babcock. Is Ms. Young          13   doing?
     14   Gayle Young?                                          14       A. No, I just followed Joanne's lead.
     15       A. Yes.                                           15   If Joanne didn't want me speaking to him, then I
     16       Q. And what do you recall about that              16   didn't talk to him.
     17   conversation?                                         17       Q. So then Mr. Black wrote to you on
     18       A. I just remember her asking me about            18   the 30th of September, and the text of his email
     19   my relationship with Joanne, the history of our       19   to you is on the top of Page 2.
     20   relationship, that was with Ms. Babcock as well.      20       A. Okay.
     21   Our history together, and then what was going on      21       Q. Esaun, I am sorry but if you cannot
     22   currently with her, her care.                         22   communicate with me and do so regularly not
     23       Q. I don't recall, I should probably              23   after many attempts and a long delay, I cannot
     24   know this, but do you know who Ms. Babcock was?       24   justify continuing to pay you. I'm acting on
     25       A. I think she was an investigator                25   the advice of my Colorado counsel Carl
                                                     Page 147                                                    Page 149
      1               Esaun Pinto                                1               Esaun Pinto
      2   from Colorado.                                         2   Gladstein. That's G-L-A-D-S-T-E-I-N, who is
      3       Q. She worked with Ms. Young?                      3   cc'd. Mr. Gladstein has advised me that in my
      4       A. I don't know in what capacity.                  4   fiduciary capacity as financial conservator for
      5       Q. And Ms. Young was the guardian ad               5   Joanne, executive of the estate of Renata Black
      6   litem?                                                 6   and co-trustee of her trust account, I cannot in
      7       A. I believe so.                                   7   good conscious continue to pay for your services
      8       Q. Do you remember having any                      8   when you refuse to communicate openly with me.
      9   conversations with Ms. DiPonio around this time?       9            Then he goes on to tell you that
     10       A. I don't think so. I don't really               10   your services have been terminated.
     11   remember. I know I spoke to Ms. Young and Ms.         11       A. Right.
     12   Babcock.                                              12       Q. Did you discuss that with Ms.
     13       Q. And besides what you've already                13   Wrigley at the time you received this email?
     14   told me, do you remember anything else about          14       A. Sure.
     15   what you said to either of those ladies?              15       Q. What did Ms. Wrigley say?
     16       A. No, we just talked about the                   16       A. Not to worry about it.
     17   history of my relationship with Joanne and her        17       Q. Did you talk to Mr. Dain about
     18   current care.                                         18   that?
     19       Q. And then you wrote, I have been                19       A. I'm sure I did.
     20   advised not to forward any information to you         20       Q. Did you talk to him in an email?
     21   with consent from Joanne, did you mean without        21       A. I don't remember, I don't know. I
     22   consent from Joanne?                                  22   spoke to Cherie pretty regularly, so it was
     23       A. What I meant is Joanne didn't want             23   probably by phone.
     24   me to forward anything. I think I followed that       24       Q. If you spoke to Mr. Dain about
     25   up.                                                   25   this, do you recall what he said?

                                                                                                38 (Pages 146 - 149)
                                               Veritext Legal Solutions
    212-267-6868                                 www.veritext.com                                       516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 39 of 119 PageID #:
                                    2063

                                                      Page 150                                                Page 152
      1                Esaun Pinto                                1                Esaun Pinto
      2       A. I don't remember, I don't know. I                2   client was, my role would be defined. Again,
      3   don't know if it was me communicating with              3   prior to this period of time, these couple of
      4   Cherie and Cherie communicating with Mr. Dain or        4   months, Cherie and Bernard is Joanne's family,
      5   vice versa, I don't know.                               5   they're one group, and then I'm taking care of
      6       Q. Then you wrote back to Mr. Black.                6   Joanne.
      7   If you look at the first page.                          7            It wasn't until we started having
      8       A. Sure.                                            8   issues or they started having issues that there
      9       Q. I think that covers it. And you                  9   became a divide. Even with that said, I
     10   wrote, I don't have any problems communicating         10   wouldn't have gone against what Joanne's wishes
     11   with you. I have tried to communicate with you         11   were. I might have tried harder to convince
     12   throughout this process dating back to April of        12   Joanne otherwise.
     13   2013. Only during the last two months have you         13       Q. And at the top email, there's one
     14   corresponded with me. All of my communications         14   more email here on Exhibit 25, Ms. Wrigley
     15   have been with Cherie because you were unwilling       15   writes to Bernard and copying Mr. Dain, you and
     16   to be involved.                                        16   Mr. Gladstein. And she writes, This is a far
     17            So it's your recollection at least            17   nicer note than Esaun ever received from you in
     18   as of September 30, 2014 that Mr. Black hadn't         18   the 17 months since I hired him to be Joanne's
     19   communicated with you except for the prior two         19   personal helper. Had you ever received
     20   months?                                                20   unpleasant emails?
     21       A. Right, we only communicated                     21       A. The communications weren't
     22   primarily via email about the invoices.                22   pleasant. We were arguing about invoices. I
     23       Q. And then you said, All of my                    23   wanted to update Bernard with things about
     24   communications have been with Cherie because you       24   Joanne's care and pictures and things like that
     25   were unwilling to be involved. And how did you         25   and he wasn't interested.
                                                      Page 151                                                Page 153
      1                Esaun Pinto                                1                Esaun Pinto
      2   decide that Mr. Black had been unwilling to be          2       Q. Then she says, By the way, I called
      3   involved?                                               3   him, and I think she's referring to Mr.
      4        A. I had requested meetings with him.              4   Gladstein, this afternoon and left a message
      5        Q. And he didn't, he said I'm not                  5   regarding some alleged improprieties on your
      6   interested in coming?                                   6   part and let him know what kind of client he was
      7        A. He came up with some form of                    7   involved with.
      8   excuse, I don't know if it was I'm not                  8            Do you know what alleged
      9   interested in coming or I'm busy this weekend,          9   improprieties that Ms. Wrigley told Mr.
     10   I've got a birthday party next month. I don't          10   Gladstein about?
     11   know what the reason was, but it wasn't until          11       A. That is irrelevant to me. I didn't
     12   the line was drawn in the sand after Cherie's          12   pay much attention to that.
     13   visit to where Bernard started to communicate          13       Q. So she didn't tell you about the
     14   with me on a more regular basis.                       14   alleged improprieties?
     15        Q. And you wrote further, Your request            15       A. If she did, I didn't pay any
     16   for information from me is against Joanne's            16   attention to it.
     17   wishes and I will not betray her trust.                17       Q. Do you know why she copied you on
     18   Furthermore, I have requested a client agreement       18   this email?
     19   in writing from you over a year ago, and without       19       A. Maybe she wanted me to know what
     20   it I hold the position that Joanne is my client        20   was going on, but it was not stuff I was
     21   with Cherie managing her affairs.                      21   interested in.
     22            If you had a client agreement,                22       Q. Here's 26, Mr. Pinto. You know, I
     23   would you have considered Mr. Black to be your         23   haven't been asking this question but I probably
     24   client then?                                           24   should. Do you recall seeing this email before?
     25        A. Possibly, if he defined who my                 25       A. This one?
                                                                                               39 (Pages 150 - 153)
                                                Veritext Legal Solutions
    212-267-6868                                  www.veritext.com                                    516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 40 of 119 PageID #:
                                    2064

                                                  Page 154                                                   Page 156
      1                 Esaun Pinto                           1                Esaun Pinto
      2       Q. Yes.                                         2   them the moon but she has done that before. I
      3       A. I don't know. It doesn't look                3   asked them to reconsider some stricter options
      4   familiar. I could read it and figure out if I       4   and in return we would provide housing for
      5   read it before.                                     5   Joanne that was more to her liking. A small
      6       Q. Okay.                                        6   apartment near the outpatient clinic where she
      7            MR. MANCILLA: What number is this?         7   will be attending her program.
      8            MR. SCHAALMAN: This is 26.                 8            Do you recall discussing that with
      9       Q. Here's an email from Mr. Black back          9   Ms. Wrigley?
     10   in September now of 2014 before he visited         10       A. Sure.
     11   Joanne on the 18th of September. And it's an       11       Q. An apartment for Joanne near her
     12   email from you to, from Mr. Black to you, to Ms.   12   outpatient clinic?
     13   Wrigley.                                           13       A. Sure.
     14       A. And it starts on the second page?           14       Q. It looks like Mr. Black wrote to
     15       Q. I don't think it starts on the              15   you below after that paragraph, I do not support
     16   second page, at least my copy doesn't.             16   this approach. I think a move to a halfway
     17       A. You said I wrote this email?                17   house can succeed. A jump beyond that is likely
     18       Q. No, I said it's from Mr. Black. If          18   to lead to failure, in my judgement. What will
     19   I said that, I'm sorry, it's from Mr. Black to     19   make Joanne show up at an outside program? What
     20   you and Ms. Wrigley and Dorothy Dain and Anthony   20   will we do when she doesn't?
     21   Dain. Did you ever have any conversations with     21            Did you think that was a reasonable
     22   Dorothy Dain?                                      22   suggestion on Mr. Black's part?
     23       A. On our visits, we spoke casually.           23       A. No.
     24       Q. Do you remember talking to her              24       Q. Why not?
     25   about Joanne's care?                               25       A. He hadn't even seen her yet.
                                                  Page 155                                                   Page 157
      1                Esaun Pinto                          1                 Esaun Pinto
      2        A. I might have. She might have asked        2         Q. Going to a halfway house was not
      3   me questions, but this is, I don't know if, I'm   3     reasonable?
      4   pretty sure I only met -- I didn't meet Dorothy   4         A. He hadn't even seen her yet. He
      5   until after Joanne was released from the          5     hadn't spoken to her, he hadn't seen her, how
      6   hospital, and Joanne would be present for those 6       does he know?
      7   meetings.                                         7         Q. Okay. And then on the last
      8        Q. Okay. And here's Mr. Black, he's          8     paragraph of that email to you and to Ms.
      9   sending you what Cherie wrote. And she wrote, 9         Wrigley and to Mr. Dain in the second page Mr.
     10   The team was very close to releasing her without 10     Black writes, Also, part of why I hope that
     11   proper supervision. The capital letters AOT.     11     Joanne will be willing in the medium term to
     12   Do you know what that is?                        12     move to Chicago is that with supervision from me
     13        A. Yeah, I'm familiar with AOT.             13     and Kate living on her own is more likely to
     14        Q. What does that mean?                     14     succeed. We cannot hope to sustain this in New
     15        A. If my memory serves me correctly,        15     York away from family.
     16   it's where the patient gets released and they    16             Did you ever discuss with Joanne
     17   have the ability to release a response team in   17     moving to Chicago?
     18   the event that the patient has a problem,        18         A. Yeah, we talked about it.
     19   something like that. I've heard the term before 19          Q. And by your demeanor, I can tell
     20   though.                                          20     you didn't think she wanted to do that.
     21        Q. And further Cherie wrote, The truth      21         A. Her last experience in Chicago
     22   is she is not legally a danger to herself or     22     wasn't a good one.
     23   others. She has made fantastic progress and      23         Q. Did you think it was unreasonable
     24   they're having a hard time justifying keeping    24     for Mr. Black to want, to help supervise Joanne
     25   her locked up. Of course Joanne was promising 25        in Chicago?

                                                                                             40 (Pages 154 - 157)
                                             Veritext Legal Solutions
    212-267-6868                               www.veritext.com                                      516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 41 of 119 PageID #:
                                    2065

                                                  Page 158                                                   Page 160
      1                Esaun Pinto                            1                Esaun Pinto
      2       A. Sure.                                        2   to retrieve Joanne in Colorado?
      3       Q. Why?                                         3       A. I think so.
      4       A. Because he hadn't even seen her.             4       Q. You don't think you did?
      5   She's been, she spent two years traveling the       5       A. I think so.
      6   country and now, what's the date on this?           6       Q. How did you receive the retainer?
      7       Q. This is September.                           7       A. I don't remember exactly, and I'm
      8       A. And now another 18 months                    8   not sure if the initial retainer came from
      9   hospitalized. No, no, no, but he wants to move      9   Cherie or Bernard.
     10   her into his backyard. He hadn't even seen her,    10       Q. He wrote, I think there is zero
     11   he hadn't spoken to her, he hadn't seen her.       11   chance that Joanne will volunteer for treatment.
     12            MR. SCHAALMAN: Let's take ten             12   Did you agree with that?
     13       minutes. Please mark these.                    13       A. No.
     14            (Five documents were hereby marked        14       Q. And then he wrote, I do want to
     15       as Pinto Exhibits 28-32 for identification,    15   make sure she has access to funds to cover
     16       as of this date.)                              16   ordinary living expenses.
     17            (A recess was taken from 3:32 p.m.        17            Based on your first communication
     18       until 3:43 p.m.)                               18   to and from Mr. Black, did you form any opinions
     19       Q. Mr. Pinto, I am going to double             19   about him as a brother to Joanne?
     20   back on a couple more exhibits that I actually     20       A. No, I mean, all I can go off of is
     21   should have put earlier but I didn't, so that's    21   our correspondence and what Joanne has told me
     22   my fault, so I apologize for taking them out of    22   over the years.
     23   order. And that's number? I didn't look at the     23       Q. Mr. Pinto, here's Exhibit 31. This
     24   number.                                            24   appears, Exhibit 31 to be a continuation of the
     25       A. Thirty.                                     25   email string, what looks like Mr. Black is
                                                  Page 159                                                   Page 161
      1                 Esaun Pinto                        1                   Esaun Pinto
      2        Q. Thirty, thanks. Exhibit 30 appears       2      responding to your prior email.
      3   to be, Mr. Pinto, an email, starting an email    3           A. Okay.
      4   from you to Mr. Black and then a response from 4             Q. That's what it looks like to me.
      5   Mr. Black.                                       5      If that doesn't make sense to you and you want
      6             Your email is dated April 9, 2013      6      to read it more carefully, that's fine, because
      7   and the subject is Joanne. And by your first     7      your email is in Exhibit 30.
      8   sentence which reads, This is investigator Esaun 8           A. This appears it's missing an email.
      9   Pinto suggests to me, is this your first         9           Q. Well, it's missing the first email.
     10   communication with Mr. Black?                   10           A. On 30?
     11        A. I believe so.                           11           Q. Yes, that's right.
     12        Q. In the second paragraph you refer       12           A. Okay.
     13   to something you've already testified to. I     13           Q. Sometimes people do that.
     14   need a client agreement from you detailing my 14             A. Got you.
     15   efforts as well as a $5,000 retainer. Do you    15           Q. They reply to the original email
     16   recall whether you received the retainer?       16      and don't reply to the continued on the string.
     17        A. Yes, I did.                             17      So the email I want to talk to you about is the
     18        Q. And Mr. Black responded to you in       18      top one on 31.
     19   the email above on the same day and said, We 19              A. Sure.
     20   should talk first. Unfortunately I am totally   20           Q. And it's from Mr. Black to you and
     21   flat out tomorrow. I can call you on Thursday 21        it's copied to Dorothy Dain.
     22   if that is okay. I think there is zero chance   22           A. Right.
     23   that Joanne will volunteer for treatment.       23           Q. Do you know why Mr. Black copied
     24             Do you recall having a telephone      24      Dorothy Dain on this one?
     25   conversation with Mr. Black before you went out 25           A. I have no idea.
                                                                                             41 (Pages 158 - 161)
                                             Veritext Legal Solutions
    212-267-6868                               www.veritext.com                                      516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 42 of 119 PageID #:
                                    2066

                                                     Page 162                                                    Page 164
      1                Esaun Pinto                               1                Esaun Pinto
      2       Q. He wrote on April 25, 2013, Mr.                 2            As of April 25, 2013, had you
      3   Pinto, I tried to leave my cousin, Cherie              3   spoken to Anthony Dain yet?
      4   Wrigley, in charge of your efforts but can no          4       A. I don't remember. I don't think
      5   longer do so. Every cost estimate she has              5   so, but I'm not sure. I don't remember.
      6   provided to me has been immediately exceeded by        6       Q. When Mr. Black wrote that you
      7   a large amount. I was told $5,000, then told a         7   should be speaking to Mr. Dain as the trustee to
      8   few thousand more, then another 10,000. Now I          8   receive funds, do you remember ever doing that?
      9   have your bill for a total of 30,000, with             9       A. I don't remember. I mean, I spoke
     10   ongoing daily costs far above what my mother's        10   to Mr. Dain eventually. I don't know if this is
     11   estate can sustain in the very short term.            11   the time, I don't really know.
     12            Did you provide information to Ms.           12       Q. And then finally he wrote, I will
     13   Wrigley in which she then increased the amount        13   pay charges incurred to date. But simply cannot
     14   that she was asking Mr. Black to pay?                 14   operate this way going forward. Going forward I
     15       A. Sure.                                          15   need an estimate in advance and we need to bring
     16       Q. Do you recall asking for another               16   the daily run rate down, way down and way down.
     17   10,000 after the first 5,000 as of April, in          17            And then he wrote, Can we arrange a
     18   April 2013?                                           18   time to talk, I will be in my office today and
     19       A. Sure, I mean, we had no idea when I            19   then he gave you his phone number. Do you
     20   went to see Joanne in Colorado what this thing        20   remember calling him on April 25, 2013 as he
     21   was going to look like, how long it was going to      21   asked?
     22   go on. There was no long-term plan. So we kind        22       A. I don't remember that. I'm trying
     23   of went day-by-day, and my job was to just            23   to remember the amount of times I spoke to
     24   continue to keep Joanne safe and try to convince      24   Bernard on the phone. It was very rare, and I
     25   her to check herself in on her own.                   25   believe the times that I did speak to Bernard on
                                                     Page 163                                                    Page 165
      1                Esaun Pinto                               1                Esaun Pinto
      2            There were even plans of getting              2   the phone they were conference calls with
      3   Joanne like involved in outpatient programs. So        3   Cherie.
      4   we actually attempted to do that a couple of           4        Q. Between April 9 when you wrote your
      5   times. There were like therapeutic events going        5   first email and Mr. Black's email to you on
      6   on in Central Park and in other areas of the           6   April 25, had you already gone to Denver?
      7   city that we took her to attend.                       7        A. Yeah.
      8       Q. When you were in Denver with Ms.                8        Q. You were out there already?
      9   Black, did you attempt to check her into a             9        A. Yeah.
     10   hospital out there?                                   10        Q. Had you returned?
     11       A. No.                                            11        A. We were, by this time we were back
     12       Q. Or any other psychiatric mental                12   in New York already, we were back in the New
     13   health services?                                      13   York area.
     14       A. No.                                            14        Q. Okay. Did you have any idea why
     15       Q. Your goal was to get her back to               15   Mr. Black was concerned about getting estimates
     16   the New York area?                                    16   to pay for care?
     17       A. My goal was to continue to gain her            17        A. Yeah, I mean he put it in the
     18   trust and keep her safe. I knew Joanne needed         18   email, he said the numbers were big. The
     19   help, I just wasn't completely sure how to go         19   numbers were big.
     20   about doing that.                                     20        Q. Here's 32, Mr. Pinto. So if we
     21       Q. He also wrote, Also, I am the only             21   look at the bottom two emails, they appear to be
     22   executor, not the trustee for Joanne, and the         22   from you on May 7th, and then the first one
     23   trustee, my cousin Anthony Dain, has been             23   looks like to Cherie Wrigley on May 3 and the
     24   uninvolved. Charges of this level should be           24   subject is revised invoice.
     25   approved by him, not me.                              25        A. Say that one more time, please.

                                                                                                 42 (Pages 162 - 165)
                                              Veritext Legal Solutions
    212-267-6868                                www.veritext.com                                        516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 43 of 119 PageID #:
                                    2067

                                                     Page 166                                                 Page 168
      1                Esaun Pinto                               1                Esaun Pinto
      2        Q. Sure, sure.                                    2   to be billed, but you still continued to visit
      3        A. Oh, okay, yes.                                 3   Joanne?
      4        Q. Actually, there's another original             4       A. No, so what I did was at one point,
      5   message from Pinto Peggy to Esaun. Pinto Peggy         5   so the guys that I had working with me for
      6   is someone --                                          6   Joanne, the guys that Joanne had known for
      7        A. My wife.                                       7   years, the guys that had been with me for a long
      8        Q. And the subject was revised                    8   time, so when we started to get some push back
      9   invoice. Did she work in the business with you?        9   from Bernard on the invoices, the invoices were
     10        A. No, but she helped out with some of           10   big.
     11   my clerical stuff.                                    11            What I tried to do at one period
     12        Q. So is it your recollection she                12   was, the motel that she was staying at had
     13   helped you revise the invoice?                        13   security. When Joanne went to sleep, I tried to
     14        A. Sure. I'm not very techie,                    14   have the hotel security monitor, I gave them my
     15   computer savvy, so my wife is so she helped me        15   phone numbers, my guys's phone numbers, we
     16   with a lot of that.                                   16   parked the patrol vehicle outside of her door.
     17        Q. And I don't see what the email is,            17            It was one of those motels where
     18   but it looks like you sent an email to Cherie         18   people could drive right up to the door. But
     19   Wrigley on May 3rd about a revised invoice. Do        19   that didn't work too well, that didn't work too
     20   you recall if you sent that revised invoice           20   long.
     21   first to Cherie and then later on to Bernard?         21       Q. She would leave the motel?
     22        A. Oh, I don't know.                             22       A. She didn't appreciate somebody
     23        Q. Would there have been a reason to             23   other than one of us being there, so it didn't
     24   get it to Cherie before you sent it to Bernard?       24   work. And it was a little risky. But at the
     25        A. No, other than I was communicating            25   time when I did that, Joanne seemed to be okay,
                                                     Page 167                                                 Page 169
      1                 Esaun Pinto                              1                 Esaun Pinto
      2   with Cherie more.                                      2   and she was in her room for a set period of time
      3       Q. And then on May 7th, it looks like              3   every night.
      4   there's an email to you, again, the subject            4            Joanne goes to bed extremely early,
      5   matter being revised invoice from Mr. Bernard          5   she's in bed seven, 7:30. And then she's up
      6   Black, saying, Esaun, received. As you know,           6   three, four a.m.
      7   this is not close to being a sustainable spend         7            So I gave it a shot at having the
      8   rate. What are your plans to bring this down.          8   hotel security, and I paid out-of-pocket for
      9   Did you understand what he meant by spend rate?        9   this, I paid the guy, listen, take care of my
     10       A. Yeah, yeah.                                    10   client. I'm going to try this, whatever,
     11       Q. Did you talk to Ms. Wrigley about              11   whatever and, like I said, it just didn't work.
     12   what she thought was a sustainable spend rate         12       Q. What was Joanne afraid of that she
     13   for your services?                                    13   needed security?
     14       A. We spoke about the bills being big,            14       A. A lot of things. Joanne has a lot
     15   yeah.                                                 15   of different triggers. Her trigger is any
     16       Q. And then you emailed Mr. Black the             16   emergency service vehicle, sirens, the lights,
     17   same day. And you wrote, I have reduced the           17   the noise, and then throughout this whole course
     18   amount of hours by half which will be reflected       18   before she gets hospitalized she's afraid of
     19   in this week's invoice. I also spent more hours       19   Bernard.
     20   with Joanne which I haven't included in the           20       Q. What's her response to these lights
     21   invoice. There also hasn't been any additional        21   and noise triggers?
     22   cost in the next billing week, so the invoice         22       A. She needs to go hide.
     23   will be at least 50 percent less than the last.       23       Q. And in this time period 2013, if
     24            So if I understand what you're               24   she has somebody that she trusts there, she
     25   saying here is you reduced your number of visits      25   feels better?
                                                                                              43 (Pages 166 - 169)
                                               Veritext Legal Solutions
    212-267-6868                                 www.veritext.com                                     516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 44 of 119 PageID #:
                                    2068

                                                    Page 170                                                   Page 172
      1                Esaun Pinto                              1                Esaun Pinto
      2       A. Absolutely.                                    2   on the next day on the 17th or 18th of April?
      3            (Two email chains were hereby                3        A. Somewhere around there.
      4       marked as Pinto Exhibits 33 and 34 for            4        Q. So then you list the expenses that
      5       identification, as of this date.)                 5   you wanted to be reimbursed for.
      6       Q. Home stretch, Mr. Pinto. I                     6        A. Sure.
      7   appreciate your patience.                             7        Q. Okay, let's go in a little
      8       A. I was hoping to come back tomorrow.            8   different direction. Here's Exhibit 28. This
      9       Q. If you'd like to come back, I                  9   is an email from Pam Kerr to Cherie Wrigley and
     10   invite you. I think that's Exhibit 33.               10   Bernard Black, dated May 18, 2015. Have you
     11       A. Yes.                                          11   ever seen this before?
     12       Q. But if you come back, you can't               12        A. I don't think so.
     13   bring Robert or Andrew.                              13        Q. Do you know who Pamela Kerr is?
     14       A. Oh, wow.                                      14        A. Yes, I do.
     15            MR. FANTONE: What number is this?           15        Q. Have you spoken to her on the
     16            MR. SCHAALMAN: 33.                          16   telephone?
     17       Q. Mr. Pinto, if you would look at the           17        A. I've spoken to her. I don't
     18   second page of Exhibit 33.                           18   remember if it was on the phone, but I met
     19       A. The second page?                              19   Pamela.
     20       Q. Yes, sir. I'm now looking at, we              20        Q. Where did you meet Pam Kerr the
     21   already talked about the first two emails. I'm       21   first time?
     22   now looking at April 10, 2013 from Cherie            22        A. I believe Ira's office, I think.
     23   Wrigley to Bernard Black. I realize you're not       23        Q. Mr. Salzman's office?
     24   a recipient of that email, so I'm only going to      24        A. I think so, or a hotel room. I
     25   ask you a general question.                          25   don't really remember, but I met her before.
                                                    Page 171                                                   Page 173
      1                 Esaun Pinto                             1                Esaun Pinto
      2        A. Sure.                                         2       Q. Do you remember what year that was?
      3        Q. Cherie writes, Ms. Wrigley writes,            3       A. Oh, I don't know.
      4   Bernie, I have already wired him the money. You       4       Q. Did Ms. Wrigley ever share the
      5   authorized 5,000. I talked to the family              5   substance of this email with you?
      6   including Tony. We all saw no down side. What         6       A. Yeah, this was discussed, yeah.
      7   is the hold up? You can pay me back soon! She         7       Q. What did she say to you about this,
      8   is so troubled. Do you recall that you had the        8   the subject of overpayment?
      9   money wired to you?                                   9       A. Yeah, she said that they believed
     10        A. That's what I just mentioned a               10   there was, that I was overpaid, and they were
     11   minute ago, I didn't know if the initial payment     11   questioning any expenses and things of that
     12   was paid by Bernard or Cherie.                       12   nature, yeah. Requesting receipts and things of
     13        Q. Let's go on to 34. So this is an             13   that nature, sure.
     14   email, Mr. Pinto, from you to Cherie Wrigley         14       Q. What did she say to you besides
     15   dated April 16, 2013.                                15   that that was going on, did she have an opinion,
     16        A. Right.                                       16   whether it was legitimate or correct?
     17        Q. And you write, Hey Cherie, I would           17       A. I don't remember her giving me an
     18   just like to say that this has been an               18   opinion of it.
     19   adventure, exciting and difficult. Joanne has        19       Q. In addition, did she tell you, if
     20   shown progress and has been somewhat open to my      20   you look at the third paragraph, Pam Kerr wrote,
     21   criticism. I am truly trying my best to edge         21   I would absolutely dispute some of the charges,
     22   her into getting the much needed help she            22   especially the two weeks before Joanne's
     23   requires. Hopefully our journey to New York          23   hospitalization and a flat fee of $8,000 a
     24   will go event free and we can get there safely.      24   month.
     25            So did you start out for New York           25            Did Ms. Wrigley share that with
                                                                                               44 (Pages 170 - 173)
                                              Veritext Legal Solutions
    212-267-6868                                www.veritext.com                                      516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 45 of 119 PageID #:
                                    2069

                                                   Page 174                                                  Page 176
      1                 Esaun Pinto                            1                Esaun Pinto
      2   you, that Pam Kerr was disputing your $8,000 a       2       Q. Okay.
      3   month?                                               3       A. That's for $6,000 a month. That
      4       A. I don't remember. No, I don't                 4   number was reduced by the courts in Colorado to
      5   recall that.                                         5   $1,000 a month, and I believe they put it under
      6       Q. And there's a bullet point below.             6   the category of companionship, and that's what
      7   As you can see, based on the invoices provided       7   was allowed for companionship.
      8   by Esaun, the total charges from April 13, 2013      8       Q. So initially Joanne agreed to pay
      9   through October 31, 2014 is $258,350. Is that        9   you $6,000 a month for your services that you'd
     10   number correct?                                     10   been providing?
     11       A. I don't know.                                11       A. Yes.
     12       Q. Is it in the ballpark?                       12       Q. When was that contract between you
     13       A. It probably is.                              13   and Joanne written or signed, rather signed?
     14       Q. As of May 18, 2015, were you still           14       A. I don't remember exactly, but I
     15   providing services to Joanne?                       15   believe sometime in 2015.
     16       A. In May, yes.                                 16       Q. Would it have been after then this
     17       Q. When was the last time you provided          17   email from Pamela Kerr?
     18   services to her?                                    18       A. This email was sent May 18th. It's
     19       A. I never stop providing services for          19   got to be right around that.
     20   Joanne.                                             20       Q. Right around that time?
     21       Q. And I realize you have a special             21       A. Yes.
     22   sort of relationship. I should have asked it        22       Q. And do you recall how you were
     23   this way. When was the last time, if ever, that     23   being paid, where the money was coming from for
     24   you have stopped providing services for which       24   that contract that you had with Joanne?
     25   you were compensated?                               25       A. I was being paid by Cherie for a
                                                   Page 175                                                  Page 177
      1               Esaun Pinto                              1                 Esaun Pinto
      2       A. That's a mixed question. What do              2   period of time.
      3   you mean by that, compensated financially?           3        Q. Do you know when you had had the
      4       Q. Financially.                                  4   contract with Joanne, was Cherie paying?
      5       A. From who?                                     5        A. No, I believe at that point I was
      6       Q. From anyone.                                  6   being paid by Melissa Schwartz.
      7       A. I still am.                                   7        Q. Here's Exhibit 29. Exhibit 29 is a
      8       Q. Okay. And currently you're being              8   spreadsheet prepared by, I'll tell you what I
      9   paid for your services to Joanne?                    9   think it is, prepared by Pamela Kerr and it was,
     10       A. Yes.                                         10   I think, attached to Exhibit 28. If you look
     11       Q. Who is paying that?                          11   there's a line that says attachment, schedule of
     12       A. Joanne.                                      12   Esaun Pinto's invoices and payments made.
     13       Q. Jeanette Goodwin?                            13        A. Right.
     14       A. Yes.                                         14        Q. I think this is what Pam Kerr sent
     15       Q. And are you being paid for weekly            15   to Cherie Wrigley, Bernard Black, Lisa DiPonio,
     16   visits?                                             16   Carl Gladstein and Nancy Peterson. Did Cherie
     17       A. She sends me $1,000 a month.                 17   Wrigley share this exhibit with you?
     18       Q. $1,000 a month, and that's to cover          18        A. I don't believe Cherie did. I've
     19   what?                                               19   seen it before. I don't remember where I saw
     20       A. Whatever I do with Joanne. There             20   it, but I saw it.
     21   was no set visitation or compensation.              21        Q. Did you ever resolve, to your
     22       Q. I assume this is something that              22   satisfaction, the question of whether you were
     23   Joanne requested that you continue to be part of    23   overpaid by $41,000?
     24   her life?                                           24        A. Did I resolve it with who?
     25       A. I have a contract with Joanne.               25        Q. Anyone.
                                                                                             45 (Pages 174 - 177)
                                             Veritext Legal Solutions
    212-267-6868                               www.veritext.com                                      516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 46 of 119 PageID #:
                                    2070

                                                   Page 178                                                  Page 180
      1                Esaun Pinto                             1                Esaun Pinto
      2       A. I resolved it with myself.                    2            MR. FANTONE: Well, I have reason
      3       Q. What was --                                   3       to believe that Ms. Wrigley initiated these
      4       A. I was not overpaid.                           4       conversations upon advice of other counsel,
      5       Q. So you didn't return any moneys --            5       so it could be attorney-client or work
      6       A. No.                                           6       product.
      7       Q. -- to anyone?                                 7       Q. Did Ms. Wrigley tell you that her
      8       A. No.                                           8   communications with you about hiring a lawyer
      9       Q. Mr. Pinto, when was the first time            9   were confidential?
     10   that you retained -- I'm not asking who or what     10       A. I don't even remember. When and
     11   was said -- but when was the first time you         11   where and how those conversations were, I don't
     12   retained counsel in this lawsuit? I'm looking       12   remember.
     13   for a year or a month.                              13       Q. You do remember they took place
     14       A. I don't remember. Bobby and Andrew           14   before you went to see Mr. Waterston?
     15   were the only counsel that I had. Excuse me.        15       A. Sure.
     16   That's not right. We did have an attorney           16       Q. So if we knew when your first visit
     17   before that and his name was --                     17   with Mr. Waterston was, at least we could date
     18       Q. Was it Waterston?                            18   that?
     19       A. Waterston, yes.                              19       A. Sure.
     20       Q. When you retained Mr. Waterston,             20       Q. Approximately that conversation?
     21   did you meet with him?                              21       A. Sure, I just don't remember when
     22       A. Yes.                                         22   that was.
     23       Q. Was Ms. Wrigley along with you when          23       Q. Was it sometime in 2016?
     24   you retained him?                                   24       A. Possibly.
     25       A. The first meeting, I don't think             25       Q. That's when the lawsuit --
                                                   Page 179                                                  Page 181
      1             Esaun Pinto                                1               Esaun Pinto
      2   she was.                                             2       A. I actually was thinking '15, but
      3       Q. And did you and Ms. Wrigley have              3   maybe it was '16.
      4   any conversation before that meeting that you        4       Q. The lawsuit was filed in March of
      5   had with Mr. Waterston about retaining joint         5   2016.
      6   counsel?                                             6       A. Okay.
      7       A. Yes.                                          7       Q. So your conversation with Mr.
      8       Q. And what was said at that meeting?            8   Waterston would have been after that date. Did
      9       A. That we needed an attorney. The               9   you talk to Mr. Dain about retaining counsel?
     10   detail of the conversation, I don't really          10       A. I might have, I don't remember.
     11   remember.                                           11       Q. When you decided to retain counsel
     12       Q. Do you remember why you decided to           12   with Ms. Wrigley, did you enter into any
     13   hire the same lawyer?                               13   agreements with Ms. Wrigley?
     14            MR. FANTONE: I'm going to object           14       A. As far as what?
     15       and direct him not to answer.                   15       Q. As far as your counsel, as far as
     16            MR. SCHAALMAN: On what basis, Mr.          16   communications with your counsel, any agreements
     17       Fantone?                                        17   whatsoever, either orally or in writing.
     18            MR. FANTONE: They're having a              18       A. I don't think so. I don't know. I
     19       conversation about anticipation of              19   don't completely understand what you're saying.
     20       litigation or actually litigation that had      20       Q. At some point you testified just
     21       already instituted to which they're both        21   now that you had a conversation with Ms. Wrigley
     22       defendants.                                     22   about retaining counsel.
     23            MR. SCHAALMAN: And what's the              23       A. Right.
     24       privilege that attaches to two defendants       24       Q. Right, and you told me you don't
     25       talking about litigation?                       25   really remember much about the substance of that

                                                                                             46 (Pages 178 - 181)
                                             Veritext Legal Solutions
    212-267-6868                               www.veritext.com                                      516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 47 of 119 PageID #:
                                    2071

                                                 Page 182                                             Page 184
      1                Esaun Pinto                           1              Esaun Pinto
      2   conversation.                                      2 interest agreement?
      3       A. Right.                                      3     A. Not that I'm aware of.
      4       Q. And then you met with Mr.                   4          MR. FANTONE: Object to form. You
      5   Waterston. And I think you've testified that       5     know that I signed that agreement on his
      6   you met with Mr. Waterston alone without Ms.       6     behalf.
      7   Wrigley.                                           7          MR. SCHAALMAN: I'm not sure that
      8       A. I believe the first meeting was by          8     is enough though. I'm still able to ask
      9   myself.                                            9     the question.
     10       Q. And then was there a subsequent            10     Q. Did anyone ever explain to you what
     11   visit with Mr. Waterston where you and Ms.        11 a joint defense and common interest was?
     12   Wrigley were both there?                          12          MR. FANTONE: Objection.
     13       A. Sure.                                      13     Q. Just a yes or no.
     14       Q. And as a result of your decision to        14          MR. FANTONE: Don't disclose any
     15   retain the same lawyer, did you reach any         15     legal advice that you may have received
     16   agreement with Ms. Wrigley about retaining the    16     from an attorney. You can answer yes or no
     17   same lawyer?                                      17     if you recall.
     18            MR. FANTONE: I'm going to object         18     A. I don't recall.
     19       to form.                                      19     Q. Has Mr. Salzman ever given you
     20       A. If we decided to use the same              20 legal advice?
     21   lawyer, was there an agreement other than         21          MR. KATZ: Objection to form.
     22   agreeing to use the same attorney?                22          THE WITNESS: Do I answer that?
     23       Q. Yes.                                       23          MR. KATZ: I mean, hey, Bob, I'm
     24       A. No.                                        24     going to caution the witness because I
     25       Q. Did Ms. Wrigley ever discuss with          25     think the question is getting into the
                                                 Page 183                                             Page 185
      1                 Esaun Pinto                          1             Esaun Pinto
      2   you a common interest or joint defense?            2    issue of common interest and joint defense
      3             MR. KATZ: Objection to the form.         3    that has been raised in this case.
      4             MR. FANTONE: Object to form.             4         MR. FANTONE: What's the question?
      5             THE WITNESS: Do I answer?                5         MR. KATZ: Do you want to repeat
      6             MR. FANTONE: You can answer.             6    it?
      7       A. Say it again.                               7         MR. FANTONE: Sure, I think I heard
      8       Q. Did Ms. Wrigley ever discuss with           8    it, but you can repeat it.
      9   you a common interest or joint defense?            9         MR. DAIN: I'm also going to object
     10             MR. KATZ: Same objection.               10    because it requires a legal conclusion.
     11       A. In regards to, yeah, I've come here        11         MR. KATZ: I'll going in that
     12   to tell the truth. There was no scheme on how     12    objection as well.
     13   to get, it was just --                            13         MS. HOSKINSON: I join.
     14       Q. I don't mean to suggest there was a        14         MR. FANTONE: Join.
     15   scheme. Those are words of art that --            15         (The record was read.)
     16       A. I answered your question. I came           16         THE WITNESS: Do I answer the
     17   here to tell the truth.                           17    question?
     18       Q. Of course.                                 18         MR. FANTONE: Do not detail any
     19       A. Cherie's theory was when they hear         19    legal advice that Mr. Salzman has given
     20   your story and they understand what happened,     20    you.
     21   this will all go away. The only problem with      21    A. Not that I remember.
     22   this whole thing is that your client never        22    Q. Thank you. It's just a yes or no.
     23   wanted to show up and I begged him to.            23    A. Not that I remember.
     24       Q. I understand. Did you ever sign an         24    Q. Has Mr. Dain ever given you legal
     25   agreement called a joint defense or common        25 advice?
                                                                                        47 (Pages 182 - 185)
                                           Veritext Legal Solutions
    212-267-6868                             www.veritext.com                                 516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 48 of 119 PageID #:
                                    2072

                                                   Page 186                                                Page 188
      1                Esaun Pinto                          1                  Esaun Pinto
      2       A. Not that I recall.                         2         A. I don't remember.
      3            MR. DAIN: That requires a legal          3              MR. FANTONE: No, you don't have to
      4       conclusion. I also object to the common       4         answer that. He already answered it.
      5       interest agreement.                           5              MR. SCHAALMAN: Okay, let's take
      6            MR. KATZ: I join in those                6         five minutes. I think I'm very near the
      7       objections.                                   7         end, and I want to just make sure I haven't
      8            MR. FANTONE: We'll join.                 8         lost some email in my pile. Let's go off
      9       Q. Mr. Pinto, you have been the               9         the record.
     10   recipient of numerous emails from a variety of 10                (A recess was taken from 4:29 p.m.
     11   parties to the Colorado affair, to this case and 11         until 4:36 p.m.)
     12   to other cases, do you recall that?              12         Q. Mr. Pinto, in 2015, did you have
     13            MR. KATZ: Objection to form.            13      any conversations with Ms. Wrigley about the
     14       Q. A form objection just means that he       14      proceedings in the Probate Court in Colorado?
     15   doesn't like my question.                        15         A. I believe it came up, yeah.
     16       A. I've gotten many emails, sure.            16         Q. And when do you recall your first
     17       Q. On those emails, have Mr. Dain, Ms. 17            conversation with Ms. Wrigley about the probate
     18   Wrigley, Mr. Salzman, Ms. Kerr, have they been 18        proceedings in Colorado?
     19   on some of those emails you received?            19         A. Oh, I don't know. When?
     20       A. I'm sure.                                 20         Q. When, can you give me a season, a
     21       Q. When you've received those emails,        21      month?
     22   did any of those individuals tell you that you   22         A. I have no idea.
     23   needed to keep those emails confidential?        23         Q. Would you agree that it took place
     24       A. I don't read them unless my counsel       24      sometime in 2015, can we agree on that?
     25   requires me, I don't even read it.               25         A. It's possible.
                                                   Page 187                                                Page 189
      1                Esaun Pinto                             1                Esaun Pinto
      2       Q. So you receive them?                          2       Q. What was the nature of the
      3       A. I've received plenty of emails.               3   conversation, what was talked about?
      4       Q. I know that you received many                 4       A. Oh, I don't know.
      5   emails with those people and others on them. Is      5       Q. You don't know?
      6   it your testimony that every time you received       6       A. No, I don't.
      7   one of those emails you communicate with Mr.         7       Q. You don't recall?
      8   Fantone or Mr. Mancilla?                             8       A. No.
      9       A. I try not to read any of this                 9       Q. Did Ms. Wrigley ask you to provide
     10   stuff.                                              10   any services in connection with the proceedings
     11       Q. Do you know why people have                  11   in Colorado?
     12   included you on those emails?                       12       A. Services like what?
     13       A. If I have an issue with the case, I          13       Q. Any assistance of any kind.
     14   call my attorneys and they fill me in. If I         14       A. Not that I can recall.
     15   need to read something and I didn't pay             15       Q. Did you meet with Mr. Dain about
     16   attention to something, then I'll do that. This     16   the Colorado proceedings?
     17   circus is going on for so long, I tried to avoid    17       A. I don't know, I met Mr. Dain a few
     18   reading emails.                                     18   times. I don't know if we specifically met
     19       Q. When you retained Mr. Waterston,             19   about the Colorado proceedings.
     20   did he ever discuss with you joint defense and      20       Q. What did you know about the
     21   common interest?                                    21   Colorado Probate Court proceedings that were
     22            MR. FANTONE: Object, don't answer          22   going on in 2015?
     23       that.                                           23       A. I know there was a bunch of things
     24       Q. You don't have to tell me what he            24   going on in Colorado, but I didn't pay much
     25   said, just the subject.                             25   attention to the details. It really didn't have
                                                                                            48 (Pages 186 - 189)
                                             Veritext Legal Solutions
    212-267-6868                               www.veritext.com                                    516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 49 of 119 PageID #:
                                    2073

                                                    Page 190                                                  Page 192
      1                 Esaun Pinto                             1                 Esaun Pinto
      2   much to do with me at the time.                       2            MR. KATZ: Objection, I'm going to
      3       Q. Did you travel to Colorado for any             3       object on the same basis I objected before.
      4   meetings relating to the case?                        4            MS. HOSKINSON: Join.
      5       A. Uh-uh.                                         5            MR. FANTONE: The common interest.
      6            MR. KATZ: You have to answer                 6            THE WITNESS: Do I answer the
      7       verbally.                                         7       question?
      8       A. No.                                            8            MR. FANTONE: I mean, I think this
      9       Q. In 2016 there was a proceeding                 9       is documented in the court papers already,
     10   involving the guardianship for Joanne, do you        10       so I'll join in the objection, but you can
     11   recall that?                                         11       answer the question.
     12       A. Where?                                        12       A. Most of the time it was Cherie.
     13       Q. In Richmond County, New York.                 13       Q. And the other time when it wasn't
     14       A. Sure.                                         14   most of the time?
     15       Q. How were you made aware of that,              15       A. She didn't want a guardian at all.
     16   how did you learn about it?                          16       Q. And you talked to Joanne after the
     17       A. Probably from Cherie.                         17   guardian proceedings were finished?
     18       Q. What do you recall she told you?              18            MR. FANTONE: Object to form.
     19       A. I don't remember, but at the time I           19       A. Did I speak to her, I still speak
     20   was escorting Joanne to Ira's office, so I was       20   to her.
     21   aware of a lot of stuff that was going on. I         21       Q. Did you talk to her about the fact
     22   testified to that, I believe.                        22   that she wasn't going to have a guardian?
     23       Q. Did you sit in on meetings at Mr.             23       A. Yeah.
     24   Salzman's office when you were escorting Joanne?     24       Q. Was she pleased by that?
     25       A. Some of them.                                 25       A. Yeah, yes.
                                                    Page 191                                                  Page 193
      1                Esaun Pinto                              1                Esaun Pinto
      2       Q. What do you recall was the subject             2        Q. Did you ever have a conversation
      3   of those meetings?                                    3   with Cherie Wrigley where she told you that she
      4            MR. KATZ: I'm just going to                  4   thought Bernard Black was stealing money from
      5       caution with the question because I think         5   his sister?
      6       you're delving into common interest issues        6        A. Yeah, sure.
      7       that we've raised throughout the                  7        Q. What did she say about that?
      8       litigation.                                       8        A. I don't remember the details of the
      9            So to the extent that you're asking          9   conversations.
     10       questions about the substance of these           10        Q. Can you remember in general what
     11       meetings, I think that's protected under         11   the conversation was?
     12       the common interest doctrine.                    12        A. Yeah, the conversation was about
     13            THE WITNESS: Do I answer?                   13   Bernard stealing Joanne's inheritance. How, I
     14            MR. FANTONE: Just answer the                14   didn't pay attention to the details.
     15       question, but don't talk about specifically      15        Q. Can you give me a year in which
     16       what was the substance of the                    16   that conversation took place?
     17       conversations.                                   17        A. I don't know, it had to be when the
     18       Q. Just what were the meetings about,            18   litigation started.
     19   that's my first question.                            19        Q. Do you recall any conversations
     20       A. About how she was doing, about who            20   with Mr. Salzman about claims that Bernard Black
     21   she wanted as guardian, where she wanted to          21   had stolen inheritance from Joanne?
     22   live, what did she expect the rest of her life       22            MR. KATZ: I'm going to object
     23   to be like.                                          23        again on the basis of common interest.
     24       Q. Who did Joanne want to be her                 24            MR. FANTONE: Don't answer that.
     25   guardian?                                            25            MS. HOSKINSON: I join.

                                                                                               49 (Pages 190 - 193)
                                              Veritext Legal Solutions
    212-267-6868                                www.veritext.com                                      516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 50 of 119 PageID #:
                                    2074

                                                        Page 194                                              Page 196
      1                Esaun Pinto                                  1               Esaun Pinto
      2             MR. FANTONE: That's Joanne's                    2           MR. FANTONE: Objection. Can you
      3        privilege. That's a conversation between             3      put a time frame on that?
      4        her and her attorney.                                4      Q. Sure, let's say from October 1,
      5        Q. Did you have any conversations with               5   2015 through March 25, 2016.
      6   Mr. Black outside of Joanne Black -- I'm sorry,           6           MR. FANTONE: No, don't answer.
      7   did you have any conversations with Mr. Salzman           7      Q. So five months, six months.
      8   outside the presence of Joanne Black about his            8           MR. FANTONE: Don't answer it. She
      9   views that Mr. Bernard Black had stolen an                9      was representing Cherie Wrigley at the
     10   inheritance from Joanne?                                 10      time.
     11        A. Not that I recall.                               11      Q. Did you have any conversations with
     12        Q. Did you have any conversations with              12   Ms. Cohenson outside the presence of Ms.
     13   Mr. Salzman outside the presence of Joanne               13   Wrigley?
     14   Black?                                                   14           MR. FANTONE: You can answer that.
     15        A. In regards to this case or this --               15      Don't say what they were.
     16        Q. In regards to anything.                          16      A. Sure.
     17        A. Yes, we talked about other things.               17      Q. Were those conversations about the
     18        Q. Other things related to the                      18   guardianship matter?
     19   litigation in Colorado?                                  19      A. No.
     20        A. No.                                              20      Q. Were they about the Colorado
     21        Q. Things related to this case, this                21   Probate Court matter?
     22   litigation?                                              22      A. No.
     23        A. No.                                              23      Q. Were they about this case?
     24        Q. To other matters totally unrelated?              24      A. No.
     25        A. Right.                                           25      Q. They were not about legal matters?
                                                        Page 195                                              Page 197
      1             Esaun Pinto                                     1               Esaun Pinto
      2       Q.  Was Mr. Salzman your attorney?                    2       A. They were about other matters, not
      3       A.  No.                                               3   involving this case.
      4       Q.  Were you talking to him about legal               4       Q. Okay, thank you. Was Ms. Cohenson
      5   matters?                                                  5   of your attorney, did you ever retain her?
      6       A. No.                                                6       A. No.
      7       Q. Did you ever speak to Pam Kerr                     7       Q. Did you have conversations with
      8   about her view that Mr. Bernard Black was                 8   Gayle Young about the guardianship matter in
      9   stealing the inheritance from his sister Joanne?          9   Richmond County, New York?
     10       A. Not that I recall.                                10       A. Not that I can recall.
     11       Q. Were you angry that Ms. Kerr had                  11       Q. How about Lisa DiPonio?
     12   written this email in a spreadsheet in which she         12       A. Not that I can remember.
     13   concluded that you had been overpaid by $41,000?         13       Q. Did you have conversations with
     14       A. No.                                               14   Gayle Young about the Colorado Probate Court
     15       Q. Did you ever have a conversation                  15   matter?
     16   with Melissa Cohenson?                                   16       A. Not that I can remember.
     17       A. I met her a few times, yeah.                      17       Q. And how about Lisa DiPonio, did you
     18       Q. Did you have a conversation with                  18   have conversations with her about the Colorado
     19   Melissa Cohenson outside the presence of Joanne          19   Probate Court matter?
     20   Black?                                                   20       A. Not that I can recall, no.
     21       A. Sure.                                             21       Q. Do you remember a man by the name
     22       Q. Did she ever tell that you she                    22   of Bart Russo?
     23   believed that Bernard Black had stolen Joanne            23       A. The name rings a bell.
     24   Black's inheritance?                                     24       Q. Did you have any conversations with
     25            MS. HOSKINSON: Objection.                       25   Mr. Russo outside the presence of Mr. Salzman?
                                                                                                50 (Pages 194 - 197)
                                              Veritext Legal Solutions
    212-267-6868                                www.veritext.com                                       516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 51 of 119 PageID #:
                                    2075

                                                     Page 198                                                  Page 200
      1                Esaun Pinto                               1                Esaun Pinto
      2       A. It would help if I remembered who               2             MR. SCHAALMAN: Thank you, that's
      3   he was. The name sounds familiar, but I don't          3       all I have. I do reserve the right after
      4   remember who he was.                                   4       I've reviewed these documents that I may
      5       Q. I'm just going through an inventory             5       have some additional questions since I
      6   of names as you can tell.                              6       didn't get these until, they were sent last
      7            Did you ever have a conversation              7       night but I didn't get them until today.
      8   with Pamela Kerr about a letter that she wrote         8       Q. I should ask you about these
      9   to Northwestern University?                            9   documents. Did you search your computers for
     10       A. No, not that I recall.                         10   the documents that your lawyers produced today?
     11       Q. Did you ever have a conversation               11       A. Yeah, sure.
     12   with Cherie Wrigley about complaints that she         12       Q. And that's how the documents got to
     13   filed on the Northwestern University EthicsPoint      13   your lawyers through your searching your
     14   system?                                               14   computers?
     15       A. I heard about it after the fact,               15       A. These documents were produced a
     16   yeah.                                                 16   number of times. I produced these documents a
     17       Q. How did you hear about it?                     17   few times.
     18       A. Cherie.                                        18       Q. That is the ones marked Pinto EDNY
     19       Q. What did she tell you?                         19   one through --
     20       A. She told me that something happened            20       A. I don't know what they're marked.
     21   with Northwestern, and the attorneys were mad at      21             MR. FANTONE: Produced to whom?
     22   her, something to that effect.                        22       Q. -- 94.
     23       Q. When did you have that                         23       A. I know I produced them a number of
     24   conversation?                                         24   times.
     25       A. I don't know.                                  25             MR. FANTONE: In this litigation?
                                                     Page 199                                                  Page 201
      1              Esaun Pinto                            1              Esaun Pinto
      2       Q.    Would that have been sometime in        2          THE WITNESS: No, I think, I
      3   2016?                                             3     believe I sent those documents to Pam Kerr
      4       A. I have no idea. I don't know.              4     as well.
      5       Q. Are there any documents that you           5     Q. Would that have been after the May
      6   know or that are in your possession that would    6 18, 2015 letter where she was stating that you
      7   refresh your recollection on that?                7 had been overpaid by $41,000?
      8       A. Not that I know of.                        8     A. I don't know if it was before or
      9       Q. Do you know why she told you about         9 after.
     10   that?                                            10          MR. FANTONE: I object to your
     11            MR. FANTONE: Objection, form. You 11           reservation to ask more questions since
     12       can answer.                                  12     every single one of those emails Bernard
     13       A. I guess she was concerned about it.       13     Black is a party to who is your client in
     14   I don't really know.                             14     one of these actions.
     15       Q. Did you give her any advice after         15          MR. SCHAALMAN: Okay, I don't know
     16   she told you that she had filed these complaints 16     what the basis of that is, but that's fine,
     17   at Northwestern University?                      17     you can object.
     18       A. No.                                       18          MR. FANTONE: Meaning you already
     19       Q. Did Melissa Cohenson tell you that        19     had them.
     20   she had contacted Northwestern University to     20          MR. SCHAALMAN: Maybe.
     21   complain about Bernard Black and his wife        21          MR. FANTONE: They're in the
     22   Katherine Black?                                 22     possession of you or your client.
     23       A. Did Melissa?                              23          MR. SCHAALMAN: Perhaps. Since I
     24       Q. Yes.                                      24     haven't had a chance to go through them, I
     25       A. I wasn't aware of that.                   25     can't respond, Mr. Fantone, you may be

                                                                                                51 (Pages 198 - 201)
                                               Veritext Legal Solutions
    212-267-6868                                 www.veritext.com                                      516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 52 of 119 PageID #:
                                    2076

                                                  Page 202                                                Page 204
      1                 Esaun Pinto                           1                Esaun Pinto
      2       right, you may not be right.                    2        Q. And when you testified in that
      3            Thank you, Mr. Pinto, I appreciate         3   proceeding about that, did you testify
      4       your time.                                      4   completely truthfully and accurately about your
      5   EXAMINATION BY                                      5   criminal record?
      6   MR. KATZ:                                           6        A. Yes, I believe I even produced a
      7       Q. Mr. Pinto, my name is Harris Katz.           7   document.
      8   We met a little earlier today. My firm              8        Q. So any allegation in this case that
      9   represents Ira Salzman in connection with this      9   the plaintiffs are making that you either pled
     10   case. I just have a few brief questions.           10   guilty to a felony or were convicted of a felony
     11            The plaintiffs in this case are           11   and testified falsely in the New York
     12   alleging that you were convicted at some point     12   guardianship proceeding would be inaccurate,
     13   or pled guilty to a felony, and that you           13   correct?
     14   testified falsely in the New York guardianship     14        A. Absolutely.
     15   proceeding about that. Have you ever been --       15        Q. So I think much earlier in your
     16            MR. KATZ: Strike that.                    16   testimony today you had indicated that when you
     17       Q. Have you ever pled guilty to a              17   first went out to Colorado that someone had
     18   felony?                                            18   instructed you to do some video surveillance?
     19       A. No.                                         19        A. Sure.
     20       Q. Have you ever been convicted of a           20        Q. Who had instructed you to do that?
     21   felony?                                            21        A. I believe it was a conversation
     22       A. No.                                         22   between Cherie and I.
     23       Q. I'm just going to have the court            23        Q. And did you undertake video
     24   reporter mark this document. )                     24   surveillance of her?
     25            (6/26/09 Presentence Report for           25        A. Sure.
                                                  Page 203                                                Page 205
      1                Esaun Pinto                            1               Esaun Pinto
      2       Esaun G. Pinto, Sr. was hereby marked as        2       Q. You mentioned the name earlier
      3       Pinto Exhibit 35 for identification, as of      3   Adrian Lawrence, is that someone that you work
      4       this date.)                                     4   with?
      5       Q. Mr. Pinto, I'm showing you what has          5       A. Yes.
      6   been marked today for identification as Pinto       6       Q. And you worked with him in
      7   35. Do you recognize this document?                 7   Colorado?
      8       A. Yes.                                         8       A. No.
      9       Q. What is this document?                       9       Q. Okay. Was he involved in working
     10       A. This is the judgment on my federal          10   with you when you brought Joanne back to New
     11   case.                                              11   York?
     12       Q. In that matter, had you pled guilty         12       A. Yes.
     13   to a misdemeanor?                                  13       Q. You testified a little earlier
     14       A. Yes.                                        14   about Bernard Black being escorted out of the
     15       Q. That was for unlawful conveyance of         15   hospital when he came to visit Joanne. Why was
     16   government records?                                16   Bernard Black escorted out of the hospital at
     17       A. Yes.                                        17   that time?
     18       Q. During your testimony in the New            18       A. Because the meeting was going so
     19   York guardianship proceeding, did you testify      19   bad that Joanne wanted to stop. Joanne wanted
     20   about your criminal record?                        20   him to leave. She informed the social worker
     21       A. Yes.                                        21   and the, well, first the guard outside the door
     22       Q. Did you testify that had you pled           22   who informed the social worker and Dr.
     23   guilty to the misdemeanor that's reflected in      23   Choudhury, and they asked him to leave.
     24   Pinto 35?                                          24           And Bernard was still going at
     25       A. Yes.                                        25   Joanne, meaning still talking down to her and
                                                                                           52 (Pages 202 - 205)
                                            Veritext Legal Solutions
    212-267-6868                              www.veritext.com                                    516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 53 of 119 PageID #:
                                    2077

                                                  Page 206                                                  Page 208
      1                Esaun Pinto                          1                 Esaun Pinto
      2   being nasty to her. And basically security came 2           Q. What did she tell you about that?
      3   into the room and had Bernard pick up his things 3          A. She said that she was in Illinois
      4   and they escorted him out.                        4     the previous December, and she talked about
      5       Q. So before he was even escorted out,        5     being cold and being on the street and wanting
      6   the social worker and others had come by the      6     to leave there and not being able to catch a
      7   hospital room and asked him to leave; is that     7     bus. And then she reached out to her brother,
      8   correct?                                          8     and her brother wouldn't respond to her.
      9       A. Yes. So at the beginning of the            9         Q. You mentioned the name a little
     10   meeting, the social worker, I don't know if it   10     earlier Melissa Schwartz. Who do you understand
     11   was the social worker and Dr. Choudhury, the 11         her to be?
     12   social worker came into the room and laid the    12         A. Joanne's conservator, the first
     13   groundwork on how the meeting should go, and 13         one.
     14   then left us alone for a little while.           14         Q. In Colorado?
     15            And when things got out of control      15         A. Sure.
     16   and Joanne wanted to stop, she notified          16         Q. Was that before Bernard Black was
     17   security. Security got the social worker and     17     Joanne's conservator in Colorado, if you know?
     18   the doctor, and then Bernard was asked to leave. 18         A. I believe that's after.
     19            Bernard continued as he                 19         Q. Melissa Schwartz was after?
     20   transitioned from the meeting room through the 20           A. Yeah.
     21   hospital. Eventually they had to remove Joanne 21                MR. KATZ: Okay, thank you, I have
     22   to get her out of earshot of her brother.        22         nothing further.
     23       Q. So even one of the doctors came to        23     EXAMINATION BY
     24   the hospital room and asked Bernard Black to     24     MS. HOSKINSON:
     25   leave?                                           25         Q. Good afternoon, Mr. Pinto. I'm
                                                  Page 207                                                  Page 209
      1                Esaun Pinto                            1               Esaun Pinto
      2       A. Sure.                                        2   Tracy Hoskinson, and I represent Melissa
      3       Q. And Bernard Black refused to follow          3   Cohenson and Brian A. Raphan, P.C. I just have
      4   his instructions?                                   4   a couple of questions for you.
      5       A. The security was escorting him. He           5       A. Sure.
      6   was moving very slowly, and he continued to         6       Q. Do you know someone by the name of
      7   attempt to talk to Joanne.                          7   Sarah Black?
      8       Q. What kind of comments, to the                8       A. I heard the name, I don't know her.
      9   extent you recall, was he making as he was          9       Q. Do you know her to be Bernard
     10   slowly walking away?                               10   Black's daughter?
     11       A. He was speaking of things like her          11       A. That's what I was told.
     12   housing and her inability to live on her own,      12       Q. Have you ever met her?
     13   not needing the stuff and reminding her of the     13       A. No.
     14   past, past hospitalizations, past delusions.       14       Q. To your knowledge, had Joanne ever
     15       Q. That was upsetting her?                     15   met her while you knew Joanne?
     16       A. Oh, yeah.                                   16       A. In the 20 years that I've known
     17       Q. You had mentioned at some point             17   Joanne?
     18   Joanne had told you that Bernard refused to help   18       Q. Yes.
     19   her when she was in Illinois.                      19       A. I don't know. Her name came up
     20       A. Yeah.                                       20   over the years, but I can't really remember in
     21       Q. When was that, when did she tell            21   what capacity.
     22   you?                                               22       Q. Did Joanne ever tell you that she
     23       A. She told me that when I initially           23   had seen Sarah?
     24   got to Colorado. We talked about that right        24       A. Not that I can recall.
     25   away.                                              25           MS. HOSKINSON: I don't have
                                                                                            53 (Pages 206 - 209)
                                            Veritext Legal Solutions
    212-267-6868                              www.veritext.com                                      516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 54 of 119 PageID #:
                                    2078

                                                    Page 210                                                 Page 212
      1                Esaun Pinto                        1                       Esaun Pinto
      2       anything further. Thank you.                2              Q. Was he aware that you were going to
      3             MR. MANCILLA: Tony, are you on the 3            try to help Joanne and bring her back to the
      4       line?                                       4         East Coast?
      5             MR. DAIN: I am. I don't have any      5              A. Yes.
      6       questions.                                  6                   MR. SCHAALMAN: Object to the form.
      7             MR. MANCILLA: Okay. I guess I'll      7              Q. How do you know he was aware of
      8       finish.                                     8         that?
      9   EXAMINATION BY                                  9              A. Because we communicated through the
     10   MR. MANCILLA:                                  10         email.
     11       Q. Mr. Pinto, I've got a few               11              Q. Do you recall telling him that you
     12   questions. This will go pretty fast. Do you    12         were bringing her back to the East Coast?
     13   have Exhibit 30? You testified earlier that    13                   MR. SCHAALMAN: Object to the form.
     14   this is, do you have it in hand?               14              A. I don't think that happened
     15       A. Yeah, I got it.                         15         initially. But eventually, yeah.
     16       Q. That this is an email                   16              Q. Prior to bringing Joanne back to
     17   correspondence between you and Bernard Black, 17          the East Coast, did you have any conversations
     18   and specifically referring to the email at the 18         with Cherie Wrigley or Bernard Black regarding
     19   bottom of the page, the first page.            19         the plans to bring her back to the East Coast?
     20       A. Yes.                                    20              A. Yes.
     21       Q. This is an email that you sent; is      21              Q. Did you have, specifically did you
     22   that right?                                    22         have that conversation with Bernard Black?
     23       A. Yes.                                    23              A. I believe so.
     24       Q. On April 9, 2013?                       24              Q. As far as you're concerned, who was
     25       A. Yes.                                    25         it that instructed you to bring Joanne Black
                                                    Page 211                                                 Page 213
      1               Esaun Pinto                               1                Esaun Pinto
      2       Q. Was this before you went to Denver?            2   back to the East Coast from Colorado?
      3       A. Yes.                                           3       A. It was a decision that was made
      4       Q. And was this, this is an email you             4   amongst the three of us. It was communicated --
      5   wrote, I would like to travel to Denver this          5       Q. The three of us meaning?
      6   weekend and attempt to get Joanne help.               6       A. Cherie, Bernard and myself.
      7       A. Yes.                                           7       Q. Can you tell me when that decision
      8       Q. Why would you send him an email?               8   was made to bring Joanne back?
      9       A. Cherie asked me to.                            9       A. After a couple of days of being in
     10       Q. It was important because Mr. Black            10   Colorado.
     11   was in charge of her finances?                       11       Q. Who made that decision? I guess
     12            MR. SCHAALMAN: Object to the form.          12   the question is better phrased, who came up with
     13       Q. Why was it important that you                 13   the idea to bring her back?
     14   advise Mr. Black of what you were doing?             14       A. Oh, I don't know. It was probably
     15       A. As far as I knew at the time, there           15   me.
     16   was just one. They were looking after, they          16       Q. I'd like to hand the witness the
     17   were concerned with Joanne, and she just wanted      17   exhibit that's been marked, what we can mark as
     18   to make Bernard aware of what was going on.          18   36.
     19       Q. As far as you're concerned, he was            19            (Email chain was hereby marked as
     20   aware that you were involved?                        20       Pinto Exhibit 36 for identification, as of
     21       A. Sure.                                         21       this date.)
     22       Q. And he was aware that you were                22       Q. Do you recognize --
     23   going to go to Denver?                               23            MR. SCHAALMAN: Just hold on. You
     24       A. Sure.                                         24       told me Page 6. Is that more than one
     25            MR. SCHAALMAN: Object to the form.          25       page?
                                                                                              54 (Pages 210 - 213)
                                              Veritext Legal Solutions
    212-267-6868                                www.veritext.com                                     516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 55 of 119 PageID #:
                                    2079

                                                    Page 214                                                 Page 216
      1               Esaun Pinto                               1               Esaun Pinto
      2           MR. MANCILLA: It's one email, six,            2       A. Yes.
      3       seven, eight and nine, it's all one email.        3       Q. In that email Bernard writes, Also
      4           MR. SCHAALMAN: Thank you.                     4   Cherie said you were still holding a hotel for
      5           MR. FANTONE: Tony, are you there?             5   Joanne in Denver - what hotel? That will be
      6       Tony, are you there?                              6   useful for me, actually, to extend the
      7           MR. DAIN: Yes, sorry, I got                   7   guardianship which I need to do soon. Do you
      8       disconnected.                                     8   see that?
      9           MR. FANTONE: Tony, we're referring            9       A. I do.
     10       to Control Number 6 on the Pinto EDNY            10       Q. Do you know why it was useful for
     11       production from Mr. Pinto.                       11   him?
     12           MR. DAIN: Okay, thank you.                   12       A. Sure.
     13       Q. Do you recognize this chain of                13       Q. Can you explain why?
     14   emails, Mr. Pinto?                                   14       A. Bernard needed to, Bernard wanted
     15       A. I think so.                                   15   to keep that hotel bill going in Colorado so
     16       Q. On the page labeled at the bottom             16   that he could act as if Joanne was still there.
     17   Pinto EDNY 0007 --                                   17       Q. Was that hotel bill necessary?
     18       A. Yes.                                          18       A. No.
     19       Q. -- there's an email here from                 19       Q. Why did he need to pretend that
     20   Cherie Wrigley to Bernard Black; is that right?      20   Joanne was still there?
     21       A. Yes.                                          21       A. He puts it right there, to extend
     22       Q. Is this an email you received from            22   his guardianship.
     23   Cherie Wrigley with you cc'd?                        23       Q. Is it fair to say there was a
     24       A. Yes.                                          24   jurisdictional issue?
     25       Q. I'd like to turn to, I'd like to              25       A. Sure, that's what I assumed.
                                                    Page 215                                                 Page 217
      1                Esaun Pinto                              1                Esaun Pinto
      2   show the witness what's marked, what was              2       Q. At that time though, Joanne was no
      3   produced as Pinto EDNY 000010.                        3   longer at that hotel?
      4           MR. FANTONE: You want that marked             4       A. No, Joanne was in New York.
      5       as Pinto 37?                                      5       Q. Who was paying for the hotel at
      6           MR. MANCILLA: Yes.                            6   that point, if you recall?
      7           (Pinto EDNY 000010 was hereby                 7       A. I mean, I was paying for it, but I
      8       marked as Pinto Exhibit 37 for                    8   don't know if I was invoicing for it or not, but
      9       identification, as of this date.)                 9   I was paying for it.
     10       Q. Mr. Pinto, do you recognize what              10       Q. Were you paying in cash or were you
     11   this document is?                                    11   paying by charge card?
     12       A. Yes.                                          12       A. No, I think I was giving them my
     13       Q. What is it?                                   13   debit card.
     14       A. Excuse me?                                    14       Q. Which credit card?
     15           MR. FANTONE: What is it?                     15       A. I think it was my Citibank credit
     16       Q. Is this an email chain again?                 16   card, not Joanne's, mine.
     17       A. Yes.                                          17       Q. Your personal Citibank card?
     18       Q. Between who?                                  18       A. My personal Citibank card.
     19       A. Myself and Bernard.                           19       Q. And so you would seek reimbursement
     20       Q. Is Cherie cc'd on it?                         20   at some point for those?
     21       A. Yes.                                          21       A. Yeah, if I remembered to. I don't
     22       Q. There's an email from Bernard                 22   know if I added that to the invoices.
     23   halfway down the page, you can see there's an        23       Q. Is it your position that there were
     24   email from Bernard to you cc'g Cherie dated May      24   some expenses that you incurred personally that
     25   7, 2013, do you see that?                            25   you did not get reimbursement for?
                                                                                              55 (Pages 214 - 217)
                                              Veritext Legal Solutions
    212-267-6868                                www.veritext.com                                     516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 56 of 119 PageID #:
                                    2080

                                                     Page 218                                                  Page 220
      1                 Esaun Pinto                        1                       Esaun Pinto
      2        A. There were a ton.                        2             A. You do not get a receipt for cash
      3             MR. SCHAALMAN: Excuse me, object 3               payments like that.
      4        to the form. Thank you, Mr. Pinto.          4             Q. When she was hospitalized, were
      5        A. Should I answer?                         5         there still some outstanding expenses that you
      6             MR. SCHAALMAN: Yes, it's a form        6         had to pay in that manner?
      7        objection. I don't like the way he's        7             A. I mean, some things came back to
      8        asking the question. He's your lawyer, and  8         haunt us later on. The area where Joanne stayed
      9        unless he tells you not to answer, go       9         in Jersey City, I frequent that area. That area
     10        ahead.                                     10         I use for a number of different things and
     11        A. There were a ton of expenses.           11         different cases. So there were things that I
     12        Q. Were there a ton of expenses -- so      12         didn't address, matters I didn't address prior
     13   let's focus specifically on the period when you 13         to Joanne getting hospitalized that I later had
     14   were, I guess, enrolled to find Joanne and then 14         to address.
     15   to bring her back to New York.                  15             Q. Did you use any, any of the cash
     16             That period alone, were there         16         that you used, were they sourced from the Chase
     17   expenses that you incurred personally for which 17         Bank account that Joanne had?
     18   you never were reimbursed?                      18             A. Sure, at times, yeah.
     19             MR. SCHAALMAN: Object to the form 19                      MR. MANCILLA: I'm handing the
     20        of the question.                           20             witness what we produced as Pinto EDNY 26.
     21        A. Are we talking from the date of the     21             What I'd like to be marked as Exhibit 38.
     22   trip to Colorado to like when she's             22                  (Pinto EDNY 26 was hereby marked as
     23   hospitalized?                                   23             Pinto Exhibit 38 for identification, as of
     24        Q. Yes.                                    24             this date.)
     25        A. Yes.                                    25             Q. Mr. Pinto, is this another chain of
                                                     Page 219                                                  Page 221
      1                 Esaun Pinto                              1                 Esaun Pinto
      2       Q. Do you recall what expenses those               2   emails between you and Mr. Black?
      3   may have been?                                         3        A. Yes.
      4       A. Joanne caused a lot of damage                   4        Q. There's an email on the next page,
      5   during that period. She set her hotel room on          5   it's 27, the following page. From Cherie
      6   fire, she set her mattress on fire, damaging           6   Wrigley to Bernard Black and Mr. Pinto and
      7   vehicles, there were a lot of things, jewelry,         7   Anthony Dain are cc'd; is that right?
      8   display cases in jewelry stores. She did a lot         8        A. Yes.
      9   of things.                                             9        Q. Ms. Wrigley writes, Bernie, I
     10       Q. How would those things be handled?             10   understand your concern and frustrations. Esaun
     11       A. I just paid for it.                            11   and his team have worked miracles with Joanne.
     12       Q. Would you always use your Citibank,            12   These costs are not meant to be ongoing. Give
     13   personal Citibank card?                               13   it a little more time. Your mom is not around
     14       A. No.                                            14   anymore to handle Joanne on an
     15            MR. SCHAALMAN: Object to the form.           15   hourly/daily/weekly basis.
     16       A. No, most of those were cash                    16              Hopefully they will convince her to
     17   payments.                                             17   take her medicine and become more
     18       Q. Can you explain?                               18   self-sufficient. The services Esaun and his
     19       A. So, if Joanne did something that               19   team are providing are far more than
     20   she wasn't supposed to do and I wanted to make        20   baby-sitting, really, what an insult!
     21   it go away or deal with it and just move on,          21              Can you explain why she said your
     22   then I would work it out with whoever's property      22   mom is not around anymore to handle Joanne on an
     23   she damaged and pay for it and move on.               23   hourly, daily and weekly basis?
     24       Q. Did you get a receipt for all the              24        A. Because that's all Joanne had here,
     25   payments?                                             25   other than myself. For the first 10, 12 years

                                                                                               56 (Pages 218 - 221)
                                               Veritext Legal Solutions
    212-267-6868                                 www.veritext.com                                      516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 57 of 119 PageID #:
                                    2081

                                                   Page 222                                                   Page 224
      1                Esaun Pinto                             1                Esaun Pinto
      2   of my relationship with Joanne, it was myself        2       Q. Was your intention on putting this
      3   and Joanne's mom. You know, so when things were      3   in writing, Please keep in mind that I haven't
      4   bad, I guess Joanne's mom was the immediate          4   invoiced, I don't want to put words in your
      5   contact person who dealt with those things.          5   mouth, but were you intending to remind him that
      6            But, like I said before, I provided         6   there will be a point in time that I will bill
      7   an ear, a shoulder and support for Joanne, and       7   for my time?
      8   yeah, that whole baby-sitting thing struck a         8       A. Absolutely.
      9   nerve with me. It's far more than baby-sitting.      9            MR. SCHAALMAN: Object to the form
     10        Q. You said it's far more than                 10       of the question.
     11   baby-sitting, is that because there was a point     11       A. Absolutely, but also letting him
     12   in time when Mr. Black characterized your work      12   know I'm trying to work with him. I understand
     13   as baby-sitting?                                    13   the bills are big, I understand this is a great
     14        A. This was all about finance for Mr.          14   cost, but this was extremely difficult too.
     15   Bernard Black. He wasn't in touch with what it      15       Q. You testified earlier that you were
     16   even took to take care of Joanne, what that even    16   having trouble getting paid by him on time,
     17   looked like. He had not a clue.                     17   right?
     18        Q. I see the email below that is from          18       A. Yes.
     19   Bernard Black to Cherie Wrigley which states, We    19            MR. SCHAALMAN: Object to the form.
     20   can have visits by fancier people, but the          20       Q. And that put you in a difficult,
     21   baby-sitting costs need come back.                  21   not being paid on a timely basis from Bernard
     22        A. I don't even know what we can have          22   put you in a difficult position with your
     23   visits by fancier people, I don't even know what    23   employees, the other people you were working
     24   that's supposed to mean.                            24   with?
     25        Q. Did you interpret that to mean you          25            MR. SCHAALMAN: Object to the form.
                                                   Page 223                                                   Page 225
      1                 Esaun Pinto                            1                Esaun Pinto
      2   were baby-sitting Joanne?                            2             MR. FANTONE: What's the basis?
      3       A. I take all of this as complete                3             MR. SCHAALMAN: Leading by the
      4   disrespect.                                          4       nose. This is his client.
      5       Q. On Page 26, there's an email from             5             MR. FANTONE: This is not
      6   you to Bernard Black in which you state, Please      6       cross-examination.
      7   keep in mind that I haven't invoiced for any of      7             MR. SCHAALMAN: Hardly, this is
      8   the hours that I personally spent with Joanne        8       your client. You can't cross-examine your
      9   and will continue to do so. The only other           9       own client that I'm aware of, leading.
     10   expense will be for her hotel cost and food, et     10             MR. FANTONE: You can answer.
     11   cetera.                                             11       A. So my guys had to be paid
     12            I think you testified earlier that         12   regardless of whether Bernard paid my invoice or
     13   you weren't invoicing for some time, why is         13   not, they had to be paid, things had to be taken
     14   that?                                               14   care of. Joanne had expenses. I mean, life had
     15       A. I didn't invoice for my time                 15   to go on whether he paid my bill on time or not.
     16   because the bills were already large, and I was     16   The numbers were getting bigger and bigger, and
     17   already having a hard time getting the invoices     17   I couldn't afford it.
     18   covered for just my guys.                           18       Q. Did you have to come out-of-pocket
     19            So by no means did I intend to work        19   to --
     20   for free, but at the time we just wanted to get     20       A. Sure.
     21   the billing under control, and I wanted Bernard     21       Q. Let me finish the question. Did
     22   to pay on time or pay regularly so I could at       22   you have to come out-of-pocket to pay the people
     23   least cover the expenses of the guys that I had     23   who were working for you to take care of Joanne
     24   working and figured we would deal with my           24   in this time period?
     25   numbers later.                                      25       A. Yes, there were times, yeah.

                                                                                              57 (Pages 222 - 225)
                                             Veritext Legal Solutions
    212-267-6868                               www.veritext.com                                       516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 58 of 119 PageID #:
                                    2082

                                                     Page 226                                                   Page 228
      1                Esaun Pinto                               1               Esaun Pinto
      2       Q. Were there any hours that you had               2   see that?
      3   to pay people for that you never got paid for?         3       A. Yes.
      4       A. Sure.                                           4       Q. Did you ever provide that?
      5       Q. Can you give us an estimate as to               5       A. I think I did.
      6   how many?                                              6       Q. You see the email above there,
      7       A. No, I mean, I don't know, I don't               7   above that it says from you to Bernard Black?
      8   remember. But, sure, I mean, like I said, when         8       A. Right.
      9   I parked the vehicle, the security guard outside       9       Q. And you responded okay?
     10   of Joanne's room, when we were trying to              10       A. Yeah.
     11   convince the numbers, I paid the guy out of my        11            MR. MANCILLA: I show the witness
     12   pocket.                                               12       what's identified, labeled as Pinto EDNY
     13            You know, not just him. You know,            13       45. I'll mark this as 40.
     14   I had backup plans for if she got past him,           14            (Pinto EDNY 45-50 was hereby marked
     15   there was a Dunkin' Donuts across the street. I       15       as Pinto Exhibit 40 for identification, as
     16   gave that guy a couple of dollars every night         16       of this date.)
     17   just to make sure if she came in there I would        17       Q. Mr. Pinto, this is again another
     18   get a call.                                           18   email chain between you and Bernard Black,
     19       Q. Did you pay these people with a                19   right?
     20   credit card?                                          20       A. Yes.
     21            MR. SCHAALMAN: Object to the form.           21       Q. Cherie Wrigley is included on some
     22       A. Cash.                                          22   of these. On that first page which is an email
     23       Q. How did you pay them?                          23   from Bernard Black to Cherie Wrigley, sorry, to
     24       A. Cash.                                          24   you cc'g Cherie Wrigley, Bernard writes, Going
     25       Q. Did you get receipts?                          25   forward for however long the current plan lasts,
                                                     Page 227                                                   Page 229
      1                 Esaun Pinto                              1                Esaun Pinto
      2       A. These guys don't give receipts.                 2   we still need to agree on a daily run rate for
      3            MR. MANCILLA: I'm handing you                 3   undocumented Joanne related expenses. What do
      4       what's marked Pinto EDNY 36 for                    4   you propose, $500 a week?
      5        identification but I want to mark it as           5       A. Correct.
      6        identification as 39.                             6       Q. What is a run rate?
      7            MR. SCHAALMAN: 39.                            7       A. That's the daily rate or the weekly
      8            MR. FANTONE: Thank you.                       8   rate. The rate of the expenses --
      9            (Pinto EDNY 36-40 was hereby marked           9       Q. Sorry, daily or weekly?
     10        as Pinto Exhibit 39 for identification, as       10       A. Yeah, this here he's saying weekly.
     11       of this date.)                                    11   What he's talking about are expenses that would
     12       Q. Mr. Pinto, this is another email               12   just come up that we couldn't prepare for.
     13   chain between you and Bernard Black; is that          13       Q. Okay. And these are expenses that
     14   right?                                                14   were paid for how?
     15       A. Yes.                                           15       A. Cash.
     16       Q. On Page 36 in the middle of the                16       Q. Where was the cash?
     17   page, is that an email from Bernard to Cherie         17       A. From the Chase account.
     18   and you?                                              18       Q. So this was not part of your fee?
     19       A. Yes.                                           19       A. No, but it ended up being deducted
     20       Q. And Bernard says, What would help              20   from my invoices anyway.
     21   me is a single spreadsheet with all expenses and      21       Q. Can you clarify?
     22   all payments ideally in separate columns,             22       A. So there were certain expenses
     23   payment, withdrawal, net balance after each           23   that, there were certain expenses that were
     24   payment or withdrawal, rows that can be               24   addressed immediately, and then there were other
     25   organized by date. Thank you, Bernie. Do you          25   expenses like the burning of mattresses and

                                                                                                58 (Pages 226 - 229)
                                               Veritext Legal Solutions
    212-267-6868                                 www.veritext.com                                       516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 59 of 119 PageID #:
                                    2083

                                                     Page 230                                                   Page 232
      1                Esaun Pinto                               1                Esaun Pinto
      2   damaging of cars that weren't.                         2   he changed the spreadsheets that I sent him. I
      3            So what I tried my best to do was             3   don't really remember.
      4   just to incorporate as much of those expenses as       4       Q. If we had a copy of the
      5   I could against the invoices because there was         5   spreadsheet, would that refresh your
      6   so much trouble in getting the invoices covered,       6   recollection?
      7   and I knew Bernard was monitoring the account          7       A. It may.
      8   anyway. So sometimes I had to come out of              8            MR. MANCILLA: I show the witness
      9   pocket to cover those expenses and sometimes I         9       what's marked, what was produced as Pinto
     10   didn't.                                               10       EDNY 92. I'll mark that as Exhibit 42.
     11        Q. Which account are you saying                  11            MR. FANTONE: 41.
     12   Bernard monitored?                                    12            MR. MANCILLA: 41, sorry.
     13        A. The Chase account.                            13            (Services List was hereby marked as
     14        Q. He had access to the Chase account?           14       Pinto Exhibit 41 for identification, as of
     15        A. Absolutely. There were months if I            15       this date.)
     16   put that this month we had $2,000 worth of            16       A. Okay.
     17   expenses and it was 2,500, he would check me on       17       Q. Mr. Pinto, does that document
     18   it, and he would just deduct the extra from the       18   refresh your recollection as to whether or not
     19   neck month's invoice.                                 19   the service list is a document, a spreadsheet
     20        Q. So we would expect to see about               20   that was created by you?
     21   $500 a week withdrawn from the Chase account?         21       A. I think this was created by my
     22            MR. SCHAALMAN: Object to the form.           22   office.
     23        A. Somewhere around there.                       23       Q. What gives you that impression?
     24        Q. Would you turn to Page 49.                    24       A. Well, my CPI Investigations is at
     25   Actually --                                           25   the top of it and my phone number. I'm assuming
                                                     Page 231                                                   Page 233
      1                  Esaun Pinto                             1              Esaun Pinto
      2             MR. KATZ: It's part of it.                   2   we did this.
      3        Q. It's part of an email on Page 47,              3       Q. Who at your office would create
      4   sorry.                                                 4   something like this?
      5        A. Okay.                                          5       A. This probably was created by my
      6        Q. Do you recognize, there's an email             6   wife.
      7   here at the bottom from Bernard Black to Esaun         7       Q. I'll represent to you that that
      8   Pinto cc'g Cherie Wrigley, right?                      8   document is under the file name which is listed
      9        A. Sure.                                          9   at the bottom of Pinto 49, Service
     10        Q. And that's dated May 26, 2013?                10   List-2013-0602-bb.xlsx.
     11        A. Yeah.                                         11            So Bernard wrote in his email, I
     12        Q. Do you remember receiving this?               12   attach a revised service list spreadsheet in
     13        A. Yeah, this looks, yeah, yes.                  13   which I added these amounts, $2,000 plus $12,270
     14        Q. And if you could just review it               14   minus $7,500 equals $6,770 to the amounts paid
     15   quickly, and at the end the subject, or the           15   to reach a revised total payment of $84,770
     16   topic I want to ask you about is at the end           16   against billings to date less Chase withdrawals
     17   which is on Page 49, the end of the email.            17   which you credited to us of $79,185. Do you see
     18        A. Okay.                                         18   that?
     19        Q. Mr. Black writes, I attach a                  19       A. Yes.
     20   revised service list XLS spreadsheet. First of        20       Q. And then he writes, wrote, this
     21   all, is that the document that, is that a             21   leaves me with a positive balance through May
     22   document that you prepared?                           22   27th of $84,770 minus $79,185 equals $5,585.
     23        A. I guess I believe I did prepare a             23   You see that?
     24   spreadsheet, and then I think he, if I remember       24       A. I see that.
     25   right, he either prepared his own spreadsheet or      25       Q. What does that mean?

                                                                                                59 (Pages 230 - 233)
                                               Veritext Legal Solutions
    212-267-6868                                 www.veritext.com                                      516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 60 of 119 PageID #:
                                    2084

                                                     Page 234                                                 Page 236
      1                Esaun Pinto                         1                      Esaun Pinto
      2        A. It means that if I'm reading this        2         to gain Joanne's trust?
      3   right and if I remember correctly, my numbers    3             A. I hadn't spoken to Joanne for two
      4   were off and he corrected it.                    4         years. So this is, my trip to Colorado is right
      5        Q. How would he correct it? How would 5               on the tail of Cherie's trip there, so Joanne
      6   he know how to correct it?                       6         was afraid of everything.
      7        A. He had access to the Chase account.      7                  So, like I said, I mean, when I
      8        Q. So he was reviewing all of your --       8         know that when this thing is done, it's going to
      9        A. Absolutely.                              9         go back to me and Joanne for the most part and I
     10        Q. -- withdrawals?                         10         couldn't lose her trust. So when things would
     11        A. Yes. I mean, look, you know,            11         happen, I would just take care of it, just take
     12   Bernard could have cut the card off. Bernard    12         care of it and figure I'll deal with it later.
     13   could have prevented us from having access to 13                    A lot of those things that took
     14   the card. If I was running amok and charging up 14         place during those years I forgot about it, and
     15   stuff, he would have just cut it off.           15         actually, in coming here today this morning, my
     16            MR. FANTONE: Hold on a second.         16         wife reminded me about a few of them.
     17        Q. Were there any things you left off      17                  But it's just let's get through the
     18   the invoices because you felt like you couldn't 18         day and get to tomorrow and continue to build
     19   tell Bernard about them?                        19         the relationship and continue to try to get her
     20        A. Yeah.                                   20         help. That's what it was all about.
     21        Q. What kind of things were those,         21             Q. Below that sentence Bernard wrote
     22   what kind of expenses were those?               22         on Page 49, what is the $500 car return penalty,
     23        A. Like the burning of the mattress,       23         return to Atlanta, Georgia about? Can you
     24   paying the additional guys, paying for intel,   24         explain that?
     25   the damages to vehicles. All of that stuff, I   25             A. Sure. We rented a or I rented a
                                                     Page 235                                                 Page 237
      1                Esaun Pinto                               1                Esaun Pinto
      2   didn't put that stuff in the invoice.                  2   Suburban, a Chevy Suburban SUV in Colorado.
      3       Q. So his corrections at times of the              3   Joanne had so many things with her that we
      4   invoices or the service list, the service list         4   needed a big vehicle to get the stuff back to
      5   spreadsheets that he identified in this email,         5   the East Coast.
      6   would it actually deprive you of money that you        6            That trip was some 30 some odd
      7   had otherwise paid out-of-pocket?                      7   hours, 35, 36, I can't remember, hours. Joanne
      8            MR. SCHAALMAN: Objection to form.             8   didn't exit the vehicle one time to go to the
      9       A. Sure, but there was no way around               9   bathroom, not once.
     10   it because I had to look out for Joanne. I            10            Besides the fact that Joanne's
     11   mean, not only him --                                 11   luggage was molded all over the place to where
     12       Q. For clarification, when you say                12   when we get all over the place, there's mold
     13   sure, do you mean yes?                                13   growing in the trunk of the Suburban.
     14       A. Yes.                                           14            So that truck was damaged severely,
     15            MR. SCHAALMAN: Object to the form.           15   severely. We weren't supposed to leave the
     16       A. There were things I didn't tell, I             16   state with the vehicle. I had no choice. I
     17   didn't put on the invoice and didn't tell             17   used the vehicle. When we get back to the New
     18   Bernard or Cherie about or Tony for that matter.      18   York City area, there wasn't, that rental car
     19       Q. Why is that?                                   19   company didn't exist here, and the closest place
     20       A. Because I was looking out for                  20   to drop the car off was Atlanta.
     21   Joanne, and I wanted to continue to build the         21       Q. You just testified that she didn't
     22   trust. I didn't know what that day was going to       22   leave the car to go to the bathroom, what does
     23   look like when she gets hospitalized, so I just       23   that mean?
     24   didn't share it.                                      24       A. She went to the bathroom on
     25       Q. Why would not telling them help you            25   herself.
                                                                                              60 (Pages 234 - 237)
                                               Veritext Legal Solutions
    212-267-6868                                 www.veritext.com                                     516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 61 of 119 PageID #:
                                    2085

                                                    Page 238                                                        Page 240
      1                 Esaun Pinto                             1                Esaun Pinto
      2       Q. In the vehicle?                                2       A. Correct.
      3       A. In the vehicle.                                3       Q. And he writes, he wrote at that
      4       Q. Was that car damaged because she               4   time, I'm looking at the first paragraph halfway
      5   didn't leave the vehicle?                             5   down. As you know, I was very concerned about
      6       A. The car was destroyed.                         6   weekly cash burn. Over time we reached an
      7       Q. How was that payment made, in what             7   agreement on the burn rate of $5,000 per week.
      8   form?                                                 8   I took that to be a total, not an amount to
      9       A. I don't remember exactly. I know I             9   which you would later add two to 3,000 per week
     10   paid it somehow, either with my credit card or,      10   for your own time.
     11   and then eventually invoiced Bernard for it. I       11            Was he incorrect when he took that?
     12   don't really remember.                               12       A. Oh, yes, absolutely.
     13       Q. Were all the costs covered for                13       Q. Can you explain why?
     14   that?                                                14       A. Because I only decided to not
     15       A. Were they covered by me?                      15   invoice him at the time because I wanted to get
     16       Q. No, were you eventually reimbursed            16   the invoices paid in a timely fashion so it
     17   for all the expenses?                                17   wouldn't be coming out of my pocket. But at no
     18       A. I know he disputed some of the                18   time did I ever consider working for free.
     19   rental car charges. I don't remember if he paid      19       Q. Did you ever tell him you would?
     20   them or not, I don't remember.                       20       A. No, no, this operation took me away
     21             MR. MANCILLA: I'd like to show the         21   from my office, my family, I mean, everything.
     22       witness what's labeled Pinto EDNY 53, and        22   So, no, no.
     23       I'll mark it for identification as 42.           23       Q. And this email was in response --
     24             (Pinto EDNY 53-54 was hereby marked        24   what was this email in response to, if you
     25       as Pinto Exhibit 42 for identification, as       25   remember?
                                                    Page 239                                                        Page 241
      1                Esaun Pinto                              1                  Esaun Pinto
      2       of this date.)                                    2          A.   I don't know. I'd have to read it
      3            MR. SCHAALMAN: One page?                     3   all.
      4            MR. MANCILLA: This is two pages.             4       Q. Take a moment and read through it
      5            MR. SCHAALMAN: So 53 and 54?                 5   and see if that refreshes your recollection.
      6            MR. MANCILLA: Yes.                           6       A. Yeah, I mean, it just looks like
      7       Q. Mr. Pinto --                                   7   he's going over the expenses, and he's again
      8            MR. SCHAALMAN: He seems to have a            8   mentioning to me in this email that Joanne needs
      9       different document than what you're               9   to crash, be hospitalized, and that's what I was
     10       describing.                                      10   trying to prevent her from crashing.
     11       A. 53 and 54, and then there's a                 11       Q. It appears as though, and correct
     12   spreadsheet on the back of it.                       12   me if I'm wrong, that he is, he found out that
     13       Q. The spreadsheet on the back of it             13   you would be charging for your own time?
     14   should be 94.                                        14       A. Sure.
     15            MR. MANCILLA: That is 93.                   15       Q. How did he find that out?
     16            MR. SCHAALMAN: What?                        16       A. I communicated that to him in the
     17            MR. MANCILLA: Ninety-three.                 17   email prior, but I sent him a bill.
     18            MR. SCHAALMAN: So it's Page 53, 54          18       Q. You sent him a bill for your time,
     19       and 93?                                          19   your personal time?
     20            MR. MANCILLA: That's correct.               20       A. Yeah, eventually, yeah.
     21       Q. This is again an email chain                  21            MR. SCHAALMAN: Object to the form.
     22   between you and Mr. Black, right?                    22            MR. MANCILLA: I apologize, I only
     23       A. Right.                                        23       have one copy of this, but I would like to
     24       Q. And the email on Page 53 is from              24       show the witness this to refresh his
     25   Bernard Black to you dated July 2, 2013, right?      25       recollection.

                                                                                                    61 (Pages 238 - 241)
                                              Veritext Legal Solutions
    212-267-6868                                www.veritext.com                                            516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 62 of 119 PageID #:
                                    2086

                                                    Page 242                                                   Page 244
      1               Esaun Pinto                               1                 Esaun Pinto
      2           MR. SCHAALMAN: Why don't you pass             2             MR. SCHAALMAN: You don't have a
      3      it around to everybody first.                      3       copy of it, okay.
      4           MR. MANCILLA: This is an exhibit              4       Q. Does that refresh your recollection
      5      to the people's discovery, sorry, the              5   that that is the invoice that you sent over to
      6      plaintiffs' discovery request sent to Mr.          6   Bernard which prompted this email?
      7      Pinto or CPI, I don't recall which.                7       A. I'm not sure.
      8           MR. SCHAALMAN: Do you want me to              8       Q. Well, this email refers to being
      9      hand it to the witness or back to you?             9   frustrated that he misunderstood that you would
     10           MR. MANCILLA: You can hand it to             10   eventually bill for your time, right?
     11      the witness.                                      11       A. Right.
     12           MR. SCHAALMAN: Is this being                 12       Q. So the bill that has been marked as
     13      marked as an exhibit?                             13   Exhibit 43, what does that represent, if you can
     14           MR. MANCILLA: I'll mark it as                14   see it.
     15      Exhibit 54, what is this, 43.                     15       A. Oh, right, so this is provided by
     16           (10/5/15 Invoice was hereby marked           16   myself. This is not my guys.
     17      as Pinto Exhibit 43 for identification, as        17       Q. What is that, what is Exhibit 43?
     18      of this date.)                                    18       A. This is my bill for my time, not
     19           (A recess was taken from 5:50 p.m.           19   the bill for the guys that were working for me.
     20      until 5:52 p.m.)                                  20       Q. That time period was from when to
     21           MR. KATZ: All counsel have agreed            21   when?
     22      that since Mr. Pinto's Social Security is         22       A. The 29th of April to June 24th.
     23      on what we have marked today as Pinto             23             MR. SCHAALMAN: Could you state
     24      Exhibit 35, we're all in agreement we are         24       that again, the dates.
     25      going to redact the Social Security number        25             THE WITNESS: The 29th of April --
                                                    Page 243                                                   Page 245
      1                Esaun Pinto                              1                Esaun Pinto
      2       just because we want to annex the exhibits        2            MR. SCHAALMAN: Thank you.
      3       to the deposition, to the actual deposition       3            THE WITNESS: -- to June 24th.
      4       transcript.                                       4       Q. So turning back to Exhibit 42, that
      5            I'm also going to redact or cross            5   email from Bernard to you.
      6       out his date of birth since that's actually       6       A. Right.
      7       on this exhibit as well. So I just wanted         7       Q. He states in the third paragraph
      8       to note on the record that I'm doing that.        8   down, I will pay your latest bill from June 3rd
      9            MR. FANTONE: Okay, thanks. We                9   forward adjusted for any under or overpayment
     10       agree.                                           10   prior to that.
     11            (A recess was taken from 5:54 p.m.          11            Is he referring to paying the bill
     12       until 6:32 p.m.)                                 12   which has been marked as Exhibit 34 -- 43?
     13   BY MR. MANCILLA:                                     13            MR. SCHAALMAN: Object to the form.
     14       Q. Mr. Pinto, would you take a look at           14       A. I'm not quite sure. I don't really
     15   what's been marked as Exhibit 43.                    15   know.
     16       A. Okay.                                         16       Q. Okay. Further down he states, My
     17       Q. That's what we were discussing                17   records show payment of $94,900 and billing of
     18   before we broke, and we were discussing that in      18   $90,776 for net overpayment of 4,214, do you see
     19   relation to an email that was between you and        19   that?
     20   Bernard which is exhibit, marked as Exhibit 42.      20       A. I see that.
     21       A. Forty-two, got it.                            21       Q. This is for bills through June
     22            MR. SCHAALMAN: So which page has            22   24th.
     23       been marked as 43 now?                           23       A. Correct.
     24            MR. MANCILLA: Forty-three is the            24       Q. And then he writes, If my records
     25       invoice.                                         25   are not correct, please advise me.

                                                                                               62 (Pages 242 - 245)
                                              Veritext Legal Solutions
    212-267-6868                                www.veritext.com                                       516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 63 of 119 PageID #:
                                    2087

                                                     Page 246                                                    Page 248
      1                 Esaun Pinto                              1                 Esaun Pinto
      2        A. Right.                                         2        of this date.)
      3        Q. Then you testified earlier, I                  3        Q. Mr. Pinto, can you turn to Page 66?
      4   believe, that there were certain things that you       4        A. Fifty-six or 66?
      5   did not tell Bernard about.                            5        Q. Sixty-six, it's the second page.
      6        A. Correct.                                       6   It looks like this is an email from you to Mr.
      7             MR. SCHAALMAN: Object to the form.           7   Black dated July 9, 2013; is that right?
      8        Q. Do you recall whether you responded            8        A. Yes.
      9   to this email and adjusted his records?                9        Q. And in the fifth paragraph down you
     10             MR. SCHAALMAN: Object to the form.          10   write, I would like to possibly come up with a
     11        A. I didn't adjust his records in                11   more livable rate moving forward and also would
     12   regards to the things that I didn't tell Cherie       12   like to be paid at least two weeks in advance to
     13   or Tony or Bernard about, no.                         13   eliminate any confusion. Do you see that?
     14        Q. When he says further down in that             14        A. Yes, yes.
     15   email, Otherwise, I consider the period from          15        Q. Can you just explain why you
     16   inception through June 24th to be closed. What        16   needed, why you used the word livable rate?
     17   do you understand that to mean?                       17        A. Because again, he wanted the
     18        A. I don't really remember. I mean, I            18   numbers to come down.
     19   don't know if at this point I received the            19        Q. At that time, what was your rate,
     20   payment for my time, I don't know. I don't know       20   if you remember?
     21   if I received it yet.                                 21        A. I don't remember if it was eight or
     22             MR. MANCILLA: Let's go to what's            22   10,000 a month, I don't remember.
     23        been produced as Pinto EDNY 55, and I'll         23        Q. Was your rate per month or per
     24        mark this as Exhibit 44.                         24   week?
     25             (Pinto EDNY 55-58 was hereby marked         25        A. I can't even remember.
                                                     Page 247                                                    Page 249
      1             Esaun Pinto                                  1                 Esaun Pinto
      2    as Pinto Exhibit 44 for identification, as            2        Q. Okay. You also note in here, I
      3    of this date.)                                        3   would also like to be paid at least two weeks in
      4    Q. Mr. Pinto --                                       4   advance to eliminate any confusion.
      5         MR. SCHAALMAN: Wait just a second,               5            I believe you testified about this
      6    please.                                               6   earlier, but can you explain why you wrote that?
      7         MR. MANCILLA: Michael, are you                   7        A. Sure. I got tired of the back and
      8    ready?                                                8   forth, and if we were going to go through a
      9         MR. SCHAALMAN: I'm good now,                     9   period of a flat rate, I just wanted to be ahead
     10    thanks.                                              10   of things because my expenses were unpredictable
     11    Q. Mr. Pinto, is this an email between               11   at times.
     12 you and Mr. Bernard Black?                              12        Q. Right, you talk about a rate, does
     13    A. The first one looks like Bernard to               13   that mean that you spent the same number of
     14 Cherie that I'm cc'd, yes.                              14   hours every week working to help Joanne?
     15    Q. This is a chain of emails, right?                 15        A. No.
     16    A. Yes.                                              16        Q. Can you explain that?
     17         MR. MANCILLA: I'd like to show the              17        A. I mean, it all depends, sometimes,
     18    witness what was produced as Pinto EDNY 65.          18   you know, I visit Joanne three days this week,
     19         MR. SCHAALMAN: Sixty-five?                      19   it could be five days next week, it could be off
     20         MR. MANCILLA: Yes.                              20   hours. It could be her waving at me from the
     21         MR. SCHAALMAN: Through what?                    21   window. It could be an hour on the telephone, I
     22         MR. MANCILLA: Through 67. And                   22   mean, it all depends.
     23    this is marked as Exhibit 45.                        23            It all depends on what Joanne
     24         (Pinto EDNY 65-67 was hereby marked             24   needed at the time. So every week was
     25    as Pinto Exhibit 45 for identification, as           25   different, it all depends. That includes the

                                                                                                63 (Pages 246 - 249)
                                               Veritext Legal Solutions
    212-267-6868                                 www.veritext.com                                       516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 64 of 119 PageID #:
                                    2088

                                                     Page 250                                                  Page 252
      1                Esaun Pinto                               1                Esaun Pinto
      2   shopping as well. Sometimes she wanted ice             2   hospitals, right?
      3   cream, sometimes she wanted blue jeans. I never        3       A. Sure.
      4   knew exactly what Joanne was going to need or          4       Q. Every time you went to the
      5   want out of me until the day came.                     5   hospital, did you visit her or were there other
      6        Q. About when would you get the                   6   things that you did?
      7   first -- would she call you?                           7       A. It depends. I would visit her,
      8        A. The first thing in the morning.                8   sometimes I had a meeting with staff members,
      9        Q. And you said, you testified earlier            9   doctors, social workers, attorneys.
     10   she woke up around three or four a.m.                 10       Q. When you went to the hospital, was
     11        A. Not when she was hospitalized. She            11   there any record that was created of your
     12   was hospitalized, I can't remember the first          12   visits?
     13   hour in which they were allowed to call, but it       13       A. I was at the hospital so often, to
     14   was relatively early.                                 14   answer your question, yes. However, I was there
     15        Q. So at this time, which is around              15   so often that I didn't have to sign in. I
     16   July 2013, she would call you first thing in the      16   didn't have to, these guys that work security at
     17   morning?                                              17   the hospital, you know, we had conversations
     18             MR. SCHAALMAN: Object to the form.          18   about them moonlighting with me. These guys
     19        A. She would, yes. She would call me             19   wanted to be employed by me.
     20   the first opportunity she had to use the phone.       20            So, no, at South Beach oftentimes I
     21   And she would call me at least one more time          21   met with the doctors or the social workers prior
     22   which would be the last time during the day that      22   to meeting Joanne. So they would meet me
     23   she was able to use the phone.                        23   outside. We'd talk, and then I would get
     24        Q. About how many times a day, if you            24   escorted in. Those moments I went through the
     25   recall, was she able to use the phone?                25   employee entrance, I didn't go through the
                                                     Page 251                                                  Page 253
      1               Esaun Pinto                                1                Esaun Pinto
      2       A. Oh, she was able to use the phone               2   business entrance.
      3   almost all day when she was at South Beach, so         3       Q. Every time that you went to the
      4   much so that we had a phone budget. She had            4   hospital, did you always see Joanne?
      5   like an allowance, but she would call me and we        5            MR. SCHAALMAN: Objection, form.
      6   actually joked, and I told her I need to cut her       6       A. No.
      7   allowance because the calls would just not stop        7       Q. Can you explain that?
      8   on certain days.                                       8       A. No, there were times that I had to
      9       Q. Who would she speak to when she                 9   visit the hospital for meetings, and I wouldn't
     10   called?                                               10   see Joanne.
     11       A. She would speak to me.                         11       Q. Who would you meet with?
     12       Q. Was there anyone else she would                12       A. Doctors, counselors, social
     13   speak to?                                             13   workers, attorney.
     14       A. It depends on who I was with.                  14            MR. MANCILLA: Just a few more
     15   Sometimes she would speak to my kids, sometimes       15       here. I'd like to show the witness what
     16   my wife, sometimes my grandmother. If I was at        16       was produced as Pinto EDNY 81 to be marked
     17   work, sometimes my guys.                              17       as Exhibit 46.
     18       Q. Did you bill for that separately or            18            MR. FANTONE: Eighty-one to 86.
     19   was that part of the rate?                            19            MR. SCHAALMAN: Thank you.
     20       A. That was part of the rate.                     20            (Pinto EDNY 81-86 was hereby marked
     21       Q. And that rate was consistent every             21       as Pinto Exhibit 46 for identification, as
     22   week?                                                 22       of this date.)
     23       A. When we went to the flat rate,                 23       Q. Are these again emails between you
     24   yeah.                                                 24   and Mr. Black?
     25       Q. You would also go visit her at the             25       A. Yes.

                                                                                               64 (Pages 250 - 253)
                                               Veritext Legal Solutions
    212-267-6868                                 www.veritext.com                                      516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 65 of 119 PageID #:
                                    2089

                                                  Page 254                                                  Page 256
      1                Esaun Pinto                            1                Esaun Pinto
      2        Q. And at the bottom of 81 you wrote,          2            MR. SCHAALMAN: Objection, asked
      3   Mr. Black, I've supplied invoices and               3       and answered.
      4   considerably reduced the rate by going with a       4       Q. I think that you testified that you
      5   flat fee. Please find some time to review the       5   actually prevented his arrest?
      6   invoices. I would appreciate a wire before the      6       A. Sure.
      7   end of the week. I have been forced to wait for     7       Q. Can you explain that?
      8   payments in the past and it makes things            8       A. The hospital staff wanted to call
      9   difficult for me.                                   9   the police, and I told them that I didn't think
     10            Can you just explain, if you              10   that was necessary. I asked if I can talk with
     11   recall, why you went to a flat rate and why you    11   him and walk out with him, I did that. So the
     12   reduced the rate?                                  12   police didn't respond.
     13        A. I just wanted to get paid on time.         13       Q. May I ask why you did that?
     14   I just wanted to stop the back and forth. I        14       A. Because I didn't want to make this
     15   just wanted to make life simpler. So I was         15   more traumatic for Joanne than it needed to be.
     16   calling myself cooperating as much as I could      16       Q. I believe you also testified that
     17   and making life easier for everybody.              17   Dr. Choudhury didn't want you to provide Bernie
     18        Q. Did the amount of work relative to         18   with any of Joanne's contact information; is
     19   Joanne increase or decrease during this time       19   that right?
     20   period?                                            20       A. Yes.
     21        A. Neither. I mean, my responsibility         21       Q. Why not?
     22   to Joanne, it hasn't changed, it still hasn't      22       A. Because Joanne didn't want it.
     23   changed. So it's all based on what her needs       23       Q. You testified earlier that --
     24   are. If I have to see Joanne five times this       24       A. And I asked Dr. Choudhury, Nelson
     25   week, I'll see her five times this week.           25   and all the other staff members, I think it was
                                                  Page 255                                                  Page 257
      1                  Esaun Pinto                          1                Esaun Pinto
      2             If I talk to Joanne, if she called        2   Renzulli at the time.
      3   me ten times a day, I'm going to speak to her       3            MR. SCHAALMAN: R-E-N-Z-U-L-L-I.
      4   ten times a day. So it's all dependent on what      4       A. And there was another social
      5   her needs were. The dollar amount really had        5   worker, I can't remember her name at the time,
      6   very little, if anything, to do with what I         6   but I spoke to them about it, because all of
      7   provided to Joanne.                                 7   this did put me in a weird position, very
      8       Q. How long would you talk on the               8   uncomfortable position.
      9   phone with Joanne?                                  9            So I just, I spoke to them about
     10       A. It depends, it depends on what was          10   it. They weren't interested because Joanne
     11   going on. If I could tell her -- if she had an     11   wasn't interested in it, and that's how I moved
     12   issue, she called me and I could tell her          12   forward.
     13   Joanne, I'll be there this afternoon, then I       13       Q. I believe you testified earlier
     14   could cut the conversation short.                  14   that Cherie told you at some point, do you
     15             If I couldn't respond immediately        15   recall Cherie telling you at some point that she
     16   or if I thought what she needed wasn't urgent      16   believed Bernard was stealing money from Joanne,
     17   enough, then I would speak to her on the phone     17   right?
     18   and try to work it out on the phone. Those         18       A. Yeah.
     19   conversations would take a long time.              19       Q. Did you communicate that to Joanne?
     20       Q. You testified earlier that there            20       A. No. Joanne communicated that with
     21   was a point in time when Bernie had to be          21   me.
     22   removed from the hospital. Do you recall that?     22       Q. What do you mean by that?
     23       A. When who had to be removed?                 23       A. Joanne, when I got to Colorado,
     24       Q. Bernard Black.                              24   Joanne knew some very exact numbers. She knew
     25       A. Yes.                                        25   exactly what was in the Roth IRA down to the

                                                                                            65 (Pages 254 - 257)
                                             Veritext Legal Solutions
    212-267-6868                               www.veritext.com                                     516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 66 of 119 PageID #:
                                    2090

                                                   Page 258                                                  Page 260
      1                Esaun Pinto                             1                 Esaun Pinto
      2   penny. She had communicated with them in             2   none of that was of any interest to me.
      3   Vanguard and she knew a lot that I didn't know.      3        Q. When she spoke about it, did you
      4   Because of her condition, I didn't know whether      4   ever inform her of things that were going on in
      5   to believe her or not. So I just kind of             5   the Colorado proceedings?
      6   ignored it.                                          6        A. No.
      7            But Joanne spoke from the day I             7        Q. Did you ever tell her --
      8   picked her up in Colorado that she believed that     8            MR. SCHAALMAN: Leading.
      9   her brother was stealing her inheritance.            9        Q. Did you ever convey any
     10       Q. And that was at the time you got to          10   communications you had with Anthony Dain to
     11   Colorado?                                           11   Joanne Black?
     12       A. That was when I made contact with            12            MR. SCHAALMAN: Leading.
     13   Joanne, yes, in Colorado.                           13        A. No. Joanne, so when Joanne was
     14       Q. Do you know how she knew that?               14   hospitalized, Joanne was, in my opinion, not in
     15       A. She made phone calls. She was                15   any condition to really talk about those things,
     16   calling around, Vanguard and all these other        16   but I didn't even really know.
     17   companies trying to figure out what was going       17            So the conversations about all of
     18   on.                                                 18   that stuff, I didn't entertain until after
     19            I assumed once she was made aware          19   Joanne was released from the hospital, and I
     20   that her mother had passed away that she knew,      20   still didn't want to talk about it then, but it
     21   she knew what her mother's intentions were.         21   became a topic that Joanne wanted to talk about.
     22   Joanne brought me a piece of her mother's will      22        Q. Did you manipulate Joanne against
     23   ten years prior. I had already seen portions of     23   her brother Bernard Black?
     24   the will, and then some years later, about 2010,    24            MR. SCHAALMAN: Leading.
     25   she brought me a ripped page from another will.     25        A. If anything, I tried to get Joanne
                                                   Page 259                                                  Page 261
      1                Esaun Pinto                             1                Esaun Pinto
      2            So Joanne was aware of what her             2   to communicate more with Bernard Black. Joanne
      3   mother's intentions were. So I guess that she        3   had enough hatred for her brother, she didn't
      4   was informed that her mother passed away, she        4   need any help from me.
      5   was trying to safeguard her assets.                  5       Q. Mr. Pinto, did you ever conspire
      6       Q. So as far as you know, you never              6   with Anthony Dain or Cherie Wrigley to defund
      7   communicated to Joanne that Cherie believed that     7   the trust that was named Joanne Black as a
      8   Bernard was stealing money?                          8   beneficiary?
      9            MR. SCHAALMAN: Asked and answered,          9            MR. SCHAALMAN: Objection, leading,
     10       leading, form.                                  10       form.
     11       A. No, Joanne told me on my contact             11       A. I just wanted to take care of
     12   with her in Colorado that her brother was           12   Joanne and get my invoices covered in a fair
     13   stealing her inheritance.                           13   time and be compensated for my time, that's all
     14       Q. Did you ever voice any complaints            14   I wanted. As far as cooperate with anybody, no,
     15   that you had about Bernard Black to Joanne?         15   no, I wasn't interested in that.
     16       A. No, I didn't even know him.                  16       Q. Did you ever assist Anthony Dain
     17       Q. There did come a point in time when          17   with any of his goals?
     18   you testified earlier that you were frustrated      18       A. Any of his?
     19   that you weren't getting paid on time.              19            MR. MANCILLA: Withdrawn.
     20       A. Yeah, but me and Joanne didn't have          20       Q. You had, in caring for Joanne, what
     21   those kinds of conversations. Me and Joanne         21   bank accounts did you have access to?
     22   didn't have invoice conversations.                  22       A. I had access to the Chase account
     23       Q. Did you ever have conversations              23   for a short period of time. I had access to the
     24   with Joanne about the estate?                       24   Wells Fargo account for a short period of time,
     25       A. She would talk about it, but again,          25   and I had access to the rent payee account at

                                                                                             66 (Pages 258 - 261)
                                             Veritext Legal Solutions
    212-267-6868                               www.veritext.com                                     516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 67 of 119 PageID #:
                                    2091

                                                      Page 262                                                   Page 264
      1               Esaun Pinto                                 1               Esaun Pinto
      2   Citibank for a short period of time that Joanne         2       Q. Can you estimate about how much
      3   and I set up.                                           3   money you put in the lockbox?
      4       Q. What was the money in those                      4       A. I'm guessing somewhere around
      5   accounts used for?                                      5   $8,000.
      6       A. The money in the Chase account was               6       Q. Did you ever withdraw any money
      7   used for Joanne's expenses. The money in the            7   from that lockbox after you put it in there?
      8   Wells Fargo account was used for Joanne's               8       A. Sure.
      9   expenses at times, and at other times the money         9            MR. SCHAALMAN: Objection, leading.
     10   was withdrawn from there to safeguard against          10       A. Sure.
     11   Bernard as per Joanne.                                 11       Q. What did you withdraw and when?
     12       Q. Can you explain that a little bit               12       A. Expenses for Joanne, I paid for
     13   more?                                                  13   damages from the past, and then Joanne made
     14       A. The first contact with Joanne in                14   withdrawals later when she was released from the
     15   Colorado, Joanne felt like Bernard was                 15   hospital. Joanne went shopping and whatever.
     16   attempting to rob her of her inheritance and he        16       Q. Was there any money that you
     17   didn't want her to have anything.                      17   controlled or that you had access to that was
     18            And not knowing Bernard, not                  18   Joanne's ever used for things that were not for
     19   knowing whether to completely believe Joanne,          19   Joanne's benefit?
     20   when Joanne was hospitalized at some point I get       20       A. No.
     21   the, at some point I get the Wells Fargo card,         21            MR. SCHAALMAN: Objection to form.
     22   and I'm instructed to withdraw the money before        22       Q. Did you ever take money from any of
     23   Bernard gets a chance to steal it.                     23   those accounts for yourself to which you were
     24            And at that point --                          24   not entitled?
     25       Q. Before you go any further, who were             25            MR. SCHAALMAN: Objection to form.
                                                      Page 263                                                   Page 265
      1               Esaun Pinto                                 1                Esaun Pinto
      2   you instructed by?                                      2       A. No. There were times where Joanne
      3       A. Joanne.                                          3   would demand for me to show her that I had
      4       Q. To withdraw what money?                          4   withdrawn. So if I would go to visit Joanne
      5       A. The Wells Fargo money.                           5   today, she would ask me if I went into the
      6       Q. What did you do with it?                         6   account yesterday. Joanne would ask me, did you
      7       A. It was to purchase a lock box. The               7   put the money in the box, do you have the money,
      8   fund were put in the lockbox, funds that weren't        8   and I would go in my pocket and show her a few
      9   used by Joanne or funds that were used by me for        9   hundred dollars. Joanne, I have the money, I
     10   Joanne were safeguarded in a lockbox.                  10   have to put it in the box.
     11       Q. You put it in a lockbox because                 11            And then, you know, to deal with
     12   Joanne instructed you to?                              12   the SSD, this Wells Fargo later, but this was,
     13       A. Right.                                          13   this thing was moving kind of crazy, so at times
     14           MR. SCHAALMAN: Objection, form and             14   I didn't have a chance to go to Wells Fargo.
     15       asked and answered.                                15            There was no Wells Fargo in my
     16       Q. When did she instruct you to put                16   neighborhood or by my office, but I just was
     17   the money into the lockbox?                            17   following what she wanted to keep her as calm as
     18       A. When?                                           18   I could. We did what we had to do.
     19       Q. Yes.                                            19       Q. I have just a few more questions.
     20       A. I'm speculating, but it had to be               20   Can you take a look at -- do you know how much
     21   during one of the hospitalizations. I don't            21   money is still in the lockbox?
     22   know if I had it, I don't remember if I had it         22       A. I'm guessing somewhere around
     23   when she was at Meadow View. I believe I had it        23   between four and $5,000.
     24   when she got to South Beach, I believe I got it        24       Q. Can you take a look at what's been
     25   then.                                                  25   marked as Pinto Exhibit 17.

                                                                                                 67 (Pages 262 - 265)
                                               Veritext Legal Solutions
    212-267-6868                                 www.veritext.com                                        516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 68 of 119 PageID #:
                                    2092

                                                      Page 266                                                    Page 268
      1                Esaun Pinto                                1                 Esaun Pinto
      2            MR. FANTONE: Seventeen?                        2   there is no divide. I send Cherie an email, I
      3            MR. MANCILLA: Yes, 17.                         3   cc Bernard, I send Bernard an email, I cc Cherie
      4       A. That's something that we had                     4   and vice versa.
      5   earlier.                                                5              From this time Bernard wants
      6            MR. MANCILLA: He's got it over                 6   certain things in Colorado and I believe Cherie
      7       there.                                              7   wants certain things in Colorado, this is where
      8       A. Yeah, I got it.                                  8   it starts.
      9       Q. You testified earlier that this was              9        Q. Do you know what they wanted?
     10   an email from Bernard to you dated September 4,        10        A. Guardianship and conservatorship.
     11   2014, right?                                           11        Q. Did you ever communicate that to
     12       A. Right.                                          12   Joanne?
     13       Q. The second to last paragraph he                 13        A. No, that's not my place. All the
     14   writes, I am willing to pay for your time in           14   conflict between me and Bernard prior to this
     15   addition to your normal time with Joanne. In           15   time period were worked out between me and
     16   the context of this email, what is he talking          16   Bernard. If there were objections in the
     17   about there?                                           17   invoices, we worked it out. After this, we only
     18       A. We had just, we had just had a                  18   survived as a team collectively for a couple of
     19   conversation. I don't know if that email is            19   weeks after this, after this argument.
     20   part of the exhibits, where he was upset for           20        Q. This was around the time that
     21   Cherie doing the same exact thing. So he was           21   Bernard came to visit Joanne for the first time,
     22   upset that, and he alleges that I overbilled him       22   right?
     23   by going over the flat rate and charging him for       23        A. This is September 4th?
     24   the time, the additional time that I spent with        24        Q. Yes.
     25   Cherie.                                                25        A. He hadn't gotten there yet, he came
                                                      Page 267                                                    Page 269
      1                 Esaun Pinto                               1                 Esaun Pinto
      2            What I mean by that, if our flat               2   a week or so later.
      3   rate in his mind was based on three visits this         3       Q. Do you know why he came that
      4   week, and I spent those three, those three              4   particular date as opposed to any other date?
      5   visits are based on a five-hour minimum which is        5       A. He says it in here somewhere. He
      6   how we bill.                                            6   didn't fly to New York just to see his sister as
      7            If I spent additional time with                7   the great big brother. He had a conference in
      8   Cherie or with Cherie and the doctors or                8   New York, and he visited Joanne around his
      9   whatever the case was, Bernard gave me a hard           9   conference schedule. It's in one of these
     10   time about that.                                       10   emails.
     11            What he's doing here is I'm willing           11       Q. You testified about -- sorry, when
     12   to pay for your time in addition to the normal         12   Joanne was hospitalized, there were certain
     13   time you spend with Joanne to the extent that          13   possessions of hers that had to be taken care
     14   this unfortunate conflict between me and Cherie        14   of, do you recall that testimony?
     15   causes you to spend extra time on this matter.         15       A. You're talking about the stuff in
     16            We had just gotten into a conflict            16   Colorado, what are you talking about?
     17   over the same issue, but this was another way of       17       Q. Yeah, I guess.
     18   Bernard saying I'll take care of your conflict         18       A. There were --
     19   with money. I'll pay you to go my direction, he        19            MR. SCHAALMAN: Objection to form.
     20   did that a number of times and I never                 20       Q. I think that you testified earlier
     21   appreciated it.                                        21   that there were certain objects of Joanne's that
     22       Q. What do you mean my direction?                  22   needed to go into storage, do you recall that
     23       A. Because, again, we're talking about             23   testimony?
     24   the time, this is the moment in Joanne's case          24            MR. SCHAALMAN: Objection to form.
     25   where there becomes a divide. Prior to this            25       A. Yes, there were two sets of items.

                                                                                                 68 (Pages 266 - 269)
                                               Veritext Legal Solutions
    212-267-6868                                 www.veritext.com                                        516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 69 of 119 PageID #:
                                    2093

                                                    Page 270                                                 Page 272
      1                Esaun Pinto                          1                    Esaun Pinto
      2   Well, there were three sets of items. Joanne's    2                MR. MANCILLA: Withdrawn.
      3   items that she traveled back from Colorado with, 3             Q. I think you testified that Joanne
      4   there were items that were left in Colorado, and 4        expressed a desire to see Anthony Dain at some
      5   then there were items that Bernard was in         5       point?
      6   possession of.                                    6            A. Sure.
      7       Q. Okay, putting aside the ones that          7                MR. SCHAALMAN: Object to form.
      8   Bernie had, or the ones that she left in          8            Q. Do you recall when Joanne requested
      9   Colorado that needed to be put into storage, do   9       to you to see Anthony Dain?
     10   you recall that testimony before?                10            A. I don't remember exactly. However,
     11       A. Yes, but let me correct it if I           11       at the time when I would go to see Joanne in
     12   said it that way. They weren't put into          12       Colorado, when I made contact, Anthony Dain was
     13   storage. This is the same hotel that I found     13       the only person in Joanne's family that Joanne
     14   Joanne at, so it appeared that Joanne was still  14       was favorable about, he was the only person.
     15   renting a room there. There was no storage       15                She spoke highly of Anthony Dain.
     16   facility, we were invoiced by the hotel as if    16       She was afraid of Cherie at the time, she was
     17   Joanne still was there.                          17       afraid of Bernard at the time, and she would
     18       Q. How did you pay for that?                 18       tell me she loves her cousin Tony, he's an
     19       A. I believe I paid with my credit           19       attorney, he might help.
     20   card.                                            20            Q. Did she ever explain why she held
     21       Q. Your personal credit card?                21       that view of Anthony Dain?
     22       A. I believe so.                             22            A. She just thought Tony was
     23       Q. Were there any other items stored?        23       brilliant.
     24       A. It was just Joanne's bags.                24            Q. With respect to communications
     25       Q. Where were they stored?                   25       involving Joanne, you said you didn't read
                                                    Page 271                                                 Page 273
      1                Esaun Pinto                              1                 Esaun Pinto
      2       A. At the hotel.                                  2   emails at times concerning the various
      3       Q. In New Jersey, were there ever --              3   litigations that were going on, do you recall
      4            MR. MANCILLA: Withdrawn.                     4   that this morning?
      5       Q. Were you reimbursed, if you recall,            5             MR. SCHAALMAN: Object to the form.
      6   were you reimbursed for all the expenses paying       6        A. Do I recall saying that?
      7   for the hotel?                                        7        Q. Yes.
      8            MR. SCHAALMAN: Object to the form.           8        A. Yes.
      9       A. I don't remember if, I don't                   9        Q. In those communications, however or
     10   remember if I even invoiced for it, I don't          10   during, when you received those communications
     11   know. I don't remember.                              11   or communicated with Ira, Cherie Wrigley,
     12       Q. And did there come a point in time            12   Anthony Dain, or others that ultimately have
     13   in New Jersey where there were additional items      13   ended up being defendants in this litigation,
     14   that had to be put into storage because she was      14   did you consider those communications
     15   hospitalized?                                        15   confidential?
     16       A. Sure.                                         16             MR. SCHAALMAN: Objection to form.
     17       Q. How did you pay for those items               17        A. If you're asking me when I met with
     18   that had to be placed into storage?                  18   Ira and what we consider the team, if what was
     19       A. I believe with a credit card.                 19   going on in the team was confidential, it was
     20       Q. Which credit card was this?                   20   confidential to the team.
     21       A. My own personal.                              21        Q. And what was the team's goal?
     22       Q. Did you itemize those expenses on             22        A. Just to get Joanne better and try
     23   any invoices, to the best of your knowledge?         23   to, try to allow her to live the best life she
     24       A. I don't remember. I don't know.               24   could live.
     25       Q. Do you recall --                              25        Q. Did all the members of that team

                                                                                              69 (Pages 270 - 273)
                                              Veritext Legal Solutions
    212-267-6868                                www.veritext.com                                     516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 70 of 119 PageID #:
                                    2094

                                                         Page 274                                                                Page 276
      1              Esaun Pinto                                     1
                                                                     2             INDEX
      2 have that common purpose?                                    3 WITNESS         EXAMINATION BY              PAGE
      3          MR. SCHAALMAN: Objection, form.                     4 Esaun Pinto Mr. Schaalman             4
                                                                                 Mr. Katz           202
      4    A. I believe they did, yeah.                              5           Ms. Hoskinson         208
      5          MR. MANCILLA: I have nothing                                    Mr. Mancilla         210
                                                                     6
      6    further. Thank you.                                                   EXHIBITS
      7          MR. SCHAALMAN: Tony, anything?                      7
                                                                       PINTO           DESCRIPTION            PAGE
      8    Tony, are you there still?                                8
      9          MR. DAIN: No, I'm sorry, I am                         Exhibits
                                                                     9 1-19       Nineteen emails and
     10    here. Thank you, thank you, Mr. Pinto, and                           documents             4
     11    I have no questions.                                     10
                                                                       Exhibit 20 9/11/14 email           74
     12          MR. SCHAALMAN: We'll take a                        11
     13    minute. Off the record.                                     Exhibit 21 9/18/14 email           88
                                                                    12
     14          (A recess was taken from 7:18 p.m.                    Exhibit 22 9/20/14 email           88
     15    until 7:21 p.m.)                                         13
                                                                       Exhibit 23 9/24/14 email           88
     16          MR. SCHAALMAN: It's now                            14
     17    approximately 7:22 in the evening, and I                    Exhibits
                                                                    15 24-26      Three email chains      121
     18    still have additional questions.                         16 Exhibit 27 Email chain           141
     19          And I respect that the court                       17 Exhibit 28 Email chain           158
                                                                    18 Exhibit 29 Details of invoices      158
     20    reporter has been here all day and is weary              19 Exhibit 30 Email chain           158
     21    and has to come back tomorrow morning, and               20 Exhibit 31 Email chain           158
                                                                    21 Exhibit 32 Email chain           158
     22    we have to respect that and I want to                    22 Exhibit 33 Email chain           170
     23    respect that and I will respect that.                    23 Exhibit 34 Email chain           170
                                                                    24 Exhibit 35 6/29/09 Presentence
     24          So I've offered to finish up Mr.
                                                                                Report for Esaun G.
     25    Pinto over the telephone, given that I                   25          Pinto, Sr.        202

                                                         Page 275                                                                Page 277
      1            Esaun Pinto                                       1
                                                                     2                EXHIBITS
      2    don't know when this august group of                                        (Continued)
      3    lawyers will get together again for other                 3
      4    discovery.                                                    PINTO            DESCRIPTION             PAGE
                                                                     4
      5         But maybe it can also be worked out                      Exhibit 36     Email chain         213
      6    in conjunction with another deposition, but               5
      7    I'm also willing to do it by phone. So                        Exhibit 37     Pinto EDNY 000010          215
      8    with that, we'll quit for the night.                      6
                                                                         Exhibit 38     Pinto EDNY 26         220
      9         MR. FANTONE: All right.                              7
     10                                                                  Exhibit 39     Pinto EDNY 36-40          227
     11        [TIME NOTED: 7:22 p.m.]                               8
                                                                         Exhibit 40     Pinto EDNY 45-50          228
     12        ____________________________                          9
                    ESAUN PINTO                                          Exhibit 41     Services List       232
     13                                                             10
                                                                         Exhibit 42     Pinto EDNY 53-54          238
     14 ________________________                                    11
        Subscribed and sworn to                                          Exhibit 43     10/5/15 Invoice      242
     15 before me this _________                                    12
                                                                         Exhibit 44     Pinto EDNY 55-58          246
        day of ________________,                                    13
     16 2019.                                                            Exhibit 45     Pinto EDNY 65-67          247
     17 _______________________                                     14
                                                                         Exhibit 46     Pinto EDNY 81-86          253
            Notary Public
                                                                    15
     18                                                             16
     19                                                             17
     20                                                             18
                                                                    19
     21                                                             20
     22                                                             21
     23                                                             22
                                                                    23
     24                                                             24
     25                                                             25

                                                                                                                    70 (Pages 274 - 277)
                                                  Veritext Legal Solutions
    212-267-6868                                    www.veritext.com                                                      516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 71 of 119 PageID #:
                                    2095

                                                          Page 278
      1
      2                 CERTIFICATION
      3
      4       I, Alice Schulman, a Notary Public for and
      5   within the State of New York, do hereby certify:
      6       That the witness whose testimony as herein
      7   set forth, was duly sworn by me; and that the
      8   within transcript is a true record of the
      9   testimony given by said witness.
     10       I further certify that I am not related to
     11   any of the parties to this action by blood or
     12   marriage, and that I am in no way interested in
     13   the outcome of this matter.
     14       IN WITNESS WHEREOF, I have hereunto set my
     15   hand this 15th day of May, 2019.
     16
     17                  <%3905,Signature%>
     18                  ALICE SCHULMAN
     19
     20                  *    *     *
     21
     22
     23
     24
     25
                                                          Page 279
     1
     2         ERRATA SHEET
           VERITEXT/NEW YORK REPORTING, LLC
     3
        CASE NAME: BLACK v. DAIN ET AL
      4 DATE OF DEPOSITION: MAY 8, 2019
        WITNESS' NAME: ESAUN PINTO
      5
        PAGE/LINE(S)/ CHANGE          REASON
      6 ____/_______/_________________/___________
        ____/_______/_________________/___________
      7 ____/_______/_________________/___________
        ____/_______/_________________/___________
      8 ____/_______/_________________/___________
        ____/_______/_________________/___________
      9 ____/_______/_________________/___________
        ____/_______/_________________/___________
     10 ____/_______/_________________/___________
        ____/_______/_________________/___________
     11 ____/_______/_________________/___________
        ____/_______/_________________/___________
     12 ____/_______/_________________/___________
        ____/_______/_________________/___________
     13 ____/_______/_________________/___________
        ____/_______/_________________/___________
     14 ____/_______/_________________/___________
        ____/_______/_________________/___________
     15 ____/_______/_________________/___________
        ____/_______/_________________/___________
     16 ____/_______/_________________/___________
        ____/_______/_________________/___________
     17 ____/_______/_________________/___________
        ____/_______/_________________/___________
     18 ____/_______/_________________/___________
        ____/_______/_________________/___________
     19
     20         ________________________
                  ESAUN PINTO
     21
        SUBSCRIBED AND SWORN TO
     22 BEFORE ME THIS______DAY
        OF_______________, 2019.
     23
        _______________________
     24 NOTARY PUBLIC
     25 MY COMMISSION EXPIRES__________________


                                                                                71 (Pages 278 - 279)
                                                     Veritext Legal Solutions
    212-267-6868                                       www.veritext.com               516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 72 of 119 PageID #:
                                    2096

   [& - 26]                                                                      Page 1

             &             122:4               2,500 230:17          2015 83:25 172:10
    & 2:3,16,21          141 276:16            20 7:10 30:21           174:14 176:15
                         15 26:5 27:14 35:2      74:14,16,18,20        188:12,24 189:22
             0
                           121:17 122:3,5        81:14 114:14          196:5 201:6
    000010 215:3,7         181:2                 209:16 276:10       2016 180:23 181:5
      277:5              15,000 88:3           2005 93:17              190:9 196:5 199:3
    0007 214:17          158 276:17,18,19      2008 12:21            2019 1:13 275:16
    01238 1:6              276:20,21           2009 8:12,25 12:21      278:15 279:4,22
             1           15th 278:15             13:13 14:21 15:4    202 276:4,25
    1 45:24 53:9,10,12   16 129:6 171:15         20:10 24:11         208 276:5
      196:4                181:3               2010 93:18 258:24     21 88:15,17,18
    1,000 175:17,18      17 85:11 132:8        2011 25:12              103:22 276:11
      176:5                135:4 152:18        2013 17:7 34:12       210 276:5
    1-19 4:3 276:9         265:25 266:3          44:12,13 54:20      213 277:4
    10 73:20,20 170:22   170 276:22,23           56:6 58:14 61:11    215 277:5
      221:25             17th 172:2              61:20 65:17 67:18   22 88:15 114:4,6
    10,000 162:8,17      18 85:14 88:21          68:9 72:20 73:23      276:12
      248:22               92:5 107:7 142:7      75:19 83:6 84:18    220 277:6
    10/5/15 242:16         158:8 172:10          85:12 86:23         227 277:7
      277:11               174:14 201:6          150:13 159:6        228 277:8
    100 30:11 48:25      18th 74:3 118:7         162:2,18 164:2,20   23 88:15 115:22,23
    10006 2:23             131:24 142:14         169:23 170:22         116:7 276:13
    10016 2:18             154:11 172:2          171:15 174:8        232 277:9
    10022 2:13             176:18                210:24 215:25       238 277:10
    10:30 1:13           19 4:2 86:23 122:9      231:10 239:25       24 42:6 54:20
    10th 126:15,21         122:16                248:7 250:16          58:14 121:12
      127:7              1997 90:15            2013-0602 233:10      24-26 276:15
    11 29:20 75:10       1998 20:10 90:15      2014 75:10,19 83:6    242 277:11
      84:15,16,20        19th 126:20             88:21 91:9 92:5     246 277:12
    12 12:4 86:21,22     1:03 82:16              101:12,16 104:16    247 277:13
      221:25             1:15 99:6               106:12 107:7,20     24th 116:6 244:22
    12,270 233:13        1:16 1:6                121:21,23 122:9       245:3,22 246:16
    121 276:15           1:52 121:7              122:17 123:8,15     25 121:12 144:19
    1250 1:11            1st 84:22 127:8         126:9 127:18          144:20 152:14
    12:18 82:13                   2              129:8 130:2,6         162:2 164:2,20
    12:20 82:9                                   132:23 133:3          165:6 196:5
                         2 57:24 84:20
    13 85:2 96:13                                134:2 135:5         253 277:14
                           109:9 117:5 129:8
      174:8                                      141:23 150:18       258,350 174:9
                           132:11 145:4
    13272 2:8                                    154:10 174:9        26 72:20 121:12
                           148:19 239:25
    14 73:23 76:23                               266:11                153:22 154:8
                         2,000 230:16
      84:18 96:5,13                                                    220:20,22 223:5
                           233:13
                                  Veritext Legal Solutions
    212-267-6868                    www.veritext.com                        516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 73 of 119 PageID #:
                                    2097

   [26 - 9/20/14]                                                                Page 2

      231:10 277:6       37 215:5,8 277:5      4:29 188:10          66 248:3,4
    260 2:18             38 220:21,23 277:6    4:36 188:11          67 247:22
    27 141:14,16,18,23   39 227:6,7,10         4th 133:13 268:23    676 4:22
      221:5 276:16         277:7                        5           6:32 243:12
    27th 233:22          3905 278:17                                         7
                                               5 61:10,19 106:8
    28 172:8 177:10      3:32 158:17
                                                 132:11             7 68:6,7 70:16
      276:17             3:43 158:18
                                               5,000 159:15 162:7     71:5 110:3 215:25
    28-32 158:15         3rd 166:19 245:8
                                                 162:17 171:5       7,500 233:14
    28th 144:17                   4              240:7 265:23       700 2:4
    29 145:7 177:7,7
                         4 68:9 104:22         5,213 85:13          74 276:10
      276:18
                           105:5,10 117:5      5,585 233:22         79,185 233:17,22
    29th 244:22,25
                           132:23 133:3        50 167:23            7:18 274:14
    2:36 121:8
                           135:4 145:2         500 229:4 230:21     7:21 274:15
    2nd 109:20
                           266:10 276:4,9        236:22             7:22 274:17
             3           4,000 105:15,17,24    53 238:22 239:5,11     275:11
    3 104:25 107:6         130:10,16             239:18,24          7:30 169:5
      145:2 165:23       4,214 245:18          53-54 238:24         7th 165:22 167:3
    3,000 240:9          40 228:13,15 277:8      277:10                      8
    30 150:18 159:2      41 232:11,12,14       53202 2:5
                                                                    8 1:13 61:11,20
      161:7,10 210:13      277:9               54 239:5,11,18
                                                                      110:23 279:4
      237:6 276:19       41,000 177:23           242:15
                                                                    8,000 126:2,10
    30,000 162:9           195:13 201:7        55 246:23
                                                                      130:15 173:23
    30th 148:18          42 232:10 238:23      55-58 246:25
                                                                      174:2 264:5
    31 160:23,24           238:25 243:20         277:12
                                                                    81 253:16 254:2
      161:18 174:9         245:4 277:10        570 2:13
                                                                    81-86 253:20
      276:20             43 242:15,17          5:50 242:19
                                                                      277:14
    32 165:20 276:21       243:15,23 244:13    5:52 242:20
                                                                    84,770 233:15,22
    320 2:4                244:17 245:12       5:54 243:11
                                                                    86 253:18
    32nd 2:23              277:11              5k 58:5
                                                                    88 276:11,12,13
    33 170:4,10,16,18    44 246:24 247:2                6           8th 2:13
      276:22               277:12
                                               6 65:16,17 109:7              9
    34 170:4 171:13      45 2:23 228:13
                                                 213:24 214:10
      245:12 276:23        247:23,25 277:13                         9 45:24 70:2 72:12
                                               6,000 176:3,9
    35 203:3,7,24        45-50 228:14                                 72:13 111:13
                                               6,770 233:14
      237:7 242:24         277:8                                      159:6 165:4
                                               6/26/09 202:25
      276:24             46 253:17,21                                 210:24 248:7
                                               6/29/09 276:24
    36 41:4 213:18,20      277:14                                   9/11/14 74:15
                                               65 247:18
      227:4,16 237:7     47 231:3                                     276:10
                                               65-67 247:24
      277:4              49 230:24 231:17                           9/18/14 276:11
                                                 277:13
    36-40 227:9 277:7      233:9 236:22                             9/20/14 276:12


                                  Veritext Legal Solutions
    212-267-6868                    www.veritext.com                       516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 74 of 119 PageID #:
                                    2098

   [9/24/14 - amounts]                                                           Page 3

    9/24/14 276:13         87:15,16 88:3,6     admission 47:10        242:21
    90,776 245:18          126:7 149:6         admits 123:4         agreeing 104:24
    911 45:25 46:8         220:17 229:17       admittedly 5:14        182:22
      60:8                 230:7,11,13,14,21   adrian 46:10         agreement 103:25
    92 232:10              234:7 261:22,24       48:13 205:3          104:2,4,7,9,11,14
    92130 2:9              261:25 262:6,8      advance 126:25,25      128:16,23 142:12
    93 239:15,19           265:6                 164:15 248:12        151:18,22 159:14
    94 200:22 239:14     accountable             249:4                182:16,21 183:25
    94,900 245:17          122:23              adventure 171:19       184:2,5 186:5
    98 9:6 13:13 90:15   accounts 261:21       advice 23:5,13         240:7 242:24
    99 9:6 90:15,16        262:5 264:23          148:25 180:4       agreements
    9th 19:4             accurately 5:10         184:15,20 185:19     181:13,16
             a             204:4                 185:25 199:15      ahead 75:11
                         act 216:16            advisable 109:10       218:10 249:9
    a&m 6:10,14,22
                         acting 148:24         advise 211:14        al 279:3
    a.m. 1:13 169:6
                         action 1:16 278:11      245:25             alice 1:17 82:17
      250:10
                         actions 122:23        advised 147:20         121:9 278:4,18
    ability 155:17
                           201:14                149:3              allegation 204:8
    able 40:17 42:18
                         active 125:6          affair 186:11        alleged 9:16 153:5
      70:10 97:25
                           133:10              affairs 151:21         153:8,14
      116:23 120:24
                         actual 36:10 243:3    afford 225:17        alleges 266:22
      128:8 130:12
                         ad 106:10 147:5       afraid 60:14 101:2   alleging 202:12
      184:8 208:6
                         add 240:9               101:3 169:12,18    allow 20:7 45:21
      250:23,25 251:2
                         added 217:22            236:6 272:16,17      46:20,22 72:2,7
    abound 132:20
                           233:13              afternoon 82:15        101:20 138:14
    absolutely 21:15
                         addition 173:19         82:20 99:5 109:2     273:23
      21:23 42:8 170:2
                           266:15 267:12         109:9 131:20       allowance 251:5,7
      173:21 204:14
                         additional 74:8         142:10 153:4       allowed 69:11
      224:8,11 230:15
                           126:5 167:21          208:25 255:13        78:7 102:20 176:7
      234:9 240:12
                           200:5 234:24        agnostic 120:22        250:13
    abuse 19:22,25
                           266:24 267:7        ago 7:10 11:2        allowing 17:21
      102:16 103:7,15
                           271:13 274:18         20:17 27:24 49:3   ambulance 46:12
    abused 124:2
                         address 4:21 73:5       151:19 171:11        46:19,24 47:6
    abusive 103:19
                           74:23 111:3         agree 46:15 85:22      63:21
    accepted 78:6
                           220:12,12,14          85:25 88:8,10      amok 234:14
    access 116:23
                         addressed 229:24        94:15 109:25       amount 162:7,13
      160:15 230:14
                         addresses 91:17         160:12 188:23,24     164:23 167:18
      234:7,13 261:21
                         addressing 132:18       229:2 243:10         240:8 254:18
      261:22,23,25
                         adjust 246:11         agreed 3:3,8,12        255:5
      264:17
                         adjusted 245:9          105:2,17,24        amounts 233:13
    account 56:12,18
                           246:9                 130:19 176:8         233:14
      57:10,15,21 73:9
                                  Veritext Legal Solutions
    212-267-6868                    www.veritext.com                       516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 75 of 119 PageID #:
                                    2099

   [andrew - assumption]                                                           Page 4

    andrew 2:20            anymore 28:21         approving 129:11        111:16 113:21
      170:13 178:14          105:4 221:14,22     approximately           131:22 155:2
    angry 195:11           anyway 118:24           12:3 54:16 180:20     156:3 164:21
    anna 93:12               137:22 229:20         274:17                174:22 205:23
    annex 243:2              230:8               april 56:9,10           206:7,18,24 211:9
    answer 5:9,15          aot 155:11,13           150:12 159:6          256:2,10,24 259:9
      10:8 38:22 82:18     apartment 156:6         162:2,17,18 164:2     263:15
      100:3 105:22           156:11                164:20 165:4,6      asking 13:14
      111:7 119:12,13      apartments 95:22        170:22 171:15         103:12 113:11
      124:10,11 127:6      apologize 61:5          172:2 174:8           116:17 130:16
      136:16 179:15          120:25 158:22         210:24 244:22,25      144:12 146:18
      183:5,6 184:16,22      241:22              area 9:20 19:4          153:23 162:14,16
      185:16 187:22        apparently 63:24        24:7 26:22,24         178:10 191:9
      188:4 190:6            116:11 128:19         41:8 42:11 45:22      218:8 273:17
      191:13,14 192:6        132:25                117:4 163:16        asks 117:17 134:3
      192:11 193:24        appear 165:21           165:13 220:8,9,9      137:18
      196:6,8,14 199:12    appearances 2:2         237:18              aspects 33:9
      218:5,9 225:10       appeared 270:14       areas 163:6           assets 259:5
      252:14               appears 57:25         argue 127:4           assigned 42:4
    answered 5:24            61:10 68:7 73:21    arguing 152:22        assignment 42:7
      29:21 113:22           86:22 114:8         argument 268:19       assist 10:2,5
      183:16 188:4           141:18 159:2        arkansas 25:2           261:16
      256:3 259:9            160:24 161:8        armed 7:8             assistance 37:2,5,8
      263:15                 241:11              arrange 104:12          37:9 39:19 189:13
    answering 103:13       appetite 69:20          105:16 115:17       assisted 10:3
    answers 106:7          appointed 111:15        164:17                98:21
    anthony 1:7 2:7          111:20 112:7        arrangement           associates 46:18
      75:8,12 132:16       appreciate 82:22        43:23                 52:8
      145:25 146:10          92:13 115:15        arrangements          assume 27:4 41:2
      154:20 163:23          117:13 142:2          35:15                 44:24 48:11 57:9
      164:3 221:7            168:22 170:7        arranging 112:4         67:8,11 110:11
      260:10 261:6,16        202:3 254:6         arrest 256:5            114:16,22 125:7
      272:4,9,12,15,21     appreciated           arrested 95:3,6         130:25 175:22
      273:12                 267:21              arrived 101:12        assumed 128:18
    anticipation           appreciative 123:5    art 183:15              216:25 258:19
      179:19               approach 39:9         ascertain 26:6        assuming 5:3
    anxiety 145:11,16        156:16              aside 270:7             55:13 56:2 67:2
    anxious 100:3          appropriately         asked 19:17 21:4        85:5,7 114:21
    anybody 29:4,8           84:9                  23:23 26:22 29:10     232:25
      33:16 34:8 110:10    approved 163:25         29:22 43:17 50:23   assumption 45:2
      261:14                                       61:24 89:17,20

                                    Veritext Legal Solutions
    212-267-6868                      www.veritext.com                        516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 76 of 119 PageID #:
                                    2100

   [atlanta - believe]                                                           Page 5

    atlanta 236:23        authorized 105:11      170:8,9,12 171:7      201:16 221:15,23
      237:20                105:11 171:5         205:10 212:3,12       224:21 225:2
    atm 56:21             available 51:10        212:16,19 213:2,8   basketball 6:9
    attach 231:19           97:23 99:4 108:25    213:13 218:15         22:23
      233:12                109:8 117:4,18,19    220:7 222:21        bates 65:3
    attached 54:5         avenue 2:13,18         236:9 237:4,17      bathroom 237:9
      65:20 177:10        avoid 187:17           239:12,13 242:9       237:22,24
    attaches 179:24       aware 184:3            245:4 249:7         battle 55:18
    attachment              190:15,21 199:25     254:14 270:3        bb.xlsx. 233:10
      177:11                211:18,20,22         274:21              beach 51:7 52:5,11
    attempt 51:11           212:2,7 225:9       backpacks 47:3         111:23 112:16,24
      163:9 207:7 211:6     258:19 259:2        backup 226:14          251:3 252:20
    attempted 132:18      awhile 77:8           backwards 121:22       263:24
      163:4                         b           backyard 158:10      bear 93:10
    attempting 136:25                           bad 30:4 38:16       bears 94:4,10
                          b 7:23 9:12,12
      262:16                                     40:12 45:13,17      becoming 124:24
                            38:2 276:6 277:2
    attempts 148:23                              46:4 78:19 80:11      146:5
                          babcock 146:13
    attend 6:24 22:13                            95:3 103:6,13       bed 169:4,5
                            146:20,24 147:12
      163:7                                      115:11 205:19       beds 51:10
                          baby 221:20 222:8
    attended 22:16                               222:4               begged 183:23
                            222:9,11,13,21
    attending 156:7                             bags 38:20,20,20     beginning 58:11
                            223:2
    attention 121:20                             47:3 270:24           84:21 206:9
                          back 26:23 27:18
      144:22 153:12,16                          balance 227:23       behalf 1:4 43:13
                            27:20 30:16 31:14
      187:16 189:25                              233:21                84:6 184:6
                            31:15,17,17,24
      193:14                                    ball 105:3,4         behavior 19:7,8
                            32:7,14 36:3
    attorney 2:8 49:20                          ballpark 174:12      belief 98:23
                            38:20,21 40:8,18
      53:25 113:16                              bank 7:21 8:13       believe 22:15
                            40:22 42:10 43:12
      178:16 179:9                               16:6 88:3,6           23:15 25:2,11,11
                            45:16,20 60:12
      180:5 182:22                               220:17 261:21         28:6 35:25 39:6
                            62:25 63:24 66:13
      184:16 194:4                              bart 197:22            39:13 41:4 44:11
                            70:25 71:4,9,11
      195:2 197:5                               base 32:19             46:10 47:7 48:12
                            79:24 81:14 82:10
      253:13 272:19                             based 122:15,22        48:23,24 57:2
                            83:6,8 85:21
    attorneys 2:4,11                             124:5 160:17          59:22,24,24 60:25
                            90:13,14 91:7
      2:16,22 54:14                              174:7 254:23          63:7,15 64:10,11
                            93:18 94:23
      70:13 187:14                               267:3,5               71:24 77:15 79:10
                            114:24 122:16
      198:21 252:9                              basically 65:24        80:16 82:3 87:18
                            125:5 128:9
    august 65:17                                 82:9 132:20 206:2     88:7 95:9,25 96:3
                            129:10,14 132:2
      67:18 137:11                              basis 14:18 47:9       107:2,11,12 109:9
                            137:3 140:14
      275:2                                      98:22 126:5           109:16,18 111:13
                            150:6,12 154:9
    aurora 39:7                                  151:14 179:16         118:22 124:6
                            158:20 163:15
                                                 192:3 193:23          130:21 137:17
                            165:11,12 168:8
                                   Veritext Legal Solutions
    212-267-6868                     www.veritext.com                       516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 77 of 119 PageID #:
                                    2101

   [believe - black]                                                               Page 6

      142:3 143:24         93:22 95:2 97:11       236:21 238:11          225:15 241:17,18
      144:2 147:7          99:12,16 100:11        239:25 243:20          244:10,12,18,19
      159:11 164:25        101:8 102:12,13        244:6 245:5 246:5      245:8,11 251:18
      172:22 176:5,15      107:3,21 108:6,11      246:13 247:12,13       267:6
      177:5,18 180:3       108:15,18 109:4        255:24 257:16        billed 168:2
      182:8 188:15         109:16 114:9           259:8,15 260:23      billing 55:16 130:9
      190:22 201:3         117:9,13,16            261:2 262:11,15        130:12,15 167:22
      204:6,21 208:18      118:12,19 119:2        262:18,23 266:10       223:21 245:17
      212:23 231:23        119:15,18 122:8        267:9,18 268:3,3,5   billings 233:16
      246:4 249:5          127:25 132:16          268:14,16,21         bills 167:14
      256:16 257:13        133:15,22,25           270:5 272:17           223:16 224:13
      258:5 262:19         134:7,8,11,16,20     bernard's 57:2           245:21
      263:23,24 268:6      135:14 138:11          137:15               birth 243:6
      270:19,22 271:19     139:23 140:17,22     bernie 55:19 56:15     birthday 22:14,16
      274:4                140:24 145:8           58:6 132:17 171:4      151:10
    believed 79:13         151:13 152:4,15        221:9 227:25         bit 33:10 40:16
      173:9 195:23         152:23 160:9           255:21 256:17          90:13 121:18
      257:16 258:8         164:24,25 166:21       270:8                  124:23 136:21
      259:7                166:24 167:5         bernie's 137:15          142:21 262:12
    belittle 20:24         168:9 169:19         best 60:2 64:12        black 1:3,3 9:5,15
      89:22                170:23 171:12          77:10 171:21           9:19 10:23 11:15
    belittled 89:17        172:10 177:15          230:3 271:23           11:20 12:13 14:7
    bell 197:23            193:4,13,20 194:9      273:23                 17:4,9,25 18:15
    belonged 77:15,21      195:8,23 199:21      betray 151:17            24:7 29:5 44:15
      79:13                201:12 205:14,16     better 20:24 23:11       44:16 47:17 48:14
    belongings 79:7,8      205:24 206:3,18        59:16,25 60:19         49:21 50:7,17
      79:10                206:19,24 207:3        62:6 78:19 90:4        58:8,10,17,19
    beneficiary 140:6      207:18 208:16          98:18 122:12           61:11,20,21,24
      261:8                209:9 210:17           123:9 169:25           62:9 63:5,23
    benefit 264:19         211:18 212:18,22       213:12 273:22          65:23 66:3,6,11
    bernard 35:14,17       213:6 214:20         beyond 26:14             67:6,9 68:8,23
      35:20 36:9,14,18     215:19,22,24           156:17                 71:21 72:8,14,15
      41:23 42:8 44:15     216:3,14,14 221:6    big 100:19,20,22         72:19 73:8,22
      47:17 49:17 59:4     222:15,19 223:6        101:4 165:18,19        74:21 75:7,21,24
      59:6,12,18,20 60:7   223:21 224:21          167:14 168:10          76:6 83:18,19
      61:20 72:7 75:7      225:12 227:13,17       224:13 237:4           84:17 85:10 86:22
      79:7,10,18,19,23     227:20 228:7,18        269:7                  87:4 88:5,21
      81:17 82:4 83:19     228:23,24 230:7      bigger 225:16,16         94:20 96:14 98:5
      86:4,5,19 87:19      230:12 231:7         biggest 128:23           101:12,24 102:12
      88:21 89:5,9,11,19   233:11 234:12,12     bill 126:10 162:9        102:12,13,13
      90:6 91:9 92:9       234:19 235:18          216:15,17 224:6        103:24 106:2,4

                                   Veritext Legal Solutions
    212-267-6868                     www.veritext.com                         516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 78 of 119 PageID #:
                                    2102

   [black - call]                                                                   Page 7

      107:10,22 109:7       248:7 253:24        boxes 120:4            brother's 81:8,9
      110:12,13 111:11      254:3 255:24        break 5:22,23          brothers 21:20
      112:8 113:10          259:15 260:11,23      69:21 75:22 82:9     brought 43:12
      114:9,9,13,19         261:2,7 279:3         97:17                  63:20 83:8 90:6
      115:2,12,20 116:6   black's 117:9,9       brian 1:8 2:12           97:3,4 122:15
      116:12,16,23          124:19 137:8          209:3                  128:9 205:10
      119:7,25 120:8        156:22 165:5        bribe 105:7,8            258:22,25
      122:8 123:13          195:24 209:10       brief 202:10           budget 105:15,18
      126:16 127:13,17    blizzard 41:5         brilliant 272:23         105:25 251:4
      128:11,11 129:7     blockage 123:16       bring 26:23 40:17      buffalo 2:4
      130:16 131:7,22       123:20                40:22 41:7 51:11     build 235:21
      132:3,16 138:2,6    blood 278:11            70:13,25 71:9          236:18
      139:20 140:7,12     blows 102:13            130:12,16 135:21     built 122:22
      141:4,23 142:13       103:4                 164:15 167:8         bull 89:12
      142:22 143:7,20     blue 250:3              170:13 212:3,19      bullet 174:6
      144:9 145:6,8,19    bob 184:23              212:25 213:8,13      bunch 145:21
      146:4,9 148:6,17    bobby 178:14            218:15                 189:23
      149:5 150:6,18      bodyguard 7:9         bringing 60:12         burn 240:6,7
      151:2,23 154:9,12   bodyguards 42:15        71:11 94:23          burning 229:25
      154:18,19 155:8       44:5,7                212:12,16              234:23
      156:14 157:10,24    bombino 9:11,15       broadway 1:11          bus 208:7
      159:4,5,10,18,25      9:24 10:17,18         2:23                 business 166:9
      160:18,25 161:20      12:3 14:9,11,14     broke 70:6,12            253:2
      161:23 162:14         15:2,5,21,24 16:3     243:18               busy 151:9
      163:9 164:6           16:14,20 17:3,25    brooklyn 4:23                    c
      165:15 167:6,16       18:14 19:6 23:18      6:13 51:9,15,15,18
                                                                       c 38:2 111:3
      170:23 172:10       bond 122:22             51:25 68:19,24
                                                                       california 2:9
      177:15 193:4,20     bonding 77:13           69:3
                                                                         24:25
      194:6,6,8,9,14      bostick 37:25         brother 11:8,14,16
                                                                       call 10:4 15:11,14
      195:8,20,23         bothered 11:5           17:17 20:18,21,22
                                                                         15:17 16:18 24:15
      199:21,22 201:13      132:23                20:23,25 96:6,19
                                                                         25:24 26:2 27:18
      205:14,16 206:24    bottom 72:13            97:6 100:19,20,22
                                                                         27:20 29:19 30:16
      207:3 208:16          84:16 114:11          101:4 131:3 133:9
                                                                         30:17,23 31:14,15
      209:7 210:17          122:7 129:7           133:16,18,22
                                                                         32:14 34:12 35:20
      211:10,14 212:18      130:21 145:4          134:9,16,22
                                                                         45:25 46:10 54:11
      212:22,25 214:20      165:21 210:19         139:18 148:12
                                                                         60:8 115:17
      221:2,6 222:12,15     214:16 231:7          160:19 206:22
                                                                         120:22,23 121:15
      222:19 223:6          233:9 254:2           208:7,8 258:9
                                                                         121:19 131:20
      227:13 228:7,18     box 73:5 120:4          259:12 260:23
                                                                         132:2 159:21
      228:23 231:7,19       263:7 265:7,10        261:3 269:7
                                                                         187:14 226:18
      239:22,25 247:12
                                                                         250:7,13,16,19,21
                                   Veritext Legal Solutions
    212-267-6868                     www.veritext.com                         516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 79 of 119 PageID #:
                                    2103

   [call - cherie]                                                                  Page 8

      251:5 256:8            140:23,23 146:22      247:14              charges 163:24
    called 24:19,21,23       147:18 152:5,24     cc'g 128:2 215:24       164:13 173:21
      24:24,24,25 25:2,6     154:25 165:16         228:24 231:8          174:8 238:19
      31:16,17 45:17         169:9 222:16        central 163:6         charging 234:14
      46:8,11 93:12          225:14,23 236:11    cents 58:20             241:13 266:23
      96:19 153:2            236:12 261:11       certain 20:7 71:4     chase 56:12,18
      183:25 251:10          267:18 269:13         80:12 229:22,23       62:19 66:9 220:16
      255:2,12             cared 33:23 100:7       246:4 251:8 268:6     229:17 230:13,14
    calling 27:10          carefully 161:6         268:7 269:12,21       230:21 233:16
      78:16,18 132:3       caring 55:25 84:9     certainly 96:8          234:7 261:22
      164:20 254:16          86:4,8 261:20       certification 3:5       262:6
      258:16               carl 148:25 177:16      278:2               check 72:16 73:13
    calls 15:16 165:2      cars 79:20 230:2      certify 278:5,10        85:12 162:25
      251:7 258:15         case 1:6 4:17 20:9    cetera 223:11           163:9 230:17
    calm 45:15,19            185:3 186:11        chain 122:7           checked 41:9,15
      265:17                 187:13 190:4          141:13 213:19       checking 56:18
    capacity 140:4           194:15,21 196:23      214:13 215:16         62:25
      147:4 149:4            197:3 202:10,11       220:25 227:13       checks 86:24,25
      209:21                 203:11 204:8          228:18 239:21         87:8
    capital 155:11           267:9,24 279:3        247:15 276:16,17    cherie 1:7 2:17
    capstone 2:8           cases 24:4 186:12       276:19,20,21,22       29:14,24 34:15,17
    car 79:11,12,12          219:8 220:11          276:23 277:4          35:19 36:17,21,22
      81:12 139:9          cash 217:10           chains 88:14            36:23 39:3 41:23
      236:22 237:18,20       219:16 220:2,15       121:11 170:3          42:9 43:18 49:16
      237:22 238:4,6,19      226:22,24 229:15      276:15                49:21 55:14 59:4
    card 56:21,23,25         229:16 240:6        chance 123:12           59:6,12,18,20
      57:3,10,10 66:9,9    casually 154:23         159:22 160:11         60:13,17,18,23,24
      66:15,19 217:11      catch 22:9 208:6        201:24 262:23         61:3,21 63:8 75:7
      217:13,14,16,17      category 176:6          265:14                76:7,12,16,19 77:6
      217:18 219:13        cause 15:10           change 19:7 40:16       77:7,9,9,12,14,17
      226:20 234:12,14     caused 145:10           44:6 279:5            77:23 78:4,7,9,15
      238:10 262:21          219:4               changed 15:2 19:8       78:18,19 79:6,6,18
      270:20,21 271:19     causes 267:15           125:16 232:2          81:17,24 85:19
      271:20               caution 184:24          254:22,23             86:3,5 87:5 97:4,7
    care 41:17 49:22         191:5               changing 51:13          99:5,8,15 100:12
      50:18,25 66:20,22    cayo 2:3                61:17 63:7            104:11 105:12
      66:23 83:24 89:10    cba 1:6               characterized           107:21 108:3,11
      89:15 91:16          cc 127:13 133:2         222:12                108:16,17,18,25
      107:10 108:4           268:3,3             charge 162:4            109:4 114:14,16
      110:10,20 113:6      cc'd 149:3 214:23       211:11 217:11         114:25 115:13
      127:14 134:21          215:20 221:7                                116:7 122:8

                                    Veritext Legal Solutions
    212-267-6868                      www.veritext.com                        516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 80 of 119 PageID #:
                                    2104

   [cherie - comes]                                                               Page 9

      127:25 128:6         chicago 157:12,17       152:2 153:6         43:11 56:8 58:12
      132:16 135:14,19       157:21,25             159:14 169:10       59:3 60:11 63:4
      135:21,25 136:25     childhood 93:14         180:5 183:22        63:13 83:7 96:25
      137:4,6,9,10,13,14   children 1:4 93:6       201:13,22 225:4,8   100:21 106:9
      137:18 138:7,11        125:19                225:9               129:11,14 130:3,5
      139:17,19,23         choice 237:16         clients 8:3           130:13 147:2
      140:17,18,21,25      choose 38:12          clinic 156:6,12       148:25 160:2
      141:2 142:8,9        chosen 135:21         close 21:20 155:10    162:20 176:4
      145:25 146:9         choudhury 110:24        167:7               186:11 188:14,18
      149:22 150:4,4,15      110:25 111:2,10     closed 246:16         189:11,16,19,21
      150:24 151:21          116:22,24 117:6,9   closer 51:11 52:3     189:24 190:3
      152:4 155:9,21         117:12 205:23         81:10               194:19 196:20
      160:9 162:3 165:3      206:11 256:17,24    closest 42:14         197:14,18 204:17
      165:23 166:18,21     christmas 22:14         237:19              205:7 207:24
      166:24 167:2         chronology 12:8       clothes 79:11         208:14,17 213:2
      170:22 171:3,12        12:11 62:15           117:23 118:5,12     213:10 216:15
      171:14,17 172:9      circumstances           118:17,20,22        218:22 236:4
      176:25 177:4,15        71:24 124:21          119:6,23 120:14     237:2 257:23
      177:16,18 190:17     circus 142:21         clothing 79:14,20     258:8,11,13
      192:12 193:3           187:17              clue 222:17           259:12 260:5
      196:9 198:12,18      citibank 87:16        cmk 2:11              262:15 268:6,7
      204:22 211:9           217:15,17,18        coaching 22:21,22     269:16 270:3,4,9
      212:18 213:6           219:12,13 262:2     coast 212:4,12,17     272:12
      214:20,23 215:20     cities 24:8             212:19 213:2      columns 227:22
      215:24 216:4         city 26:24 41:10        237:5             come 15:15,15
      221:5 222:19           52:12 56:5 163:7    coats 79:14 80:17     16:17 32:10 40:7
      227:17 228:21,23       220:9 237:18        cohenson 1:8 2:12     64:20 81:9 95:10
      228:24 231:8         civil 1:20              195:16,19 196:12    97:24 101:16,18
      235:18 246:12        claims 193:20           197:4 199:19        101:22,23 102:13
      247:14 257:14,15     clarification           209:3               103:3 109:15,20
      259:7 261:6            235:12              coincidentally        109:23 122:19
      266:21,25 267:8,8    clarify 101:11          40:9                124:16 131:4,7,9
      267:14 268:2,3,6       229:21              cold 208:5            143:23 170:8,9,12
      272:16 273:11        clean 95:18           collected 83:7        183:11 206:6
    cherie's 37:5          cleaned 95:22         collectively 268:18   222:21 225:18,22
      104:13 105:10        clear 86:18           colorado 24:24        229:12 230:8
      131:5 136:24         cleared 47:4            26:3,23 29:10       248:10,18 259:17
      151:12 183:19        clerical 166:11         30:2 31:12 35:16    271:12 274:21
      236:5                client 9:8 104:2        36:10,19,23 37:8  comes 30:19
    chevy 237:2              113:16 128:16,22      37:13,19,21,23      145:24
                             151:18,20,22,24       38:7 39:19 40:5,9

                                    Veritext Legal Solutions
    212-267-6868                      www.veritext.com                      516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 81 of 119 PageID #:
                                    2105

   [comfort - continue]                                                          Page 10

    comfort 97:25           61:23 78:8,9 96:4   complicated           conjunction 275:6
    comfortable 126:3       113:23 128:2          136:23              connection 108:19
    comical 93:20,21        150:3,4,10 166:25   computer 166:15         189:10 202:9
      94:5                communication         computers 11:12       conscious 149:7
    coming 134:7            35:13 36:9,16         200:9,14            consent 147:21,22
      151:6,9 176:23        49:16 54:24         concern 221:10        conservator 140:4
      236:15 240:17         114:10,12 132:21    concerned 11:7          144:5 149:4
    comments 207:8          135:6,7,18 142:5      42:9 58:19 135:25     208:12,17
    commerce 6:10,14        144:7,10,13           141:4 165:15        conservatorship
      6:17,22               159:10 160:17         199:13 211:17,19      268:10
    commission            communications          212:24 240:5        consider 240:18
      279:25                23:13 36:14 49:25   concerning 273:2        246:15 273:14,18
    commit 23:20            107:20 113:11,15    concerns 11:5,6,7     considerably
    commitment 24:3         119:5 150:14,24       21:6 29:25 123:14     254:4
    committed 23:21         152:21 180:8          146:5               considered 151:23
      112:11                181:16 260:10       concluded 76:15       consistent 251:21
    common 183:2,9          272:24 273:9,10       195:13              conspire 261:5
      183:25 184:11         273:14              conclusion 185:10     constant 19:7
      185:2 186:4         companies 9:2           186:4               consult 84:8
      187:21 191:6,12       258:17              condition 89:10,14    contact 13:24 14:6
      192:5 193:23        companionship           106:23 107:14         17:4,6 29:17 30:6
      274:2                 176:6,7               258:4 260:15          35:18 38:10 43:10
    communicate           company 7:12,13       conference 99:5         75:12,14 102:15
      23:10 47:16 49:18     237:19                120:21 165:2          106:9,11,15,19
      49:18,24 50:7,10    compensated             269:7,9               110:4,10,21 111:8
      58:8 107:4 148:22     16:19,23 174:25     confident 97:24         111:16 112:20
      149:8 150:11          175:3 261:13          120:6                 148:12 222:5
      151:13 187:7        compensating          confidential 135:6      256:18 258:12
      257:19 261:2          51:2                  135:8 180:9           259:11 262:14
      268:11              compensation            186:23 273:15,19      272:12
    communicated            175:21                273:20              contacted 29:13
      58:10 109:19        complain 128:11       confirm 111:5           29:14 35:25
      110:11,13 128:5       199:21              confirmed 28:11         199:20
      143:24 150:19,21    complaints 128:14       38:18               context 266:16
      212:9 213:4           129:2 198:12        confirms 136:25       continuation
      241:16 257:20         199:16 259:14       conflict 145:24         57:25 144:24
      258:2 259:7         complete 223:3          146:8 267:14,16       160:24
      273:11              completely 89:9         267:18 268:14       continue 11:22
    communicating           163:19 181:19       conflicted 26:10        41:16 56:13 59:7
      33:20 34:9 41:23      204:4 262:19        confusion 61:7          62:7 66:15 106:4
      50:13,21 59:8                               248:13 249:4          144:6 145:12

                                   Veritext Legal Solutions
    212-267-6868                     www.veritext.com                        516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 82 of 119 PageID #:
                                    2106

   [continue - credit]                                                             Page 11

      148:4 149:7            90:25 107:25          239:20 240:2         course 6:24
      162:24 163:17          108:5,19 113:5        241:11 245:23,25       100:14 103:3
      175:23 223:9           117:8,16 119:4,8      246:6 270:11           155:25 169:17
      235:21 236:18,19       119:14,18 147:9     corrected 234:4          183:18
    continued 102:2          154:21 180:4,11     corrections 235:3      courses 7:4,5,6,8,8
      145:22 161:16          188:13 191:17       correctly 82:4           7:9
      168:2 206:19           193:9,19 194:5,7      140:3 155:15         court 1:2 3:15
      207:6 277:2            194:12 196:11,17      234:3                  5:11 67:8,13,19
    continues 97:4           197:7,13,18,24      corresponded             68:2,5 112:7
    continuing 148:24        212:17 252:17         150:14                 129:11,14,19
    contract 175:25          255:19 259:21,22    correspondence           130:3,5,13 188:14
      176:12,24 177:4        259:23 260:17         160:21 210:17          189:21 192:9
    control 64:7,14,17     convey 260:9          cost 65:25 162:5         196:21 197:14,19
      64:19,22,25 65:2     conveyance              167:22 223:10          202:23 274:19
      206:15 214:10          203:15                224:14               courts 176:4
      223:21               conveyed 36:13        costs 62:22 162:10     cousin 162:3
    controlled 264:17      convicted 202:12        221:12 222:21          163:23 272:18
    convenient 131:20        202:20 204:10         238:13               cover 60:5 72:16
    conversation 27:9      convince 43:15        counsel 1:21 3:4         160:15 175:18
      31:4,21 32:5,18,24     102:3 139:18,23       5:4 69:24 83:10        223:23 230:9
      33:2 34:18 35:11       152:11 162:24         84:13 111:15         covered 223:18
      35:11 40:15 58:12      221:16 226:11         112:2 113:10,18        230:6 238:13,15
      66:3 76:4 80:6,9     convincing 45:19        113:18 148:25          261:12
      80:10 86:15 93:13      45:20                 178:12,15 179:6      covers 150:9
      97:3 98:10,14        cooperate 110:18        180:4 181:9,11,15    cpi 1:9 7:14,15,18
      108:3,10,11            261:14                181:16,22 186:24       7:19,25 8:5,11,16
      109:14 119:20,21     cooperating             242:21                 8:23 15:20,25
      119:25 129:13,25       254:16              counselors 253:12        16:6,15,21 17:3
      130:4 146:17         copied 64:19          country 158:6            24:11 232:24
      159:25 179:4,10        72:24 74:22 85:11   county 68:19,24          242:7
      179:19 180:20          153:17 161:21,23      68:25 69:2,7,10      crash 241:9
      181:7,21 182:2       copy 61:20 68:8         190:13 197:9         crashing 94:13
      188:17 189:3           73:22 75:7 154:16   couple 16:9 25:25        241:10
      193:2,11,12,16         232:4 241:23          36:11 38:8 39:9      crazy 265:13
      194:3 195:15,18        244:3                 40:6 42:23 47:7      cream 250:3
      198:7,11,24          copying 152:15          49:8 54:2,10,11,15   create 233:3
      204:21 212:22        correct 72:20,24        74:9 97:2 152:3      created 232:20,21
      255:14 266:19          74:25 96:8 111:14     158:20 163:4           233:5 252:11
    conversations            173:16 174:10         209:4 213:9          credit 217:14,15
      11:15 34:19 36:6       204:13 206:8          226:16 268:18          226:20 238:10
      69:12 70:7,9,11,22     229:5 234:5,6                                270:19,21 271:19

                                    Veritext Legal Solutions
    212-267-6868                      www.veritext.com                         516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 83 of 119 PageID #:
                                    2107

   [credit - denver]                                                              Page 12

      271:20               214:7,12 221:7       dates 56:6 87:22       decision 124:18,19
    credited 233:17        260:10 261:6,16        143:8 244:24           182:14 213:3,7,11
    crew 82:12             272:4,9,12,15,21     dating 150:12          decrease 254:19
    criminal 203:20        273:12 274:9         daughter 209:10        deduct 230:18
      204:5                279:3                day 10:13 24:16        deducted 229:19
    criticism 171:21      dallas 24:23            24:17,18 25:7,7,25   defend 130:13
    cross 225:6,8         damage 219:4            32:16,23 33:25       defendant 1:15
      243:5               damaged 219:23          35:7,12 38:10          2:22 4:15
    crying 103:20          237:14 238:4           39:24 40:3 41:3      defendants 1:10
    curious 138:17        damages 234:25          42:6 47:20,24          2:11,16 179:22,24
    current 105:10         264:13                 63:6,9,24 72:20        273:13
      127:9 147:18        damaging 219:6          84:4 133:13 145:7    defense 183:2,9,25
      228:25               230:2                  159:19 162:23,23       184:11 185:2
    currently 69:2        danger 46:6             167:17 172:2           187:20
      146:22 175:8         155:22                 235:22 236:18        define 100:23
    curse 145:21          date 4:4 15:18          250:5,22,24 251:3      101:4
    cut 85:20 86:6         44:10 73:23 74:17      255:3,4 258:7        defined 99:23
      92:2 110:22          88:16 92:4,23          274:20 275:15          151:25 152:2
      234:12,15 251:6      109:2 121:13           278:15 279:22        defining 101:9
      255:14               132:6 137:6          days 24:19 36:11       definitely 93:2
    cv 1:6                 141:15 158:6,16        38:8 39:9,25 40:6      115:7
             d             164:13 170:5           47:8 48:7,20,21      defund 261:6
                           180:17 181:8           54:15 74:10          degree 6:19
    d 7:23,23 111:3
                           203:4 213:21           114:21 117:4,20      delay 148:23
      149:2 276:2
                           215:9 218:21           126:21 145:7         delete 35:4
    d.b. 1:4
                           220:24 227:11,25       213:9 249:18,19      delusion 19:10
    daily 162:10
                           228:16 232:15          251:8                  123:23
      164:16 221:15,23
                           233:16 239:2         deal 92:17 219:21      delusional 41:20
      229:2,7,9
                           242:18 243:6           223:24 236:12        delusions 90:11
    dain 1:7 2:7 75:8,8
                           247:3 248:2            265:11                 207:14
      75:12 83:13,16
                           253:22 269:4,4       dealt 26:7 222:5       delving 191:6
      100:12 104:17,17
                           279:4                debate 127:4           demand 85:24
      107:9 129:22,25
                          dated 54:20 61:11     debit 217:13             91:16,21,23,23
      130:5 132:17
                           61:20 65:17 68:8     december 84:22           116:14 265:3
      133:2 149:17,24
                           75:10 86:23 88:21      208:4                demanded 25:12
      150:4 152:15
                           116:5 122:9 129:7    decent 120:20            25:18
      154:20,21,22
                           129:8 135:4 159:6    decide 151:2           demeanor 157:19
      157:9 161:21,24
                           171:15 172:10        decided 16:9           dental 123:18,19
      163:23 164:3,7,10
                           215:24 231:10          124:22 142:7         denver 122:20
      181:9 185:9,24
                           239:25 248:7           179:12 181:11          163:8 165:6 211:2
      186:3,17 189:15
                           266:10                 182:20 240:14          211:5,23 216:5
      189:17 210:5
                                   Veritext Legal Solutions
    212-267-6868                     www.veritext.com                         516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 84 of 119 PageID #:
                                    2108

   [depended - drove]                                                            Page 13

    depended 52:15        different 15:6 25:4     145:2 173:6         doing 20:6 28:13
    dependent 124:25        37:19 59:21         discussing 119:2        38:17 55:18 62:5
      255:4                 134:25 169:15         120:12 130:25         71:23 73:15
    depends 15:8            172:8 220:10,11       156:8 243:17,18       100:24 122:12
      52:15 80:24           239:9 249:25        disgust 97:5            123:8 140:8 148:7
      249:17,22,23,25     difficult 17:16,19    display 219:8           148:13 163:20
      251:14 252:7          33:14,14,15 58:17   dispute 173:21          164:8 191:20
      255:10,10             58:24 171:19        disputed 238:18         211:14 243:8
    deposed 4:24            224:14,20,22        disputing 174:2         266:21 267:11
    deposited 73:4          254:9               disrespect 223:4      dollar 255:5
    deposition 1:15       difficulties 23:8     distinct 27:11        dollars 58:20
      3:6,13 5:5 52:20    difficulty 73:16      district 1:2,2          226:16 265:9
      53:15 116:2 243:3     129:20              divide 100:6 152:9    donuts 226:15
      243:3 275:6 279:4   diponio 147:9           267:25 268:2        door 39:12 102:8
    deprive 235:6           177:15 197:11,17    doctor 29:2             168:16,18 205:21
    describe 19:21,22     direct 106:9            206:18              dorothy 75:8
      53:4                  179:15              doctor's 111:8          154:20,22 155:4
    described 30:7        directed 75:23          125:8                 161:21,24
      145:14              direction 103:18      doctors 89:18         double 158:19
    describing 79:16        172:8 267:19,22       91:17,20,25         doubt 109:6
      94:7 239:10         directly 16:24          100:14 110:20       downhill 132:19
    description 276:7       50:11 58:8 73:4       124:22 125:2        downloading
      277:3                 115:14                206:23 252:9,21       63:10
    desensitizing         disability 86:25        253:12 267:8        downtown 22:9
      102:23              disappointed 70:5     doctrine 191:12       dr 18:20 110:24
    desire 75:24 272:4    disclose 19:13        document 53:2,8         111:10 116:22,24
    desires 80:19           184:14                101:5 130:10          117:6,9,12 205:22
    destroyed 238:6       disconnected            202:24 203:7,9        206:11 256:17,24
    detail 29:19            214:8                 204:7 215:11        draft 104:3
      179:10 185:18       discover 38:14          231:21,22 232:17    drawn 99:22
    detailing 159:14      discovery 242:5,6       232:19 233:8          116:20 135:12
    details 28:14 99:3      275:4                 239:9                 151:12
      189:25 193:8,14     discuss 39:21 88:4    documented 192:9      draws 99:20
      276:18                94:19 130:23        documents 4:2         drew 111:15
    developments            131:14 133:12,15      52:19,22 53:15,19   drive 2:8 22:8 41:3
      131:15                148:10 149:12         53:20,24 54:9,17      168:18
    dialogue 119:7          157:16 182:25         65:9 158:14 199:5   driver's 11:11
    dictated 86:2           183:8 187:20          200:4,9,10,12,15    driving 7:3
    diego 2:9             discussed 39:23         200:16 201:3        drop 237:20
    difference 99:18        79:4 92:20 95:21      276:9               drove 40:23
                            107:15,16 134:5

                                   Veritext Legal Solutions
    212-267-6868                     www.veritext.com                        516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 85 of 119 PageID #:
                                    2109

   [duly - engaging]                                                              Page 14

    duly 4:6 278:7          246:25 247:18,24      111:3,6 114:8          276:15,16,17,19
    dunkin 226:15           253:16,20 277:5,6     115:16,20 116:5        276:20,21,22,23
    duties 10:22            277:7,8,10,12,13      119:4,7 121:11         277:4
              e             277:14                122:7,8 126:16,19    emailed 167:16
                          education 6:7,21        126:20 127:16        emails 53:21,24
    e 2:4 4:5 111:16
                          effect 3:14 35:21       128:10 129:7           54:6,8 61:22
      149:2 257:3 276:2
                            38:3 66:10 198:22     131:3 132:15,18        70:24 71:8 75:3
      276:6 277:2
                          effort 58:8             133:2,14 135:2         86:17 94:23
    ear 10:6 21:11
                          efforts 92:13           137:8 141:13,24        110:21 115:24
      26:14 40:14 222:7
                            93:17 142:2           143:3,25 144:16        116:9,17 132:13
    earlier 61:8 82:25
                            159:15 162:4          144:17,24,25           143:4 152:20
      96:7 114:19
                          eight 214:3 248:21      145:2,10 146:2,4       165:21 170:21
      145:15 158:21
                          eighty 253:18           148:18 149:13,20       186:10,16,17,19
      202:8 204:15
                          either 6:19 46:21       150:22 152:13,14       186:21,23 187:3,5
      205:2,13 208:10
                            47:17,25 49:21        153:18,24 154:9        187:7,12,18
      210:13 223:12
                            52:9 59:14 72:16      154:12,17 157:8        201:12 214:14
      224:15 246:3
                            75:19 99:17           159:3,3,6,19           221:2 247:15
      249:6 250:9
                            102:25 107:25         160:25 161:2,7,8,9     253:23 269:10
      255:20 256:23
                            110:18 117:19         161:15,17 165:5,5      273:2 276:9
      257:13 259:18
                            119:2 127:25          165:18 166:17,18     emergency 45:14
      266:5,9 269:20
                            129:23 135:14         167:4 170:3,24         66:20 169:16
    early 97:9,10
                            138:11 140:16         171:14 172:9         emotional 78:6
      107:7 115:17
                            143:2 147:15          173:5 176:17,18      emotions 71:12
      133:25 169:4
                            181:17 204:9          188:8 195:12         empathetic 89:13
      250:14
                            231:25 238:10         210:16,18,21         employed 252:19
    ears 42:11
                          eliminate 248:13        211:4,8 212:10       employee 7:18,25
    earshot 206:22
                            249:4                 213:19 214:2,3,19      252:25
    easier 73:17
                          else's 33:16            214:22 215:16,22     employees 37:21
      254:17
                          email 35:25 36:5        215:24 216:3           42:20 43:24
    east 212:4,12,17
                            54:4,19,22 55:14      221:4 222:18           224:23
      212:19 213:2
                            56:11 58:2,11,14      223:5 227:12,17      employment 15:24
      237:5
                            61:11,18 65:17        228:6,18,22 231:3      49:10 52:4
    eastern 1:2
                            67:6 68:7 72:14       231:6,17 233:11      encourage 101:18
    easy 60:9
                            74:15,21,23 75:6      235:5 239:21,24        106:8 133:18
    eat 39:17
                            84:16,17,19 85:2      240:23,24 241:8      encouraged
    ecstatic 32:12,12
                            86:22 87:7 88:14      241:17 243:19          101:20 133:9
    edge 171:21
                            88:20,22 91:12,14     244:6,8 245:5        ended 68:15
    edny 200:18
                            91:17 92:4 93:23      246:9,15 247:11        229:19 273:13
      214:10,17 215:3,7
                            99:20 100:24          248:6 266:10,16      ends 99:6
      220:20,22 227:4,9
                            101:5 106:16          266:19 268:2,3       engaging 9:15
      228:12,14 232:10
                            107:8 109:2 110:5     276:10,11,12,13
      238:22,24 246:23
                                   Veritext Legal Solutions
    212-267-6868                     www.veritext.com                         516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 86 of 119 PageID #:
                                    2110

   [enrolled - exactly]                                                         Page 15

    enrolled 218:14       84:1 85:1,12 86:1      194:1 195:1 196:1   estate 66:10 140:7
    enter 181:12          87:1,4 88:1 89:1       197:1 198:1 199:1     149:5 162:11
    entertain 98:9        90:1 91:1 92:1,12      200:1 201:1 202:1     259:24
      260:18              93:1 94:1 95:1         203:1,2 204:1       estimate 22:24
    entertained           96:1 97:1 98:1         205:1 206:1 207:1     162:5 164:15
      119:21              99:1 100:1 101:1       208:1 209:1 210:1     226:5 264:2
    entitled 1:16         102:1 103:1 104:1      211:1 212:1 213:1   estimates 165:15
      264:24              105:1 106:1 107:1      214:1 215:1 216:1   et 223:10 279:3
    entrance 252:25       108:1 109:1 110:1      217:1 218:1 219:1   ethicspoint 198:13
      253:2               111:1 112:1 113:1      220:1 221:1,10,18   evening 29:20
    episode 45:13         114:1,15 115:1         222:1 223:1 224:1     63:7 72:15 274:17
      48:19 63:17         116:1,7 117:1          225:1 226:1 227:1   event 37:11 124:4
    equals 233:14,22      118:1 119:1 120:1      228:1 229:1 230:1     155:18 171:24
    errata 279:2          121:1 122:1 123:1      231:1,7 232:1       events 22:16,17,18
    esaun 1:8,15 2:17     124:1 125:1 126:1      233:1 234:1 235:1     163:5
      4:22 5:1 6:1 7:1    127:1 128:1 129:1      236:1 237:1 238:1   eventually 25:15
      8:1 9:1 10:1 11:1   129:9 130:1 131:1      239:1 240:1 241:1     25:22 77:10 78:8
      12:1 13:1 14:1      132:1 133:1 134:1      242:1 243:1 244:1     89:19,20 100:13
      15:1,16 16:1 17:1   135:1,5 136:1          245:1 246:1 247:1     102:10 109:11
      18:1 19:1 20:1      137:1 138:1 139:1      248:1 249:1 250:1     164:10 206:21
      21:1 22:1 23:1      140:1 141:1 142:1      251:1 252:1 253:1     212:15 238:11,16
      24:1 25:1 26:1      143:1 144:1 145:1      254:1 255:1 256:1     241:20 244:10
      27:1 28:1 29:1,22   146:1 147:1 148:1      257:1 258:1 259:1   everybody 19:20
      30:1 31:1 32:1      148:21 149:1           260:1 261:1 262:1     53:5 71:16 242:3
      33:1 34:1 35:1      150:1 151:1 152:1      263:1 264:1 265:1     254:17
      36:1 37:1 38:1      152:17 153:1           266:1 267:1 268:1   evil 139:18,23
      39:1 40:1 41:1      154:1 155:1 156:1      269:1 270:1 271:1   exact 89:24 257:24
      42:1 43:1 44:1      157:1 158:1 159:1      272:1 273:1 274:1     266:21
      45:1 46:1 47:1      159:8 160:1 161:1      275:1,12 276:4,24   exactly 12:4,25
      48:1 49:1 50:1      162:1 163:1 164:1      279:4,20              20:2,16 23:22
      51:1 52:1 53:1      165:1 166:1,5        escort 45:10,22         39:2,10 44:2
      54:1 55:1 56:1      167:1,6 168:1        escorted 89:20          48:20 55:20 56:3
      57:1 58:1 59:1      169:1 170:1 171:1      94:8 110:14           73:14 75:17 78:2
      60:1 61:1 62:1,25   172:1 173:1 174:1      205:14,16 206:4,5     85:4 97:9,14
      63:1 64:1 65:1      174:8 175:1 176:1      252:24                106:21 107:14
      66:1 67:1 68:1      177:1,12 178:1       escorting 190:20        109:6 115:6
      69:1 70:1 71:1      179:1 180:1 181:1      190:24 207:5          124:20 126:11
      72:1 73:1,2 74:1    182:1 183:1 184:1    especially 173:22       141:9 160:7
      75:1,8 76:1 77:1    185:1 186:1 187:1    esq 2:6,7,14,19,20      176:14 238:9
      78:1 79:1 80:1      188:1 189:1 190:1      2:24                  250:4 257:25
      81:1,20 82:1 83:1   191:1 192:1 193:1                            272:10

                                  Veritext Legal Solutions
    212-267-6868                    www.veritext.com                        516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 87 of 119 PageID #:
                                    2111

   [examination - far]                                                             Page 16

    examination 4:8         245:12 246:24        explain 20:20 25:3    family 14:7 17:5,7
      202:5 208:23          247:2,23,25            33:10 70:20 81:5      17:9 21:5,9,12,14
      210:9 225:6 276:3     253:17,21 265:25       141:3 184:10          21:16 22:4,5,14
    examine 225:8           276:10,11,12,13        216:13 219:18         23:6,8,9,11,14,20
    examined 4:7            276:16,17,18,19        221:21 236:24         26:19 29:6 33:17
    example 97:11           276:20,21,22,23        240:13 248:15         48:8 72:6 80:7
    examples 23:7           276:24 277:4,5,6,7     249:6,16 253:7        112:8 138:18,20
    exceeded 33:7           277:8,9,10,11,12       254:10 256:7          138:21,24 139:2,4
      162:6                 277:13,14              262:12 272:20         152:4 157:15
    excel 73:5            exhibits 4:3 64:23     express 21:6 80:19      171:5 240:21
    exciting 171:19         88:15 121:12           81:21 134:15          272:13
    excuse 151:8            158:15,20 170:4      expressed 134:18      fancier 222:20,23
      178:15 215:14         243:2 266:20           272:4               fantastic 155:23
      218:3                 276:8,14             expressing 75:25      fantone 2:16,19
    executive 149:5       exist 237:19           extend 216:6,21         13:8 14:20 18:25
    executor 140:6        exit 237:8             extending 63:2          64:6,9,13,16,21
      163:22              expect 49:4 125:18     extent 191:9 207:9      65:4,7,13 66:12
    exhibit 53:9,10         127:7 191:22           267:13                69:14,16,21 70:15
      57:24 61:10,19        230:20               extra 141:21            97:16 113:17
      65:16 68:6,7 70:2   expected 127:9           230:18 267:15         119:13 122:3
      71:5 72:12,13       expects 55:7           extremely 88:25         124:9,11 144:20
      73:20,20 74:16,20   expense 126:6            124:24 169:4          144:22 170:15
      81:14 84:15,16,20     223:10                 224:14                179:14,17,18
      86:21,22 88:17      expenses 60:4,6        eyes 42:11              180:2 182:18
      103:22 114:4,6        65:19 66:23                    f             183:4,6 184:4,12
      115:22,23 116:7       129:11 160:16                                184:14 185:4,7,14
                                                 facility 51:25
      121:17 122:5          172:4 173:11                                 185:18 186:8
                                                   68:11,13,15,21
      129:6 135:4           217:24 218:11,12                             187:8,22 188:3
                                                   270:16
      141:12,14,16,18       218:17 219:2                                 191:14 192:5,8,18
                                                 fact 98:6 136:22
      146:3 152:14          220:5 223:23                                 193:24 194:2
                                                   192:21 198:15
      159:2 160:23,24       225:14 227:21                                196:2,6,8,14
                                                   237:10
      161:7 170:10,18       229:3,8,11,13,22                             199:11 200:21,25
                                                 failure 156:18
      172:8 177:7,7,10      229:23,25 230:4,9                            201:10,18,21,25
                                                 fair 122:14 216:23
      177:17 203:3          230:17 234:22                                214:5,9 215:4,15
                                                   261:12
      210:13 213:17,20      238:17 241:7                                 225:2,5,10 227:8
                                                 faith 98:17,18
      215:8 220:21,23       249:10 262:7,9                               232:11 234:16
                                                 falsely 202:14
      227:10 228:15         264:12 271:6,22                              243:9 253:18
                                                   204:11
      232:10,14 238:25    experience 10:12                               266:2 275:9
                                                 familiar 4:16 8:4
      242:4,13,15,17,24     122:12 157:21                              far 34:22 42:8
                                                   25:15 42:15 154:4
      243:7,15,20,20      expires 279:25                                 50:10 94:2 141:4
                                                   155:13 198:3
      244:13,17 245:4                                                    152:16 162:10

                                    Veritext Legal Solutions
    212-267-6868                      www.veritext.com                        516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 88 of 119 PageID #:
                                    2112

   [far - form]                                                                     Page 17

       181:14,15,15        figure 53:6 59:7          38:6 39:24 40:3     focus 117:22 128:8
       211:15,19 212:24       73:17 102:18           53:19 55:5 57:25      218:13
       221:19 222:9,10        103:5 133:24           61:18 62:11 74:20   focussing 52:24
       259:6 261:14           154:4 236:12           76:7 77:12 78:11    follow 25:20
    fargo 87:15               258:17                 90:14,18 98:11,13     137:12 145:12
       261:24 262:8,21     figured 223:24            101:7 111:4 114:8     207:3
       263:5 265:12,14     figuring 59:20            114:11 129:10,19    followed 36:5
       265:15              file 233:8                135:3 143:21          125:7 147:24
    fashion 107:17         filed 181:4 198:13        150:7 159:7,9,20      148:14
       127:3 240:16           199:16                 160:17 161:9        following 6:7 99:3
    fast 210:12            filing 3:5                162:17 165:5,22       221:5 265:17
    fault 158:22           fill 74:4 187:14          166:21 170:21       follows 4:7
    favorable 272:14       final 126:13              172:21 178:9,11     food 223:10
    favorite 93:10         finally 92:12 148:2       178:25 180:16       football 22:23
    february 121:23           164:12                 182:8 188:16        force 3:14
       122:9,16 123:8,15   finance 222:14            191:19 204:17       forced 254:7
       126:9,14 127:18     finances 211:11           205:21 208:12       forces 16:10
    federal 1:19           financial 63:3 86:7       210:19 221:25       forget 69:15
       203:10                 86:8 97:22 140:4       228:22 231:20       forgot 236:14
    fee 173:23 229:18         144:5 149:4            240:4 242:3         form 3:9 13:9
       254:5               financially 66:5          247:13 250:7,8,12     14:20 30:13 36:15
    feel 40:14 71:20          175:3,4                250:16,20 262:14      62:20 75:4 119:9
       144:23              find 30:2 38:24           268:21                119:11 151:7
    feeling 139:21            41:14 71:10 79:15   fit 12:8 105:14          160:18 182:19
    feelings 71:2 94:23       218:14 241:15       five 6:5 26:5 27:14      183:3,4 184:4,21
    feels 91:25 169:25        254:5                  35:2 86:10 120:4      186:13,14 192:18
    fellow 140:13          finding 78:23             158:14 188:6          199:11 211:12,25
    felony 202:13,18       fine 5:22 61:6            196:7 247:19          212:6,13 218:4,6
       202:21 204:10,10       69:18 103:10           249:19 254:24,25      218:19 219:15
    felt 17:20,21 20:3        161:6 201:16           267:5                 224:9,19,25
       20:22,23,23,25      finish 5:13 100:2      fix 12:11                226:21 230:22
       30:3,3 32:7 60:16      210:8 225:21        flat 125:23 159:21       235:8,15 238:8
       128:17,24 234:18       274:24                 173:23 249:9          241:21 245:13
       262:15              finished 192:17           251:23 254:5,11       246:7,10 250:18
    fences 99:13           fire 219:6,6              266:23 267:2          253:5 259:10
    fiduciary 149:4        firm 10:21 104:2       flee 45:23               261:10 263:14
    fifth 248:9               202:8               flew 36:20 100:19        264:21,25 269:19
    fifty 248:4            first 4:6 8:16 9:4        100:21                269:24 271:8
    fight 26:8                14:24 26:4 27:13    floor 2:13,23            272:7 273:5,16
    fighting 104:15           29:12,14 30:19      fly 40:24,25 269:6       274:3
                              31:13 35:2 36:9

                                     Veritext Legal Solutions
    212-267-6868                       www.veritext.com                         516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 89 of 119 PageID #:
                                    2113

   [formalize - going]                                                            Page 18

    formalize 103:25      frustrated 244:9      getting 26:11 33:4      172:7 183:21
    forth 249:8 254:14      259:18                58:9 60:25 61:25      188:8 201:24
      278:7               frustrations            66:16 71:20 73:16     206:13 210:12
    forty 6:5 243:21        221:10                85:6 95:5 98:18       211:23 218:9
      243:24              full 63:4 85:13         107:16 108:5          219:21 225:15
    forward 24:11           110:4                 109:3 118:17          236:9 237:8,22
      29:9 43:3 64:20     functions 22:14         163:2 165:15          246:22 249:8
      66:4 84:23 125:23   fund 144:6 263:8        171:22 184:25         251:25 252:25
      130:9 147:20,24     funds 160:15            220:13 223:17         262:25 265:4,8,14
      164:14,14 228:25      164:8 263:8,9         224:16 225:16         267:19 269:22
      245:9 248:11        fur 79:14 80:17         230:6 259:19          272:11
      257:12              further 3:8,12        gift 93:11            goal 94:12 97:22
    found 14:13 25:22       95:8,16 99:2        give 22:24 23:5         163:15,17 273:21
      30:9 39:5 111:14      117:2,6 119:22        47:21 75:18 79:24   goals 261:17
      123:3 241:12          120:3 151:15          83:3 97:22 110:16   god 102:9
      270:13                155:21 208:22         139:17 188:20       goes 116:21 149:9
    four 10:14,23           210:2 245:16          193:15 199:15         169:4
      11:23 12:15 14:10     246:14 262:25         221:12 226:5        going 13:8,18 15:8
      21:25 22:6 139:25     274:6 278:10          227:2                 18:13 24:11 28:25
      169:6 250:10        furthermore           given 56:22             30:17 31:9 32:6
      265:23                151:18                184:19 185:19,24      32:11 37:12 43:3
    frame 15:23 83:4      future 72:18 73:7       274:25 278:9          52:17,18,18 53:3,4
      196:3                 98:3 106:25 142:4   gives 131:19            55:22 56:16 58:12
    frames 18:14                    g             144:15 232:23         58:15,21 59:2,5,9
    framework 12:13                             giving 59:21 70:19      60:4 61:4 65:24
                          g 1:8,15 2:17
    francis 6:8,12                                107:13 110:18         65:25 67:15 68:17
                            149:2 203:2
    frankly 71:25                                 173:17 217:12         69:19 70:8 71:2
                            276:24
    free 171:24 223:20                          glad 39:14 144:21       71:12,13 75:6
                          gain 56:14 163:17
      240:18                                    gladstein 149:2,3       77:23 83:3 84:23
                            236:2
    frequency 85:21                               152:16 153:4,10       86:11 87:6,10,12
                          gap 15:23
      86:6                                        177:16                87:14,16,18,19
                          gathered 118:3
    frequent 220:9                              go 26:2,2,22 29:10      89:16 90:2,3,3,12
                          gayle 106:9 146:14
    friend 26:18 43:14                            42:19 43:24 45:9      91:11,13,23 92:2
                            197:8,14
      48:8                                        45:11,20 46:15,17     92:16,22 102:3,4,4
                          general 11:2
    friends 21:20                                 52:18 68:17 81:14     110:22 113:14
                            107:25 170:25
      42:14 138:24                                89:3,6 91:7 94:24     114:5 115:2
                            193:10
      139:3                                       105:5 123:6           121:22 130:8
                          generally 4:16
    friendship 26:20                              125:13 141:9,10       132:12 142:20
                            35:4
    front 80:25 81:15                             143:21 160:20         146:21 148:6
                          generated 57:10
      146:3                                       162:22 163:19         153:20 157:2
                          georgia 236:23
                                                  169:22 171:13,24      158:19 162:21,21

                                   Veritext Legal Solutions
    212-267-6868                     www.veritext.com                        516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 90 of 119 PageID #:
                                    2114

   [going - helping]                                                              Page 19

      163:5 164:14,14     greatly 92:13           227:2 234:24        hate 59:5
      169:10 170:24       greenwich 19:4          244:16,19 251:17    hated 17:17 20:18
      173:15 179:14       ground 5:7 56:15        252:16,18             20:21
      182:18 184:24       groundwork            guys's 168:15         hatred 261:3
      185:9,11 187:17       206:13                       h            haunt 220:8
      189:22,24 190:21    group 152:5 275:2                           head 71:4
                                                h 1:3 2:6 111:3,3
      191:4 192:2,22      groups 122:25                               headed 25:20
                                                  276:6 277:2
      193:22 198:5        growing 237:13                              health 95:20
                                                half 6:10,11
      202:23 205:18,24    guard 205:21                                  123:14,15 163:13
                                                  100:19 104:5
      211:18,23 212:2       226:9                                     hear 183:19
                                                  121:15 130:9
      216:15 228:24       guardian 106:10                               198:17
                                                  167:18
      235:22 236:8          133:4 136:6,8,12                          heard 114:15
                                                halfway 131:16
      241:7 242:25          136:14 146:6,6                              155:19 185:7
                                                  156:16 157:2
      243:5 249:8 250:4     147:5 191:21,25                             198:15 209:8
                                                  215:23 240:4
      254:4 255:3,11        192:15,17,22                              hearing 82:11
                                                halling 2:3
      258:17 260:4        guardianship 63:3                           heartbreaking
                                                hand 210:14
      266:23 273:3,19       63:4 132:22 136:2                           33:21
                                                  213:16 242:9,10
    good 4:10,11 6:3        137:2 190:10                              heavy 72:5
                                                  278:15
      24:10 82:20 87:25     196:18 197:8                              held 1:16 122:22
                                                handed 121:17
      93:16 95:20 97:18     202:14 203:19                               128:4 272:20
                                                handful 23:3
      108:9 109:11          204:12 216:7,22                           hell 31:9
                                                handing 220:19
      127:16 130:24         268:10                                    hello 61:21 145:8
                                                  227:3
      144:23 149:7        guess 30:12 67:11                           help 13:6 18:22
                                                handle 94:13,17
      157:22 208:25         68:4 74:6,11,12                             21:6 25:12,19
                                                  221:14,22
      247:9                 104:19 199:13                               26:6 30:5 32:9,11
                                                handled 219:10
    goodwin 175:13          210:7 213:11                                33:16,19,20 34:6,7
                                                hands 4:12
    gotten 68:5 186:16      218:14 222:4                                40:8 41:18 43:16
                                                happen 112:5
      267:16 268:25         231:23 259:3                                43:21 58:5 60:21
                                                  236:11
    government              269:17                                      89:16 96:19 111:2
                                                happened 32:18
      203:16              guessing 264:4                                123:4 157:24
                                                  33:2 35:10 41:11
    grandmother 21:2        265:22                                      163:19 171:22
                                                  44:18 46:12 49:15
      21:19 22:11         guilty 202:13,17                              198:2 207:18
                                                  51:5 60:25 85:8
      125:15,18,19          203:12,23 204:10                            211:6 212:3
                                                  89:8 94:6,25 96:2
      251:16              guy 25:17 37:18                               227:20 235:25
                                                  96:3 183:20
    grateful 110:6          37:22 169:9                                 236:20 249:14
                                                  198:20 212:14
      111:4 131:18          226:11,16                                   261:4 272:19
                                                hard 155:24
    great 6:4 94:10       guys 8:7,8 25:14                            helped 95:5
                                                  223:17 267:9
      100:4 122:22          25:20 42:16 45:17                           166:10,13,15
                                                harder 152:11
      134:8,13 224:13       45:21 125:14                              helper 152:19
                                                harris 2:24 202:7
      269:7                 168:5,6,7 223:18                          helping 13:19
                                                hassle 125:24
                            223:23 225:11

                                   Veritext Legal Solutions
    212-267-6868                     www.veritext.com                        516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 91 of 119 PageID #:
                                    2115

   [hereto - incorrect]                                                           Page 20

    hereto 3:4              50:4 51:6,9,18       hotel 39:11 42:24        242:17 247:2,25
    hereunto 278:14         52:6,12 55:11          45:16,21 168:14        253:21
    hesitant 26:12          62:12 63:20 67:8       169:8 172:24        identified 21:22
      33:3,5                68:25 69:4,6 74:2      216:4,5,15,17          228:12 235:5
    hey 171:17 184:23       76:24 77:2 80:20       217:3,5 219:5       identify 123:13
    hi 72:14                80:23 81:2 87:18       223:10 270:13,16    ignored 61:22
    hide 169:22             87:25 89:18,21         271:2,7                132:20 258:6
    high 6:7                91:25 92:24 93:24    hour 42:6 121:15      illinois 24:25
    higher 6:21             94:9 101:9 108:16      249:21 250:13          96:18 119:17
    highly 272:15           110:14 112:6,12        267:5                  207:19 208:3
    hire 14:14 179:13       112:18 113:19,23     hourly 221:15,23      illness 91:6
    hired 152:18            114:2 118:7,13       hours 41:4 130:11     immediate 222:4
    hiring 180:8            124:5 125:20           167:18,19 223:8     immediately 15:22
    history 90:5,8,9,10     131:18 139:6           226:2 237:7,7          78:6 109:12
      146:19,21 147:17      155:6 163:10           249:14,20              132:19 162:6
    hit 46:4                205:15,16 206:7      house 95:11 118:4        229:24 255:15
    hold 69:14 102:21       206:21,24 252:5        131:16 156:17       importance
      151:20 171:7          252:10,13,17           157:2                  145:23
      213:23 234:16         253:4,9 255:22       housing 156:4         important 129:9
    holding 216:4           256:8 260:19           207:12                 135:22 137:4
    home 26:25 27:3         264:15               hundred 265:9            143:20 211:10,13
      40:8 98:3,7 170:6    hospitalization       hung 31:13,23         impression 232:23
    honor 5:14              45:9 98:21 116:15    hurt 89:16            improprieties
    hope 93:18 98:4         173:23               hurting 32:7,7           153:5,9,14
      142:25 157:10,14     hospitalizations                i           improve 23:13
    hopefully 56:14         13:4,9 90:10                               inability 207:12
                                                 ice 250:2
      68:18 120:22,23       113:7 207:14                               inaccurate 204:12
                                                 idea 17:11 18:5,24
      171:23 221:16         263:21                                     inception 246:16
                                                   59:4 64:21 77:25
    hoping 93:4 170:8      hospitalized 11:17                          include 64:14
                                                   87:25 116:25
    horrible 98:24          12:6,19,24 13:21                           included 167:20
                                                   161:25 162:19
      99:11 115:11          23:17,19 25:23                                187:12 228:21
                                                   165:14 188:22
    horrific 94:3,3         44:8,9,14 45:12                            includes 132:25
                                                   199:4 213:13
    hoskinson 2:14          49:11 56:4 83:9                               249:25
                                                 ideally 227:22
      141:22 185:13         158:9 169:18                               including 67:3
                                                 identification 4:3
      192:4 193:25          218:23 220:4,13                               81:12 94:18 98:2
                                                   74:16 88:16
      195:25 208:24         235:23 241:9                                  131:15 142:25
                                                   121:13 141:14
      209:2,25 276:5        250:11,12 260:14                              171:6
                                                   158:15 170:5
    hospital 13:20          262:20 269:12                              income 57:5
                                                   203:3,6 213:20
      23:24 46:13,16        271:15                                     incorporate 230:4
                                                   215:9 220:23
      47:7,10,13,15 48:2   hospitals 252:2                             incorrect 240:11
                                                   227:5,6,10 228:15
      48:9,18,24 49:6
                                                   232:14 238:23,25
                                    Veritext Legal Solutions
    212-267-6868                      www.veritext.com                        516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 92 of 119 PageID #:
                                    2116

   [increase - jersey]                                                             Page 21

    increase 254:19         262:22 263:2,12     investigations 1:9       45:10 59:3 83:9
    increased 162:13      instruction 5:4         7:14,16 16:6           83:10 110:10
    incurred 164:13       instructions 47:21      232:24                 132:10 150:16,25
      217:24 218:17         49:9 102:7 207:4    investigative 7:4        151:3 153:7 163:3
    independence          insult 221:20         investigator 9:9         205:9 211:20
      94:13,16            intel 234:24            9:10 146:25 159:8    involvement 43:2
    independent 52:14     intelligible 5:21     invite 170:10          involving 190:10
      98:19               intend 223:19         invoice 56:14            197:3 272:25
    independently         intending 224:5         57:13 58:5,9,15,16   ira 1:7 2:22 202:9
      108:21              intention 224:2         65:18,21 86:12         257:25 273:11,18
    indicated 204:16      intentions 258:21       104:24 105:2         ira's 172:22
    individual 16:7         259:3                 126:4,8 165:24         190:20
    individuals 186:22    interaction 101:8       166:9,13,19,20       irrelevant 153:11
    inflicting 19:23      intercede 21:5          167:5,19,21,22       island 51:8 68:14
    inform 260:4          interest 75:25          223:15 225:12          68:16 74:3,5 77:3
    information 56:23       81:21 117:10          230:19 235:2,17        77:4 100:11
      91:16,24 102:22       134:15 183:2,9        240:15 242:16        issue 79:3,5,7
      103:2 110:4,19,21     184:2,11 185:2        243:25 244:5           117:23 119:6
      111:6,9,12,17         186:5 187:21          259:22 277:11          128:23,24 136:2
      116:15 147:20         191:6,12 192:5      invoiced 223:7           139:14 185:2
      151:16 162:12         193:23 260:2          224:4 238:11           187:13 216:24
      256:18              interested 72:9,10      270:16 271:10          255:12 267:17
    informed 56:15          76:6,11,14 78:23    invoices 54:3,5        issues 33:12 90:19
      205:20,22 259:4       104:15 143:17         57:14,18 61:25         120:23 123:16,19
    informing 115:14        151:6,9 152:25        66:16,21 72:17,17      129:9 152:8,8
    inheritance             153:21 257:10,11      72:18 73:16 84:21      191:6
      193:13,21 194:10      261:15 278:12         84:23,23 85:3        item 81:18
      195:9,24 258:9      interests 140:24        107:16 127:4         itemize 271:22
      259:13 262:16       internal 26:8           129:4 150:22         items 80:12,13
    initial 58:11 160:8   interpret 222:25        152:22 168:9,9         269:25 270:2,3,4,5
      171:11              interrupt 115:15        174:7 177:12           270:23 271:13,17
    initially 37:15         120:25                217:22 223:17                 j
      40:11 85:21 176:8   intervention 67:20      229:20 230:5,6
                                                                       j 2:7 7:23
      207:23 212:15       introduce 21:13         234:18 235:4
                                                                       j.b. 1:4
    initiated 180:3       introduced 4:12         240:16 254:3,6
                                                                       jacob's 93:10
    instituted 179:21       9:24 21:21 29:23      261:12 268:17
                                                                       jamie 37:25
    institution 6:19        135:25                271:23 276:18
                                                                       jargon 90:4
      95:14               inventory 198:5       invoicing 217:8
                                                                       jeanette 175:13
    instruct 263:16       investigation 7:17      223:13
                                                                       jeans 250:3
    instructed 38:13        10:21               involved 22:19
                                                                       jersey 41:10 45:24
      204:18,20 212:25                            26:11 33:4,13
                                                                         52:12 56:4 63:16
                                   Veritext Legal Solutions
    212-267-6868                     www.veritext.com                         516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 93 of 119 PageID #:
                                    2117

   [jersey - job]                                                                 Page 22

      220:9 271:3,13       85:20 86:2,4,9,10      151:20 152:6,12       258:22 259:2,7,11
    jewelry 78:3,24        86:11,20 87:17         154:11 155:5,6,25     259:15,20,21,24
      79:11 80:18 219:7    89:3,5,11,16,16,17     156:5,11,19           260:11,13,13,14
      219:8                89:22 90:14,25         157:11,16,24          260:19,21,22,25
    joanne 9:4 10:14       91:9,18,19,22,24       159:7,23 160:2,11     261:2,7,12,20
      12:13 14:7,11,12     92:8,14,15,19          160:19,21 162:20      262:2,11,14,15,19
      14:13,16 15:5        93:11,12,14 94:12      162:24 163:3,18       262:20 263:3,9,10
      16:11 17:5,10,24     95:17,23 96:5,24       163:22 167:20         263:12 264:12,13
      19:19 20:3,6,11      97:11,22 98:6,11       168:3,6,6,13,25       264:15 265:2,4,6,9
      21:11,18 22:6,8,13   98:18,18,21 99:12      169:4,12,14           266:15 267:13
      23:16 24:6,19        100:25,25 101:13       171:19 174:15,20      268:12,21 269:8
      25:5,6,6,8,8,12,18   102:3,12 103:19        175:9,12,20,23,25     269:12 270:14,14
      25:20,20,22,23,24    103:20 105:11          176:8,13,24 177:4     270:17 272:3,8,11
      26:2,3,16 27:15      106:10,22,24,24        190:10,20,24          272:13,25 273:22
      28:18 29:12,25       107:10 108:4           191:24 192:16       joanne's 15:9 17:7
      30:2,4,23 31:5       109:8,22,25 110:9      193:21 194:6,8,10     28:8 29:8 30:18
      32:3,8,11,11 33:6    111:21 112:2,11        194:13 195:9,19       34:13 56:18 57:21
      33:7,8,11,13,18,23   112:22 113:2,10        195:23 205:10,15      58:25 59:3 66:20
      34:16,20,24 36:17    113:12,18,24           205:19,19,25          66:22 67:7 75:23
      38:6,9 39:4 40:25    115:10 117:3,6,10      206:16,21 207:7       77:16,21 79:7,8
      41:7,12,13,15,20     117:14 118:7,13        207:18 209:14,15      86:24 89:10,14
      41:20 43:3,8,13,15   118:16 119:23          209:17,22 211:6       90:9 100:7,17
      43:18,23 44:7        120:13 122:12          211:17 212:3,16       106:23 107:13
      45:8,13,15,23 47:7   123:4,8,14 124:24      212:25 213:8          110:20 111:14
      49:10,18,22 50:2     125:5 126:6            216:5,16,20 217:2     114:2 116:15
      50:14,25 51:5,11     127:15 128:9           217:4 218:14          118:4,11 119:15
      51:23 52:16 55:25    130:11,22 131:2,6      219:4,19 220:8,13     119:23 136:5,7
      56:8,22,25 58:21     131:10 133:5,21        220:17 221:11,14      139:19 145:22
      58:24 59:8,13,17     133:21 134:3,6,10      221:22,24 222:2,7     148:6,14 151:16
      59:19,21,24,25       134:13 135:15,17       222:16 223:2,8        152:4,10,18,24
      60:10,23 62:5        136:11,13 137:2,5      225:14,23 229:3       154:25 173:22
      63:9,13,15,25 64:3   137:7,10,19 138:8      235:10,21 236:3,5     193:13 194:2
      67:3 71:19,25        138:12,14,17           236:9 237:3,7         208:12,17 217:16
      72:3,7 73:25 76:7    139:11,14,18,22        241:8 249:14,18       222:3,4 226:10
      76:7,12,20,24 77:2   139:23 140:5,5,11      249:23 250:4          236:2 237:10
      77:6,7,8,11,14,21    140:23 142:3,6,14      252:22 253:4,10       256:18 262:7,8
      77:22,25 78:5,5,10   142:25 143:16,17       254:19,22,24          264:18,19 267:24
      78:17,22 79:10,16    144:5 145:10           255:2,7,9,13          269:21 270:2,24
      79:24 80:11 81:10    146:19 147:17,21       256:15,22 257:10      272:13
      81:11,18,21 83:7     147:22,23 148:2,8      257:16,19,20,23     job 8:16 50:6,23
      83:24 84:6,10,12     148:10,15 149:5        257:24 258:7,13       50:24,25 71:9

                                   Veritext Legal Solutions
    212-267-6868                     www.veritext.com                        516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 94 of 119 PageID #:
                                    2118

   [job - know]                                                                  Page 23

      95:18 135:15          183:3,10 184:21     kinds 53:19,23         115:21 116:3,4,10
      140:23 162:23         184:23 185:5,11       259:21               116:23 117:11,15
    join 14:9 16:10         186:6,13 190:6      kings 68:19,23,25      117:21,24 119:3
      185:13,14 186:6,8     191:4 192:2           69:2,7,10            119:20 120:22
      192:4,10 193:25       193:22 202:6,7,16   knew 17:9 24:13        121:6 123:12,25
    joined 16:15,21         208:21 231:2          34:24 50:17,19       124:3 125:2
      17:3 24:11            242:21 276:4          59:25 78:2 98:10     127:25 133:6,20
    joint 179:5 183:2,9   keep 19:19 21:8,10      98:17 130:18         133:23 142:15,16
      183:25 184:11         35:8 56:15 59:24      138:15 163:18        143:3,13,25
      185:2 187:20          62:22 69:19 135:7     180:16 209:15        146:24,24 147:4
    joked 251:6             148:5 162:24          211:15 230:7         147:11 148:11
    journey 171:23          163:18 186:23         250:4 257:24,24      149:21 150:2,3,5
    judd 7:21 16:2,6,8      216:15 223:7          258:3,14,20,21       151:8,11 153:6,8
    judge 98:3              224:3 265:17        knocked 39:12          153:17,19,22
    judgement 105:14      keeping 41:22,22      know 5:20,22 9:17      154:3 155:3,12
      156:18                43:20,24 59:19        11:2 14:13,16,19     157:6 161:23
    judgment 59:16          155:24                17:8 18:2,8,18       164:10,11 166:22
      109:13,19 203:10    kennedys 2:11           20:14 23:12,18,21    167:6 171:11
    july 61:11,20         kept 46:3               24:3,12 26:21        172:13 173:3
      62:14 239:25        kerr 1:8 172:9,13       30:9,14 33:17,21     174:11 177:3
      248:7 250:16          172:20 173:20         34:7,8,13 35:18      181:18 184:5
    jump 156:17             174:2 176:17          39:3 44:21,25        187:4,11 188:19
    june 44:11 54:20        177:9,14 186:18       45:4,5,8 46:9 47:9   189:4,5,17,18,20
      56:6 58:14 244:22     195:7,11 198:8        47:25 48:4,24        189:23 193:17
      245:3,8,21 246:16     201:3                 50:11 52:22 55:10    198:25 199:4,6,8,9
    jurisdictional        kid 22:10               55:24 56:5 57:3,8    199:14 200:20,23
      216:24              kidding 96:17           58:18 59:9,12,13     201:8,15 206:10
    justify 148:24        kids 21:19 22:16        59:14,22 60:7,24     208:17 209:6,8,9
    justifying 155:24       22:17,19,20,20,21     62:4,4 64:2,16       209:19 212:7
              k             93:17 125:16          66:2,4 67:17,21,22   213:14 216:10
                            139:9 251:15          68:4 70:10,10        217:8,22 222:3,22
    k 7:23 38:2
                          kin 49:17               75:16 76:8,10,13     222:23 224:12
    kate 157:13
                          kind 7:6 19:25          77:17,19,22 79:2     226:7,13,13 234:6
    katherine 1:3
                            33:17 40:14 53:20     82:6 83:13,18        234:11 235:22
      199:22
                            54:8 88:6 90:4,8      85:17,18 87:5        236:8 238:9,18
    katz 2:24 10:7
                            98:10 125:5 128:3     96:14 97:20 98:16    240:5 241:2
      30:13 31:24 36:2
                            128:14 133:10         99:7 100:3 106:20    245:15 246:19,20
      36:15 38:21 53:10
                            153:6 162:22          106:21 107:11        246:20 249:18
      53:12 74:18 75:4
                            189:13 207:8          111:17,20 112:3,9    252:17 258:3,4,14
      82:7 88:18 104:25
                            234:21,22 258:5       112:14 113:25        259:6,16 260:16
      105:22 113:8,14
                            265:13                114:3,25 115:8,13    263:22 265:11,20
      119:9,11 124:8
                                   Veritext Legal Solutions
    212-267-6868                     www.veritext.com                       516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 95 of 119 PageID #:
                                    2119

   [know - long]                                                                  Page 24

      266:19 268:9        leading 225:3,9       licensure 6:25        little 12:2 13:7
      269:3 271:11,24        259:10 260:8,12    life 15:9 17:22          19:11 33:10 40:16
      275:2                  260:24 261:9          19:20 20:4 29:8       82:25 90:13 107:6
    knowing 262:18           264:9                 30:18 33:9 51:13      121:18 124:23
      262:19              learn 11:12 190:16       58:25 59:3 98:2       136:21 168:24
    knowledge 50:16       learned 76:5             100:17 124:2          172:7 202:8
      124:5 209:14        leave 89:17,20           133:11 175:24         205:13 206:14
      271:23                 102:6 109:12          191:22 225:14         208:9 221:13
    known 42:16 43:8         162:3 168:21          254:15,17 273:23      255:6 262:12
      168:6 209:16           205:20,23 206:7    lights 169:16,20      livable 248:11,16
    knows 21:18,18,19        206:18,25 208:6    liking 156:5          live 6:2 17:21,23
              l              237:15,22 238:5    line 28:20 99:21         20:5 95:9,10,13
                          leaves 115:13            99:22 100:4,10        97:25 98:6 191:22
    l 111:16,16 149:2
                             233:21                116:19 135:12         207:12 273:23,24
      257:3,3
                          leaving 34:24            151:12 177:11      lived 37:20 95:17
    labeled 214:16
                          led 28:5 124:6           210:4 279:5           95:23
      228:12 238:22
                          left 6:22 15:4 16:5   lines 118:23          lives 69:2
    ladies 147:15
                             16:14,20 17:3      lisa 177:15 197:11    living 17:22 20:4
    laid 206:12
                             24:7 27:16 34:20      197:17                20:11,12,13,14,15
    language 8:5
                             44:5 69:24 95:19   list 99:3 126:7          39:4 98:19,21
    large 162:7 223:16
                             107:6 153:4           172:4 231:20          157:13 160:16
    lasted 12:17
                             206:14 234:17         232:13,19 233:10   llc 279:2
      121:15
                             270:4,8               233:12 235:4,4     llp 2:11,16,21
    lasts 228:25
                          legal 83:24 84:13        277:9              locales 25:4
    latest 245:8
                             184:15,20 185:10   listed 233:8          lock 263:7
    laugh 71:3
                             185:19,24 186:3    listen 26:4 34:25     lockbox 263:8,10
    laughable 94:10
                             195:4 196:25          169:9                 263:11,17 264:3,7
      94:21,22 109:22
                          legally 155:22        listened 10:10,11        265:21
    laughing 104:3
                          legitimate 173:16        27:13 34:22 35:2   locked 42:24
    lawrence 46:10
                          length 116:22            102:9                 48:11,15 155:25
      48:13 205:3
                          letter 198:8 201:6    listening 10:12       lois 100:13
    lawsuit 178:12
                          letters 73:3 155:11      23:4 31:2 106:6    long 4:18 5:14
      180:25 181:4
                          letting 224:11        lists 143:4,4            11:2 24:3 26:21
    lawyer 83:14,19
                          level 130:10          litem 106:10 147:6       27:2,24 40:4
      83:19 84:2 112:17
                             163:24             litigation 4:14          42:19 43:22,24
      114:2 179:13
                          lexington 2:13           179:20,20,25          48:18 49:3,6 91:2
      180:8 182:15,17
                          license 7:15,17          191:8 193:18          97:22 98:2,20
      182:21 218:8
                             8:23 11:11            194:19,22 200:25      122:19 148:8,23
    lawyers 84:3,8
                          licensed 8:9             273:13                162:21,22 168:7
      200:10,13 275:3
                          licenses 7:11,12      litigations 273:3        168:20 187:17
    lead 39:3 148:14
                                                                         228:25 255:8,19
      156:18
                                   Veritext Legal Solutions
    212-267-6868                     www.veritext.com                        516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 96 of 119 PageID #:
                                    2120

   [longer - meet]                                                              Page 25

    longer 12:2 44:4      luggage 237:11         202:24 213:17        127:21 134:24
      121:5 162:5 217:3   luncheon 82:13         227:5 228:13         141:10 147:21
    look 54:19 72:12               m             232:10 238:23        155:14 160:20
      122:6 123:12                               242:14 246:24        162:19 164:9
                          m 9:12
      141:17 145:5                              marked 4:2 53:2,8     165:17 175:3
                          macdonough 4:22
      150:7 154:3                                61:8 74:15 88:15     183:14 184:23
                          mad 198:21
      158:23 162:21                              121:12 141:13        192:8 217:7 220:7
                          madison 2:18
      165:21 170:17                              158:14 170:4         222:24,25 225:14
                          mail 85:12
      173:20 177:10                              200:18,20 203:2,6    226:7,8 233:25
                          mailing 119:18
      234:11 235:10,23                           213:17,19 215:2,4    234:11 235:11,13
                          maintenance
      243:14 265:20,24                           215:8 220:21,22      236:7 237:23
                            95:12
    looked 66:4 114:3                            227:4,9 228:14       240:21 241:6
                          making 38:10
      116:3 222:17                               232:9,13 238:24      246:17,18 249:13
                            65:13 106:2
    looking 30:5 54:24                           242:13,16,23         249:17,22 254:21
                            122:15 204:9
      61:3 170:20,22                             243:15,20,23         257:22 267:2,22
                            207:9 254:17
      178:12 211:16                              244:12 245:12       meaning 59:6
                          man 31:23 93:22
      235:20 240:4                               246:25 247:23,24     201:18 205:25
                            93:23 94:8 197:21
    looks 32:21 67:12                            253:16,20 265:25     213:5
                          manage 8:2
      72:14 122:7                               marriage 278:12      means 186:14
                          managing 151:21
      156:14 160:25                             matrix 80:15,25       223:19 234:2
                          mancilla 2:16,20
      161:4 165:23                              matter 21:3 113:4    meant 55:19 64:2
                            97:19 121:5 154:7
      166:18 167:3                               167:5 196:18,21      117:24 138:21
                            187:8 210:3,7,10
      231:13 241:6                               197:8,15,19          147:23 167:9
                            214:2 215:6
      247:13 248:6                               203:12 235:18        221:12
                            220:19 227:3
    lose 24:6 236:10                             267:15 278:13       medical 39:18
                            228:11 232:8,12
    lost 188:8                                  matters 142:24        41:17 74:10
                            238:21 239:4,6,15
    lot 33:11,11 41:21                           194:24 195:5        medication 18:2,4
                            239:17,20 241:22
      59:15 71:25,25                             196:25 197:2         18:9,11,12 19:14
                            242:4,10,14
      72:4,5 79:21 90:5                          220:12               122:24 125:3,3
                            243:13,24 246:22
      108:4 166:16                              mattress 219:6       medicine 221:17
                            247:7,17,20,22
      169:14,14 190:21                           234:23              medium 94:11
                            253:14 261:19
      219:4,7,8 236:13                          mattresses 229:25     157:11
                            266:3,6 271:4
      258:3                                     meadow 62:8,11       meds 63:7
                            272:2 274:5 276:5
    love 119:22                                  74:5,8,12 263:23    meet 8:2 9:4,7,22
                          manipulate
    loved 95:24                                 mean 8:5 20:2         10:19,23 11:14,16
                            260:22
    loves 272:18                                 28:13 37:7 65:2      11:18,20 19:17
                          manner 94:25
    loving 133:9,10,15                           66:23,25 69:4        22:6,11 25:13,15
                            220:6
      133:18,22 134:9                            80:24 82:24 85:18    35:23,24 36:21,22
                          march 181:4
      134:16,22                                  89:11 91:11 97:10    37:17 38:6 41:16
                            196:5
    lucky 95:2                                   99:24 100:4          44:15,19,20,22
                          mark 74:13 88:12
                                                 115:11 125:11        45:6 62:7 81:19
                            141:11,12 158:13
                                   Veritext Legal Solutions
    212-267-6868                     www.veritext.com                      516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 97 of 119 PageID #:
                                    2121

   [meet - morning]                                                             Page 26

     92:13 99:4 108:25    members 14:7           252:21 273:17       mondays 21:25
     109:8 112:10          17:4,9 21:5,14,17    michael 2:6 4:13     money 56:17,18
     114:17 115:2,5,7,9    29:6 62:8 138:18      64:6 247:7           56:24 57:14,20
     128:17,24 137:5       139:5 252:8          middle 96:18          67:2 79:12 88:6
     137:19 138:8,11       256:25 273:25         135:21 141:19        94:19,19 97:23
     139:11 142:8,13      memorialize            227:16               171:4,9 176:23
     155:4 172:20          145:21               mild 92:21 93:3       193:4 235:6
     178:21 189:15        memories 70:25        milwaukee 2:5         257:16 259:8
     252:22 253:11         93:16 94:10          mind 132:12 223:7     262:4,6,7,9,22
    meeting 11:23         memory 27:11           224:3 267:3          263:4,5,17 264:3,6
     14:12,18 15:10        155:15               mine 217:16           264:16,22 265:7,7
     17:9,13 18:15,16     mend 99:13            minimum 267:5         265:9,21 267:19
     21:25 22:8 63:6      mental 90:19,21       minor 1:4            moneys 57:5 66:7
     63:12 89:3,5 90:5     91:2,6 163:12        minus 12:5,18         66:8 73:8 178:5
     90:14,18 91:8,22     mention 123:22         233:14,22           monitor 168:14
     92:8,20 93:7 94:3    mentioned 13:12       minute 100:2         monitored 230:12
     94:20 99:7,12         20:17 29:24 37:2      171:11 274:13       monitoring 230:7
     112:22,25 114:14      51:17 56:10 68:13    minutes 30:18        month 105:15,17
     114:18,24 115:10      70:7 96:24 98:9       158:13 188:6         105:25 126:2,2,10
     117:14,19 118:6       139:5 171:10         miracles 221:11       126:25 130:10,15
     118:12 120:8          205:2 207:17         misdemeanor           130:17 151:10
     138:18,23 139:7       208:9                 203:13,23            173:24 174:3
     139:17 142:10,17     mentioning 241:8      missing 161:8,9       175:17,18 176:3,5
     142:18 143:16,21     mentions 134:24       mister 38:4           176:9 178:13
     143:22 145:14        message 26:5          misunderstood         188:21 230:16
     178:25 179:4,8        27:14 31:2 34:20      244:9                248:22,23
     182:8 205:18          34:24 35:5 73:21     mixed 175:2          month's 230:19
     206:10,13,20          111:4 144:3 153:4    mold 237:12          monthly 125:25
     252:8,22              166:5                molded 237:11         126:4,23 127:11
    meetings 10:25        messages 27:22,25     mom 20:7,8 21:2      months 16:9 49:8
     14:10,23 16:11,17     28:15,17 35:7,8       77:16,21 221:13      77:10 119:16
     16:20 17:24           75:22 78:12,13        221:22 222:3,4       122:21 150:13,20
     109:11 151:4          96:11 145:9          mom's 79:12           152:4,18 158:8
     155:7 190:4,23       met 10:14 12:13        118:4                196:7,7 230:15
     191:3,11,18 253:9     19:5 25:15 39:24     moment 20:17         moon 156:2
    melissa 1:8 2:12       62:7 109:6 111:24     90:7 101:9 241:4    moonlighting
     177:6 195:16,19       137:7,9,10 142:6      267:24               252:18
     199:19,23 208:10      142:14 155:4         moments 252:24       morning 4:10,11
     208:19 209:2          172:18,25 182:4,6    monday 10:14,23       30:20 236:15
    member 17:7 48:8       189:17,18 195:17      11:23 12:14 14:10    250:8,17 273:4
                           202:8 209:12,15       74:3                 274:21

                                   Veritext Legal Solutions
    212-267-6868                     www.veritext.com                       516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 98 of 119 PageID #:
                                    2122

   [motel - notified]                                                            Page 27

    motel 39:6,6 41:9    named 261:7           needing 102:17          157:14 163:16
     41:16,25 43:23      names 131:17            123:4 207:13          165:12,12 171:23
     47:5 168:12,21        198:6               needs 66:20,22          171:25 190:13
    motels 61:2          nancy 177:16            105:13 169:22         197:9 202:14
     168:17              nasty 206:2             241:8 254:23          203:18 204:11
    mother 11:9,18       natural 57:22           255:5                 205:10 217:4
     17:13,16,19,20,21   nature 69:12          neighborhood            218:15 237:17
     19:22 20:3,12,15      90:11 100:15          265:16                269:6,8 271:3,13
     21:19 34:13 57:4      106:18 173:12,13    neither 50:16           278:5 279:2
     57:6,11 258:20        189:2                 91:19 125:19        nice 83:2 89:25
     259:4               near 94:11 156:6        254:21                93:5,6,17
    mother's 78:3          156:11 188:6        nelson 110:6          nicer 152:17
     80:15 162:10        necessarily 127:2       256:24              night 29:21 30:21
     258:21,22 259:3     necessary 67:4        nerve 222:9             32:17 93:11 169:3
    mouth 224:5            90:7 92:15 102:10   net 227:23 245:18       200:7 226:16
    move 14:21             128:17,19 216:17    never 8:23 17:12        275:8
     131:16 156:16         256:10                18:6 19:17 21:4     nine 214:3
     157:12 158:9        neck 230:19             27:7 32:8 34:20     nineteen 276:9
     219:21,23           need 5:21 13:17         34:22 44:18 79:5    ninety 239:17
    moved 24:7 75:11       37:9 44:4 97:19       90:3 105:17,24      noise 169:17,21
     85:20 257:11          98:6 130:11           106:5 112:20        nonsense 94:4
    movies 42:23           139:22 142:5          130:19 132:22         95:7
    moving 66:4            159:14 164:15,15      136:7,9 140:24      nora 111:15 113:9
     125:23 157:17         187:15 216:7,19       174:19 183:22         113:12
     207:6 248:11          222:21 229:2          218:18 226:3        normal 266:15
     265:13                250:4 251:6 261:4     250:3 259:6           267:12
    multiple 38:19       needed 13:6 26:7        267:20              north 25:21
     58:24                 26:15 32:9 34:6,7   new 1:2,12,12,19      northwestern
             n             37:2,5,7,10,11        2:13,13,18,18,23      198:9,13,21
                           43:16,21 56:13        2:23 4:23 6:13        199:17,20
    n 4:5,5 7:23 9:12
                           66:18 67:3 72:3       9:19 24:7 25:21     nose 225:4
     111:16 149:2
                           84:12 86:3,10         25:23 26:22,24      notary 1:18 3:14
     257:3 276:2
                           98:20 124:16,23       37:23 39:22 40:18     4:6 275:17 278:4
    name 4:13,21
                           126:6 128:24          40:22 41:8 42:10      279:24
     37:24 49:2 57:2
                           140:15,15 163:18      43:4,12,19 45:24    note 152:17 243:8
     110:4 111:14
                           169:13 171:22         55:2,3,6,9 60:12      249:2
     178:17 197:21,23
                           179:9 186:23          63:16 68:10 83:8    noted 82:16
     198:3 202:7 205:2
                           216:14 237:4          96:9,15 97:11         275:11
     208:9 209:6,8,19
                           248:16 249:24         100:19 117:3        notice 1:20 64:6
     233:8 257:5 279:3
                           255:16 256:15         122:16 128:10       notified 206:16
     279:4
                           269:22 270:9          130:23 142:9

                                  Veritext Legal Solutions
    212-267-6868                    www.veritext.com                        516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 99 of 119 PageID #:
                                    2123

   [november - original]                                                          Page 28

    november 73:23           218:3,19 219:15     offering 77:12,24       229:13 231:5,18
      74:3 84:18 85:2        224:9,19,25           78:7,20               232:16 243:9,16
      85:11,14 86:23         226:21 230:22       office 9:23 19:3        244:3 245:16
    number 7:4,9 9:16        235:15 241:21         22:6 73:5 164:18      249:2 270:7
      42:16 43:7 44:17       245:13 246:7,10       172:22,23 190:20    old 6:4,5
      47:2 53:4 70:2         250:18 271:8          190:24 232:22       once 40:14 43:18
      77:20 99:4 104:22      272:7 273:5           233:3 240:21          78:19 85:20 95:18
      104:25 105:5         objected 192:3          265:16                120:3,14,18 139:9
      131:17,19,23         objection 30:13       officer 8:19            237:9 258:19
      132:5 144:15           36:15 65:8 82:7     oftentimes 22:8       oncoming 45:23
      154:7 158:23,24        82:11 113:9 119:9     252:20              ones 63:8 200:18
      164:19 167:25          119:11 124:8,9      oh 8:17 23:2 48:16      270:7,8
      170:15 174:10          183:3,10 184:12       62:4 70:13 75:16    ongoing 123:20
      176:4 200:16,23        184:21 185:12         100:11 112:9          162:10 221:12
      214:10 220:10          186:13,14 192:2       122:4 126:24        open 171:20
      232:25 242:25          192:10 195:25         166:3,22 170:14     openly 149:8
      249:13 267:20          196:2 199:11          173:3 188:19        operate 164:14
    numbers 64:7,14          218:7 235:8 253:5     189:4 207:16        operating 126:4
      64:17,19,22 65:2,2     256:2 261:9           213:14 240:12       operation 55:22
      65:3 91:17 110:20      263:14 264:9,21       244:15 251:2          55:23 66:24
      165:18,19 168:15       264:25 269:19,24    okay 11:18 15:3         240:20
      168:15 223:25          273:16 274:3          16:4 21:10 37:4     operative 8:18
      225:16 226:11        objections 3:9          47:25 55:11 56:6    operatives 8:2,6,9
      234:3 248:18           186:7 268:16          56:10 61:15 62:18   opinion 173:15,18
      257:24               objects 80:20,23        63:23 75:9 76:8       260:14
    numerous 186:10          269:21                78:12 82:8 85:10    opinions 160:18
    nursing 98:2,7         obtaining 129:10        103:11,15 106:6     opportunity 70:20
    nyu 99:6               obviously 56:22         109:18 117:17         139:17 250:20
             o               70:9                  118:25 127:12       opposed 20:15
                           occasions 15:6,7        130:7,20 132:14       30:25 57:14,20
    o 4:5 9:12,12 38:2
                             22:2,4,5,12,25        135:20 141:3          124:19 269:4
      111:3
                           occur 10:12 15:11       145:6 148:11,20     options 113:6
    o'clock 10:15 22:7
                           occurred 10:25          154:6 155:8 157:7     156:3
      29:21
                             36:8 103:15           159:22 161:3,12     orally 181:17
    object 13:8 14:20
                           october 85:4 109:9      165:14 166:3        order 61:5 70:3
      75:4 113:14
                             109:15,20 117:5,5     168:25 172:7          87:23 121:18
      179:14 182:18
                             174:9 196:4           175:8 176:2 181:6     158:23
      183:4 184:4 185:9
                           odd 67:12 237:6         188:5 197:4         ordinary 160:16
      186:4 187:22
                           offer 16:8 77:23        201:15 205:9        organized 227:25
      192:3,18 193:22
                           offered 274:24          208:21 210:7        original 161:15
      201:10,17 211:12
                                                   214:12 228:9          166:4
      211:25 212:6,13
                                    Veritext Legal Solutions
    212-267-6868                      www.veritext.com                        516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 100 of 119 PageID #:
                                     2124

    [ought - people]                                                              Page 29

     ought 35:20            157:9 170:18,19      papers 192:9         patient 155:16,18
     outcome 278:13         210:19,19 213:24     paragraph 55:5,6     patrick 9:11,15,23
     outpatient 156:6       213:25 214:16         56:11 73:24 97:21   patrol 168:16
       156:12 163:3         215:23 221:4,5        124:14 125:23       pay 16:24 58:15
     outside 96:9 102:8     223:5 227:16,17       126:13 130:8,21       67:3,4 104:12,24
       107:17 138:23        228:22 230:24         131:14 139:24         105:2 140:13,21
       156:19 168:16        231:3,17 236:22       144:4 156:15          144:6 148:24
       194:6,8,13 195:19    239:3,18,24           157:8 159:12          149:7 153:12,15
       196:12 197:25        243:22 248:3,5        173:20 240:4          162:14 164:13
       205:21 226:9         258:25 276:3,7        245:7 248:9           165:16 171:7
       252:23               277:3 279:5           266:13                176:8 187:15
     outstanding 72:16     pages 239:4           park 80:25 163:6       189:24 193:14
       220:5               paid 10:19,20         parked 168:16          219:23 220:6
     overall 104:10,14      14:16 56:14 57:13     226:9                 223:22,22 225:22
       105:15               57:14,19 58:5,9,17   part 10:22 37:19       226:3,19,23 245:8
     overbilled 266:22      61:25 66:16 72:18     50:6 52:4 80:8,10     266:14 267:12,19
     overpaid 173:10        73:12,16 84:24        82:5 93:13 104:13     270:18 271:17
       177:23 178:4         85:6 107:16 108:5     104:14 107:19       payee 87:16
       195:13 201:7         112:8 125:25          108:10 128:4          261:25
     overpayment            126:14,20,25          132:13 153:6        paying 58:16 66:7
       173:8 245:9,18       127:3,7,8 129:4       156:22 157:10         144:22 175:11
     overwhelming           140:15,16,18          175:23 229:18         177:4 217:5,7,9,10
       95:11                169:8,9 171:12        231:2,3 236:9         217:11 234:24,24
              p             175:9,15 176:23       251:19,20 266:20      245:11 271:6
                            176:25 177:6         participate 34:2     payment 85:13
     p 2:14 4:5
                            219:11 224:16,21      112:25                126:23 127:11
     p.c. 1:8 2:12 209:3
                            225:11,12,13,15      participates           171:11 227:23,24
     p.m. 10:23 11:23
                            226:3,11 229:14       122:25                233:15 238:7
       12:15 21:25 82:13
                            233:14 235:7         particular 269:4       245:17 246:20
       82:16 121:7,8
                            238:10,19 240:16     particularly 54:23   payments 126:16
       158:17,18 188:10
                            248:12 249:3         parties 3:4 186:11     126:18 177:12
       188:11 242:19,20
                            254:13 259:19         278:11                219:17,25 220:3
       243:11,12 274:14
                            264:12 270:19        party 151:10           227:22 254:8
       274:15 275:11
                           painting 93:24         201:13              peace 77:12,23
     package 67:7 74:8
                           pam 172:9,20          pass 242:2             78:7,19
     page 13:17 61:13
                            173:20 174:2         passed 34:13         peggy 166:5,5
       61:19 74:20 84:20
                            177:14 195:7          57:11 118:4         penalty 236:22
       123:22 132:11,11
                            201:3                 258:20 259:4        pending 5:25
       132:15 135:3
                           pamela 1:8 172:13     patience 121:14      penny 258:2
       141:19 143:5
                            172:19 176:17         138:4 170:7         people 21:22
       145:2,4 148:19
                            177:9 198:8                                 30:20,21 52:8
       150:7 154:14,16
                                    Veritext Legal Solutions
     212-267-6868                     www.veritext.com                       516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 101 of 119 PageID #:
                                     2125

    [people - pinto]                                                             Page 30

       61:2 100:7,8       pessimistic 89:25       18:1 19:1 20:1       129:1 130:1 131:1
       161:13 168:18      peterson 177:16         21:1 22:1 23:1       132:1,8,8 133:1
       187:5,11 222:20    phone 28:8,20           24:1 25:1 26:1       134:1 135:1 136:1
       222:23 224:23        29:19,21 35:9         27:1 28:1,25 29:1    137:1 138:1 139:1
       225:22 226:3,19      47:18 86:16 96:10     29:23 30:1 31:1      140:1 141:1,14,16
     people's 52:23         109:17 110:4          32:1 33:1 34:1       141:17 142:1
       242:5                119:2,4 131:14,17     35:1 36:1 37:1       143:1 144:1,19
     percent 30:11          131:19 132:5          38:1 39:1 40:1       145:1 146:1 147:1
       48:25 167:23         143:6,8,10,11,25      41:1 42:1 43:1       148:1 149:1 150:1
     perfect 49:4           144:15 145:9          44:1 45:1 46:1       151:1 152:1 153:1
     period 12:24 14:2      149:23 164:19,24      47:1 48:1 49:1       153:22 154:1
       14:4 17:2 20:11      165:2 168:15,15       50:1 51:1 52:1       155:1 156:1 157:1
       21:24 23:17 24:9     172:18 232:25         53:1,8,12,14 54:1    158:1,15,19 159:1
       25:5 27:6,10         250:20,23,25          55:1 56:1 57:1,24    159:3,9 160:1,23
       29:10 119:19         251:2,4 255:9,17      58:1 59:1 60:1       161:1 162:1,3
       124:22 125:4,10      255:18 258:15         61:1,19 62:1 63:1    163:1 164:1 165:1
       125:13 128:8         275:7                 64:1 65:1,16 66:1    165:20 166:1,5,5
       130:2 135:12       phrased 213:12          67:1 68:1,6 69:1     167:1 168:1 169:1
       152:3 168:11       physical 102:15,17      69:20 70:1,6 71:1    170:1,4,6,17 171:1
       169:2,23 177:2     physically 37:10        72:1 73:1,21 74:1    171:14 172:1
       218:13,16 219:5    physicians 49:25        74:16 75:1,8 76:1    173:1 174:1 175:1
       225:24 244:20        50:8,11,14,17,22      77:1 78:1 79:1       176:1 177:1 178:1
       246:15 249:9       pick 22:10,10,11        80:1 81:1 82:1,20    178:9 179:1 180:1
       254:20 261:23,24     206:3                 83:1 84:1 85:1       181:1 182:1 183:1
       262:2 268:15       picked 28:7 30:25       86:1,21 87:1 88:1    184:1 185:1 186:1
     permit 131:3           31:3 47:20 60:9       88:15,17 89:1        186:9 187:1 188:1
     person 29:22 34:9      63:9,16 122:20        90:1 91:1 92:1       188:12 189:1
       35:23,24 44:15       258:8                 93:1 94:1 95:1       190:1 191:1 192:1
       64:3,4 99:18       picking 74:12           96:1 97:1 98:1       193:1 194:1 195:1
       101:7,8 128:5,25   picture 93:25           99:1,24 100:1        196:1 197:1 198:1
       222:5 272:13,14    pictures 93:5,7         101:1 102:1,19       199:1 200:1,18
     personal 152:19        152:24                103:1 104:1 105:1    201:1 202:1,3,7
       217:17,18 219:13   piece 27:24 78:3        106:1 107:1 108:1    203:1,2,3,5,6,24
       241:19 270:21        258:22                109:1 110:1 111:1    204:1 205:1 206:1
       271:21             pile 188:8              112:1 113:1,21       207:1 208:1,25
     personally 73:3      pinto 1:9,15 2:17       114:1,4,5 115:1,22   209:1 210:1,11
       217:24 218:17        4:3,10,22,24 5:1      116:1 117:1 118:1    211:1 212:1 213:1
       223:8                6:1,4 7:1 8:1 9:1     119:1 120:1 121:1    213:20 214:1,10
     pertinent 70:14        10:1 11:1 12:1        121:2,12,15 122:1    214:11,14,17
       90:7                 13:1 14:1 15:1,13     123:1 124:1 125:1    215:1,3,5,7,8,10
                            15:14 16:1 17:1       126:1 127:1 128:1    216:1 217:1 218:1

                                   Veritext Legal Solutions
     212-267-6868                    www.veritext.com                       516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 102 of 119 PageID #:
                                     2126

    [pinto - prevented]                                                           Page 31

       218:4 219:1 220:1      124:5 180:13         59:23 67:18 73:15   power 49:20
       220:20,22,23,25        188:23 193:16        75:6 85:8 103:21    predetermined
       221:1,6 222:1          236:14 237:11,12     104:10 105:10         68:16
       223:1 224:1 225:1      237:19 268:13        106:3,8,17 107:6    prefer 5:22 56:13
       226:1 227:1,4,9,10   placed 271:18          107:12 109:7          57:12,18
       227:12 228:1,12      plaintiffs 1:5 2:4     110:3,23 111:13     preferably 110:5
       228:14,15,17           4:14 202:11 204:9    111:24 117:15       preferred 51:14
       229:1 230:1 231:1      242:6                119:21 120:21         51:16,20,23 57:13
       231:8 232:1,9,14     plan 98:20 162:22      134:17 140:20         114:16
       232:17 233:1,9         228:25               168:4 174:6 177:5   pregnant 123:23
       234:1 235:1 236:1    plans 106:24           181:20 202:12         124:7
       237:1 238:1,22,24      163:2 167:8          207:17 217:6,20     preparation 53:15
       238:25 239:1,7         212:19 226:14        222:11 224:6          115:25
       240:1 241:1 242:1    play 49:17 71:4        246:19 255:21       prepare 229:12
       242:7,17,23 243:1      142:4                257:14,15 259:17      231:23
       243:14 244:1         played 58:24           262:20,21,24        prepared 177:8,9
       245:1 246:1,23,25      100:22 105:3         271:12 272:5          231:22,25
       247:1,2,4,11,18,24   playing 105:4         police 256:9,12      prescribed 19:14
       247:25 248:1,3         107:9               portions 120:14      presence 194:8,13
       249:1 250:1 251:1    pleasant 152:22        258:23                195:19 196:12
       252:1 253:1,16,20    please 5:20 6:6       position 59:12         197:25
       253:21 254:1           56:15 74:14 82:18    60:5 85:23 88:10    present 76:19 78:5
       255:1 256:1 257:1      88:13 99:10 104:2    98:8,11 131:8         137:19,23 138:8
       258:1 259:1 260:1      115:13 130:9,22      151:20 217:23         138:13 155:6
       261:1,5 262:1          158:13 165:25        224:22 257:7,8      presented 92:22
       263:1 264:1 265:1      223:6 224:3         positive 233:21        117:14
       265:25 266:1           245:25 247:6        possession 79:6,8    presentence
       267:1 268:1 269:1      254:5                79:21 81:8,9          202:25 276:24
       270:1 271:1 272:1    pleased 192:24         199:6 201:22        president 7:19,20
       273:1 274:1,10,25    pleasure 92:12         270:6                 7:25 8:13,21
       275:1,12 276:4,7     pled 202:13,17        possessions 119:15   pressure 40:10,11
       276:25 277:3,5,6,7     203:12,22 204:9      269:13              pretend 216:19
       277:8,10,12,13,14    plenty 187:3          possible 5:10        pretty 19:7 67:12
       279:4,20             plus 12:17,18 14:3     94:16 130:22          95:19 123:7
     pinto's 177:12           20:11 233:13         188:25                127:16 149:22
       242:22               pocket 169:8          possibly 151:25        155:4 210:12
     pissed 71:14             225:18,22 226:12     180:24 248:10       prevent 95:5
     place 1:17 15:19         230:9 235:7         post 73:4 100:17       241:10
       41:10 87:23 92:9       240:17 265:8         113:6               prevented 234:13
       95:9,10,13,17        point 41:21 45:24     potential 131:15       256:5
       113:12 120:9           46:5 47:16 58:7

                                     Veritext Legal Solutions
     212-267-6868                      www.veritext.com                       516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 103 of 119 PageID #:
                                     2127

    [preventing - quickly]                                                          Page 32

     preventing 20:4         procedure 1:20        proposing 120:8       put 12:12 40:10,11
     previous 208:4          proceeding 190:9      protect 140:24         59:11 62:19 126:3
     primarily 150:22          202:15 203:19       protected 191:11       158:21 165:17
     principal 43:2            204:3,12            protection 29:19       176:5 196:3 224:4
       140:6                 proceedings             139:19               224:20,22 230:16
     prior 14:12 38:10         188:14,18 189:10    provide 43:17          235:2,17 257:7
       76:14 99:14 104:5       189:16,19,21          57:5 59:17,17        263:8,11,16 264:3
       106:11 130:10           192:17 260:5          72:2,8 91:23         264:7 265:7,10
       133:3 135:14          process 22:9 47:19      110:19,23 111:8      270:9,12 271:14
       150:19 152:3            60:3 123:6 150:12     111:11 131:16       puts 82:5 216:21
       161:2 212:16          produced 64:9           156:4 162:12        putting 224:2
       220:12 241:17           65:9,11 200:10,15     189:9 228:4          270:7
       245:10 252:21           200:16,21,23          256:17                       q
       258:23 267:25           204:6 215:3         provided 10:6
                                                                         qualified 136:19
       268:14                  220:20 232:9          21:11 40:13 105:3
                                                                         question 3:10 5:9
     private 7:17 9:8          246:23 247:18         162:6 174:7,17
                                                                          5:13,19,24,24
       9:10                    253:16                222:6 244:15
                                                                          24:10 27:2 43:6
     privately 105:16        product 180:6           255:7
                                                                          50:20 69:23 72:21
     privilege 113:16        production 64:13      providing 174:15
                                                                          72:22 82:18 100:3
       179:24 194:3            214:11                174:19,24 176:10
                                                                          108:8,9,9 113:21
     pro 2:8                 professional 26:17      221:19
                                                                          113:22 118:10
     probably 15:13            28:18 33:7,22       psychiatric 47:13
                                                                          137:24 138:10
       23:2 29:20 30:17        51:12 127:20,24       47:15 48:17,24
                                                                          153:23 170:25
       126:12 131:12         program 156:7,19        112:11 163:12
                                                                          175:2 177:22
       135:19 142:19         programs 163:3        psychiatrist 18:18
                                                                          183:16 184:9,25
       146:23 149:23         progress 120:5          19:18
                                                                          185:4,17 186:15
       153:23 174:13           148:7 155:23        psychiatrists
                                                                          191:5,15,19 192:7
       190:17 213:14           171:20                18:16
                                                                          192:11 213:12
       233:5                 projected 65:18       psychosis 90:10
                                                                          218:8,20 224:10
     probate 188:14,17       projections 65:24     psychotic 47:11
                                                                          225:21 252:14
       189:21 196:21         promising 155:25        90:9
                                                                         questioning
       197:14,19             prompt 82:21          public 1:18 3:14
                                                                          173:11
     problem 43:16           prompted 244:6          4:7 275:17 278:4
                                                                         questions 5:13
       81:7 82:23 85:5       proper 155:11           279:24
                                                                          52:17 91:13 114:5
       126:17,18,19          property 46:25        purchase 263:7
                                                                          132:13 155:3
       138:5 155:18            79:13,16,20         purpose 142:16
                                                                          191:10 200:5
       183:21                  219:22                274:2
                                                                          201:11 202:10
     problems 9:17,18        proposal 109:15       pursuant 1:19
                                                                          209:4 210:6,12
       33:11 63:25 64:4      propose 126:2         push 129:10,14
                                                                          265:19 274:11,18
       90:21 91:2 150:10       229:4                 168:8
                                                                         quickly 120:24
                                                                          231:15
                                      Veritext Legal Solutions
     212-267-6868                       www.veritext.com                       516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 104 of 119 PageID #:
                                     2128

    [quit - reduce]                                                                Page 33

     quit 275:8             reading 70:23           108:10,23 109:24    receiving 122:13
     quite 56:2 77:8          82:4 94:22 99:21      115:19,23 120:7       231:12
       87:11 111:24           123:11 187:18         120:11,12 129:3     recess 82:14 121:7
       245:14                 234:2                 129:13 133:6          158:17 188:10
               r            reads 159:8             141:7 142:11          242:19 243:11
                            ready 77:8 119:24       144:16 146:16,23      274:14
     r 111:3,16 257:3
                              143:22 247:8          149:25 153:24       recipient 170:24
     raging 89:11
                            realize 27:23           156:8 159:16,24       186:10
     raised 118:16
                              170:23 174:21         162:16 166:20       recognize 203:7
       185:3 191:7
                            realized 46:5           171:8 174:5           213:22 214:13
     raising 119:5
                            really 43:5 44:25       176:22 184:17,18      215:10 231:6
     range 126:4
                              45:17 59:11 61:16     186:2,12 188:16     recollection 17:12
     ranging 89:12
                              67:12 77:25 85:8      189:7,14 190:11       52:23 56:7 65:20
     raphan 1:8 2:12
                              107:18 114:3          190:18 191:2          75:2 83:5 85:15
       209:3
                              119:3 120:11          193:19 194:11         92:7 108:2 130:14
     rare 164:24
                              132:22 144:2          195:10 197:10,20      150:17 166:12
     rarely 108:6
                              147:10 164:11         198:10 207:9          199:7 232:6,18
     rate 125:23,25
                              172:25 179:10         209:24 212:11         241:5,25 244:4
       126:2 164:16
                              181:25 189:25         217:6 219:2 242:7   recommending
       167:8,9,12 229:2,6
                              199:14 209:20         246:8 250:25          126:22
       229:7,8,8 240:7
                              221:20 232:3          254:11 255:22       reconsider 156:3
       248:11,16,19,23
                              238:12 245:14         257:15 269:14,22    record 4:21 10:9
       249:9,12 251:19
                              246:18 255:5          270:10 271:5,25       31:25 36:4 38:23
       251:20,21,23
                              260:15,16             272:8 273:3,6         53:5 65:14,15
       254:4,11,12
                            reason 36:25          receipt 219:24          66:14 82:19
       266:23 267:3
                              51:14,16 76:16        220:2                 130:11 185:15
     reach 35:17 37:11
                              115:14 136:20       receipts 173:12         188:9 203:20
       142:23 143:3,5,8,9
                              151:11 166:23         226:25 227:2          204:5 243:8
       182:15 233:15
                              180:2 279:5         receive 6:18,25         252:11 274:13
     reached 208:7
                            reasonable 144:13       49:9 67:7 111:6       278:8
       240:6
                              156:21 157:3          119:24 120:13       records 67:8,14
     reaction 82:3,5
                            reasons 86:7            160:6 164:8 187:2     68:5 74:8,10
     read 10:9 31:24,25
                            recall 9:14 11:4      received 7:2 45:8       126:5,14 203:16
       36:2,4 38:21,23
                              12:23 24:21 28:2      72:16 107:8 144:3     245:17,24 246:9
       66:12,14 82:18,19
                              28:3,10 31:20         145:9 149:13          246:11
       104:19,20,21
                              48:19 49:4 54:16      152:17,19 159:16    recovery 145:23
       132:9 136:24
                              54:22 55:8,11,19      167:6 184:15        redact 242:25
       138:2,6 154:4,5
                              62:3 67:19 75:14      186:19,21 187:3,4     243:5
       161:6 185:15
                              79:9 80:13 84:22      187:6 214:22        reduce 124:17
       186:24,25 187:9
                              87:7,21 88:22,24      246:19,21 273:10      130:9
       187:15 241:2,4
                              89:23 107:18,24
       272:25
                                     Veritext Legal Solutions
     212-267-6868                      www.veritext.com                        516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 105 of 119 PageID #:
                                     2129

    [reduced - reports]                                                            Page 34

     reduced 124:14         reimbursed 172:5      remember 8:17           232:3 234:3 237:7
       125:8 167:17,25        218:18 238:16         12:4 20:2 23:2,22     238:9,12,19,20
       176:4 254:4,12         271:5,6               24:5 28:13 29:16      240:25 246:18
     refer 65:18 84:19      reimbursement           31:16 36:7,17         248:20,21,22,25
       159:12                 217:19,25             39:2,10 40:2 44:2     250:12 257:5
     reference 92:18        relate 23:6             44:10 54:11,18        263:22 271:9,10
     referring 55:23        related 68:2            56:3 67:12,13,16      271:11,24 272:10
       69:6,9 70:19,21,23     194:18,21 229:3       67:23 71:10 73:14   remembered
       87:2 99:8,15           278:10                75:12,16,24 76:3      198:2 217:21
       102:16,21 153:3      relating 190:4          77:5 78:17,25       remind 5:8 224:5
       210:18 214:9         relation 243:19         85:4,9,17 87:22     reminded 236:16
       245:11               relationship 11:7       89:24 91:8 93:2     reminding 207:13
     refers 244:8             11:8,9,24 12:15       97:9,14 104:8       remove 206:21
     reflect 92:19            14:25 16:7 17:16      106:13,21,21        removed 255:22
     reflected 167:18         17:19 21:2,7          107:14 108:14         255:23
       203:23                 26:16,17 29:3,7       109:3,6 111:23      renata 11:20
     refresh 56:7 85:15       33:6,7,8,22 34:10     115:6 117:11,12       66:10 140:7 149:5
       92:7 130:14 199:7      41:12,13 51:12,13     118:21,25 119:3,6   rent 87:16 261:25
       232:5,18 241:24        58:23 77:13 96:6      119:19,24 120:2     rental 237:18
       244:4                  99:16 106:22          121:25 124:12,20      238:19
     refreshes 241:5          107:3 127:17          126:11 127:10,11    rented 236:25,25
     refreshing 52:23         134:25 140:3          129:21,23,24        renting 270:15
     refuse 149:8             146:19,20 147:17      130:4,6 132:3       renzulli 111:15,17
     refused 25:19            174:22 222:2          137:10 142:17         111:18 112:10,15
       56:25 207:3,18         236:19                143:7,9 144:2         112:23 113:2,10
     refusing 33:20         relationships 23:9      146:18 147:8,11       113:17 257:2
     regard 49:10             94:5 99:23            147:14 149:21       repairing 77:13
       61:25 128:4          relative 254:18         150:2 154:24        repeat 10:7 185:5
     regarding 153:5        relatively 250:14       160:7 164:4,5,8,9     185:8
       212:18               relay 135:18            164:20,22,23        repeatedly 142:23
     regardless 91:24       relaying 78:13          172:18,25 173:2     rephrase 26:25
       225:12               release 155:17          173:17 174:4          137:24
     regards 66:2           released 51:6           176:14 177:19       reply 136:24
       89:14 183:11           112:5 155:5,16        178:14 179:11,12      161:15,16
       194:15,16 246:12       260:19 264:14         180:10,12,13,21     report 202:25
     regret 135:20          releasing 155:10        181:10,25 185:21      276:24
     regular 109:11         relevant 135:16         185:23 188:2        reporter 1:18 5:11
       142:5 144:7,9        relocated 37:23         190:19 193:8,10       202:24 274:20
       151:14               remain 127:23           197:12,16,21        reporting 279:2
     regularly 148:22       remaining 97:24         198:4 209:20        reports 61:2
       149:22 223:22                                226:8 231:12,24

                                     Veritext Legal Solutions
     212-267-6868                      www.veritext.com                        516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 106 of 119 PageID #:
                                     2130

    [represent - russo]                                                           Page 35

     represent 4:14          117:18 141:25       review 53:14,23         228:8,19 231:8,25
       83:16,21 209:2        145:6 201:25          54:9,13 231:14        234:3 236:4
       233:7 244:13          208:8 255:15          254:5                 239:22,23,25
     representation          256:12              reviewed 53:18          244:10,11,15
       83:23,24            responded 45:18         54:17 84:16 200:4     245:6 246:2
     representative          85:10 159:18        reviewing 115:24        247:15 248:7
       112:2                 228:9 246:8           234:8                 249:12 252:2
     represented 83:10     responding 115:19     revise 166:13           256:19 257:17
     representing            116:11 161:2        revised 165:24          263:13 266:11,12
       85:13 196:9         responds 62:24          166:8,19,20 167:5     268:22 275:9
     represents 202:9      response 30:15          231:20 233:12,15    rings 77:15,18,22
     request 20:6 47:22      67:9 87:6 141:7     rewarding 122:11        78:4,5,21 197:23
       67:9 141:25           155:17 159:4          122:11              ripped 258:25
       151:15 242:6          169:20 240:23,24    richmond 190:13       risky 168:24
     requested 44:17       responsibility          197:9               road 57:5
       73:9 104:4 142:18     254:21              ride 41:6             rob 262:16
       151:4,18 175:23     responsive 65:12      right 10:24 12:7      robert 2:19 170:13
       272:8               rest 97:25 191:22       12:16,20 13:14      role 7:24 13:3
     requesting 130:19     restrained 48:15        32:25 37:3,6          41:17 49:17
       173:12              restraining 17:22       40:19 43:9 46:25      100:23 107:9
     requests 61:22        result 182:14           54:21 62:2,15,17      111:25 114:3
     requires 95:11        retain 84:2 181:11      63:19,22 68:12,20     133:11 140:22
       171:23 185:10         182:15 197:5          68:22 76:18 82:5      142:4 152:2
       186:3,25            retained 10:16,18       89:7 92:10,11       roles 58:25
     reservation             178:10,12,20,24       99:21 102:4,4,5,5   roof 60:4
       201:11                187:19                104:14 112:19       room 39:11 45:16
     reserve 65:8 200:3    retainer 159:15,16      113:25 122:6          45:21 47:5 69:25
     reserved 3:10           160:6,8               131:25 132:24         102:6 169:2
       142:9               retaining 179:5         137:10,20,22          172:24 206:3,7,12
     resided 51:15           181:9,22 182:16       138:9 141:3 145:3     206:20,24 219:5
     residence 69:9        retrieve 29:12          146:7 148:9           226:10 270:15
     residing 9:19           56:8 160:2            149:11 150:21       roth 257:25
     resolve 177:21,24     retrieving 119:15       161:11,22 168:18    rough 41:6
     resolved 123:16       return 55:6 156:4       171:16 176:19,20    route 45:24
       123:21 178:2          178:5 236:22,23       177:13 178:16       rows 227:24
     respect 70:16         returned 41:8           181:23,24 182:3     rules 1:19 5:7,25
       272:24 274:19,22      43:4,19 55:2,3        194:25 200:3        run 42:12 106:5
       274:23,23             69:25 165:10          202:2,2 207:24        164:16 229:2,6
     respective 3:4        returning 39:21         210:22 214:20       running 234:14
     respond 32:2            82:21                 216:21 221:7        russo 197:22,25
       96:20 115:16                                224:17 227:14

                                    Veritext Legal Solutions
     212-267-6868                     www.veritext.com                        516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 107 of 119 PageID #:
                                     2131

    [s - self]                                                                     Page 36

               s           saying 50:18 53:6       263:14 264:9,21     security 7:5,6 8:8
     s 4:5 38:2 149:2        85:2 86:5 92:2,21     264:25 269:19,24      86:25 89:19 94:9
       276:6 277:2 279:5     95:4,4 102:19         271:8 272:7 273:5     102:8,9 168:13,14
     safe 41:22,22           122:10 138:2,7        273:16 274:3,7,12     169:8,13 206:2,17
       43:20,24 59:19,24     167:6,25 181:19       274:16 276:4          206:17 207:5
       162:24 163:18         229:10 230:11       schedule 30:18          226:9 242:22,25
     safeguard 259:5         267:18 273:6          121:3 177:11          252:16
       262:10              says 55:6 59:13         269:9               see 15:15,15 26:3
     safeguarded 47:3        153:2 177:11        scheduled 73:25         34:23 39:14 51:21
       263:10                227:20 228:7        scheme 183:12,15        51:24 55:15 61:12
     safely 171:24           246:14 269:5        scholarship 6:9         74:22 75:24 76:16
     saint 6:8,12          scene 46:4            school 6:7 7:3          77:8 81:24 83:4
     salzman 1:8 2:22      schaalman 2:6 4:9     schulman 1:17           86:3,10,11 97:11
       184:19 185:19         4:13 13:11 53:11      278:4,18              100:25 101:2,13
       186:18 193:20         53:13 64:8,10,15    schwartz 177:6          101:15 109:25
       194:7,13 195:2        64:18,24 65:5,10      208:10,19             118:25 125:14
       197:25 202:9          65:15 70:17 74:13   schwartzberg            126:24 131:11,24
     salzman's 172:23        74:19 82:8,17         2:21                  135:22 137:3
       190:24                88:12,19 113:13     scrambling 63:2         145:22,24 148:3
     san 2:9                 113:20 119:10       se 2:8                  162:20 166:17
     sand 99:21,22           120:20 121:6,9      sealing 3:5             174:7 180:14
       100:5 116:19          141:11 144:21       search 200:9            215:23,25 216:8
       135:13 151:12         154:8 158:12        searching 200:13        222:18 228:2,6
     sarah 1:3 209:7,23      170:16 179:16,23    season 188:20           230:20 233:17,23
     sat 100:11,12           184:7 188:5 200:2   secaucus 48:23,25       233:24 241:5
     satisfaction            201:15,20,23          49:7,13 51:6          244:14 245:18,20
       177:22                211:12,25 212:6       52:12 55:13 56:2      248:13 253:4,10
     satisfied 81:11         212:13 213:23         62:13,14,16           254:24,25 269:6
     satisfies 86:12         214:4 218:3,6,19    second 35:12 40:3       272:4,9,11
     saturday 99:5           219:15 224:9,19       56:11 61:13,18      seeing 75:25 76:6
       108:25 109:4          224:25 225:3,7        62:6 69:16 73:4       76:12 143:17
       114:18 115:2          226:21 227:7          73:24 120:7           153:24
       117:5 142:10          230:22 235:8,15       124:13 130:21       seek 13:6 25:19
       143:2                 239:3,5,8,16,18       132:11,15 137:11      111:5 217:19
     save 28:15              241:21 242:2,8,12     137:13,16 143:5     seen 28:18 95:16
     savvy 166:15            243:22 244:2,23       154:14,16 157:9       156:25 157:4,5
     saw 13:6 15:5 27:7      245:2,13 246:7,10     159:12 170:18,19      158:4,10,11
       47:7 60:23,24         247:5,9,19,21         234:16 247:5          172:11 177:19
       76:7,12,17,19         250:18 253:5,19       248:5 266:13          209:23 258:23
       146:4 171:6           256:2 257:3 259:9   seconds 26:5          self 221:18
       177:19,20             260:8,12,24 261:9     27:14 35:3 69:22

                                    Veritext Legal Solutions
     212-267-6868                     www.veritext.com                        516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 108 of 119 PageID #:
                                     2132

    [send - social]                                                              Page 37

     send 29:2,4,5 73:2      131:24 132:23       ship 141:22          silent 116:8
       74:9 77:11 104:3      133:3,13 134:2      shirkey 18:20,25     simple 5:25
       104:6 119:23          135:4 141:23          19:2                 117:23 119:6
       211:8 268:2,3         142:6,14 144:17     shocking 82:11       simpler 73:18
     sending 68:2            145:7 148:18          132:21               254:15
       78:12 84:20 85:3      150:18 154:10,11    shook 4:12           simply 111:5
       155:9                 158:7 266:10        shopping 42:21         164:13
     sends 78:4 133:14       268:23                250:2 264:15       single 201:12
       135:3 141:24        serves 155:15         shore 74:2             227:21
       175:17              service 104:2         short 125:4,10       sir 104:21 134:12
     sense 13:18 36:12       169:16 231:20         162:11 255:14        170:20
       90:12,17,25           232:19 233:9,12       261:23,24 262:2    sirens 169:16
       103:25 109:10         235:4,4             shorthand 1:18       sister 75:25 98:25
       142:20 161:5        services 9:14         shortly 31:18          131:24 133:10
     senseless 42:10         14:14,17 43:18        131:2                142:3 193:5 195:9
     sent 25:14 57:4,6       67:3 105:15 149:7   shot 169:7             269:6
       68:7 73:3 77:14       149:10 163:13       shoulder 222:7       sit 27:23 102:7
       77:22 78:19,21        167:13 174:15,18    show 53:3 93:5,7       190:23
       84:25,25 88:20        174:19,24 175:9       106:5 126:14       sitting 88:3 221:20
       126:20 128:10         176:9 189:10,12       156:19 183:23        222:8,9,11,13,21
       166:18,20,24          221:18 232:13         215:2 228:11         223:2
       176:18 177:14         277:9                 232:8 238:21       situation 86:8
       200:6 201:3         session 5:9 82:15       241:24 245:17        102:24 103:6
       210:21 232:2        set 15:18 87:17         247:17 253:15      situations 59:15
       241:17,18 242:6       92:24 137:2           265:3,8            six 196:7 214:2
       244:5                 143:15 169:2        showed 53:25           248:4,5
     sentence 62:6           175:21 219:5,6        54:10 144:25       sixty 247:19 248:5
       159:8 236:21          262:3 278:7,14      showing 115:25       sleep 168:13
     sentiment 133:21      sets 269:25 270:2       203:5              slept 93:11
     separate 19:20        seven 169:5 214:3     shown 171:20         slow 124:23
       21:8,10 227:22      seventeen 266:2       shut 55:21           slowly 85:6 207:6
     separately 251:18     severely 237:14,15    sick 64:3,4,5          207:10
     september 68:9        sexually 124:2        side 100:9,13        small 80:16 156:5
       72:20 75:10 84:21   shape 38:16 40:12       171:6              smart 93:22,23
       85:3 88:21 92:5     share 28:17 116:9     sign 183:24 252:15   smarter 20:24
       101:12,16,16          116:17 173:4,25     signature 278:17     smile 71:3
       104:16 106:11         177:17 235:24       signed 3:13,15       social 11:9 13:25
       107:7,21 108:16     shared 146:4            128:22 176:13,13     19:18 86:25 89:18
       114:13 116:6        she'd 16:18             184:5                91:20 100:13
       118:8 121:20        sheet 279:2           signing 104:8          110:5 112:4
       129:7,8 130:8,17                                                 117:12 122:25

                                    Veritext Legal Solutions
     212-267-6868                     www.veritext.com                       516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 109 of 119 PageID #:
                                     2133

    [social - stop]                                                               Page 38

       205:20,22 206:6       252:20 263:24         147:11 149:22,24      168:8 193:18
       206:10,11,12,17     spadafora 2:21          154:23 164:9,23     starting 70:24
       242:22,25 252:9     speak 5:15 27:15        167:14 257:6,9        126:9 129:18
       252:21 253:12         30:20,21 69:11        258:7 260:3           132:11 135:13
       257:4                 96:10 100:18          272:15                141:19 159:3
     sole 133:4 137:2        117:6 125:15,16     spoken 32:12          starts 61:14 135:5
       146:6                 131:6 134:3,10        146:12 157:5          139:25 141:25
     solving 117:22          143:11 148:3          158:11 164:3          154:14,15 268:8
     somebody 37:10          164:25 192:19,19      172:15,17 236:3     state 1:19 4:20
       37:20 42:3,13         195:7 251:9,11,13   sporting 22:16,18       68:10,21 223:6
       45:10 168:22          251:15 255:3,17     sports 22:22            237:16 244:23
       169:24              speaking 25:8,10      spreadsheet 62:20       278:5
     someday 98:6            144:16 148:15         177:8 195:12        statement 122:14
     someplace 52:3          164:7 207:11          227:21 231:20,24    staten 51:8 68:14
     somewhat 171:20       speaks 97:5             231:25 232:5,19       68:16 74:2,5 77:3
     son 93:10             special 174:21          233:12 239:12,13      77:4
     soon 28:7 35:14       specific 43:18 75:2   spreadsheets          states 1:2 222:19
       98:4 119:23 171:7     108:2                 232:2 235:5           245:7,16
       216:7               specifically 189:18   sr 203:2 276:25       stating 201:6
     sorry 48:12             191:15 210:18       ssd 265:12            stay 25:17 41:25
       119:10 129:17         212:21 218:13       ssdi 86:24 87:8         98:2 101:19
       138:21 141:17       speculating           st 1:6                  111:23
       143:20 148:21         263:20              staff 49:19 62:8      stayed 41:10 220:8
       154:19 194:6        speculation 95:4        63:6 89:18 91:25    staying 168:12
       214:7 228:23        spell 7:22              252:8 256:8,25      steal 262:23
       229:9 231:4         spelling 18:23        stalking 60:16,20     stealing 193:4,13
       232:12 242:5        spend 105:12            60:22                 195:9 257:16
       269:11 274:9          167:7,9,12 267:13   stands 28:4             258:9 259:8,13
     sort 5:8 43:22          267:15              start 8:11 34:10      step 41:24 77:13
       47:12 50:20 66:19   spending 94:19,19       61:13,13 71:4         86:18 125:5
       74:4 75:11 76:15      97:23                 73:8 78:7,15        stepped 45:23
       174:22              spent 122:20            114:10 122:10       sticker 53:3
     sound 31:22             158:5 167:19          125:25 126:10       stipulated 3:3,8,12
     sounds 6:3 127:15       223:8 249:13          132:18 138:3        stipulations 1:20
       127:19 198:3          266:24 267:4,7        140:21 171:25         3:2
     source 66:6           spoke 11:12 31:18     started 8:14 16:6     stolen 193:21
       123:25                32:6 33:24 35:22      40:15 71:3 75:15      194:9 195:23
     sourced 220:16          59:2 98:12 106:22     90:14,18,22 96:25   stop 14:24 66:17
     south 51:7 52:5,11      106:23,23 107:2,3     127:10 130:25         174:19 205:19
       74:2 111:23           108:6 109:16          134:6,10 136:22       206:16 251:7
       112:16,23 251:3       115:3 116:22          151:13 152:7,8        254:14

                                    Veritext Legal Solutions
     212-267-6868                     www.veritext.com                        516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 110 of 119 PageID #:
                                     2134

    [stopped - take]                                                               Page 39

     stopped 14:24           231:15                16:13,16 18:17         196:4,16 200:11
       100:24 140:22       subscribed 275:14       22:3 23:24 29:11       204:19,25 207:2
       174:24                279:21                29:18 30:8,11,24       208:15 209:5
     stopping 120:21       subsequent 182:10       35:10 42:5,21          211:21,24 216:12
     storage 81:10         substance 116:21        43:7 44:3 48:25        216:25 220:18
       269:22 270:9,13       173:5 181:25          49:3,12,14 51:4        225:20 226:4,8,17
       270:15 271:14,18      191:10,16             52:11,21,25 53:17      231:9 235:9,13
     stored 270:23,25      suburban 237:2,2        53:22 54:7,24          236:25 241:14
     stores 219:8            237:13                56:2,5 57:9,16         244:7 245:14
     story 27:25 59:21     succeed 156:17          58:12 61:9,17          249:7 252:3 256:6
       60:17 97:2 121:24     157:14                62:10,23 65:6          264:8,10 271:16
       183:20              success 142:24          67:5 69:13 70:4        272:6
     street 2:4 4:22       suffered 91:5           70:18 75:20,20       surely 95:19
       19:4 73:6 208:5     sufficient 221:18       76:2,21 78:14        surpassed 26:17
       226:15              suggest 79:23,25        80:12,21 81:23         26:20
     stressful 92:15,18      183:14                82:2 84:5,5 86:14    surrounding
       92:23               suggested 41:18         87:6,9,11,13 88:23     124:21
     stretch 170:6           80:3,5                90:20,23 91:15       surveillance 8:7
     stricter 156:3        suggesting 13:5         92:6 94:17 98:15       38:9,15,18,25
     strike 202:16           41:19                 99:9 100:5 103:17      204:18,24
     string 61:14,18       suggestion 40:13        103:23 105:9         surveilled 39:8
       114:12 132:9          125:8 156:22          107:3,23 111:19      survived 268:18
       160:25 161:16       suggests 159:9          113:3 114:7          sustain 157:14
     strong 129:10         suitcases 47:2          116:20 117:25          162:11
     struck 46:2 222:8     suite 2:4               118:15 121:24        sustainable 167:7
     stuff 47:4,4 79:22    summarizing             127:5 128:13           167:12
       81:9 112:4 118:3      123:7                 130:19 137:25        suv 80:16 237:2
       118:24 119:17,18    superceded 51:12        138:16 140:14        sworn 3:15 4:6
       120:17 135:16       supervise 157:24        141:6 145:17           275:14 278:7
       153:20 166:11       supervision             149:14,19 150:8        279:21
       187:10 190:21         155:11 157:12         155:4 156:10,13      sympathetic 89:13
       207:13 234:15,25    supplied 254:3          158:2 160:8,15       system 198:14
       235:2 237:4         support 71:21           161:19 162:15,19               t
       260:18 269:15         72:2 156:15 222:7     163:19 164:5
                                                                        t 4:5 38:2 149:2
     subject 55:15         supportive 71:22        166:2,2,14 171:2
                                                                          276:6 277:2
       86:24 113:4           145:12                172:6 173:13
                                                                        tablet 63:11
       114:14 118:5,6,12   supposed 140:13         180:15,19,21
                                                                        tail 236:5
       141:24 159:7          219:20 222:24         182:13 184:7
                                                                        take 5:23 7:7
       165:24 166:8          237:15                185:7 186:16,20
                                                                          12:20 30:6 39:18
       167:4 173:8         sure 4:18 5:16,18       188:7 190:14
                                                                          42:21 48:14 50:25
       187:25 191:2          9:17 12:10 14:22      193:6 195:21
                                                                          69:16,21 77:12
                                    Veritext Legal Solutions
     212-267-6868                     www.veritext.com                         516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 111 of 119 PageID #:
                                     2135

    [take - thing]                                                                Page 40

       82:8 83:25 90:13    talking 7:10 12:14      131:21 132:10         249:5 250:9
       97:17 128:8           13:10 24:9 28:22      134:7 143:20          255:20 256:4,16
       133:10 136:19         35:7 53:7 60:11       148:6,12 149:9        256:23 257:13
       137:21 140:14,23      63:14 70:11,15,17     153:13 157:19         259:18 266:9
       140:23 158:12         84:6 90:22 113:9      173:19 177:8          269:11,20 272:3
       169:9 188:5           114:22 126:22         180:7 183:12,17     testify 70:9 203:19
       221:17 222:16         130:2 135:11          186:22 187:24         203:22 204:3
       223:3 225:23          146:8 154:24          195:22 198:6,19     testimony 52:24
       236:11,11 241:4       179:25 195:4          199:19 207:21         145:15 187:6
       243:14 255:19         205:25 218:21         208:2 209:22          203:18 204:16
       261:11 264:22         229:11 266:16         213:7 234:19          269:14,23 270:10
       265:20,24 267:18      267:23 269:15,16      235:16,17 240:19      278:6,9
       274:12              talks 94:9              246:5,12 255:11     texas 6:10,14,17
     taken 1:17 5:10       target 130:24           255:12 260:7          6:17,22
       47:13,14 82:14      team 62:7 155:10        272:18              text 144:2 148:18
       105:6 121:7           155:17 221:11,19    telling 50:8 60:13    thank 4:20 6:18
       158:17 188:10         268:18 273:18,19      96:25 134:2           7:24 9:12 13:18
       225:13 242:19         273:20,25             212:11 235:25         51:24 82:12,20
       243:11 269:13       team's 273:21           257:15                90:17 102:9 111:2
       274:14              techie 166:14         tells 218:9             121:14 130:7
     talk 15:18 20:8       teddy 93:10 94:4      ten 11:25 12:3,4,5      185:22 197:4
       32:21 37:11 95:6      94:10                 12:17,18,24 14:3      200:2 202:3
       95:24 98:5 119:16   teenage 91:6            14:17 20:11 21:24     208:21 210:2
       122:23 134:6        teeth 32:7              23:17 26:5 29:20      214:4,12 218:4
       135:23 137:4        telephone 2:9 30:7      30:18 82:10 88:2      227:8,25 245:2
       143:14 148:16         35:22 36:6 91:17      126:21 158:12         253:19 274:6,10
       149:17,20 159:20      98:14 107:19          255:3,4 258:23        274:10
       161:17 164:18         108:7,11 159:24     tenor 127:15          thanks 62:25
       167:11 181:9          172:16 249:21       term 94:12 97:22        63:23 127:14
       191:15 192:21         274:25                98:20 155:19          138:3 159:2 243:9
       207:7 249:12        tell 6:6 12:8,12        157:11 162:11,22      247:10
       252:23 255:2,8        17:18 18:10,15      terminated 149:10     theory 183:19
       256:10 259:25         28:7 29:16 34:5     terms 25:9,10         therapeutic 163:5
       260:15,20,21          40:7 49:15 51:21      49:21 80:11 98:11   therapist 131:17
     talked 11:3,4 77:9      53:18 60:15 66:6    testified 4:7 96:7      131:23
       79:17 104:17          70:10 76:9,11         159:13 181:20       therapy 123:2
       121:20 147:16         77:5 79:19 86:13      182:5 190:22          125:3
       157:18 170:21         91:4 94:22 96:18      202:14 204:2,11     thing 59:19 65:6
       171:5 189:3           96:20,21,23 97:7      205:13 210:13         77:11 123:20
       192:16 194:17         99:10 101:24          223:12 224:15         127:12 137:6
       207:24 208:4          129:19 131:7,8,10     237:21 246:3          162:20 183:22

                                    Veritext Legal Solutions
     212-267-6868                     www.veritext.com                        516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 112 of 119 PageID #:
                                     2136

    [thing - times]                                                              Page 41

       222:8 236:8 250:8     146:2,25 147:10    thursday 109:3,9       177:2 178:9,11
       250:16 265:13         147:24 150:9         114:20 115:16        187:6 190:2,19
       266:21                153:3 154:15         117:4 142:6 143:2    192:12,13,14
     things 7:5 11:5,10      156:16,21 157:20     159:21               196:3,10 202:4
       13:6 20:7 28:5        157:23 159:22      time 1:17 3:10         205:17 211:15
       33:12,12 41:21        160:3,4,5,10 164:4   4:18 8:14 9:20       217:2 221:13
       43:8 54:2,10,12       170:10 172:12,22     11:2 12:5 15:23      222:12 223:13,15
       57:22 71:4 77:20      172:24 177:9,10      16:5,14,15,22 17:2   223:17,20,22
       90:11 91:15,18        177:14 178:25        18:13 19:5 20:10     224:6,7,16 225:15
       100:14 106:24         181:18 182:5         24:9 25:9 27:24      225:24 237:8
       121:3 123:2,18        184:25 185:7         28:23 29:9 30:25     240:4,6,10,15,18
       124:16 125:16         188:6 191:5,11       32:22 36:8 42:18     241:13,18,19
       126:6,7 135:13        192:8 201:2          49:3 51:3 52:10      244:10,18,20
       152:23,24 169:14      204:15 212:14        60:10 61:17,23       246:20 248:19
       173:11,12 189:23      214:15 217:12,15     70:25 71:2 72:3      249:24 250:15,21
       194:17,18,21          223:12 228:5         73:4 76:25 82:16     250:22 252:4
       206:3,15 207:11       231:24 232:21        82:21 83:3,11        253:3 254:5,13,19
       219:7,9,10 220:7      256:4,9,25 269:20    84:2 85:16 87:10     255:19,21 257:2,5
       220:10,11 222:3,5     272:3                87:11,14,15,17,19    258:10 259:17,19
       225:13 234:17,21    thinking 181:2         87:20 90:13 92:10    261:13,13,23,24
       235:16 236:10,13    third 173:20 245:7     92:11 95:10 98:12    262:2 266:14,15
       237:3 246:4,12      thirty 158:25          98:13 100:20,21      266:24,24 267:7
       249:10 252:6          159:2                104:16 105:12,13     267:10,12,13,15
       254:8 260:4,15      thought 16:8           105:14,19 107:20     267:24 268:5,15
       264:18 268:6,7        77:10 92:14 98:24    108:6 119:19         268:20,21 271:12
     think 5:25 23:23        99:2 167:12 193:4    120:4,4 121:4,23     272:11,16,17
       32:20 35:13 37:4      255:16 272:22        122:16,21 123:14     275:11
       39:11 42:22 46:9    thoughts 75:22         125:4,10 126:12    timeline 74:4
       57:8,9 61:14        thousand 162:8         126:15 127:10,17 timely 107:17
       84:15 85:19 87:25   threats 132:20         127:24,24 128:3,7    127:3 224:21
       88:5 93:8 96:7      three 12:25 13:11      128:8,9 130:2,22     240:16
       98:22,25 99:25        13:21 23:16 48:7     130:24 134:19      times 12:19,23
       103:24 106:13         55:7 88:14 104:10    137:15 138:12,19     13:2,6,12,22 18:3
       107:7 109:5,25        121:10,11 139:25     140:16 142:7,10      20:13 23:16,25
       110:2 113:21          142:19 169:6         142:24 147:9         24:12 33:21 42:23
       114:11 120:10,11      213:4,5 239:17       148:3 149:13         44:17 47:19 55:7
       121:16 125:23         243:24 249:18        152:3 155:24         59:10 86:11 95:21
       137:9,10,11 139:8     250:10 267:3,4,4     164:11,18 165:11     125:17 140:18
       139:10 140:20         270:2 276:15         165:25 168:8,25      143:4 163:5
       143:19 144:8,11     thruway 25:21          169:2,23 172:21      164:23,25 189:18
       144:18,25 145:6                            174:17,23 176:20     195:17 200:16,17

                                    Veritext Legal Solutions
     212-267-6868                     www.veritext.com                      516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 113 of 119 PageID #:
                                     2137

    [times - two]                                                                 Page 42

       200:24 220:18       ton 218:2,11,12       traveled 270:3        trusts 140:5
       225:25 235:3        tony 75:24 81:18      traveling 119:16        169:24
       249:11 250:24         81:22 104:11,17       158:5               truth 155:21
       253:8 254:24,25       107:9 171:6 210:3   treat 20:23             183:12,17
       255:3,4 262:9,9       214:5,6,9 235:18    treating 50:2,14      truthfully 204:4
       265:2,13 267:20       246:13 272:18,22    treatment 122:13      try 5:14,17,20
       273:2                 274:7,8               122:24 159:23         12:7,12 20:8
     timing 133:25         top 148:19 152:13       160:11                23:10 26:6 59:24
     tired 249:7             161:18 232:25       trial 3:11              64:25 83:3 104:12
     today 6:2 17:14       topic 231:16          tried 19:19 21:8        142:19 162:24
       27:23 53:16 64:25     260:21                23:15 40:11 43:15     169:10 187:9
       73:3 75:3 92:14     tornado 41:6            45:15 142:23          212:3 236:19
       97:23 105:12,13     total 162:9 174:8       143:3,5 150:11        255:18 273:22,23
       109:13 114:14,25      233:15 240:8          152:11 162:3        trying 5:8 23:13
       116:22 123:3        totally 116:8           168:11,13 187:17      27:24 30:2 33:19
       145:15 164:18         159:20 194:24         230:3 260:25          41:14 43:21 45:22
       200:7,10 202:8      touch 24:6 32:19      trigger 169:15          51:8,17 60:18,20
       203:6 204:16          58:20,22 89:9       triggered 45:14         60:21 73:17 99:12
       236:15 242:23         222:15              triggers 45:15          100:23 101:4,5
       265:5               touching 38:8           169:15,21             102:18,22,25
     told 17:13,13,15      track 62:22           trip 36:10 117:3        103:2,5 106:4
       18:6 29:23,25         121:16                218:22 236:4,5        125:2 127:5,20,23
       30:3 32:19 33:3     tracy 2:14 209:2        237:6                 133:17,24 143:7,9
       34:15,16,17 50:19   traffic 45:23 63:18   trouble 63:10           164:22 171:21
       50:22 58:13 77:22   train 22:9              224:16 230:6          224:12 226:10
       78:22 91:3,5,10     training 6:25         troubled 19:11          241:10 258:17
       92:3 96:22 102:2    transcript 243:4        171:8                 259:5
       132:22 133:3          278:8               truck 7:3 237:14      tuesday 131:20
       143:21 147:14       transfer 51:9,18      true 64:8 278:8       turn 135:2 214:25
       153:9 160:21          51:21 68:10 72:18   truly 122:11,11         230:24 248:3
       162:7,7 181:24        73:6                  142:2 171:21        turning 63:3 245:4
       190:18 193:3        transferred 6:10      trunk 237:13          twice 25:7,25
       198:20 199:9,16       48:21,22 51:7,25    trust 122:22 144:6      85:21 86:6,12
       207:18,23 209:11      52:2,5 74:2           149:6 151:17          124:15,17 125:9
       213:24 251:6        transitioned            163:18 235:22         125:13 148:4
       256:9 257:14          206:20                236:2,10 261:7      two 12:25 13:11
       259:11              transpired 32:4       trustee 140:5           13:21 22:15 23:16
     tomorrow 32:20          36:8                  144:5 149:6           25:5,6 27:4,6,10
       32:22 159:21        traumatic 256:15        163:22,23 164:7       32:13 35:7,8
       170:8 236:18        travel 35:15 36:19    trusting 127:14         38:10 41:19 42:14
       274:21                37:13 190:3 211:5                           48:7 59:5,13,25

                                    Veritext Legal Solutions
     212-267-6868                     www.veritext.com                        516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 114 of 119 PageID #:
                                     2138

    [two - visits]                                                                Page 43

       65:19 69:22 77:15    224:12,13 246:17       136:3 266:20,22    video 63:9,12,15
       78:4 79:4 93:9      understanding         upsetting 207:15       204:18,23
       96:12 97:13 99:14    60:19 64:12 140:8    upstate 25:23        view 62:8,11 74:5
       99:14 100:17         140:10               urgency 36:12          74:9,12 103:6,8,9
       103:21 109:8,12     understood 60:18      urgent 141:24          103:12,14,14
       114:21 129:9         100:5                  142:25 255:16        195:8 263:23
       130:24 139:25       undertake 204:23      use 11:12 23:7,9       272:21
       141:20 145:7        undocumented            56:25 59:16 61:8   views 194:9
       150:13,19 158:5      229:3                  66:15 70:4 92:23   village 19:4
       165:21 170:3,21     unfortunate             92:24,25 126:7     visit 13:20 23:24
       173:22 179:24        267:14                 182:20,22 219:12     52:5,10,13 55:7
       236:3 239:4 240:9   unfortunately           220:10,15 250:20     60:11 75:23 77:6
       243:21 248:12        159:20                 250:23,25 251:2      77:7 78:8 81:19
       249:3 269:25        uninvolved 163:24     useful 142:8,12        81:22 89:15 92:14
     typical 52:19         unit 47:15 48:11        216:6,10             93:24 94:24 95:3
               u            48:15 81:10          usually 30:19          99:15,16,20 101:8
                           united 1:2            utmost 145:23          101:21,25 104:13
     u 4:5 7:23 111:3,3
                           university 6:8,12              v             105:10 107:4
       111:16 257:3
                            198:9,13 199:17                             108:15,20,20
     uh 105:20,20                                v 1:6 279:3
                            199:20                                      116:13 117:3
       190:5,5                                   valuable 142:4
                           unlawful 203:15                              130:22 131:4,5
     ultimately 37:16                            vanguard 258:3
                           unnecessary                                  134:3,4,7 137:11
       40:17 78:15 104:6                           258:16
                            145:11                                      137:13,15,15,16
       273:12                                    variant 93:12
                           unpleasant 152:20                            138:25 139:8
     ultimatum 110:15                            variety 186:10
                           unpredictable                                142:25 145:10
       110:16                                    various 47:19 61:2
                            249:10                                      148:4 151:13
     unarmed 7:8                                   273:2
                           unprofessional                               168:2 180:16
     uncomfortable                               vehicle 168:16
                            132:21                                      182:11 205:15
       123:2 128:21                                169:16 226:9
                           unreasonable                                 249:18 251:25
       257:8                                       237:4,8,16,17
                            144:8,11,13                                 252:5,7 253:9
     understand 5:19                               238:2,3,5
                            157:23                                      265:4 268:21
       28:22 35:6 43:5                           vehicles 45:14
                           unrelated 194:24                           visitation 175:21
       60:22 65:6 69:22                            219:7 234:25
                           unwilling 150:15                           visited 48:6 96:18
       77:20 81:6 94:8                           verbal 19:24,25
                            150:25 151:2                                96:25 154:10
       99:13 100:16                                103:7,16
                           update 152:23                                269:8
       110:17 116:16                             verbally 105:23
                           updated 148:5                              visiting 96:15
       118:2,9 127:5                               190:7
                           updates 107:13                               109:22 117:10
       135:24 136:3,16                           veritext 279:2
                           upkeep 95:12                                 134:11 135:15
       139:20 140:2,2,12                         versa 150:5 268:4
                           upset 25:7 32:8                            visits 52:14 85:20
       140:15 167:9,24                           vice 7:19,25 8:20
                            46:23 88:25 89:2                            97:14 99:14,14
       181:19 183:20,24                            150:5 268:4
                            116:13,14 135:25                            124:14,17,25
       208:10 221:10
                                    Veritext Legal Solutions
     212-267-6868                     www.veritext.com                       516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 115 of 119 PageID #:
                                     2139

    [visits - willing]                                                           Page 44

       125:8,12 130:11      231:16 242:8          182:5,6,11 187:19   weeks 44:3 65:19
       154:23 167:25        243:2 250:5          waving 249:20         109:8,12 124:15
       175:16 222:20,23     256:14,17,22         way 5:21 10:2         130:24 173:22
       252:12 267:3,5       260:20 262:17         12:11 19:9 21:5      248:12 249:3
     voice 26:5 28:8        274:22                30:4,6 42:10         268:19
       259:14              wanted 11:10,11        45:18 52:23 53:5    weight 72:5
     voicemail 29:2         11:12 15:18 17:23     57:22 59:7 66:20    weird 59:11
     voicemails 27:16       20:4 25:13 42:19      73:17,19 83:25       135:13 257:7
     voluntarily 23:20      51:24 52:2,16         86:19 92:21 94:6    wellbeing 100:7
       45:9,11              62:19,21 76:16        94:25 97:8 98:25    wells 87:15 261:24
     volunteer 159:23       77:7 78:2,3 80:11     117:13 122:19        262:8,21 263:5
       160:11               80:12,14,15,16,17     132:21 139:21        265:12,14,15
              w             80:18 91:18 95:15     145:14 153:2        went 6:8 7:3 22:15
                            100:20,21 106:20      164:14,16,16         36:18 39:11 42:22
     wait 5:12 100:2
                            120:17,18 125:4       174:23 218:7         48:2 62:12 74:4
       145:24 247:5
                            126:24 127:2          235:9 267:17         78:18,18 81:24
       254:7
                            128:16,17 133:4       270:12 278:12        125:20 132:19
     waiting 68:10
                            133:22 136:7,13      ways 10:3 123:3       139:5,5,8 159:25
     waived 3:7
                            143:15 152:23        we've 75:11 84:16     162:20,23 168:13
     walk 256:11
                            153:19 157:20         121:20 134:4         180:14 204:17
     walking 207:10
                            172:5 183:23          191:7                211:2 237:24
     wandering 38:19
                            191:21,21 205:19     weary 274:20          251:23 252:4,10
     want 12:12 23:23
                            205:19 206:16        wednesday 72:15       252:24 253:3
       32:20 45:3,4,5
                            211:17 216:14         116:5                254:11 264:15
       46:17 65:5 66:3
                            219:20 223:20,21     week 55:7 67:8        265:5
       69:17 70:9 91:19
                            235:21 240:15         85:14,21 86:6,11    whatsoever
       97:16,17 100:25
                            243:7 248:17          115:17 124:15,18     181:17
       101:2,11,13,15,22
                            249:9 250:2,3         125:9,13 143:2      wheelie 38:20 47:2
       101:23,25 107:6
                            252:19 254:13,14      148:5 167:22        whereof 278:14
       109:12 110:9
                            254:15 256:8          229:4 230:21        whet 69:20
       111:10 113:8,25
                            260:21 261:11,14      240:7,9 248:24      white 31:22
       115:5,7,8 121:23
                            265:17 268:9          249:14,18,19,24     whoever's 219:22
       125:14,15,15
                           wanting 208:5          251:22 254:7,25     wider 92:16
       127:3 131:11
                           wants 55:21 60:7       254:25 267:4        wife 21:18 22:10
       134:19,23 136:19
                            81:18,19 120:5        269:2                125:21 139:5,8,11
       138:7 145:20
                            158:9 268:5,7        week's 167:19         166:7,15 199:21
       147:23 148:15
                           ward 48:17            weekend 115:15        233:6 236:16
       157:24 160:14
                           water 97:19            151:9 211:6          251:16
       161:5,17 185:5
                           waterston 178:18      weekly 14:18,23      willing 111:5
       188:7 191:24
                            178:19,20 179:5       175:15 221:15,23     148:2 157:11
       192:15 215:4
                            180:14,17 181:8       229:7,9,10 240:6     266:14 267:11
       224:4 227:5
                                    Veritext Legal Solutions
     212-267-6868                     www.veritext.com                      516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 116 of 119 PageID #:
                                     2140

    [willing - wrote]                                                           Page 45

      275:7                247:18 253:15         18:14 19:6 52:9      183:8 186:18
     willingness 34:2      276:3 278:6,9,14      63:2 113:22          188:13,17 189:9
     window 249:21         279:4                 128:22 140:3         193:3 196:9,13
     winget 2:21          woke 250:10            141:5 168:5 205:9    198:12 212:18
     winter 96:19         wonderland 93:25       223:24 224:23        214:20,23 221:6,9
     wire 72:18 73:3,6     94:2                  225:23 240:18        222:19 228:21,23
      73:12,18 254:6      word 248:16            244:19 249:14        228:24 231:8
     wired 171:4,9        words 34:23 89:24     world 92:16           261:6 273:11
     wires 73:10           92:24,25 105:6       worry 136:25         write 61:21 145:18
     wiring 73:8           139:10 145:21         149:16               171:17 248:10
     wisconsin 2:5         183:15 224:4         worth 99:3 230:16    writes 63:24 87:4
     wished 134:25        work 8:8,8,11 9:25    wow 170:14            92:12 94:18 99:4
     wishes 137:3          10:20 16:8 29:13     wrigley 1:7 2:17      114:13,15 115:12
      145:13 151:17        29:18 32:22 57:23     29:15,24 30:9        116:7 117:5 129:8
      152:10               84:3 123:3,18         32:14,24 33:24       130:7,20 131:13
     withdraw 56:24        125:5 136:18          34:5,8 35:12 45:6    132:17 133:25
      262:22 263:4         166:9 168:19,19       47:17 49:21 50:7     135:20 139:16
      264:6,11             168:24 169:11         50:17 54:20 55:15    142:22 152:15,16
     withdrawal            180:5 205:3           56:11 58:14 61:12    157:10 171:3,3
      227:23,24            219:22 222:12         61:21 68:8 71:21     216:3 221:9
     withdrawals           223:19 224:12         71:22 72:2,24        228:24 231:19
      62:20 233:16         251:17 252:16         73:22 74:21 75:7     233:20 240:3
      234:10 264:14        254:18 255:18         77:6 78:22 85:11     245:24 266:14
     withdrawing          worked 8:25 10:4       86:23 107:21        writing 62:9 93:23
      56:17,17             15:21 16:2 37:22      116:10,18 122:9      116:11 129:9
     withdrawn 56:12       42:3 63:8 104:11      123:13 127:13        138:6 142:2
      230:21 261:19        112:3,15,17,23        128:12 129:18        151:19 181:17
      262:10 265:4         140:11 147:3          132:16,25 133:3      224:3
      271:4 272:2          205:6 221:11          133:12 142:13       written 68:3 107:8
     witness 4:5 19:2      268:15,17 275:5       146:5 149:13,15      114:19 128:22
      69:18,24 70:18,20   worker 13:25           152:14 153:9         176:13 195:12
      97:15,18 119:12      19:18 110:5 112:4     154:13,20 156:9     wrong 12:9 73:6
      122:4 124:10         205:20,22 206:6       157:9 162:4,13       96:8 241:12
      183:5 184:22,24      206:10,11,12,17       165:23 166:19       wrote 55:8,12,18
      185:16 191:13        257:5                 167:11 170:23        55:21 57:12 58:4
      192:6 201:2         workers 11:9           171:3,14 172:9       58:13 62:5 63:5
      213:16 215:2         89:18 91:20           173:4,25 177:15      67:7 68:9,18
      220:20 228:11        100:14 117:13         177:17 178:23        72:14,19 73:2,24
      232:8 238:22         252:9,21 253:13       179:3 180:3,7        74:7 75:21 81:17
      241:24 242:9,11     working 8:14,22        181:12,13,21         81:17 85:19 87:24
      244:25 245:3         9:9 15:20 17:25       182:7,12,16,25       93:4,9,16 94:11

                                   Veritext Legal Solutions
     212-267-6868                    www.veritext.com                      516-608-2400
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 117 of 119 PageID #:
                                     2141

    [wrote - zones]                                                              Page 46

       95:8,16 97:21         125:10 126:12         112:21 134:18       zones 61:17
       99:2 103:24           130:18 131:5,6        158:5 160:22
       108:24 109:7          132:7 137:14          168:7 209:16,20
       110:3 114:24          141:10 143:10         221:25 236:4,14
       117:2 119:22          146:11 148:8          258:23,24
       120:3 124:14          155:13 157:18       yesterday 94:24
       125:22 126:16         165:7,9,17 167:10     265:6
       127:13,22 132:2       167:10,15 173:6,6   yonkers 25:14
       133:8 136:24          173:9,12 183:11     york 1:2,12,12,19
       140:2 144:4 145:6     188:15 192:23,25      2:13,13,18,18,23
       145:8 146:12          193:6,12 195:17       2:23 4:23 6:13
       147:19 148:3,17       198:16 200:11         9:20 24:7 25:21
       150:6,10 151:15       207:16,20 208:20      25:24 26:22,24
       154:17 155:9,9,21     210:15 212:15         37:23 39:22 40:18
       156:14 160:10,14      217:21 220:18         40:22 41:8 42:11
       162:2 163:21          222:8 225:25          43:4,12,19 55:2,4
       164:6,12,17 165:4     228:10 229:10         55:6,9 60:12
       167:17 173:20         231:11,13,13          68:10 83:8 96:9
       198:8 211:5           234:20 241:6,20       96:15 97:12
       233:11,20 236:21      241:20 251:24         100:19 117:4
       240:3 249:6 254:2     257:18 259:20         122:16 128:10
              x              266:8 269:17          130:23 142:9
                             274:4                 157:15 163:16
     x 1:3,10 95:7
                           year 6:9,11 12:24       165:12,13 171:23
       276:2,6 277:2
                             14:3 15:16 20:11      171:25 190:13
     xls 231:20
                             21:24 23:17 25:5      197:9 202:14
              y              27:6,10 75:11,19      203:19 204:11
     y's 111:3               76:22 100:18          205:11 217:4
     yeah 4:19 10:20         104:5 122:11          218:15 237:18
       15:12 18:3 20:19      129:12 151:19         269:6,8 278:5
       26:13 31:6,19         173:2 178:13          279:2
       32:15 37:18 39:15     193:15              young 106:9,11
       47:14,15 48:16      years 6:5 7:10          146:13,13,14
       50:3 53:25 55:17      11:22,25 12:3,4,5     147:3,5,11 197:8
       65:22 66:18,24        12:17,18 14:12,17     197:14
       73:11 74:6 75:13      24:20 25:6,25       younger 93:5
       79:17 80:18 81:16     27:5 30:22 32:13              z
       92:23 108:17          35:8 41:19 42:16
                                                 z 111:16 257:3
       114:22 116:19         43:8,11 90:22
                                                 zero 159:22
       118:18 119:18         91:6 93:9 96:5,12
                                                   160:10
       120:19 123:10,17      96:13 97:2 100:17

                                    Veritext Legal Solutions
     212-267-6868                     www.veritext.com                       516-608-2400
            
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 118 of 119 PageID #:
                                     2142


                        )HGHUDO5XOHVRI&LYLO3URFHGXUH

                                        5XOH



            H 5HYLHZ%\WKH:LWQHVV&KDQJHV

             5HYLHZ6WDWHPHQWRI&KDQJHV2QUHTXHVWE\WKH

           GHSRQHQWRUDSDUW\EHIRUHWKHGHSRVLWLRQLV

           FRPSOHWHGWKHGHSRQHQWPXVWEHDOORZHGGD\V

           DIWHUEHLQJQRWLILHGE\WKHRIILFHUWKDWWKH

           WUDQVFULSWRUUHFRUGLQJLVDYDLODEOHLQZKLFK

            $ WRUHYLHZWKHWUDQVFULSWRUUHFRUGLQJDQG

            % LIWKHUHDUHFKDQJHVLQIRUPRUVXEVWDQFHWR

           VLJQDVWDWHPHQWOLVWLQJWKHFKDQJHVDQGWKH

           UHDVRQVIRUPDNLQJWKHP

             &KDQJHV,QGLFDWHGLQWKH2IILFHU V&HUWLILFDWH

           7KHRIILFHUPXVWQRWHLQWKHFHUWLILFDWHSUHVFULEHG

           E\5XOH I       ZKHWKHUDUHYLHZZDVUHTXHVWHG

           DQGLIVRPXVWDWWDFKDQ\FKDQJHVWKHGHSRQHQW

           PDNHVGXULQJWKHGD\SHULRG




           ',6&/$,0(57+()25(*2,1*)('(5$/352&('85(58/(6

           $5(3529,'(')25,1)250$7,21$/385326(621/<

           7+($%29(58/(6$5(&855(17$62)$35,/

           3/($6(5()(5727+($33/,&$%/()('(5$/58/(6

           2)&,9,/352&('85()258372'$7(,1)250$7,21
Case 1:16-cv-00430-CBA-ST Document 99-13 Filed 02/23/21 Page 119 of 119 PageID #:
                                     2143
                      VERITEXT LEGAL SOLUTIONS
            COMPANY CERTIFICATE AND DISCLOSURE STATEMENT

      Veritext Legal Solutions represents that the
      foregoing transcript is a true, correct and complete
      transcript of the colloquies, questions and answers
      as submitted by the court reporter. Veritext Legal
      Solutions further represents that the attached
      exhibits, if any, are true, correct and complete
      documents as submitted by the court reporter and/or
      attorneys in relation to this deposition and that
      the documents were processed in accordance with
      our litigation support and production standards.

      Veritext Legal Solutions is committed to maintaining
      the confidentiality of client and witness information,
      in accordance with the regulations promulgated under
      the Health Insurance Portability and Accountability
      Act (HIPAA), as amended with respect to protected
      health information and the Gramm-Leach-Bliley Act, as
      amended, with respect to Personally Identifiable
      Information (PII). Physical transcripts and exhibits
      are managed under strict facility and personnel access
      controls. Electronic files of documents are stored
      in encrypted form and are transmitted in an encrypted
      fashion to authenticated parties who are permitted to
      access the material. Our data is hosted in a Tier 4
      SSAE 16 certified facility.

      Veritext Legal Solutions complies with all federal and
      State regulations with respect to the provision of
      court reporting services, and maintains its neutrality
      and independence regardless of relationship or the
      financial outcome of any litigation. Veritext requires
      adherence to the foregoing professional and ethical
      standards from all of its subcontractors in their
      independent contractor agreements.

      Inquiries about Veritext Legal Solutions'
      confidentiality and security policies and practices
      should be directed to Veritext's Client Services
      Associates indicated on the cover of this document or
      at www.veritext.com.
